Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.1 Filed 03/04/21 Page 1 of 266




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

RACER PROPERTIES LLC,
a foreign limited liability company,          Civil Case No.

             Plaintiff,
                                              Honorable
vs.                                           Mag. Judge

ECALP CORP., a foreign corporation,

          Defendant.
_________________________________/

                            NOTICE OF REMOVAL

      Pursuant to 39 U.S.C. § 409(a) and 28 U.S.C. § 1442(a)(1), the United States

Postal Service (“USPS” or “Postal Service”), by its attorneys, Saima S. Mohsin,

Acting United States Attorney for the Eastern District of Michigan, and Anthony

C. Gentner, Assistant United States Attorney, hereby removes this action (Case

No. 2020-184360-CB), which is now pending in the Sixth Judicial Circuit Court

for the State of Michigan, from said state court to the United States District Court

for the Eastern District of Michigan, Southern Division. In support thereof, the

USPS submits as follows:

      1.     On October 30, 2020, Plaintiff RACER Properties, LLC (“RACER”)

commenced civil proceedings in the Circuit Court for Oakland County, Michigan,

against Defendant ECALP Corp. (“ECALP”) seeking, inter alia, a declaratory
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.2 Filed 03/04/21 Page 2 of 266




judgment with respect to the ownership of certain real property located in the City

of Pontiac, Michigan, and commonly known as 711 North Glenwood Avenue

(“Property”). Copies of all process, pleadings, and orders in possession of the

USPS are attached.

      2.     The Property is the current site of the Michigan Metroplex Processing

and Distribution Center, an approximately 900,000 square foot facility, the USPS

uses to carry out its core mission of “maintain[ing] an efficient system of

collection, sorting, and delivery of the mail nationwide.” 39 U.S.C. § 403(b)(1).

The Postal Service has leased the land upon which the Metroplex is built, first from

General Motors Corporation, and later from RACER, since 2004.

      3.     The USPS has authority to acquire, in any lawful manner, any interest

in real property that the Postal Service deems necessary or convenient for its

operations. 39 U.S.C. § 401(5). Relevant here, the 2004 ground lease between

the USPS and RACER contains an option for the Postal Service to purchase the fee

simple title to the Property.

      4.     Based on the parties’ pleadings, it appears ECALP claims an interest

in the fee simple title to the Property arising from a 2018 purchase agreement

between ECALP and RACER, a claim that RACER apparently disputes.

      5.     The USPS also asserts an interest in the fee simple title to the

Property. Prior to this litigation, on May 8, 2020, the USPS properly exercised in



                                          2
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.3 Filed 03/04/21 Page 3 of 266




writing the purchase option under its 2004 ground lease with RACER, at which

time the Postal Service became an equitable owner of the Property as a matter of

law. Rosenthal v. Shapiro, 52 N.W.2d 859, 862 (Mich. 1952) (holding that the

exercise of an option vests in the purchaser an equitable ownership in the land).

      6.     Thus, while not named as a defendant in this action, the USPS is a real

party in interest in the subject matter of this case by virtue of its equitable

ownership of the Property. See Riccobono v. Whitpain Twp., 497 F. Supp. 1364,

1370 (E.D. Pa. 1980) (holding that an equitable owner of real property qualifies as

a real party in interest who may sue to protect property rights).

      7.     As a result, this action is removable under the Postal Reorganization

Act of 1970 (“PRA”), 39 U.S.C. § 101, et seq. Under the PRA, federal district

courts “have original but not exclusive jurisdiction over all actions brought by or

against the Postal Service.” 39 U.S.C. § 409(a). “Any action brought in a State

court to which the Postal Service is a party may be removed to the appropriate

United States district court.” Id.; Cont’l Cablevision of St. Paul, Inc. v. U.S.

Postal Serv., 945 F.2d 1434, 1437 (8th Cir. 1991) (“Section 409(a) does create for

the United States Postal Service an independent ground for removal from a state

court to a federal court. The general purpose of removal in such a case is to give

the Postal Service, an instrumentality of the United States, the protection of a

federal forum, if it should desire it.”). Here, the PRA provides the USPS, a real



                                            3
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.4 Filed 03/04/21 Page 4 of 266




party in interest in the state court litigation, a federal forum to protect its equitable

interest in the fee title to the Property against competing claims of ownership.

      8.     Moreover, this action is removable under 28 U.S.C. § 1442(a)(1),

which provides in relevant part:

             (a) A civil action or criminal prosecution commenced in a State
             court and that is against or directed to any of the following may
             be removed by them to the district court of the United States
             for the district and division embracing the place wherein it is
             pending:

                    (1) The United States or any agency thereof or any
                    officer (or any person acting under that officer) of
                    the United States or of any agency thereof, sued in
                    an official or individual capacity for any act under
                    color of such office . . .

The Supreme Court has explicitly endorsed a broad reading of Section 1442(a)(1)

rather than “a narrow, grudging interpretation.” Willingham v. Morgan, 395 U.S.

402, 407 (1969). Courts must therefore construe the removal statute considering

its basic purpose to protect the federal government from state interference with its

operations. Watson v. Philip Morris Companies, Inc., 551 U.S. 142, 150 (2007).

      9.     Further, naming the United States, or agency or officer thereof, as a

party defendant is not necessary in order to effectuate removal under Section

1442(a)(1). See Nationwide Investors v. Miller, 793 F.2d 1044, 1046 (9th Cir.

1986); Anderson v. Occidental Life Ins. Co. of California, 727 F.2d 855, 856 (9th

Cir. 1984). Indeed, in other cases involving an agency of the United States as a



                                            4
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.5 Filed 03/04/21 Page 5 of 266




real party in interest, the government has properly removed those actions from

state to federal court, even when not named as a party. See Palmiter v. Action,

Inc., 733 F.2d 1244, 1246 (7th Cir. 1984); Goods v. Hous. Auth. of Baltimore City,

No. CIV. WDQ-10-2293, 2011 WL 809488 (D. Md. Mar. 2, 2011).

      10.    Accordingly, removal under Section 1442(a)(1) is appropriate here,

where the USPS is not a named defendant in this case, but nonetheless is a real

party in interest, and the state court litigation could potentially interfere with the

Postal Service’s right to obtain fee title to the Property from RACER, or otherwise

impair USPS operations at the site.

      WHEREFORE, the USPS, as a real party in interest in this matter, hereby

removes the action now pending in the Sixth Judicial Circuit Court for the State of

Michigan to the United States District Court for the Eastern District of Michigan,

Southern Division consistent with the provisions of 39 U.S.C. § 409(a) and 28

U.S.C. § 1442(a)(1).

                                         Respectfully submitted,

                                         SAIMA S. MOHSIN
                                         Acting United States Attorney

                                         /s/ Anthony Gentner
                                         ANTHONY GENTNER (P79535)
                                         Assistant United States Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, Michigan 48226
                                         (313) 226-9778
Dated: March 4, 2021                     anthony.gentner2@usdoj.gov

                                            5
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.6 Filed 03/04/21 Page 6 of 266




                         CERTIFICATE OF SERVICE

      I hereby certify that on March 4, 2021, I electronically filed the foregoing

Notice of Removal with the Clerk of the Court using the ECF system. I further

certify that I have caused the foregoing to be served via electronic mail to

following non-ECF participants:

Frances Belzer Wilson
DAWDA, MANN, MULCAHY & SADLER
39533 Woodward Ave., Suite 200
Bloomfield Hills, MI 48304
(248) 642-3700
fwilson@dmms.com
Counsel for RACER Properties, LLC

Glenn L. Smith
WHEELER UPHAM, P.C.
250 Monroe Ave NW, Ste 100
Grand Rapids, MI 49503
(616) 459-7100
Smith@wuattorneys.com
Counsel for ECALP CORP.



                                       /s/ Anthony Gentner
                                       ANTHONY GENTNER
                                       Assistant United States Attorney




                                          6
3/2/2021                                  CourtNo.
              Case 2:21-cv-10497-TGB-APP ECF   Explorer | Oakland County,Filed
                                                    1, PageID.7           Michigan
                                                                                03/04/21 Page 7 of 266




   Court Explorer
            Register of Actions                                                                       Go Back


           Case Number
           2020-184360-CB
           Entitlement
           RACER PROPERTIES vs. ECALP CORP
           Judge Name
           MARTHA D. ANDERSON
           Case E-Filed
           YES
           Case Filed
           10/30/2020
           Case Disposed
           00/00/0000


             Date                      Code             Desc

             03/01/2021                MPS              MIFILE PROOF OF SERVICE FILED

             03/01/2021                OTH              JNT CASE MGNT PLAN FILED

             01/28/2021                MPS              MIFILE PROOF OF SERVICE FILED

             01/28/2021                ANS              ANSWER FILED CTRCLM/POS/PLF

             01/28/2021                AFM              AFFIRMATIVE DEFENSES FILED /TO CTRCLM/POS/PLF

             01/25/2021                ORD              ORDER FILED TO APPEAR

             01/22/2021                APR              DATE SET FOR E SCHED C ON 03082021 08 30 AM

             01/08/2021                ATC              ANSWER TO COMPLAINT FILED /AFM/DFT

             01/08/2021                AFM              AFFIRMATIVE DEFENSES FILED /DFT

             01/08/2021                CMC              COUNTER FILED CLAIM/DFT

             01/08/2021                MPS              MIFILE PROOF OF SERVICE FILED

             11/23/2020                SUM              P/S ON SUMMONS FILED 11/02/20

             11/23/2020                MPS              MIFILE PROOF OF SERVICE FILED

             10/30/2020                SI               SUMMONS ISSUED

             10/30/2020                NTC              NOTICE FILED ASSIGN BUS CT


https://courtexplorer.oakgov.com/OaklandCounty/SearchCases/ViewPrintableVersion?Type=RoA                          1/2
3/2/2021                                 CourtNo.
             Case 2:21-cv-10497-TGB-APP ECF   Explorer | Oakland County,Filed
                                                   1, PageID.8           Michigan
                                                                               03/04/21 Page 8 of 266
           Date                        Code             Desc

           10/30/2020                  C                COMPLAINT FILED




   Contact Us | FOIA | Privacy/Legal | Accessibility | HIPAA




https://courtexplorer.oakgov.com/OaklandCounty/SearchCases/ViewPrintableVersion?Type=RoA                2/2
                    Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.9 Filed 03/04/21 Page 9 of 266
                                                                            Original - Court                                       2nd copy - Plaintiff
       Approved, SCAO                                                       1st copy - Defendant                                   3rd copy - Return

               STATE OF MICHIGAN                                                                                                       CASE NO.
                              JUDICIAL DISTRICT                                                                           2020-184360-CB
                                JUDICIAL CIRCUIT
                                                                                SUMMONS
     6th                                                                                                               2020-                   -CB
                               COUNTY PROBATE                                                                          JUDGE MARTHA D. ANDERSON
     Court address                                                                                                                              Court telephone no.

     1200 N. Telegraph Road, Pontiac, MI 48341                                                                                                  248-858-0345

     Plaintiff's name(s), address(es), and telephone no(s).                                     Defendant's name(s), address(es), and telephone no(s).

     RACER PROPERTIES LLC                                                                       ECALP CORP, a foreign corporation
     c/o Frances Belzer Wilson                                                                  123 Grove Avenue, Suite 222
                                                                                       v
     39533 Woodward Avenue, Suite 200                                                           Cedarhurst, New York 11516
2
CL   Bloomfield Hills, MI 48304
     (248) 642-3700
lO
CO   Plaintiff's attorney, bar no., address, and telephone no.
CM
     Frances Belzer Wilson (P68650)
o    Brian Considine (P53783)
                                                                  This case nas been designated as an eFiling case. To review a
CM
O    Dawda, Mann, Mulcahy & Sadler, PLC                           copy of th e Notice cf Mandatory eFiling visit
<N   39533 Woodward Avenue, Suite 200
O
                                                                  www.oak50v.com/efiling.
     Bloomfield Hills, MI 48304; (248) 642-3700
CO
o    Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with your complaint and,

     if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.



     Domestic Relations Case
0)
           There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
O
           family members of the person(s) who are the subject of the complaint.
           There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
c
3          the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
O          (form MC 21) listing those cases.
O
           It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
"O
c          the family or family members of the person(s) who are the subject of the complaint.
m

CO
     Civil Case
O    0 This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
       MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of
CD         the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
C    0 There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
u_         complaint.
     0 A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has
o

"O         been previously filed in          this court,      0                                                                                        Court, where
 ©
>
©          it was given case number                                             and assigned to Judge
o
©
a:         The action    0 remains 0 is no longer                pending.

     Summons section completed by court clerk.                                  SUMMONS
LU
     NOTICE TO THE DEFENDANT : In the name of the people of the State of Michigan you are notified:
LL
     1. You are being sued.                                                                                             < Y ( fNo ,
     2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
           serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
           served outside this state).
     3. If you do not answer or take other action within the time allowed, judgment may be entered against ypu for the relief
           demanded in the complaint.                                                                             T,
     4. If you require special accommodations to use the court because of a disability or if ybq                                  foreign language interpreter
           to help you fully participate in court proceedings, please contact the court immediately to make arrangements.
     Issue date                            Expiration date*                       Court clerk
       10/30/2020                             JAN 29 2021                                       Lisa Brown
     *This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.


     mc 01     (6/19)   SUMMONS                                                                    MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
              Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.10 Filed 03/04/21 Page 10 of 266
                                                                                                                            SUMMONS
                                                                                                                 Case No. 2020-                      -CB
                                                                 PROOF OF SERVICE
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
complete service you must return this original and all copies to the court clerk.


                                              CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE

                        OFFICER CERTIFICATE                                  OR                         AFFIDAVIT OF PROCESS SERVER
I certify that I am a sheriff, deputy sheriff, bailiff, appointed                        Being first duly sworn, I state that I am a legally competent
court officer, or attorney for a party (MCR 2.104[A][2]),                                adult, and I am not a party or an officer of a corporate
and that:      (notarization not required)                                               party (MCR 2.103[A]), and that:         (notarization required)


    I served personally a copy of the summons and complaint,
    I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,

together with
                  List all documents served with the summons and complaint

                                                                                                                                       on the defendant(s):

Defendant's name                                      Complete address(es) of service                                                 Day, date, time




    I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)
    and have been unable to complete service.
Defendant's name                                      Complete address(es) of service                                                 Day, date, time




I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my information, knowledge, and belief.

Service fee             Miles traveled    Fee                                    Signature
$                                         $

Incorrect address fee    Miles traveled   Fee             TOTAL FEE              Name (type or print)

$                                         $               $
                                                                                 Title

Subscribed and sworn to before me on                                                                                                      County, Michigan.
                                                   Date

My commission expires:                                              Signature:
                                 Date                                                Deputy court clerk/Notary public

Notary public, State of Michigan, County of


                                                          ACKNOWLEDGMENT OF SERVICE
I acknowledge that I have received service of the summons and complaint, together with
                                                                                                                   Attachments

                                                              on
                                                                   Day, date, time

                                                                        on behalf of
Signature
                     Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.11 Filed 03/04/21 Page 11 of 266
                                                                                                                                                  Original - Court

      STATE OF MICHIGAN                                                                                              CASE NO.
                                                                NOTICE OF ASSIGNMENT TO THE                                            2020-184360-CB
     6th JUDICIAL CIRCUIT
                                                                               BUSINESS COURT                              2020-                              -CB
      COUNTY OF OAKLAND
     Court address                                                                                                                                    Court telephone no.
     1200 N Telegraph Rd        Pontiac, MI   48341                                                                                                          248-858-0345

     Plaintiffs name(s), address(es), and telephone number(s)                               Defendant's name(s), address(es), and telephone number(s)
     RACER PROPERTIES LLC                                                                   ECALP CORP, a foreign corporation
     c/o Frances Belzer Wilson                                                              123 Grove Avenue, Suite 222
                                                                                     v
     39533 Woodward Avenue, Suite 200                                                       Cedarhurst, New York 1 1516
     Bloomfield Hills, Ml 48304; (248) 642-3700

     Plaintiffs attorney, bar no., address, telephone no., and email address                Defendant's attorney, bar no., address, telephone no., and email address
2
CL   Frances Belzer Wilson (P68650)

m
     Brian Considine (P53783)                   This case nas been designated as an eFiling case. To review a
CO   Dawda, Mann, Mulcahy & Sadler, PLC
                                                copy of the Notice of Mandatory eFiling visit
CM   39533 Woodward Avenue, Suite 200
O    Bloomfield Hills, Ml 48304; (248) 642-3700 www.oakgov.com/efiling.
CM
O
CM
     The [] Plaintiff Q Defendant requests assignment of the above captioned matter to the Business Court. The case qualifies
O
CO   for the Business Court and the matter should be identified as Business Court eligible pursuant to MCL 600.8031, MCL
o    600.8035, and LAO 2013-xx as indicated below. (Check ail that apply.)


     The case is a qualifying business or commercial dispute as defined by MCL 600.8031(l)(c) as:
0)          f"1 All of the parties are business enterprises;
O
                I I One or more of the parties is a business enterprise and the other parties are its or their present or former owners,
                     managers, shareholders, members of a limited liability company or similar business organization, directors,
c
3                    officers, agents, employees, suppliers, guarantors of a commercial loan, or competitors, and the claims arise out of
O
                     those relationships;
O
"O          |       | One of the parties is a nonprofit organization and the claims arise out of that party's organizational structure,
c
                     governance, or finances.
m

CO
O
     The business or commercial dispute involves:
CD
C               I I The sale, merger, purchase, combination, dissolution, liquidation, structure, governance, orfinances ofabusiness enterprise.
u_              I I Information technology, software, or website development, maintenance or hosting;
                |   | The internal organization of business entities and the rights or obligations of shareholders, partners, members, owners,
o
                     officers, directors, or managers;
"O
 ©              |i~l Contractual agreements or other business dealings, including licensing, trade secret, intellectual property, antitrust,
>                    securities, noncompete, nonsolicitation, and confidentiality agreements if all available administrative remedies are
©
o                    completely exhausted, including, but not limited to, alternative dispute resolution processes prescribed in the
©
a:                   agreements;

            I I Commercial transactions, including commercial bank transactions;
o           I I Business or commercial insurance policies; and/or
Hi
                W\ Commercial real property.
LL
                I I Other: (Please explain)



     October 29, 2020                                                                 /s/ Frances Belzer Wilson
     Date                                                                            Name




                                                                                     Attorney for: FMaintiff


     ocbc 01 (10/17) NOTICE OF ASSIGNMENT TO THE BUSINESS COURT
     Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.12 Filed 03/04/21 Page 12 of 266
     This case has been designated as an eFiling case. To review a copy of the Notice of
     Mandatory eFiling visit www.oakgov.com/efiling.


                                            STATE OF MICHIGAN


                     IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND


     RACER PROPERTIES LLC,
     a foreign limited liability company,
                                                                               2020-184360-CB
2
Cl
            Plaintiff,                                             Case No. 20-                 -CB
io                                                                 Hon. JUDGE MARTHA D. ANDERSON
CO
     V.
CM
o
CM   ECALP CORP., a foreign corporation,
o
CM
o           Defendant.
CO
o
      Frances Belzer Wilson (P68650)
      Brian Considine (P53783)
      Dawda, Mann, Mulcahy & Sadler, PLC
0)
      39533 Woodward Ave., Suite 200
O
      Bloomfield Hills, MI 48304
c     (248) 642-3700
3
O
O     bconsidine@dmms.com
"O
c     Attorneys for Plaintiff
co

CO
O
                     There is no other pending or resolved civil action arising out of the
CD
c                            transaction or occurrence alleged in the complaint.

u_
                             DAWDA, MANN, MULCAHY & SADLER, PLC
o

-o
 ©                                  By: /s/ Frances Belzer Wilson
>                                     Frances Belzer Wilson (P68650)
©
o
©
a:
                                               COMPLAINT

O
ID          Plaintiff RACER Properties LLC, by its attorneys, Dawda, Mann, Mulcahy & Sadler, PLC,

UL
     for its Complaint against Defendant ECALP Corp. states as follow:
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.13 Filed 03/04/21 Page 13 of 266




                                               PARTIES


        1.        Plaintiff RACER Properties LLC ("RACER") is a Delaware limited liability


company wholly owned by RACER Trust (defined below). RACER's principal place of business


is in Michigan.


       2.         Revitalizing Auto Communities Environmental Response Trust ("RACER Trust")


is the sole member of RACER.


       3.         The administrative trustee of RACER Trust is EPLET, LLC, a limited liability


company formed under the laws of the State of Delaware. The sole member of EPLET, LLC, is


Elliott P. Laws, a resident of the Commonwealth of Virginia.


       4.         RACER is the owner of the real property which is at issue in this matter, which is


located in the City of Pontiac, County of Oakland, State of Michigan, and includes land and certain


easements as more particularly described on Exhibit 1, and commonly known as 711 North


Glenwood Avenue, Pontiac, Michigan (hereinafter the "Property").


       5.         Defendant ECALP Corp. ("ECALP"), is upon information and belief, a New York


corporation with its principal place of business at 123 Grove Avenue, Suite 222, Cedarhurst, New


York 11516.


                                    JURISDICTION AND VENUE


       6.         The amount in controversy, exclusive of costs and interest, is in excess of $25,000,


and is otherwise in the jurisdiction of this Court.


       7.         RACER also seeks declaratory relief relating to the parties' respective rights and


obligations under a certain contract relating to the Property under MCR 2.605.


       8.         Additional relief is requested by RACER against ECALP in connection with the


Property.




                                                   2
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.14 Filed 03/04/21 Page 14 of 266




         9.     Venue is appropriate in this Court pursuant to MCL 600. 1605 because the Property


is located in Oakland County, and Defendant conducts business in Oakland County.


         10.    This case involves    a business or commercial dispute as defined in MCL


600.803 l(2)(d), (e) and (g).


         1 1.   This matter is properly before the business court pursuant to MCL 600.8035.


                                         BACKGROUND


         12.    RACER Trust is the largest environmental response trust in United States history


and a successor for expressly limited purposes to Motors Liquidation Company f/k/a General


Motors Corp. ("GM"). RACER Trust was formed pursuant to an Environmental Response Trust


Consent Decree and Settlement Agreement ("Consent Decree") between and among, inter alia ,


the United States Government and certain State government environmental agencies and Attorneys


General. The Consent Decree was annexed and incorporated into the plan of reorganization in the


GM Bankruptcy Case1 ("Plan"), which was confirmed on March 29, 2011 by order of the

bankruptcy court ("Confirmation Order"). [Bankr. Dkt. 9941],


         13.    The Consent Decree was an agreement among GM and its affiliated Chapter 1 1


debtors, the United States on behalf of the Environmental Protection Agency ("USEPA"), various


States or States' environmental agencies, and the Saint Regis Mohawk Tribe ("Tribe"). RACER


Trust was expressly created to clean up and position for redevelopment certain industrial plants


and other properties ("Trust Properties") formerly owned by GM.          Pursuant to the Plan and


Confirmation Order, the Trust Properties were transferred to the RACER Trust on March 3 1 , 20 1 1 .




l
    In re General Motors Corp., 09-50026 ("GM Bankruptcy Case").        All references to filings in
GM's Bankruptcy Case are public filings and extremely voluminous; they are referenced herein as
"Bankr. Dkt."

                                                 3
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.15 Filed 03/04/21 Page 15 of 266




        14.    RACER Trust was funded by the United States Treasury with Troubled Assets


Relief Program (or TARP) money. Pursuant to the Plan and Consent Decree, GM "shall have no


further liability, role, or residual interest with respect to the Environmental Response Trust or the


Environmental Response Trust Properties" [Consent Decree, Bankr. Dkt. 9836, f 30; Plan, Bankr.


Dkt. 9836, pp. 48-49; GM Disclosure Statement, Bankr. Dkt. 8023, p. 84], The Consent Decree


designates the United States Government as the Trust's sole beneficiary. As such, RACER has no


responsibilities to GM or its creditors. In other words, GM is not RACER, and RACER is not


GM.


        15.    RACER's general mission is to clean up legacy environmental impacts at former


GM locations, such as the Property, and position them for redevelopment and beneficial reuse. In


so doing, RACER has an obligation to sell the former GM locations to which it assumed title,


while taking into consideration the jobs and other economic benefits each prospective new


purchaser may bring to the affected community. The agreement establishing RACER Trust, and


governing RACER, list six (6) criteria that must be taken into consideration when selling properties


("Sales Criteria"), including:


               a.      Whether the purchase price is sufficient;


               b.      The potential for job creation in the affected community and the state;


               c.      Increases in tax revenue or other benefits, like the reduction of blight, to the


                       community, state or Tribe;


               d.      Avoiding an unanticipated increase in costs for the environmental cleanup;


               e.      The views of the local communities, the Tribe or the state; and,


               f.      The reputation and credibility of the prospective purchaser.




                                                  4
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.16 Filed 03/04/21 Page 16 of 266




         16.   RACER seeks declaratory relief relating to its obligation to sell the Property to


Defendant USPS pursuant to the USPS Lease, as defined below, or to Defendant ECALP pursuant


to the PSA, as defined below.


                      GROUND LEASE BETWEEN RACER AND USPS


         17.   On or about November 29, 2004, GM, as landlord, and USPS, as tenant, entered a


Ground Lease Agreement ("USPS Lease"). See USPS Lease, Exhibit 2.


         18.   The USPS Lease was executed in connection with the Master Agreement, also


dated November 29, 2004, between GM, USPS and Cunningham-Limp Development Company


("Master Agreement"). See USPS Lease, Exhibit 2; Master Agreement, Exhibit 3.


         19.   Under the terms of the Plan and Consent Decree in the GM Bankruptcy Case, the


Property was transferred to RACER and it is the successor and current landlord under the USPS


Lease.


         20.   The initial term of the USPS Lease is sixty (60) years, beginning on the


"Commencement Date" (as provided for in the Master Agreement), which is believed to be


October 3, 2006.


         21.   Under Section 21 of the USPS Lease, so long as an Event of Default2 has not

occurred and is not continuing, USPS has the option to purchase the Property by giving written


notice to RACER, at any time during the USPS Lease, that it is exercising its Option to Purchase.


See USPS Lease, Section 21.1, Exhibit 2.


         22.   Incorporated into the USPS Lease are the General Conditions to USPS Ground


Lease, which are attached to the USPS Lease as Exhibit 5. See USPS Lease, Section 1.2, Exhibit


E to USPS Lease, Exhibit 2.




2 As that term is defined in Section of 17.2 of the USPS Lease. See Exhibit 2.

                                                5
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.17 Filed 03/04/21 Page 17 of 266




       23.        Paragraph 4 of the General Conditions to USPS Ground Lease is applicable to


assignments. Specifically, paragraph 4(d) provides:


       Nothing contained herein shall be construed so as to prohibit transfer of ownership
       of the demised premises, provided that:


             1.   such transfer is subject to this Lease agreement;


             2.   both the original Landlord and the successor Landlord execute the standard
                  Certificate of Transfer of Title      to   the Leased Property and Lease
                  Assignment and Assumption form to be provided by the USPS Contracting
                  Officer.


See Exhibit 5 to USPS Lease, Exhibit 2.


                             RACER MARKETS THE PROPERTY FOR SALE
                                      AND ENTERS INTO PSA


       24.        Prior to 2020, USPS had not expressed to RACER any immediate interest in


exercising its option to purchase the Property under the USPS Lease. In keeping with its mission


to sell former GM locations, such as the Property, for redevelopment and beneficial reuse, RACER


began marketing the Property for sale to third parties on or around April 1, 201 1.


       25.        Sometime in 2018, a prospective purchaser expressed interest in purchasing the


Property from RACER and a Confidentiality Agreement was executed.


       26.        Thereafter, on or about December 27, 2018, RACER, as the Seller, and the


prospective purchaser and/or its assign, ECALP, as the "Buyer", entered into a Purchase and Sale


Agreement for the Property, with an effective date of January 7, 2019 ("PSA").           See PSA,


Exhibit 4.


       27.        ECALP had full knowledge of and access to the terms of the USPS Lease prior to


the execution of the PSA, which included USPS's right to exercise an option to purchase under


Section 21 of the USPS Lease.




                                                    6
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.18 Filed 03/04/21 Page 18 of 266




       28.     Further, as set forth in the PSA, RACER represented and disclosed the existence of


the USPS Lease to ECALP and the USPS Lease remained in full force and effect. See Section


23.10, PSA, Exhibit 4.


       29.     Pursuant to the terms of the PSA, the obligations of RACER to consummate the


sale to ECALP is conditioned upon certain Closing Conditions (as defined in the PSA), including


but not limited to, the following:


               a.      the representations and warranties of ECALP made in the PSA, and any


                       other Transaction Document delivered pursuant hereto are true, correct and


                       complete when made and as of the Closing Date. See Section 6.2.1, PSA,


                       Exhibit 4.


               b.      ECALP's representations and warranties expressly include an agreement


                       that Seller relied on information provided by ECALP in determining that


                       ECALP's proposed use of the Property will be a productive and beneficial


                       use based on the Sales Criteria.    To induce Seller to enter into the PSA,


                       ECALP represented and warranted:


                           "... that all information and documentation Buyer has provided,
                           or caused to be provided, to or for the benefit of, Seller to assess
                           whether or not Buyer's proposal for the Sale satisfies the Sales
                           Criteria, is true, correct and complete in all material respects as
                           of both    the   Effective   Date   and   the   Closing   Date,   and
                           acknowledges      and agrees that any misrepresentation with
                           respect to, or material change in any such information or
                           documentation will be deemed a Buyer Default, without further
                           notice or act; ..."


                       See Section 5.2.4, PSA, Exhibit 4.


               c.      the assignment by RACER to and the assumption by ECALP of the USPS


                       Lease. See Section 6.2, PSA, Exhibit 4.




                                                  7
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.19 Filed 03/04/21 Page 19 of 266




           30.     Under the PSA, RACER is required to convey fee simple title to the Property, free


and clear of all liens and encumbrances of any kind other than those "Permitted Exceptions" (as


defined in the PSA), by virtue of a quit claim deed. See Section 6.1.2, PSA, Exhibit 4.


           31.      On or prior to a closing with ECALP, RACER is required to execute and deliver,


or cause to be executed and delivered, certain "Seller's Closing Deliveries" (as defined in Section


7.1 of the PSA), including affidavits reasonably requested by the Title Company3. See Section

7.1.5, PSA, Exhibit 4.


           32.     Upon belief, as part of the Seller's Closing Deliveries, the Title Company will


require RACER to execute an owner's affidavit swearing under oath to at least the following:


                    a.     RACER is the owner of the Property; and


                   b.      That no tenant has an option to purchase or has exercised an option to


                           purchase.


           33.     Upon the occurrence of a "Buyer's Default", as defined in Section 11.1 of the PSA,


RACER's sole and exclusive remedy is to terminate the PSA and RACER is permitted to retain


the Extension Fees4, if any, as liquidated damages. See Section 1 1.2, PSA, Exhibit 4.

           34.      In the event there is no Buyer's Default under the PSA and RACER does not convey


the Property to ECALP following satisfaction of all Closing Conditions, the PSA provides that:


           "     BUYER'S    SOLE       AND   EXCLUSIVE     REMEDY       FOR       SUCH   SELLER'S
           DEFAULT SHALL BE THE RETURN OF ANY EXTENSION FEES).                             Buyer will
           not have the right to sue Seller for specific performance to compel Seller to convey the
           Property to Buyer in accordance with this Agreement." (Emphasis in original.)


See Section 1 1.3, PSA, Exhibit 4.




3 "
      Title Company" has the meaning ascribed to it in the PSA. See Exhibit 4.
4 "
      Extension Fees" has the meaning ascribed to it in the PSA. See Exhibit 4.

                                                    8
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.20 Filed 03/04/21 Page 20 of 266




           35.    Pursuant to the original terms of the PSA, ECALP had sixty (60) days from the


"Effective Date"5 to perform its Physical Inspection6 ofthe Property and the Outside Closing Date7

                                                                                     8
was set as ninety (90) days from the conclusion of the Physical Inspection Period.


           36.    Pursuant to the First Amendment to PSA dated May 1 0, 20 1 9 ("First Amendment"),


these deadlines were extended an additional sixty (60) days after ECALP deposited $1,000 with


First American Title Insurance Company ("Title Company").            See First Amendment to PSA,


Exhibit 5.


           37.    After ECALP's Physical Inspection Period under the First Amendment expired, the


parties executed a Second Amendment to PSA dated July 26, 20 1 9 ("Second Amendment"), which,


after ECALP deposited an additional $50,000 with the Title Company, established a New


Diligence Completion Date9 that was no later than 365 days from the July 26, 2019 date (i.e.,

July 26, 2020) and an Outside Closing Date of August 3 1 , 2020. See Second Amendment to PSA,


Exhibit 6.


           38.    After the execution of the Second Amendment, ECALP continued to engage in due


diligence and formally requested a Prospective Purchaser Agreement ("PPA") with the United


States Environmental Protection Agency ("USEPA") on or about November 19, 2019.


           39.    At that time ECALP disclosed its identity to USEPA, and thus ECALP's and its


principals' identities became publicly available.




5 "
      Effective Date" has the meaning ascribed to it in the PSA. See PSA, p. 2, Exhibit 4.
6 "Physical Inspection" shall have the meaning ascribed to it in Section 2.2.1 of the PSA.     See
Exhibit 4.
7 »
      Outside Closing Date" shall have the meaning ascribed to it in the PSA. See "Basic Terms",
PSA, Exhibit 4.
8 "Inspection Period" shall have the meaning ascribed to it in Section 2.2. 1 of the PSA. See PSA,
Exhibit 4.
9 "
      New Due Diligence Completion Date" shall have the meaning described to it in Section 3 of the
Second Amendment. See Second Amendment, Exhibit 6.

                                                    9
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.21 Filed 03/04/21 Page 21 of 266




       40.     Subsequent to November 19, 2019, ECALP commenced negotiating a PPA with


USEPA.    It is RACER's understanding that as of August 31, 2020, ECALP has not reached an


agreement with USEPA on the content of a PPA.


       41.     Although it has not finalized a PPA with USEPA, ECALP has not sought an


extension of the deadlines in the Second Amendment and, as of the filing of this Complaint, the


PSA, as amended, expired on August 31, 2020.


                        USPS EXERCISES OPTION TO PURCHASE


       42.     On or about May 8, 2020, USPS issued a written notification to RACER electing


to exercise its option to purchase the Property in accordance with Section 21 of the USPS Lease


("Option Notice"). See Option Notice, Exhibit 7.


       43.     As of May 8, 2020, USPS and RACER were within the "Initial Term", as defined


under the USPS Lease, and USPS was not in default under the terms of the USPS Lease.


       44.     Upon exercising its option to purchase the Property, USPS requested to close on


the transfer of the Property from RACER to USPS on or by September 9, 2020. See Option Notice,


Exhibit 7.


             RACER NOTIFIES PURCHASER OF EXERCISED OPTION. ECALP'S
               DEFAULT. AND TERMINATION AND EXPIRATION OF PSA


       45.     On or about May 12, 2020, RACER advised ECALP that USPS had exercised its


option to purchase the Property pursuant to the terms of the USPS Lease and a copy of the Option


Notice was provided to ECALP.


       46.     On or about June 25, 2020, RACER provided ECALP a proposed Termination


Agreement memorializing the termination of the PSA.    Shortly thereafter, in communications with


RACER, ECALP indicated it wanted to close on the sale of the Property under the PSA, despite


USPS exercising its option to purchase the property.    ECALP stated that it believed it could



                                               10
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.22 Filed 03/04/21 Page 22 of 266




convince USPS that USPS was responsible for cleaning up historical contaminants on the Property


and, therefore, USPS would withdraw its option to purchase.


       47.      RACER disagreed with this assertion because the provisions of the Master


Agreement, making GM (now RACER, as GM's successor via the Confirmation Order to such


Agreement) responsible for the cleanup of the Property, are clear and are contrary to such a


position.


       48.      On August 21, 2020, RACER served ECALP's authorized agent with RACER's


formal written termination of the PSA, based on the exercise by USPS of its option to purchase


the Property.   In the same communication, RACER directed the Title Company to disburse to


ECALP the escrowed funds it was holding under the First Amendment and Second Amendment,


including the return of ECALP's "New Due Diligence Fee" of $50,000.          See PSA Termination


Notice, Exhibit 8.


       49.      On August 26, 2020, ECALP rejected RACER's termination of the PSA.


       50.      Subsequently, ECALP, through its counsel, acknowledged that the PSA and the


contemplated sale of the Property to ECALP is subject to the USPS Lease, but claimed that


RACER is not permitted to terminate the PSA and close with USPS. However, representatives of


ECALP, when asked, stated that ECALP would not commit to honoring USPS's properly exercised


option to purchase the Property.


       51.      ECALP's position, as set forth herein, is not in keeping with the Sales Criteria


because it potentially would result in interference and delay with RACER's obligations to clean up


the Property and possibly increase costs for the cleanup work. Moreover, it bears on the credibility


of ECALP, which RACER is required to evaluate under the Sales Criteria when contracting with


a buyer.




                                                 11
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.23 Filed 03/04/21 Page 23 of 266




       52.       Thus, ECALP's warranties, representations and covenants under the PSA were


untrue, incorrect, and otherwise incomplete in material respects.


       53.       ECALP never executed the proposed T ermination Agreement.


       54.       To date, ECALP has never sought to extend the July 26, 2020 New Diligence


Completion Date or the Outside Closing Date of August 31, 2020, and therefore, the PSA has


expired on its terms.


       55.       USPS claims that upon exercising its option to purchase the Property, it is the


equitable owner of the Property.


       56.       Given USPS's position that it is the equitable owner of the Property, RACER is or


will be unable to meet certain requirements in the PSA or of the Title Company, including at least


the following:


                 a.     Execute the necessary Seller's affidavit representing that RACER is the


                        owner of the Property (in light of USPS claiming it now holds equitable


                        title);


                 b.     Execute the necessary Seller's affidavit representing that USPS, as tenant of


                        the Property, has not exercised any right to purchase the Property; and


                 c.     Convey to Purchaser the necessary title to the Property free and clear of all


                        liens and encumbrances of others.


       57.       Despite the expiration of the PSA and the assertion by USPS of an equitable interest


in the Property, RACER's attempts to proceed with a sale of the Property to USPS have been


hindered because the Title Company refuses to proceed with a closing with USPS until ECALP


has signed the Termination Agreement.




                                                  12
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.24 Filed 03/04/21 Page 24 of 266




       58.     The Title Company also advised that it would be unable to provide closing services


if RACER were to proceed to a closing with ECALP because USPS has asserted an equitable


ownership interest in the Property and because RACER would be unable to affirmatively state in


its owner's affidavit that (a) it has clear title to the Property, and (b) no tenants of the Property


exert any claims to the Property.


       59.     ECALP has demanded that RACER close on the transfer of the Property under the


PSA.


       60.     RACER is unable to close the transaction for the sale of the Property to ECALP for


the reasons set forth in this Complaint.


       61.     Prior to filing this action, RACER renewed its request to ECALP that it execute the


Termination Agreement.     To date, ECALP has refused and/or failed to execute the Termination


Agreement.


                                             COUNT I
                                DECLARATORY JUDGMENT




       62.     Plaintiff RACER restates and incorporates by reference the preceding paragraphs


of this Complaint as though the same were fully set forth herein.


       63.     Prior to May 8, 2020, RACER entered into a PSA, as amended, with ECALP for


the sale and purchase of the Property.


       64.     USPS is in its Initial Term (as defined under the USPS Lease) and USPS is not in


default under the USPS Lease.


       65.     On May 8, 2020, USPS exercised in writing its option to purchase the Property


under the USPS Lease.




                                                 13
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.25 Filed 03/04/21 Page 25 of 266




         66.   The transaction contemplated under the PSA, as amended, is subject to RACER's


assignment of and ECALP's assumption of the USPS Lease.


         67.   The sale of the Property by RACER to ECALP cannot close for the following


reasons: USPS's claim of an equitable ownership interest to the Property based on it exercising its


option to purchase as set forth in this Complaint, statements by ECALP's representatives that it


will not fully assume the Ground Lease terms to convey the Property to USPS, and the expiration


of the PSA.


         68.   Pursuant to Section 1 1 . 1 of the PSA, ECALP is in default as a result of its untruthful


and/or inaccurate representation and warranties.


         69.   Section 11.3 of the PSA permits RACER to terminate the PSA if a Buyer's Default


occurs and allows RACER to retain any Extension Fees paid by ECALP.


         70.   RACER is also unable to close on the transfer of the Property to USPS because the


Title Company refuses to proceed with closing on a conveyance from RACER to USPS until both


RACER and ECALP have signed the Termination Agreement directing the disbursement of the


escrowed funds to ECALP.


         71.   ECALP has demanded that RACER complete the sale pursuant to the properly


exercised option to purchase and transfer its right, title and interest in the Property under the PSA,


as amended.


         72.   There is a genuine, bona fide dispute and an actual controversy and disagreement


which exists between the parties as to their respective rights in and to the Property and their


obligations under their respective contracts at issue, being the PSA, as amended, and the USPS


Lease.




                                                  14
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.26 Filed 03/04/21 Page 26 of 266




       WHEREFORE, Plaintiff RACER respectfully requests that this Honorable Court enter a


judgment declaring as follows:


               a.     That USPS properly and validly exercised its option to purchase the


                      Property under the USPS Lease;


               b.     That upon exercising its option to purchase the Property under the USPS


                      Lease on May 8, 2020, USPS became the equitable owner of the Property;


               c.     That ECALP is in default under the PSA and RACER is permitted to


                      terminate the PSA and retain all Extension Fees paid by ECALP currently


                      being held by the Title Company;


               d.     That the PSA, as amended, between RACER and ECALP has expired by its


                      own terms and it otherwise is terminated as a result of USPS exercising its


                      option to purchase the Property; and


               e.     Such further relief as the Court deems just and proper.


                                           COUNT II
                                  BREACH OF CONTRACT


       73.     Plaintiff RACER restates and incorporates by reference the preceding paragraphs


of this Complaint as though the same were fully set forth herein.


       74.     RACER and ECALP entered into the PSA, as amended.


       75.     ECALP breached the terms of the PSA, as amended, and pursuant to Section 11.1


of the PSA, there is a Buyer's Default as a result of ECALP's untruthful and/or inaccurate


warranties and representations.


       76.     Section 11.3 of the PSA permits RACER to terminate the PSA if a Buyer's Default


occurs and allows RACER to retain any Extension Fees paid by ECALP as liquidated damages.




                                                15
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.27 Filed 03/04/21 Page 27 of 266




          77.    RACER has been damaged as a result of the Buyer's Default by ECALP and is


entitled to retain the $51,000 in extension fees paid by ECALP under Section 1 1.2 of the PSA, as


amended, which fees are being held by the Title Company.


          WHEREFORE, Plaintiff RACER respectfully requests that this Honorable Court enter a


judgment in its favor and against ECALP in the amount of $51,000, together with interest from


the date of the fding this Complaint, together with any other relief this Court deems appropriate


under the circumstances.


                                            Respectfully submitted,


                                            DAWDA, MANN, MULCAHY & SADLER, PLC




                                            By: /s/ Frances Belzer Wilson
                                            Frances Belzer Wilson (P68650)
                                            Brian Considine (P53783)
                                            Dawda, Mann, Mulcahy & Sadler, PLC
                                            39533 Woodward Ave., Suite 200
                                            Bloomfield Hills, MI 48304
                                            (248) 642-3700
                                               ilsi   :d:
                                            bconsidine@dmms.coi
                                            Attorneys for Plaintiff
Dated: October 29, 2020


02470234. DOCX




                                               16
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.28 Filed 03/04/21 Page 28 of 266




                        EXHIBIT 1
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.29 Filed 03/04/21 Page 29 of 266



                                          EXHIBIT A


                            LEGAL DESCRIPTION OF PROPERTY


All those tracts or parcels of land lying and being in the City of Pontiac, Oakland County, State
of Michigan, and being more particularly described on as follows:


Part of lot 500, including vacated streets and alleys lying adjacent to said lots of the "Plat of
Modem Housing Corporation Addition", as recorded in Liber 20 of Plats on Page 22, Oakland
County Records, all or part of Lots 1 through 23, inclusive, Block 1, including vacated
streets and alleys lying adjacent to said lots of "Modern Housing Corporation's Oakland
Park", a subdivision of part of the North Vi of Section 21, Township 3 North, Range 10 East
as recorded in Liber 46 of Plats on Page 21, Oakland County Records; including part of
Sections 20 and 21, Township 3 North, Range 10 East, all being located in the City of
Pontiac, Oakland County, State of Michigan and being more particularly described as
follows:


        Commencing at the East 1/4 corner of Section 20, Township 3 North, Range 10 East,
as recorded in Liber 20101, Page 712, Oakland County Records, said point also being the
West 1/4 of Section 21, Township 3 North, Range 10 East, thence along the East Section line
of said Section 20, North 6 degrees 58 minutes 26 seconds West, 147.20 feet to the Point of
Beginning and the North right-of-way line of East Montcalm Street (variable width), thence
along said North right-of-way line, South 84 degrees 26 minutes 26 seconds West, 1,280.69
feet; thence North 07 degrees 33 minutes 31 seconds West, 614.02 feet; thence North 02
degrees 09 minutes 35 seconds West, 66.80 feet; thence North 84 degrees 05 minutes 48
seconds East, 244.44 feet; thence North 05 degrees 54 minutes 12 seconds West, 741.12
feet; thence North 84 degrees 05 minutes 48 seconds East, 1,788.80 feet; thence South 05
degrees 54 minutes 12 seconds East, 153.03 feet; thence North 84 degrees 05 minutes 48
seconds East, 91.20 feet; thence South 05 degrees 54 minutes 12 seconds East, 116.97
feet; thence North 84 degrees 05 minutes 48 seconds East, 385.00 feet to the Westerly
right-of-way line of North Glenwood Avenue; thence along said right-of-way the following
courses: South 05 degrees 54 minutes 12 seconds East, 300.00 feet to a curve to the right;
thence along said curve an arc distance of 144.17 feet, radius 300.00 feet, central angle 27
degrees 32 minutes 04 seconds, and chord bearing of South 07 degrees 51 minutes 50
seconds West, 142.79 feet; thence South 21 degrees 37 minutes 52 seconds West, 489.35
feet to a curve to the left; thence along said curve an arc distance of 192.56 feet, radius
400.00 feet, central angle of 27 degrees 34 minutes 56 seconds, and chord bearing of
South 07 degrees 50 minutes 24 seconds West, 190.71 feet; thence South 05 degrees 57
minutes 05 seconds East, 100.25 feet to the North right-of-way line of East Montcalm Street
(variable width); thence along the said right-of-way line, South 83 degrees 49 minutes 03
seconds West, 606.04 feet to a deflection point; thence South 84 degrees 26 minutes 26
seconds West, 303.94 feet to the Point of Beginning. Containing 71.858 acres, more or less.


Subject to all recorded easements and rights-of-way.


Tax Parcel ID Number:      63-64-14-21-101-007


Commonly known as:         711 North Glenwood Avenue, Pontiac, Michigan 48340




                                                D-18
REF. # 11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.30 Filed 03/04/21 Page 30 of 266




                        EXHIBIT 2
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.31 Filed 03/04/21 Page 31 of 266




                                    GROUND LEASE AGREEMENT




                                                   between


                        GENERAL MOTORS CORPORATION, a Delaware corporation,


                                                  as Landlord


                                                     and


                              UNITED STATES POSTAL SERVICE, an independent
                 establishment of the executive branch of the government of the United States,


                                                  as Tenant




                                                              /
                                               Novembe
                                                         &    2004




f #00682076.8 07! 38-9999 11/16/04 11:24 AM}
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.32 Filed 03/04/21 Page 32 of 266




                                        GROUND LEASE AGREEMENT


This Ground Lease Agreement (this "Lease") is entered into as          of November^
                                                                   2004 (the "Effective
Date"), by and between GENERAL MOTORS CORPORATION, a Delaware corporation ("Landlord"),
and UNITED STATES POSTAL SERVICE, an independent establishment of the executive branch of the
government of the United States ("Tenant"). This Lease is being executed in connection with the Master
Agreement of even date herewith among Landlord, Tenant, and Cunningham-Limp Development
Company (the "Master Agreement").


1.   DEFINITIONS AND EXHIBITS.


1.1 Definitions. The following defined terms have the meanings set forth in the Sections of this Lease
indicated below:

Term                                                        Term


Additional Rent                           Section 3.3       Landlord's Holding Costs       Section 3.2(b)(ii)
Affiliate                                 Section 10.1      Landlord's Notice              Section 17.4
Alterations                               Section 5.1       Landlord's Remediation         Section 6.7
Award                                     Section 12.4      Laws                           Section 6.2
Buildings                                 Section 2.1       Leasehold Mortgage             Section 14.6(a)
Casualty                                  Section 11.1      Leasehold Mortgagee            Section 14.6(a)
Completion Date                           Section 4.5       Loan Documents                 Section 17.1(c)
Concept Plans                             Section 4.3       Master Agreement               Opening
Construction                              Section 4.4       Net Proceeds                   Section 13.1
Construction Costs                        Section 17.3(b)   Note                           Section 17.1(c)
Construction Lender                       Section 1 1 .2    Option Start                   Section 21.1
Construction Loan                         Section 14.5(f)   PCBs                           Section 6.3(b)
Construction Start Date                   Section 4.3       Percentage Reduction of Rent   Section 12.3
Deed of Trust                             Section 17.1(c)   Percentage Reduction in Fair   Section 13.3
Demolition Period                         Section 4.1       Market Value
Effective Date                            Opening           Permitted Violations           Section 18
Environmental Laws                        Section 6.3(a)    Person                         Section 3.2
Event of Default                          Section 17.2      Plans                          Section 4.3
Fair Market Value                         Section 13.3      Premises                       Section 2.1
GMAC                                      Section 3.2(a)    Purchase Date                  Section 21.1
Hazardous Substances                      Section 6.3(b)    Qualified Mortgagee            Section 14.6(b)
Improvements                              Section 2.1       Renewal Term                   Section 2.3
Initial Period                            Section 17.4(a)   Rent                           Section 3.3
Initial Improvements                      Section 4.1       Reports                        Section 4.3
Initial Term                              Section 2.2       Restoration Fund               Section 13.1
Inspection                                Section 6.5       State                          Section 3.2(c)(iv)
Inspection Period                         Section 6.6       Substantial Taking             Section 12.2
Intercreditor Agreement                   Section 14.5(b)   Taking                         Section 12.1
Land                                      Section 2.1       Taking Date                    Section 12.2
Landlord                                  Opening           Takings Determinations         Section 13.3(a)
Landlord Affiliates                       Section 10.2      Taxes                          Section 8.1
Landlord Obligations                      Section 4.1       Tenant                         Opening
Landlord's Address                        Section 3.2       Tenant Affiliates              Section 10.2




{#00682076.8 07138-9999 1 1/16/04 1 1:24 AM)
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.33 Filed 03/04/21 Page 33 of 266




 Term                                                            Term


 Tenant Equipment                           Section 5.2          Transfer                          Section 14.2
 Tenant's Notice                            Section 21.1
Term                                        Section 2.3


 1.2 Exhibits. The Exhibits listed below are attached to and incorporated in this Lease. In the event of
any inconsistency between such Exhibits and the provisions of this Lease, this Lease shall control. The
Exhibits to this Lease are:


                      Exhibit A                    Legal Description of the Land
                      Exhibit B                   Form of Intercreditor Agreement
                      Exhibit C                   Form of Improvement Deed
                      Exhibit D                   Form of Property Deed
                      Exhibit E                    USPS General Conditions


2.   DEMISE.


2.1 Demise. Subject to the provisions of this Lease, Landlord leases to Tenant, and Tenant leases from
Landlord, the real property consisting of approximately 72.5 acres located at 711 North Glenwood
Avenue, Pontiac, Michigan 48340-9000, described in Exhibit A and all appurtenances thereto (the
"Land"), together with all buildings (""Buildings"), structures, pavement, lighting fixtures and other
improvements now or later installed or constructed upon the Land (the Buildings and all structures,
pavement, lighting fixtures and other improvements being herein collectively referred to as the
"Improvements"). The Land and the Improvements are together hereinafter referred to as the "Premises."

2.2 Term.      The term of this Lease (the "Initial Term") shall be (unless terminated earlier as provided
herein) the period commencing on the Commencement Date (as defined in the Master Agreement) and
continuing for sixty (60) years following the Commencement Date; provided that if the Commencement
Date is other than the first day of a month, this Lease shall continue until the date sixty (60) years
following the last day of the month in which the Commencement Date occurs.


2.3 Renewal Term. Provided that Tenant is not in default under this Lease beyond any applicable cure
period, Tenant shall have the option to extend the term of this Lease for two (2) periods of ten (10) years
(each a "Renewal Term") on all of the terms and conditions set forth herein (except that there shall be no
further renewal options after the second Renewal Term). Tenant may exercise its option to extend the
term of this Lease for each Renewal Term by delivering written notice to Landlord not later than twelve
(12) months prior to the expiration of the Initial Term or first Renewal Term, as applicable. The "Term"
of this Lease shall mean the Initial Term and, if applicable, the Renewal Term.


2.4 Condition.        LANDLORD LEASES AND TENANT TAKES THE PREMISES AS IS.                            TENANT
ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET FORTH IN SECTION 4.1, NEITHER
LANDLORD NOR ANY LANDLORD AFFILIATE (AS HEREINAFTER DEFINED) HAS MADE
ANY WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO ANY
OF THE PREMISES, INCLUDING ANY WARRANTY OR REPRESENTATION AS TO (i) ITS
FITNESS, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE, (ii) THE
QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, (iii) THE EXISTENCE OF ANY
DEFECT,       LATENT         OR     PATENT,       (iv)    COMPLIANCE      WITH     LAWS   (AS   HEREINAFTER
DEFINED), (v) LOCATION, (vi) USE, (vii) OPERATION, OR (viii) THE EXISTENCE OF ANY
HAZARDOUS            SUBSTANCE           (AS    HEREINAFTER DEFINED);          AND ALL     RISKS    INCIDENT



(#00682076.8 07138-9999 1 1/16/04 1 1:24 AM J                2
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.34 Filed 03/04/21 Page 34 of 266




THERETO ARE TO BE BORNE BY TENANT EXCEPT AS SET FORTH IN THE MASTER
AGREEMENT.  TENANT  ACKNOWLEDGES   THAT  THE   PREMISES  HAVE  BEEN
INVESTIGATED AND INSPECTED BY TENANT AND ARE SATISFACTORY TO TENANT.                                     IN
THE EVENT OF ANY DEFECT OR DEFICIENCY IN ANY OF THE PREMISES OF ANY NATURE,
WHETHER LATENT OR PATENT, LANDLORD SHALL NOT HAVE ANY RESPONSIBILITY OR
LIABILITY (EXCEPT AS SET FORTH IN THE MASTER AGREEMENT) FOR ANY DAMAGES,
INCLUDING INCIDENTAL OR CONSEQUENTIAL DAMAGES. LANDLORD ACKNOWLEDGES
THAT THE FOREGOING WAIVERS AND ACKNOWLEDGEMENTS BY TENANT SHALL NOT
AFFECT LANDLORD'S OBLIGATIONS UNDER THE MASTER AGREEMENT.

2.5 Quiet Enjoyment. Landlord covenants that, during the Term, neither Landlord, nor anyone claiming
by, through or under Landlord shall disturb Tenant's quiet and peaceful possession of the Premises,
subject, however, to (a) the provisions of the Master Agreement and this Lease, (b) the Permitted
Exceptions, and (c) any other matter created or consented to by Tenant. Tenant acknowledges that this
Lease is subject and subordinate to the easements recorded or to be recorded against the Premises
pursuant to the Master Agreement, including, without limitation, the access easement over the Premises
in favor of Landlord relating to certain remediation requirements of Landlord described in the Master
Agreement.


2.6 Title to Improvements. During the Term, Tenant shall be deemed to own, and shall hold title to, all
Improvements.    Upon expiration or earlier termination of the Term of this Lease, title to all
Improvements shall automatically vest in, revert to, and become the property of Landlord without
compensation to, or requirement of consent or other act of, Tenant and without the necessity of execution
of a deed, bill of sale, conveyance, or other act or agreement of Tenant, and without any payment of any
kind or nature by Landlord to Tenant or to any other person, including any Leasehold Mortgagee (as
hereinafter defined). Tenant shall thereafter have no further rights to or interest in any of the
Improvements. Upon or at any time after the expiration or earlier termination of the Term of this Lease,
if requested by Landlord, unless such termination is due to Tenant's exercise of its option to purchase the
Premises in accordance with Article 21 below, Tenant shall, without charge to Landlord, promptly
execute, acknowledge and deliver to Landlord a deed and a bill of sale that (a) conveys to Landlord all of
Tenant's right, title, and interest in and to the Improvements; (b) assigns to Landlord all contracts
designated by Landlord relating to the operation, management or maintenance of the Premises or any part
thereof; and (c) conveys or assigns, as the case may be, to Landlord all plans (including but not limited to
the Plans (as hereinafter defined)), records, registers, permits, and other papers and documents which
may be necessary for or useful in connection with the operation and management of the Premises.

3.   RENT.


3.1 Payment of Rent.          On or before the Effective Date, Tenant shall pay rent to Landlord, without
setoff, counterclaim, or deduction of any kind, in the amount of $100.00 for the entire Term (the "Initial
Rent"). The Initial Rent and all other covenants and promises of the parties hereto set forth herein and in
the Master Agreement constitute good and adequate consideration for the agreements set forth herein.

3.2 Place of Payment. Tenant shall pay the Rent (as hereinafter defined) to Landlord in lawful money
of the United States of America, at the following address ("Landlord's Address"):




! #00682076.8 07138-9999 11/16/04 11:24 AM)           3
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.35 Filed 03/04/21 Page 35 of 266




                   By Mail:                  General Motors Corporation
                                             c/o Enterprise Activities Group
                                             P.O. Box 77000
                                             Department 771280
                                             Detroit, MI 48277-1280

or to such other individual, partnership, limited liability company, association, corporation or other entity
(each, a "Person") or at such other place as Landlord may from time to time designate by written notice
to Tenant.


3.3 Net Lease; Additional Rent. It is the intent of the parties that Landlord shall not be required to pay
any costs or provide any services in connection with the Premises, and Tenant shall bear all costs relating
to the Premises. Accordingly, Tenant covenants and agrees to pay all costs relating to this Lease and the
Premises which accrue during or are allocable to the Term (together, "Additional Rent"), including (a)
Taxes; (b) insurance costs; (c) utility charges; (d) operating expenses; and (e) maintenance and repair
expenses, all as provided in this Lease (collectively, the "Rent").

4.   INITIAL DEVELOPMENT.


4.1 Improvements. Landlord and Tenant acknowledge that Tenant intends to develop the Premises with
Buildings and related Improvements (together, the "Initial Improvements") in accordance with the
Concept Plans (as hereinafter defined).          The intended use of the Initial Improvements is for use by the
United States Postal Service for a Processing and Distribution Center, or other uses permitted herein.
Tenant shall, at its sole cost and expense, within thirty (30) days after the Commencement Date,
construct and maintain a eight (8) foot, chain link fence on the Premises and along the boundary line
between the Premises and the Retained Property (as defined in the Master Agreement).


4.2 Cooperation. As requested in writing by Tenant, Landlord shall provide reasonable cooperation in
obtaining any permits, licenses, or authorizations necessary and incidental to the construction or
placement of Improvements on the Premises by Tenant, provided that Landlord shall not be required to
expend any funds.


4.3 Plans and Specifications.          Subject to the terms of the Master Agreement, Landlord and Tenant
acknowledge that Tenant will by July 1, 2005, submit to Landlord the general concept design plans and
elevations for all work to be performed in constructing the Initial Improvements (the "Concept Plans").
Landlord shall provide Tenant with Landlord's written comments on the Concept Plans within thirty (30)
days after Landlord's receipt of the Concept Plans.             In the event that Landlord fails to respond within
such 30-day period, Landlord shall be deemed to have approved the Concept Plans.                 Upon Landlord's
approval or deemed approval, Tenant shall, at its sole cost and expense, cause detailed architectural and
engineering plans and         specifications for all work to be performed in constructing the Initial
Improvements (the "Plans") to be prepared and delivered to Landlord for its review. Ail such Plans shall
be in general conformance with the Concept Plans Tenant shall not cause or permit to occur any material
alteration or modification of the Concept Plans without Landlord's prior written consent. Tenant agrees
that the design of the Improvements shall be in general conformance with and consistent with the existing
buildings and uses of Landlord's adjacent property. Landlord's approval of the Plans or any alteration or
modification thereof shall not be deemed to certify that the Plans comply with applicable Laws or are
free from defects. Notwithstanding anything herein to the contrary, Tenant acknowledges that, pursuant
to the Master Agreement and the Confidentiality Agreement (as defined in the Master Agreement),
Tenant has received and reviewed the environmental reports (the "Reports") that further discuss the
environmental condition of the Premises.           Tenant further acknowledges and agrees that Landlord shall




{#00682076.8 07138-9999 11/16/04 11:24 AM}                  4
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.36 Filed 03/04/21 Page 36 of 266




have the right to make comments to the Concept Plan in order to accommodate any remediation or
monitoring activities that Landlord may need to perform in connection with the environmental condition
of the Property, as further set forth in the Master Agreement.


4.4 Construction. Tenant shall commence construction of the Initial Improvements in accordance with
the Plans (the "Construction"). Following commencement of Construction, Tenant shall, at its sole cost
and expense, diligently and continuously cause the Initial Improvements to be constructed in accordance
with the Plans.


4.5 Completion.           Tenant shall substantially complete construction of the Initial Improvements in
accordance with the Plans. Tenant shall provide Landlord copies of all mechanics' lien releases or other
lien   releases    in     connection    with    the construction   of the   Initial Improvements,   notarized   and
unconditional, in such form as Landlord shall have approved in its sole discretion, copies of all building
permits, if applicable, evidencing inspection and approval by the issuers of said permits, and an
architect's certification that the Initial Improvements have been constructed in accordance with the Plans.
The date upon which the Certificate of Occupancy is issued shall be referred to herein as the
"Completion Date."


4.6 Force Majeure. If Landlord's Obligations or Tenant's commencement or completion of the Initial
Improvements is delayed as a result of any cause or causes which Landlord or Tenant is, despite its
commercially reasonable efforts, unable to prevent or overcome, including but not limited to acts of God,
strikes, walkouts or other labor disputes, shortages of labor or materials, riots, civil strife, war, or acts of
a public enemy, the dates for Landlord to complete Landlord's Obligations and Tenant to commence and
substantially complete construction of the Initial Improvements shall be extended by the period of such
delay.


4.7 Restrictions. In connection with the construction of the Initial Improvements, Tenant warrants and
agrees that:


                    (a)       Tenant shall, at all times, comply with any and all Environmental Laws in
          connection with or related to the use, operations, development, excavation, grading, construction,
          or demolition, at, in, on, or below the Premises.         Except as set forth in the Master Agreement,
          Tenant shall be solely responsible and liable for any and all alleged or actual violations of any
          applicable Environmental Laws concerning or related to Tenant's use of or construction on the
          Premises.


                    (b)       Tenant shall not "treat," "store" or "dispose" of any "hazardous substances,"
          "hazardous wastes" or "toxic substances" as those terms are defined under CERCLA, 42 U.S.C.
          9601 et. seq., RCRA, 42 U.S.C. 6901 et. seq., or TSCA, 15 U.S.C. 2601 et. seq., or under similar
          Michigan law, on, at or below the Premises, and shall maintain generator-only status; provided,
          however, that Tenant may: (i) accumulate such substances or wastes as allowed under applicable
          laws and regulations for off-site treatment, off-site storage, or off-site disposal; and (ii) use and
          store commercial products on-site which may contain such substances.


                    (c)       the Premises shall only be used for the following uses: those commercial uses
          specified in subcategories II, III, and IV of the MDEQ Environmental Response Division Staff
          Operational Memorandum #14 (revision 2) dated June 6, 1995 and any non-manufacturing
          industrial uses.




{#00682076.8 07 1 38-9939 11/1 6/04 11:24 AM}               5
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.37 Filed 03/04/21 Page 37 of 266




                  (d)     any site modifications required at, in, on, or below the Premises to accommodate
         the foregoing use are the sole obligation and liability of Tenant, and will be conducted at
         Tenant's sole expense; provided, however, that notwithstanding the foregoing, Tenant
         acknowledges and agrees that there are currently areas of the Premises which are undergoing
         corrective action (as described in the Master Agreement), and that development or use of these
         areas is, subject to the terms of the Master Agreement, at Tenant's sole risk and Landlord shall
         bear no direct, incidental, or consequential liability such as, by way of example and not
         limitation, loss of profits, loss of business opportunity, or construction/development delays, to
         Tenant in the event Landlord's activities during the Corrective Action Process (as defined in the
         Master Agreement) disrupt or interfere with Tenant's development, use of, or operations at, the
         Premises.


                  (e)       use of groundwater at, in, or under the Premises by any person or entity for any
         purpose, including potable and non-potable uses, shall be strictly prohibited.

                  (g) Tenant acknowledges and agrees that any and all management of any utility lines or
         piping, including, without limitation, any sanitary or storm sewers (other than the storm sewer
         used by Landlord) and any gas, water, electrical, or any other similar utility lines or piping and
         any and all management of any septic systems which may be present at or below the Premises
         which management may be required or necessary to properly maintain the Premises or because of
         excavation, demolition, or soil disturbance related to future use, development, or construction at
         or of the Premises, is (subject to the terms of the Master Agreement) the sole obligation and
         liability of Tenant or the owner of the Premises at the time of such activities.

Tenant acknowledges and agrees that Landlord shall be entitled to record all such restrictions against the
Premises, either prior to the Commencement Date or at any time during the Term.

5.   ALTERATIONS AND TENANT EQUIPMENT.

5.1 Alterations. Tenant shall have the right during the Term to make any changes, additions, alterations
or improvements to the Premises (collectively, "Alterations"), subject to the terms of the Master
Agreement. Tenant shall not demolish or destroy any of the Premises without Landlord's consent.


5.2 Tenant Equipment and Permitted Alterations. Tenant shall be permitted to make changes,
additions, Alterations or improvements to the Premises and may install and remove trade fixtures,
machinery, and equipment (collectively, "Tenant Equipment"), all without Landlord's consent, subject to
the following:


                  (a)       the installation and removal of Tenant Equipment and Alterations shall be
         accomplished in a good and workmanlike manner (which means that the quality of workmanship
         and materials shall be at least equal to that of the then-existing Improvements), in material
         compliance with all applicable Laws;


                  (b)       Tenant shall pay the cost of installing and removing Tenant Equipment and
         Alterations so that the Premises at all times shall be free from any lien for labor, services, or
         materials supplied or claimed to have been supplied to the Premises as a result of the installation
         or removal of thereof;


                  (c)       title to all Alterations shall be deemed part of the Premises and subject to all
         provisions of this Lease as though included in the Premises as of the Effective Date;




{#00682076.8 07138-9999 11/16/04 11:24 AM}
                                                       6
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.38 Filed 03/04/21 Page 38 of 266



                   (d)       all provisions of this Lease shall be in force and effect during the installation and
         removal of Tenant Equipment and Alterations;


                   (e)       Alterations made to the Premises by Tenant at any time during the Term shall
         not be construed as diminishing the value of the Premises;


                   (f)       Tenant shall not be required to demolish or remove any Alterations, but may do
         so at Tenant's option. Should Tenant elect to remove such Alterations from the Premises, Tenant
         shall return the Premises to Landlord at the expiration or termination of the Term in a condition
         consistent with good engineering practices, damage by the elements or circumstances beyond the
         control of the Tenant, excepted.


                   (g)       All applicable provisions of the Master Agreement shall be in force and effect
         during the Alterations to the Premises.


5.3 Easements.       Tenant shall join with Landlord from time to time, at the request of Landlord, with
respect to Tenant's interest in the Premises: (a) to sell, assign, convey or otherwise transfer its interest in
the Premises to any Person legally empowered to take such interest under the power of eminent domain;
(b) to grant, in the ordinary course of business, easements, licenses, rights-of-way and other rights and
privileges in the nature of easements; (c) to release, in the ordinary course of business, existing
easements and appurtenances which benefit the Premises; (d) to dedicate or transfer unimproved portions
of the Land for road, highway or other public purposes; (e) to execute petitions to have the Premises
annexed to or incorporated in any municipal corporation, special district, special improvement district or
utility district; (f) to execute covenants and restrictions affecting the Premises or any amendments
thereto; and (g) to execute and deliver any instrument, in form and substance reasonably acceptable to
Landlord, necessary or appropriate to make or confirm such grants or releases to any Person, with or
without consideration, but in each case only if such grant, release or other action is either (i) in
connection with the Master Agreement, or (ii) Tenant has received evidence satisfactory to it (in its sole
discretion) that such grant, release or other action requested of Tenant is to be given in the ordinary
course of business, does not interfere with and is not detrimental to the conduct of Tenant's business on
the Premises, and does not materially impair the usefulness of, or Tenant's interest in, the Premises.


6.   USE AND OCCUPANCY.


6.1 Use. Subject to the terms of the Master Agreement, T enant may use and occupy the Premises for the
operation of a United States Postal Service distribution warehouse, any commercial uses specified in
subcategories     II, III, and IV of the MDEQ Environmental Response Division Staff Operational
Memorandum #14 (revision 2) dated June 6, 1995, and any non-manufacturing industrial uses.


6.2 Compliance.          Tenant shall comply with all Laws applicable to Tenant's use and occupancy of the
Premises and shall keep and maintain the Premises in compliance with all applicable Laws, including,
without limitation, all rules, regulations, ordinances and permits relating to noise control, soil erosion
permits and utility pennits.         "Laws" means any and all present or future federal, state or local laws
(including common law), statutes, ordinances, rules, regulations, orders, decrees or requirements of any
and all governmental or quasi-governmental authorities having jurisdiction.             The term "Laws" shall
include all Environmental Laws (as hereinafter defined).


6.3 Environmental Matters,              Tenant agrees that it, its successors, assigns, and tenants shall comply
with the terms of the Master Agreement and shall not treat, store, or dispose of any hazardous substance,
hazardous waste, or toxic substance, as those terms are defined under CERCLA 42 U.S.C. §§ 9601 et




{#00682076.8 07138-9999 11/16/04   11:24 AM}
                                                          7
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.39 Filed 03/04/21 Page 39 of 266




seq., RCRA 42 U.S.C. §§ 6901 et seq., or TSCA 15 U.S.C. §§ 2601 et seq., at, on, or within the Premises
and shall maintain generator-only status; provided, however, that Tenant, its successors, assigns, or
tenants may accumulate such substances or wastes as allowed under applicable Laws for off-site
treatment, storage, or disposal so long as such substances or wastes are generated on-site. Tenant shall
not cause or permit any Hazardous Substance to be brought upon, kept, used, or released in or about the
Premises in violation of any Environmental Laws. Without limiting the foregoing, if the presence of any
Hazardous Substance on or about the Premises caused or permitted by Tenant results in any
contamination of any portion thereof in violation of any Environmental Laws, Tenant shall promptly take
all actions at its sole cost as are necessary to return the Premises to the condition existing prior to the
introduction of any such Hazardous Substance, subject to obtaining Landlord's prior written consent to
the actions to be taken by Tenant, which consent may be granted or withheld in Landlord's sole and
absolute discretion. Landlord shall require its prior written consent to the selection of the contractors and
other experts involved in the inspection, testing and removal or abatement activities, the scope of
activities to be performed, the manner and method for performance of such activities, and such other
matters as may be reasonably required or requested by Landlord for the continued use of the Premises
and the safety of the Premises and all occupants thereof. Tenant shall provide Landlord with such
documentation and information reasonably requested by Landlord with respect to any inspection, testing,
remediation, removal, abatement, or other activities undertaken by or on behalf of Tenant under this
Section 6.3. The obligations and liabilities of Tenant in this Section 6.3 shall survive expiration or
termination of the Term. Furthermore, if any such activities extend beyond the Term, Tenant shall pay to
Landlord, in addition to any other amounts under this Section 6.3, rent for the Premises during such
period in an amount equal to the amount that could have been received by Landlord for the use of the
Premises during such period in the absence of contamination by Hazardous Substances.

                    (a)      "Environmental Laws" means all federal, State and local laws, whether common
          laws, court or administrative decisions, statutes, rules, regulations, ordinances, court orders and
          decrees, and administrative orders and all administrative policies and guidelines concerning
          action levels of a governmental authority (federal, State or local) now or hereafter in effect
          relating to the environment, public health, occupational safety, industrial hygiene, any Hazardous
          Substance (including the disposal, generation, manufacture, presence, processing, production,
          release, storage, transportation, treatment or use thereof), or the environmental conditions on,
          under or about the Premises, as amended and as in effect from time to time (including the
          following statutes and all regulations thereunder as amended and in effect from time to time: the
          Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended,
          42 U.S.C. §§ 9601 et seq.-, the Superfund Amendments and Reauthorization Act of 1986, Title
          III, 42 U.S.C. §§ 1 1001 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Safe Drinking
          Water Act, 42 U.S.C. §§ 300(f) et seq.; the Solid Waste Disposal Act, 42 U.S.C. §§ 6901 et seq.;
          the Hazardous Materials Transportation Act, as amended, 49 U.S.C. §§            1801 et seq.; the
          Resource Conservation and Recovery Act, as amended, 42 U.S.C. §§ 6901 et seq.; the Federal
          Water Pollution Control Act, as amended, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances
          Control Act of 1976, 15 U.S.C. §§ 2601 et seq.; and the Occupational Safety and Health Act, 29
          U.S.C. §§ 65 1 et seq.; and any successor statutes and regulations to the foregoing).


                   (b)       "Hazardous Substances" means (i) all chemicals, materials and substances
         defined as or        included in the definition of "hazardous substances," "hazardous wastes,"
         "hazardous materials," "extremely hazardous wastes," "restricted hazardous wastes," "toxic
         substances," "toxic pollutants," "contaminants" or "pollutants," or words of similar import, under
         any applicable Environmental Law; and (ii) all other chemicals, materials and substances,
         exposure to which is prohibited, limited or regulated by any governmental authority, including




{#00682076.8 07138-9999 ! 1/16/04 1 1:24 AMI           8
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.40 Filed 03/04/21 Page 40 of 266




          asbestos and asbestos-containing materials in any form, lead-based paint, radioactive materials,
          polyclilorinated biphenyls ("PCBs"), and substances and compounds containing PCBs.

6.4 Inspection. At any time and from time to time during the Term, Landlord may, at Landlord's sole
cost and expense and on reasonable notice to Tenant (except in an emergency, which shall not require
any notice), perform an inspection ("Inspection") of the Premises to evaluate Tenant's compliance with
the terms of this Lease and applicable Laws.         Landlord may, at its sole option, hire any consultants,
engineers or other professionals, reasonably necessary or desirable, in Landlord's sole opinion, to
complete the Inspection. If any Inspection identifies a breach of Tenant's obligations herein, Tenant shall
promptly, at its sole cost, take all necessary steps in accordance with this Lease to remedy such breach of
any such violation.


7.   UTILITIES AND REPAIRS.


7.1 Utilities. From and after the earlier of the Commencement Date or the date of Tenant's possession
of any portion of the Premises, Tenant shall pay, before delinquency, all water, sewer, electricity, gas,
telephone and other communication, and all other utility charges related to the Premises, including (if
applicable) costs and expenses incurred following the Commencement Date of providing utilities.

7.2 Maintenance and Repair.             From and after the earlier of the Commencement Date or the date of
Tenant's possession of any portion of the Premises, Tenant shall at all times maintain the Premises in as
good repair and appearance as they were on such date and fit to be used for their intended use. Tenant
shall take every other reasonable action necessary or appropriate for the preservation and safety of the
Premises. Tenant shall promptly make all Alterations of every kind and nature, whether foreseen or
unforeseen, which may be required to comply with the foregoing requirements of this Section 7.2 (for
which Landlord's consent shall not be required). In the event of an emergency, as determined in the
reasonable discretion Landlord, Landlord may, but shall not be required to, immediately and without
notice to Tenant, make any reasonably necessary emergency repairs or Alterations to the Premises, and
Tenant shall, within 45 days upon demand, reimburse Landlord for the expenses incurred by Landlord
(together with prompt payment act interest from the date paid by Landlord) in effecting such emergency
repairs or Alterations.


7.3 Encroachments. If any Improvement hereafter constructed by Tenant shall (a) encroach upon any
setback or any property, street or right-of-way adjoining the Premises, (b) violate the provisions of any
restrictive covenant affecting the Premises, (c) hinder or obstruct any easement or right-of-way to which
any of the Premises is subject or (d) impair the rights of others in, to or under any of the foregoing,
Tenant shall, promptly after receiving notice or otherwise acquiring knowledge thereof and at its sole
cost and expense, either (i) obtain from all necessary parties waivers or settlements of all claims,
liabilities and damages resulting from each such encroachment, violation, hindrance, obstruction or
impairment, whether the same shall affect Landlord, Tenant or both, or (ii) take such action as shall be
necessary to remove all such encroachments, hindrances or obstructions and to end all such violations or
impairments, including, if necessary, making Alterations.


8.   TAXES.


8.1 Payment of Taxes.            Tenant shall, following the Commencement Date and during the Term,
punctually pay and discharge or cause to be paid and discharged, as and when the same shall become due
and payable, all applicable real and personal property taxes, assessments, special assessments and
charges levied upon or with respect to the Premises, Tenant Equipment, or the personal property used in
operating the Premises, all sales, use, rent or similar taxes assessed against Rent specified in this Lease,




{#00682076.8 07! 38-9999 11/16/04 11:24 AM)             9
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.41 Filed 03/04/21 Page 41 of 266




and all taxes, levies and charges which may be assessed, levied or imposed in replacement of all or any
part of real or personal property taxes, assessments, or special assessments as revenue sources, and which
in whole or in part are measured or calculated by or based upon the Premises, the leasehold estate of
Landlord or Tenant, the Rent payable by Tenant, or the Tenant Equipment or personal property used in
operating the Premises (collectively, "Taxes"').        In no event, however, shall Tenant be required to pay
any estate, franchise or income taxes that are or may be imposed upon Landlord, or its successors or
assigns. Tenant shall deliver to Landlord satisfactory evidence of payment within ten (10) business days
after Landlord's written request therefor. Tenant shall pay any sales, use, rent or similar tax against Rent
specified in this Lease at the times required under Article 3 hereof.


8.2 Proration at Commencement and End of Term. If the commencement or end of the term does not
coincide with the commencement of end of a tax year, Taxes for the tax year in which the Term
commences or ends shall be prorated between Landlord and Tenant, based on the most recent levy and
most recent assessment.         Such proration shall be subsequently adjusted when the bills for such Taxes
become available. The provisions of this Section 8.2 shall survive the expiration or termination of the
Term.


8.3 Special Assessments. Tenant shall pay all applicable special assessments and other like impositions
levied or imposed for improvements installed and assessed either prior to or during the Term; provided,
however, that Tenant may pay in installments any such special assessments or like impositions that may
be so paid according to applicable Law and, in such event, Tenant shall only be required to pay those
installments that become due and payable during the Term. If the commencement or end of the Term
does not coincide with the commencement or end of a tax year, such special assessments or like
impositions in which the Term commences or ends shall be prorated in the manner described in Section
8.2 for proration of Taxes. The provisions of this Section 8.3 shall survive termination of this Lease.


8.4 Tax Bills.     Landlord shall make all arrangements necessary to have the collecting authority send all
pertinent tax bills directly to Tenant or its designee. All pertinent tax bills received by Landlord shall be
immediately forwarded directly to Tenant or its designee to permit timely remittance in the normal
course of business. Landlord shall be fully liable for all interest and penalties reasonably chargeable due
to its failure to perform as provided in this Section 8.4.


9.   INSURANCE.

9.1 Maintenance of Policies.           It is agreed that in recognition of Tenant's standing as an independent
establishment of the executive branch of the government of the United States and in reliance upon the
representation of Tenant that it will be self insured for purposes of meeting the requirements for
insurance under this Lease, the following will not be applicable to the Tenant for so long as the United
States Postal Service is the Tenant hereunder and is self insured.        From and after the Commencement
Date, Tenant shall maintain the following insurance on or in connection with the Premises:


                   (a)       Insurance against physical loss or damage to the Improvements and Tenant
         Equipment as provided under a standard "All Risk" property policy including but not limited to
         flood (if the Premises are in a 100- or 500-year flood plain) and earthquake coverage (if the
         Premises are m an area of special earthquake hazard) in amounts not less than the actual
         replacement cost of the          Improvements and Tenant Equipment.      Such policies shall contain
         replacement cost and agreed amount endorsements and shall contain deductibles of not more than
         $10,000 per occurrence.




{#00682076.8 07138-3999 1 1/16/04 11:24 AM}              10
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.42 Filed 03/04/21 Page 42 of 266




                   (b)       Commercial general liability insurance against claims for personal and bodily
          injury, death or property damage occurring on, in or as a result of the use of the Premises, in an
          amount not less than $2,000,000.00 per occurrence/annual aggregate including Garagekeepers
          Liability; provided, however, that the Landlord shall have the right to require such higher limits
          as may be reasonable and customary for properties of this size and type.


                   (c)       Worker's compensation insurance to the extent required by applicable Laws.


                   (d)       Comprehensive Automobile Liability covering all owned, non-owned and hired
         vehicles with limits of not less than $ 1 ,000,000 combined single limit.


                   (e)      Tenant shall maintain business income/interruption insurance on an actual loss
         sustained basis with a period of indemnity not less than one year from the time of loss.


                   (0       During construction of Improvements and during any period in which substantial
         Alterations at the Premises are being undertaken, (i) builder's risk insurance (on a completed
         value, non-reporting basis) against "all risks of physical loss," including collapse and transit
         coverage, with deductibles not to exceed $10,000.00, in non-reporting form, covering the total
         replacement cost of work performed and equipment, supplies and materials furnished in
         connection with such construction or repair of Improvements or Tenant Equipment and (ii)
         general liability, worker's compensation and automobile liability insurance with respect to the
         Improvements being constructed, altered or repaired.


                   (g)      Such other insurance on or in connection with any of the Premises as Landlord
         may reasonably require, which at the time is commonly obtained in connection with properties
         similar to the Premises.


9.2 Insurance Providers.         The insurance required by Section 9.1 shall be written by companies that
have a Best's rating of A-:VII or above and are authorized to conduct insurance business in the State.
The insurance policies (a) shall be for such terms as Landlord may reasonably approve, (b) shall be in
amounts sufficient at all times to satisfy any coinsurance requirements thereof, (c) shall name Landlord
and Tenant as insured parties, as their respective interests may appear, and (d) shall name Tenant as the
sole loss payee on all policies of casualty insurance. If any such insurance shall expire, be withdrawn,
become void, voidable or unreliable for any reason, including a breach of any condition thereof by
Tenant or the failure or impairment of the capital of any insurer, or if for any other reason whatsoever
such insurance shall become reasonably unsatisfactory to Landlord, Tenant shall immediately obtain new
or additional insurance reasonably satisfactory to Landlord.


9.3 Premiums. Tenant shall pay as they become due all premiums for the insurance required by Section
9.1, shall renew or replace each policy and deliver to Landlord evidence of the payment of the full
premium therefor or installment then due at least ten (10) days prior to the expiration date of such policy,
and shall promptly deliver to Landlord certificates evidencing the existence of all policies.


9.4 Blanket Policies. Any insurance that Tenant is required to obtain pursuant to Section 9. 1 may not be
carried under a "blanket" or umbrella policy or policies covering other properties or liabilities of Tenant.


9.5 Insurable Value.       Tenant shall have the replacement cost and insurable value of the Improvements
and Tenant Equipment determined from time to time as required by the replacement cost and agreed
amount endorsements and shall deliver to Landlord the new replacement cost and agreed amount
endorsement or certificate evidencing such endorsement promptly upon Tenant's receipt thereof.




{#00682076.8 07138-9999 11/16/04 11:24 AM)            11
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.43 Filed 03/04/21 Page 43 of 266




9.6 Compliance with Policy Terms.       Tenant shall promptly comply with and conform to (a) all
provisions of each insurance policy required by this Article 9 and (b) all requirements of the insurers
thereunder.


9.7 No Additional Policies. Neither Landlord nor Tenant shall carry separate insurance concurrent in
form or contributing, in the event of a Casualty or in the event of injury to or death of any person, with
that required in this Article 9 unless (a) Landlord and Tenant, as the case may be, are included therein as
named insureds, with loss payable as provided herein, and (b) such separate insurance complies with the
other provisions of this Article 9. Landlord and Tenant each shall immediately notify the other party of
such separate insurance and shall deliver to the other party the original certificates and copies of the
policies therefor.


9.8 Waivers.       All policies required hereunder shall contain full waivers of subrogation against the
Landlord.


10. WAIVERS AND INDEMNITIES.

10.1      Tenant's Waiver and Indemnification. Subject to those federal laws that specifically restrict
the United States Postal Service's indemnity obligations, Tenant hereby waives all claims against
Landlord for damages to any property or injury to or death of any person in, upon or about the Premises
arising at any time and from any cause other than by reason of the willful misconduct or gross negligence
of Landlord, its employees or agents, and Tenant shall indemnify and hold Landlord, its Affiliates and
their respective partners, venturers, directors, officers, stockholders, employees, spouses, legal
representatives, agents, successors and assigns (collectively, "Landlord Affiliates"'), harmless from loss,
damage, ciaim, liability, and cost (including reasonable attorneys' fees and disbursements) arising from
(a) any default, breach or violation by Tenant under this Lease, or (b) any damage to any property or
injury to or death of any person arising from or in connection with the use of the Premises by Tenant,
except such as is caused by the willful misconduct or gross negligence of Landlord, its employees or
contractors. To the extent that Landlord recovers under the liability insurance carried pursuant to the
requirements of this Lease, Tenant is hereby released from this indemnification to the extent of such
proceeds. "Affiliate" means, with respect to any Person, any Person that controls, is controlled by or is
under common control with such Person, together with its and their respective partners, venturers,
directors, officers, stockholders, agents, employees and spouses.     A Person shall be presumed to have
control when it possesses the power, directly or indirectly, to direct, or cause the direction of, the
management or policies of another Person, whether through ownership of voting securities, by contract,
or otherwise.


10.2      Landlord's Waiver and Indemnification.          Landlord hereby waives all claims against Tenant
for damages to any property or injury to or death of any person in, upon or about the Premises arising at
any time and from any cause other than solely by reason of the sole active willful misconduct of Tenant,
its employees or agents, and Landlord shall indemnify, defend and hold Tenant, its Affiliates and their
respective partners, venturers, directors, officers, stockholders, employees, spouses, legal representatives,
agents, successors and assigns (collectively, "Tenant Affiliates"'), harmless from loss, damage, claim,
liability, and cost (including reasonable attorneys' fees and disbursements) arising from (a) any default,
breach or violation by Landlord under this Lease, (b) Landlord's failure to maintain and repair the storm
sewer line running under the Improvements pursuant to the Declaration of Storm Sewer Easement of
even date herewith and filed in the real property records of Oakland County, Michigan, unless Tenant
refuses to allow Landlord access to the Premises for the purpose of fulfilling Landlord's maintenance and
repair obligations with respect to such storm sewer line, or (c) the gross negligence or willful misconduct
of Landlord, its employees or contractors.       To the extent that Tenant recovers under the liability



i #00682076.8 07138-9999 1 1/16/04 1 1:24 AM}        12
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.44 Filed 03/04/21 Page 44 of 266




 insurance earned pursuant to the requirements of this Lease, Landlord is hereby released from this
 indemnification to the extent of such proceeds.


 10.3      Survival.    The provisions of this Article 10 shall survive the termination of the Lease.


 11. DAMAGE OR DESTRUCTION.


 11.1      Effect of Damage or Destruction. This Lease shall not be affected by any loss of or damage to
 any property included within or related to the Premises (a "Casualty"). In the event of a Casualty, Tenant
 may, at its sole discretion; (a) demolish the Improvements and remove all debris and return the Premises
 to Landlord in substantially the same condition as of the Commencement Date; (b) fully or partially
 demolish the Improvements and replace the Improvements upon the prior written approval of the
 Landlord and subject to the terms of the Master Agreement, or (c) shall promptly repair and restore the
 affected Improvements (subject to the terms of the Master Agreement) to a similar condition as existed
immediately prior to the Casualty.


 11.2      Insurance Proceeds.        If any Casualty occurs, Tenant shall give Landlord immediate notice
thereof.


 11.3      Application of Insurance Proceeds. Landlord acknowledges that, so long as the United States
Postal Service is the Tenant hereunder and self insures as described in Article 9 above, (i) no insurance
proceeds shall be payable under any insurance policy and (ii) the United States Postal Service will pay all
costs and expenses related to the repair and restoration of the Improvements.          Any insurance proceeds
shall be applied first to reimburse Landlord for all costs and expenses, including reasonable attorneys'
fees, incurred by Landlord in connection with the collection of such insurance proceeds. The balance of
any insurance received by Landlord with respect to an insured Casualty shall be paid over, in whole or in
part and subject to Article 13, to Tenant to pay for repairs or replacements necessitated by the Casualty
provided that: (a) no Event of Default shall exist hereunder; and in the event the Casualty occurs within
the last twelve (12) months of the Term, Landlord shall have the right, in its sole discretion, to terminate
the Term effective retroactively to the occurrence of the Casualty, in which event all insurance proceeds
payable as a result of the Casualty shall be paid to, and become the sole property of, Landlord. Landlord
shall have no obligation to see to the proper application of any insurance proceeds paid over to Tenant,
nor shall any such proceeds received by Landlord bear interest or be subject to any other charge for the
benefit of Tenant.      Landlord may, prior to the application of insurance proceeds, commingle them with
Landlord's own funds and otherwise act with regard to such proceeds as Landlord may determine in its
sole discretion.


12. CONDEMNATION.


12.1       Notice. Landlord acknowledges that, so long as the United States Postal Service is the Tenant
and not subject to condemnation or eminent domain rights, the provisions of this Article 12 shall not
apply to Tenant.       If either Landlord or Tenant 1 earns that any portion of the Premises has been or is
proposed to be subjected to a Taking (as hereinafter defined), such party shall promptly notify the other
of such Taking.     A "Taking" means the taking of any of the Premises as a result of the exercise of the
power of eminent domain or condemnation for public or quasi-public use or the sale or conveyance of
any of the Premises under the threat of condemnation.


12.2       Termination Option on Substantial Taking.         If a Taking occurs during the Term which shall
materially reduce the fair market value of the Premises as a warehouse facility or materially interfere
with any use of the Premises permitted under this Lease (a "Substantial Taking"). Tenant may, at its




{#00682076.8 07138-9999 11/16/04 11:24 AM}
                                                        13
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.45 Filed 03/04/21 Page 45 of 266




 option, terminate this Lease by giving written notice to Landlord on or before sixty (60) days after the
 Taking Date (as hereinafter defined). The "Taking Date" means, with respect to any Taking, the date on
 which possession of the portion of the Premises that is the subject of such Taking is transferred to the
 condemning authority. In such event, this Lease shall terminate effective as of the Taking Date, Tenant
 shall surrender the Premises according to Section 15.1 on or before thirty (30) days after the date of
 Tenant's notice of termination, and all Monthly Rent and other Rent shall be payable through the date
Tenant so surrenders possession.


 12.3     Continuation of Lease. If a Taking occurs during the Term that is not a Substantial Taking, or
 if a Substantial Taking occurs but Tenant does not exercise its termination option according to
 Section 12.2, then (a) Tenant shall promptly repair and restore any affected Improvements to at least their
condition prior to the Taking, and (b) this Lease shall remain in full force and effect according to its
terms, except that effective as of the Taking Date:        (i) this Lease shall terminate automatically as to the
portion of the Premises that is the subject of such Taking; and (ii) each payment of Monthly Rent due for
(A) any remaining portion of the Term shall be reduced by subtracting from the amount that each such
payment would otherwise have been required to be, a percentage thereof equal to the percentage obtained
by dividing the ground area of the portion of the Land that is the subject of such Taking by the ground
area of all of the Land prior to such Taking.


 12.4     Awards. If a Substantial Taking occurs and Tenant exercises its termination option according to
Section 12.2, Landlord shall be entitled to receive, and Tenant assigns to Landlord, the total award,
compensation, damages or consideration paid or payable as a result of or in connection with any Taking
(such total, an "Award").         If a Taking occurs that is not a Substantial Taking, or if a Substantial Taking
occurs but Tenant does not exercise its termination option according to Section 12.2, the Award shall be
paid over to Landlord and disbursed, subject to the provisions of Article 13, to Tenant to pay for repairs
or replacements necessitated by the Taking, provided that: (a) no Event of Default shall exist hereunder;
(b) the proceeds received by Landlord (together with any other funds delivered by Tenant to Landlord for
such purpose) shall be sufficient in Landlord's judgment, to pay for any restoration necessitated by the
Taking; and (c) such restoration can be completed, in Landlord's judgment, at least ninety (90) days prior
to the end of the Term.        Notwithstanding the foregoing, in the event the Taking occurs within the last
twelve (12) months of the Term, Landlord shall have the right, in its sole discretion, to terminate this
Lease effective retroactively to the Taking Date, in which event the Award shall be paid to, and become
the sole property of, Landlord. Landlord shall have no obligation to see to the proper application of any
portion of an Award paid over to Tenant, nor shall any such proceeds received by Landlord bear interest
or be subject to any other charge for the benefit of Tenant. Landlord may, prior to the application of any
such Award, commingle it with Landlord's own funds and otherwise act with regard to such funds as
Landlord may determine in its sole discretion.


12.5      Settlement.      Landlord is authorized to collect, settle and compromise, in its discretion, the
amount of any Award.           Provided that no Event of Default has occurred, Tenant shall be entitled to
participate at its own expense with Landlord in any Taking proceeding or negotiations under threat
thereof and to contest the Taking or the amount of the Award therefor to the extent of its interest therein.
No agreement with any condemnor in settlement or under threat of any Taking shall be made by Tenant
without the prior written consent of Landlord.


13. RESTORATION OF PREMISES.

13.1     Restoration.       Landlord acknowledges that, so long as the United States Postal Service is the
Tenant hereunder, and (x) self insures as described in Article 9 above with respect to insurance matters
and (y) is not subject to condemnation or eminent domain rights, then (i) no insurance proceeds shall be




(#00682076.8 07138-9999 1 1/16/04 1 1:24 AM}              14
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.46 Filed 03/04/21 Page 46 of 266




payable under any insurance policy or any Award available with respect to any Taking, and (ii) the
United States Postal Service will pay all costs and expenses related to the repair and restoration of the
Improvements. In all other cases, if the net proceeds of insurance resulting from any Casualty or the net
Award resulting from any Taking other than a Substantial Taking (either, the "Net Proceeds"^ are less
than Fifty Thousand Dollars ($50,000) and at the date of payment no Event of Default exists, the Net
Proceeds shall be paid by Landlord to Tenant, to be used by Tenant to make repairs and restorations to
the Premises required as a result of the Casualty or Taking, in which event Tenant shall comply with the
provisions of Section 5.2 and Section 1 3 . 1 (c) in connection with Alterations to the Improvements. If the
Net Proceeds are Fifty Thousand Dollars ($50,000) or more, or if at the date of payment an Event of
Default exists, or if the Net Proceeds have been paid in connection with a Substantial Taking, Landlord
shall hold the Net Proceeds in a fund (the "Restoration Fund") and disburse amounts from the
Restoration Fund only in accordance with the following conditions:


                      (a)        prior to commencement of restoration, (a) the architects, contracts, contractors,
           plans and specifications for the restoration shall have been approved by Landlord in the exercise
           of Landlord's reasonable judgment, and (b) Landlord shall be provided with mechanics' lien
           insurance (if available) and performance and payment bonds reasonably acceptable to Landlord
           which insure satisfactory completion of and payment for the restoration, are in an amount and
           form and have a surety reasonably acceptable to Landlord and name Landlord as an additional
           dual obligee;


                      (b)        at the time of any disbursement, no Event of Default shall have occurred and be
           continuing, any right to terminate this Lease (if applicable) under Section 12.2 shall have expired
           or been waived by Tenant, and no mechanics' or materialmen's liens shall have been filed
           against any of the Premises and remain undischarged or uncontested pursuant to and in
           accordance with Article 18;


                      (c)        disbursements shall be made from time to time in an amount not exceeding the
           cost of the work completed since the last disbursement, upon receipt of (a) satisfactory evidence,
           including architects' certificates, of the stage of completion, the estimated total cost of
           completion and performance of the work to date in a good and workmanlike manner in
           accordance with the contracts, plans and specifications, (b) waivers of liens which shall be
           delivered in escrow from contractors and subcontractors who have performed work, (c)
           contractors' and subcontractors' sworn statements as to completed work and the cost thereof for
           which payment is required, (d) a satisfactory date-down endorsement to Landlord's policy of title
           insurance and (e) other evidence of cost and payment so that Landlord can verify that the
           amounts disbursed from time to time are represented by work that is completed, in place and free
           and clear of mechanics' and materialmen's lien claims;


                      (d)        each request for disbursement shall be accompanied by a certificate of Tenant,
           signed by the president or a vice president of the general partner of Tenant, describing the work
           for which payment is requested, stating the cost incurred in connection therewith, stating that
           Tenant has not previously received payment for such work and, upon completion of the work,
           also stating that the work has been fully completed and complies with the                   applicable
           requirements of this Lease including all Laws;


                      (e)        Landlord may retain ten percent ( 1 0%) of the Restoration Fund until the
           restoration is fully completed;




{#00682076.8 07 1 38-9999 1 1/1 6/04 1 1 :24 AM }           15
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.47 Filed 03/04/21 Page 47 of 266




                    (f)       the Restoration Fund may be commingled with Landlord's other funds and shall
          not bear interest; and


                    (g)       such other reasonable conditions as Landlord may impose.


 13.2     Excess Net Proceeds-Casualty. Any Net Proceeds of a Casualty remaining after restoration of
the Premises shall be the sole property of, Landlord. In no event shall Net Proceeds of any Casualty be
retained by Landlord reduce the Total Project Cost hereunder.


 13.3     Excess Net Proceeds-Taking. Any Net Proceeds of a Taking remaining after restoration of the
Premises shall be paid to, and be the sole property of, Landlord, except for that portion of the Award, if
any, attributable to Tenant as described in Section 12.4 above. In the event that Landlord retains any Net
Proceeds of an Award as contemplated in the preceding sentence, the Total Project Cost shall (for the
purpose of calculating the purchase price of the Premises under Section 21.2 only, and not for the
purpose of calculating Monthly Rent) be reduced by a percentage equal to the lesser of the following: (a)
the Percentage Reduction in Fair Market Value (as hereinafter defined) of the Premises occurring as a
result of the Taking; or (b) the percentage represented by the total Net Proceeds of the Award divided by
the Fair Market Value of the Premises immediately prior to the Taking.              The term "Fair Market Value"
shall mean the fair market value of the Premises as a warehouse facility (and not necessarily for its
highest and best use), and the term "Percentage Reduction in Fair Market Value" shall mean the
percentage by which the Fair Market Value of the Premises is reduced as a result of the applicable
Taking. The Fair Market Value of the Premises immediately prior to the Taking and/or the Percentage
Reduction in Fair Market Value of the Premises occurring as a result of the Taking, if finally determined
in the Taking proceeding, shall be conclusive as to Landlord and Tenant, and, if not finally determined in
the Taking proceeding, shall be determined as follows:


                    (a)       Tenant and Landlord shall attempt, in good faith, to agree on such Fair Market
          Value     and/or     Percentage       Reduction   in   Fair   Market   Value   (together,   the   "Takings
          Determinations'").      If Tenant and Landlord fail, refuse, or are unable for any reason to agree on
          either Takings Determination within thirty (30) days following the applicable Taking, Tenant
          shall within fifteen (15) days thereafter select an appraiser and notify Landlord in writing of the
          name, address and qualifications of such appraiser. Within fifteen (15) days following its receipt
          of such notice, Landlord shall select an appraiser and notify Tenant of the name, address and
          qualifications of such appraiser. Such two appraisers shall endeavor to agree upon the applicable
          Takings Determinations.              If such two appraisers shall agree upon the applicable Takings
          Determinations, the Takings Determinations as so agreed shall be binding and conclusive upon
          Landlord and Tenant.


                    (b)      If such two appraisers shall be unable to agree upon the applicable Takings
          Determinations within thirty (30) days after the selection of an appraiser by Landlord, then such
          appraisers shall advise Landlord and Tenant of their respective Takings Determinations.              If the
          greater estimate of the applicable Takings Determination is less than or equal to one hundred five
          percent (105%) of the lesser estimate of the applicable Takings Determination, then such
          Takings Determination for purposes of this Section 13.3 shall equal the average of such two
          estimates, which amount shall be binding and conclusive upon Landlord and Tenant.                   If the
          greater of the two estimates is more than one hundred five percent (105%) of the lesser of the
          two estimates, the two appraisers shall so advise Landlord and Tenant and shall select a third
          appraiser to make the applicable Takings Determination, which determination shall be binding
          and conclusive upon Landlord and Tenant.




{#00682076.8 07138-9939 1 1/16/04 1 1:24 AM}                16
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.48 Filed 03/04/21 Page 48 of 266




                   (c)       If such two appraisers shall be unable to agree upon the designation of a third
          appraiser within ten (10) days after the expiration of the thirty (30) day period referred to in
          Section 13.2(b), or if such third appraiser does not make an applicable Takings Determination
          within thirty (30) days after his selection, then such third appraiser or a substituted third
          appraiser, as applicable, shall, at the request of either party hereto, be appointed by the office of
         the American Arbitration Association for the area in which the Land is located or, if this Lease is
         then the subject of litigation, by the court with jurisdiction thereof. The applicable Takings
         Determination made by the third appraiser appointed pursuant hereto shall be made within thirty
         (30) days after such appointment and shall be binding and conclusive upon Landlord and Tenant.


                   (d)       All appraisers selected or appointed pursuant to this Section 13.3 shall (a) be
         independent qualified MAI appraisers active in the market in which the Premises is located, with
         experience in appraising automobile sales and service facilities, (b) have no right, power or
         authority to alter or modify the provisions of this Lease, (c) utilize the definition of Fair Market
         Value and Percentage Reduction in Fair Market Value set forth above, and (d) be registered in
         the State if the State provides for or requires such registration. The costs and expenses of any
         appraiser selected by a party under this Section 13.3 shall be borne solely by such party, and the
         costs and expenses of a third appraiser, if any, shall be bome one-half by Landlord and one-half
         by Tenant.


13.4     Tenant's Funds. Prior to commencement of restoration and at any time during restoration, if the
estimated cost of completing the restoration work free and clear of all liens, as reasonably determined by
Landlord, exceeds the amount of the Net Proceeds available for such restoration, the amount of such
excess shall, upon demand by Landlord, be paid by Tenant to Landlord to be added to the Restoration
Fund. Any sum so added by Tenant which remains in the Restoration Fund upon completion of
restoration shall be refunded to Tenant. For purposes of determining the source of funds with respect to
the disposition of funds remaining after the completion of restoration, the Net Proceeds shall be deemed
to be disbursed prior to any amount added by Tenant.

14. ASSIGNMENT, SUBLETTING AND FINANCING.

14.1     Permitted Assignment and Subletting. Landlord's consent shall not be required for an
assignment of this Lease or a sublease of all or any portion of the Premises to a Tenant Affiliate (as such
term is hereafter defined), provided (i) Tenant gives reasonable prior written notice to Landlord of the
proposed assignment or sublease, and (ii) such assignee or sublessee executes such documents
reasonably requested by Landlord to evidence such parties assumption of Tenant's obligations hereunder,
and such parties acknowledgment to comply with the terms of the Master Agreement, as applicable. As
used herein, the term Tenant Affiliate shall mean any entity which is another agency, department or
establishment of the United States government, or, the successor in interest to the United States Postal
Service as determined by applicable law.


14.2     Assignment and Subletting. Tenant shall not sell, assign or transfer this Lease or any interest
herein, sublet or permit the occupancy or use by others of any of the Premises, or allow any transfer
hereof by operation of law or otherwise (any of which is herein referred to as a "Transfer"), without the
prior written consent of Landlord, which Landlord may withhold in the exercise of its sole discretion.
Any Transfer not in compliance with the provisions of this Article 14 shall, at the option of Landlord, be
void and of no force or effect.         Tenant shall, by written notice in the form specified in the following
sentence, advise Landlord of Tenant's intention on a stated date (which shall not be less than sixty (60)
days after date of Tenant's notice) to sublet, assign or transfer any part or all of the Premises or its
interest therein. Tenant's notice shall state the name and address of the proposed subtenant, assignee or




|#00682076.8 07! 38-9999 11/18/04 11:24 AM}              17
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.49 Filed 03/04/21 Page 49 of 266




transferee, and a true and complete copy of the proposed sublease, assignment or other conveyance and
all related documentation, executed by both parties, shall be delivered to Landlord with such notice.
Tenant shall deliver to Landlord upon receipt from time to time throughout the Term or thereafter, any
consideration received as a result of any Transfer, which shall include the difference, if any, between the
amount of rent and similar payments received by Tenant as a result of such Transfer and the amount of
Rent payable hereunder.


14.3     Tenant Liability. If Tenant shall assign this Lease or sublet any of the Premises, Tenant shall be
responsible for all actions and neglect of the assignee or subtenant and its officers, partners, employees,
agents, guests and invitees as if such subtenant and such persons were employees of Tenant. Nothing in
this Section 14.3 shall be construed to relieve Tenant from the obligation to obtain Landlord's prior
written consent


14.4    No Release. The consent by Landlord to any Transfer shall not be construed as a waiver or
release of Tenant from liability for the performance of all obligations to be performed by Tenant under
this Lease, and Tenant shall remain liable therefor, nor shall the collection or acceptance of Rent from
any assignee, subtenant or occupant constitute a waiver or release of Tenant from any of its obligations
under this Lease. Any consent given pursuant to this Article 14 shall not be construed as relieving
Tenant from the obligation of obtaining Landlord's prior written consent to any subsequent Transfer.

14.5     Equity Transfers. If Tenant is a partnership, limited liability company or unincorporated
association, a withdrawal or change, whether voluntary, involuntary or by operation of law or in one or
more transactions, of partners, members, or equity holders, owning a controlling interest in Tenant shall
be deemed a voluntary assignment of this Lease and subject to the provisions of this Article 14. If
Tenant is a corporation, any dissolution, merger, consolidation or other reorganization of Tenant, or the
sale, transfer or redemption of a controlling interest of the capital stock of Tenant in one or more
transactions shall be deemed a voluntary assignment of this Lease and subject to the provisions of this
Article 14.


14.6     Financing.


                   (a)      Tenant's Right to Encumber. Tenant shall not, without Landlord's prior written
         consent, which consent may be granted or withheld in Landlord's sole discretion, execute or
         deliver any mortgage, deed of trust, assignment of rents, assignment of leases, security agreement
         or other hypothecating instrument encumbering (a) Tenant's interest under this Lease or the
         leasehold estate in the Premises created hereby, (b) any agreements executed in connection with
         Tenant's operation of the Premises, or (c) Tenant's interest in any fixtures, machinery,
         equipment, Land, Improvements or other property constituting a part of the Premises securing
         any indebtedness or other obligation of Tenant or any other Person (a "Leasehold Mortgage").
         "Leasehold Mortgagee" means the holder or beneficiary of any Leasehold Mortgage.

                   (b)      Landlord's Consent.   Notwithstanding the provisions of Section 14.5(a) hereof,
         Landlord shall consent to one or more Leasehold Mortgages, provided that each Leasehold
         Mortgagee enters into an agreement with Landlord, in substantially the form attached hereto as
         Exhibit B (the "Intercreditor Agreement'"). Tenant shall promptly upon demand reimburse
         Landlord for all costs incurred by Landlord in connection with (x) Landlord's review of any
         Leasehold Mortgages proposed by Tenant and with its execution of any Intercreditor Agreement,
         consents or other documents with or for the benefit of any Leasehold Mortgagee(s); (y)
         Landlord's payment or performance of any of Tenant's obligations under any Leasehold
         Mortgage; and (z) Landlord's purchase or payment of any Leasehold Mortgage or any obligation




{#00682076.8 07138-9999 11/16/04 11:24 AM}            18
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.50 Filed 03/04/21 Page 50 of 266




          secured by a Leasehold Mortgage. The holder of any Leasehold Mortgage consented to by
          Landlord shall be referred to herein as a "Qualified Mortgagee."

                   (c)       Qualified Mortgagees' Cure Rights. Prior to terminating this Lease or exercising
          any other right or remedy hereunder for an Event of Default, Landlord shall give each Qualified
          Mortgagee notice in the manner and at the address specified in the Intercreditor Agreement with
          a Qualified Mortgagee of such Event of Default and afford it a period of 30 days after such
          notice is given in which to cure such Event of Default on behalf of Tenant; provided, however,
          that (a) if such Event of Default is not a failure to pay Rent and is susceptible of cure by a
          Qualified Mortgagee but cannot reasonably be cured within such 30-day period, then so long as
          any Qualified Mortgagee commences a cure within such 30-day period (and notifies Landlord
         that it has done so), its cure period shall be extended for as long as reasonably necessary for it
         diligently to pursue the cure to completion; (b) if such Event of Default is not a failure to pay
         Rent and is susceptible of cure by a Qualified Mortgagee but cannot reasonably be cured until
         the Qualified Mortgagee obtains possession of the Premises, then so long as any Qualified
         Mortgagee commences to obtain possession of the Premises within such 30-day period (and
         notifies Landlord that it has done so), its cure period shall be extended for as long as reasonably
         necessary for it to obtain possession of the Premises and then promptly commence and thereafter
         diligently pursue the cure to completion; and (c) if such Event of Default is not a failure to pay
         Rent and is not susceptible of cure by a Qualified Mortgagee, then so long as any Qualified
         Mortgagee commences to foreclose or otherwise enforce its Leasehold Mortgage within such 30-
         day period (and notifies Landlord that it has done so) and thereafter diligently pursues such
         foreclosure (or a conveyance in lieu thereof) to completion, upon such Qualified Mortgagee's
         acquisition of Tenant's interest under this Lease, and provided any other Events of Default have
         then been cured or are then being cured according to the foregoing provisions, Landlord shall
         waive such Event of Default that is not susceptible of cure by a Qualified Mortgagee.


                   (d)       Qualified Mortgagees' Right to Attorn.    If, by virtue of an Event of Default,
         Landlord reenters and repossesses the Premises without terminating this Lease or terminates this
         Lease, Landlord shall give notice thereof in the manner and at the address specified in the
         Intercreditor Agreement to each Qualified Mortgagee within 10 days after such reentry and
         repossession or termination, as the case may be.      If any Qualified Mortgagee notifies Landlord
         within 50 days after Landlord gives such notice that such Qualified Mortgagee would like to
         attorn to Landlord and either assume Tenant's obligations under this Lease (in the case of a
         reentry and repossession without termination of this Lease) or enter into a new lease with
         Landlord for the Premises (in the case of a termination of this Lease), and provided that such
         Qualified Mortgagee (a) pays Landlord all Monthly Rent and other Rent due Landlord under this
         Lease at the date of reentry and repossession or termination and which thereafter becomes due or
         would have become due if this Lease had not been terminated up to and including the date such
         Qualified Mortgagee's attornment to Landlord becomes effective, together with all of Landlord's
         expenses incident to the reentry and repossession or termination; and (b) covenants to promptly
         thereafter cure any Event of Default existing at the time of such reentry and repossession or
         termination that is not a failure to pay Rent and is susceptible of cure by a Qualified Mortgagee,
         then Landlord will accept such attornment and either (i) deliver possession of the Premises to
         such Qualified Mortgagee (or its approved designee) if Landlord has reentered and repossessed
         the same without terminating this Lease, whereupon such Qualified Mortgagee (or approved
         designee) shall assume in writing all obligations of Tenant arising under this Lease from and
         after the date possession is so delivered, whereupon any notice of Landlord advising of an Event
         of Default or other actions of Landlord to terminate this Lease by reason thereof shall be deemed
         rescinded and this Lease shall continue in full force and effect as a direct obligation between



{#00582078.8 07138-9999 11/16/04   li :24AM)           19
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.51 Filed 03/04/21 Page 51 of 266




          Landlord and such Qualified Mortgagee (or its approved designee), or (ii) Landlord shall execute
          and deliver a new lease of the Premises to such Qualified Mortgagee (or its approved designee)
          for the balance of what would have been the Term had this Lease not been so terminated for the
          Rent and otherwise upon all of the same terms and conditions set forth in this Lease. Landlord
          shall have the same right to approve a designee of any such Qualified Mortgagee for purposes of
          assuming this Lease or entering into a new lease according to this Section 14.5(d); provided that
          any such designee who is an Affiliate of the designating Qualified Mortgagee shall be deemed
          automatically approved. The lessee under any such new lease shall have the same right, title and
          interest in and to the Improvements as Tenant had under this Lease. If more than one Qualified
          Mortgagee should properly notify Landlord that it would like to attorn to Landlord according to
         this Section 14.5(d), Landlord shall only be required to accept attornment by that Qualified
         Mortgagee whose Leasehold Mortgage was recorded first in the real property records of the
         county in which the Premises are located.        Notwithstanding the foregoing provisions of this
          Section 14.5(d) to the contrary, no Leasehold Mortgagee shall be permitted to assume Tenant's
         obligations under this Lease, or enter into a new lease with Landlord, if Landlord elects to pay or
         prepay the indebtedness secured by the applicable Leasehold Mortgage in full.


                   (e)      Prohibition Against Mutual Rescission. No mutual termination, cancellation or
         rescission of this Lease by Landlord and Tenant shall be effective unless and until the same is
         approved in writing by each Qualified Mortgagee.


                   (f)      Construction Loan.   Landlord hereby consents to the Construction Loan, and
         acknowledges and agrees that Construction Lender shall be deemed a Qualified Mortgagee upon
         the execution of this Lease.


                   (g)      Assumption of Obligations. No Qualified Mortgagee shall have any obligations
         under this Lease without the express assumption of any such obligations.

15. END OF TERM.


15.1     Surrender. Upon the termination of this Lease, Tenant shall surrender the Premises to Landlord
in the same condition in which the Premises were at the commencement of this Lease, except as repaired,
rebuilt, restored, altered, replaced or added to as permitted or required by any provision of this Lease,
and except for ordinary wear and tear or damage by the elements. Within thirty (30) days following the
termination of this Lease, Tenant shall (a) remove from the Premises all Tenant Equipment and personal
property owned by Tenant or parties other than Landlord and (b) repair any damage caused by such
removal. Property not so removed shall become the property of Landlord, and Landlord may thereafter
cause such property to be removed from the Premises. Tenant shall pay to Landlord on demand the cost
of removing and disposing of such property and repairing any damage to any of the Premises caused by
such removal. The covenants set forth in this Section 15.1 shall survive the expiration or termination of
the Term.


15.2     Holding Over.        If Tenant holds over after the end of the Term without a written agreement
providing therefor, Tenant shall be deemed to be a tenant from month to month, at a monthly rent,
payable in advance, equal to 125% of Monthly Rent payable during the last month of the Term, and
Tenant shall be bound by all of the other provisions of this Lease as the same may apply to a month-to-
month tenancy.




{#00682076.8 07138-9999 11/16/04 11:24 AM}           20
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.52 Filed 03/04/21 Page 52 of 266




 15.3  Prorations. Upon any termination of this Lease other than pursuant to Section 17.1, Landlord
 and Tenant shall prorate all Rent hereunder.   The provisions of this Section 15.3 shall survive
 termination of this Lease.


 16. LIENS AND ESTOPPEL CERTIFICATES.

 16.1    Liens. Tenant shall not cause or permit to be recorded, filed, claimed or asserted against the
Premises any mechanic's lien for supplies, machinery, tools, equipment, labor or material contracted for
by, through or under Tenant and furnished or used in connection with any construction, development,
alteration, improvement, addition to, demolition of, repair to or maintenance of any Building or other
Improvement, or any tax lien, judgment lien or other involuntary lien of any nature, and if Tenant causes
or permits any such lien to be so recorded, filed, claimed or asserted, Tenant shall cause the same to be
released or discharged within thirty (30) days after tenant has knowledge, actual or constructive, of the
recording or filing thereof. If Tenant defaults under the foregoing covenant, then Landlord may cause
any such claimed lien to be released of record by bonding or payment or any other means available. All
sums paid and costs and expenses, including reasonable attorneys' fees, incurred by Landlord in
connection therewith, shall be due and owing from Tenant to Landlord upon demand therefor.


16.2      Estoppel Certificates.        At any time and from time to time (but on not less than fifteen (15)
business days' prior written request by the other party), each party shall execute, acknowledge and
deliver to the other a certificate indicating any or all of the following: (a) the date on which the Term
commenced and the date on which it is then scheduled to expire; (b) that this Lease is unmodified and in
full force and effect (or, if there have been modifications, that this Lease is in full force and effect, as
modified, and stating the date and nature of each modification); (c) the date, if any, through which
Monthly Rent has been paid; (d) that, to the knowledge of such party (actual or constructive) no Event of
Default exists which has not been cured, except as to defaults stated in such certificate; (e) that the
responding party has no existing defenses or set-offs to enforcement of this Lease, except as specifically
stated in such certificate; and (f) such other matters as may be reasonably requested by the requesting
party. Any such certificate may be relied upon by the requesting party and, if Landlord is the requesting
party, by any prospective purchaser of Landlord's reversionary interest in the Premises, or if Tenant is
the requesting party, by any present or prospective holder of a Leasehold Mortgage or assignee of
Tenant's interest under this Lease.


17. DEFAULTS AND REMEDIES.

17.1   Defaults by Tenant. This Lease is subject to the provisions of the Contract Disputes Act of
1978 (41 U.S.C. §601-613). Landlord acknowledges that, so long as the United States Postal Service is
the Tenant, the provisions of Section 17.2 (b), (c), (d) and (e) and Section 17.3 (b), (c) and (d) shall not
apply to Tenant.


17.2      Events of Default.       Each of the following events shall constitute an "Event of Default" under
this Lease:

                    (a)      Failure to Perform Obligations. Tenant breaches or violates any provision of this
          Lease applicable to Tenant other than a covenant to pay Rent, and such breach or violation
          continues for a period of thirty (30) days after notice thereof from Landlord to Tenant; or, if such
          breach or violation cannot reasonably be cured within such 30-day period, Tenant does not
          commence to cure such breach or violation within such 30-day period or does not thereafter
          diligently pursue such cure in good faith to completion. Notwithstanding the foregoing to the
          contrary, the provisions of this Section 17.2(b) shall not apply with respect to any breach or




 1*00682076.8 07138-9999 11/18/04 11:24 AM}              21
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.53 Filed 03/04/21 Page 53 of 266




         violation for which a cure period is specifically set forth in this Lease or for which an Event of
         Default is otherwise provided under this Article 17.


                 (b)     Execution and Attachment Against Tenant. Any of Tenant's interest under this
         Lease or in the Premises is taken upon execution or by other process of law directed against
         Tenant, or is subject to any attachment by any creditor or claimant against Tenant, and such
         attachment is not discharged or disposed of within fifteen (15) days after levy.


                   (c)      Bankruptcy or Related Proceedings.      Tenant files a petition in bankruptcy or
         insolvency, or for reorganization or arrangement under any bankruptcy or insolvency Laws, or
         voluntarily takes advantage of any such Laws by answer or otherwise, or dissolves or makes a
         general assignment for the benefit of creditors, or involuntary proceedings under any such Laws
         or for the dissolution of Tenant are instituted against Tenant, or a receiver or trustee is appointed
         for the Premises or for all or substantially all of Tenant's property, and such involuntary
         proceedings are not dismissed or such receivership or trusteeship vacated within sixty (60) days
         after such institution or appointment.


                   (d)      Abandonment. The Premises shall have been abandoned for a period of at least
         thirty (30) consecutive days. For purposes of this provision, "abandoned" shall mean that Tenant
         has no operations on the Premises for thirty (30) consecutive days.


                   (e)      Dissolution. Tenant shall be liquidated or dissolved or shall begin proceedings
         towards its liquidation or dissolution.


                   (0       Leasehold Mortgages. A failure by Tenant to perform or observe, or a violation
         or breach of, or a misrepresentation in, any provision of any Leasehold Mortgage or any other
         document between Tenant and the holder of the Leasehold Mortgage, if such failure, violation,
         breach or mi srepresentati on gives rise to a default beyond any applicable cure period.


                   (g)      Licenses and Permits. A failure by Tenant to maintain in effect any applicable
         material license or permit necessary for the use, occupancy or operation of the Premises in
         accordance with this Lease.


                   (h)      Unpermitted Transfer. The breach or violation by Tenant of any of the terms or
         conditions set forth in Article 14 of this Lease.


                   (i)      Use.    The breach or violation by Tenant of any of the terms or provisions of
         Section 6.1 of this Lease.


17.3     Landlord's Remedies.          If any Event of Default occurs, Landlord shall have the right, at its
election, at any time, to exercise any one or more of the remedies described below.


                   (a)      Cure by Landlord. Landlord may, at Landlord's option but without obligation to
         do so, and without releasing Tenant from any obligations under this Lease, make any payment or
         take any action as Landlord deems necessary or desirable to cure any Event of Default in such
         manner and to such extent as Landlord deems necessary or desirable, provided that, prior to
         making any such payment or taking any such action, Landlord notifies Tenant of Landlord's
         intention to do so and affords Tenant at least five (5) days (or such shorter period as is
         reasonable under the circumstances) in which to make such payment or take such action. Tenant
         shall pay Landlord, upon demand, all advances and costs of Landlord in connection with making




{#00682076.8 07138-9999 11/16/04 11:24 AM)             22
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.54 Filed 03/04/21 Page 54 of 266




          any such payment or taking any such action, including reasonable attorneys' fees, together with
          interest at the Default Rate from the date of payment of any such advances and costs by
          Landlord.


                   (b)       Termination of Lease and Damages,       Landlord may terminate this Lease,
          effective at such time as may be specified by notice to Tenant, and demand (and, if such demand
          is refused, recover) possession of the Premises from Tenant.     In such event, Landlord shall be
          entitled to recover from Tenant, as damages for loss of bargain and not as a penalty, an aggregate
          sum equal to (a) all unpaid Monthly Rent and other Rent for any period prior to the termination
          date of this Lease (including interest from the due date to the date of the award at the Default
          Rate); plus (b) the present value at the time of termination (calculated by discounting on a
          monthly basis at a discount rate equal to the rate payable on U.S. Treasury securities offered at
          the time of such calculation having a maturity closest to the date on which the Term would have
          expired but for such termination) of the amount, if any, by which (i) the aggregate of the Monthly
          Rent and all other Rent payable by Tenant under this Lease that would have accrued for the
          balance of the Term after termination, exceeds (ii) the amount of such Monthly Rent and other
          Rent that could reasonably be recovered (less customary leasing commissions, reasonable tenant
          improvements, and other reasonable costs of leasing), if any, by reletting the Premises for the
         remainder of the Term at the then-current fair rental value; plus (c) interest on the amount
          described in (b) above from the termination date to the date of the award at the Default Rate. If
          any Law shall validly limit the amount of any damages provided for herein to an amount that is
          less than the amount agreed to herein, Landlord shall be entitled to the maximum amount
          available under such Law.


                   (c)       Repossession and Reletting. Landlord may reenter and take possession of all or
          any part of the Premises, without additional demand or notice, and repossess the same and expel
         Tenant and any party claiming by, through or under Tenant, and remove the effects of both using
          such force for such purposes as may be necessary to the extent permissible under any applicable
         laws, without being liable for prosecution for such action or being deemed guilty of any manner
         of trespass, and without prejudice to any remedies for arrears of Rent or right to bring any
         proceeding for breach of covenants or conditions. No such reentry or taking possession of the
         Premises by Landlord, or notice thereof, shall be construed as an election by Landlord to
         terminate this Lease unless a notice of such intention is given to Tenant. Landlord reserves the
         right, following any reentry or reletting, to exercise its right to terminate this Lease by giving
         Tenant such notice, in which event this Lease shall terminate as specified in such notice. After
         recovering possession of the Premises, Landlord may, at its option, relet the Premises on
         commercially reasonable terms and conditions.      Landlord may make such repairs, alterations or
         improvements as Landlord considers appropriate to accomplish such reletting, and Tenant shall
         reimburse Landlord upon demand for all reasonable costs, including reasonable attorneys' fees,
         which Landlord may incur in connection with such reletting, together with interest at the Default
         Rate from the date paid by Landlord.        Landlord may collect and receive the rents for such
         reletting, but Landlord shall in no way be responsible or liable for any inability to relet the
         Premises or to collect any rent due upon such reletting.    Regardless of Landlord's recovery of
         possession of the Premises, so long as this Lease is not terminated, Tenant shall continue to pay,
         on the dates specified in this Lease, the Monthly Rent and other Rent that would be payable if
         such repossession had not occurred, less a credit for the net amounts, if any, actually received by
         Landlord through any reletting of the Premises.


                   (<*)      Remedies Not Exclusive. In lieu of or in addition to any of the foregoing
         remedies and damages, Landlord may exercise any remedies and collect any damages available



{#00682076.8 07138-9999 1 1/16/04 11:24 AM)           23
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.55 Filed 03/04/21 Page 55 of 266




         to it at law or in equity. All remedies are cumulative and concurrent and no remedy is exclusive
         of any other remedy. Each remedy may be exercised at any time an Event of Default has
         occurred and is continuing and may be exercised from time to time. No remedy shall be
         exhausted by any exercise thereof. Notwithstanding anything herein to the contrary, Tenant shall
         have no liability for payment of Rent accruing from and after the date upon which both of the
         following have occurred: (i) Landlord has recovered possession of the Premises; and (ii) Tenant
         has terminated the Dealer Agreement without payment or compensation from Landlord.

                    (e)     No Mitigation.   Landlord shall not be required to mitigate any of its damages
         hereunder unless required to by applicable Law.


                  (0      No Waiver. No failure of Landlord (a) to insist at any time upon the strict
         performance of any provision of this Lease or (b) to exercise any option, right, power or remedy
         contained in this Lease shall be construed as a waiver, modification or relinquishment thereof A
         receipt by Landlord of any sum in satisfaction of any obligation with knowledge of the breach of
         any provision hereof shall not be deemed a waiver of such breach, and no waiver by Landlord of
         any provision hereof shall be deemed to have been made unless expressed in a writing signed by
         Landlord.


                    (g)     Recovery of Enforcement Costs. All costs, including reasonable attorneys' fees
         and disbursements, incurred by Landlord in connection with the exercise of any permitted
         remedy for an Event of Default, or the enforcement of the provisions of this Lease, together with
         interest thereon at the Default Rate from the date paid by Landlord, shall be paid by Tenant to
         Landlord upon demand.


17.4     Grant of Option. Landlord acknowledges that, so long as the United States Postal Service is the
Tenant hereunder, the terms of this Section 17.4 shall not apply to Tenant.          Tenant hereby grants to
Landlord the option to purchase the Improvements at any time following the occurrence of an Event of
Default upon and subject to the terms of this Section 17.4 (the "Default Option"). Landlord may exercise
the option to purchase the Improvements by giving written notice to Tenant to such effect ("Landlord's
Notice"). Landlord's purchase of the Improvements shall occur on a date selected by Landlord, set forth
in the Landlord's Notice (the "Default Purchase Date"), but in no event shall the Default Purchase Date
be earlier than the date ninety (90) days following delivery of Landlord's Notice.

                (a)    Purchase Price.      The purchase price for Landlord's purchase of the
         Improvements shall be equal to (a) the Construction Costs (as hereinafter defined) of the
         Improvements if the Default Option is exercised at any time from and after the Effective Date
         through and including the tenth (10th) anniversary of the Effective Date (the "Initial Period") or
         (b) the net book value of such Improvements (including Alterations approved by Landlord in
         accordance with Section 5.5 of this Agreement) (as set forth on Tenant's books) after the Initial
         Period, less, in either case, any and all damages incurred by Landlord as a result of such Event of
         Default.


                    (b)     Construction Costs.   For purposes of this Section 17.4, "Construction Costs"
         means all hard and soft costs (e.g., attorneys' fees and expenses; brokerage and escrow fees;
         surveying, engineering, architectural, and analytical testing fees and charges; recording fees and
         charges; property and other taxes; title and other insurance premiums; governmental fees and
         charges; and environmental auditing and testing fees and charges) incurred by or on behalf of
         Tenant, in constructing the Improvements (including any subsequent Alterations approved by
         Landlord in accordance with Section 5.5 of this Agreement).




{#00682076.8 07138-9999 11/16/04 11:24 AM}            24
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.56 Filed 03/04/21 Page 56 of 266




                   (c)     Assignment. Following its exercise of the Default Option, Landlord may assign
          its right to purchase the Improvements to an Affiliate of Landlord. No such assignment shall
          relieve Tenant of any of its obligations hereunder.

                    (d)       Procedures Upon Purchase.


                              (i)       If the Improvements are purchased by Landlord pursuant to this
                    Section 17.4, Tenant need not convey any better title thereto than that which was
                    conveyed to Tenant, and Landlord shall accept such title, subject, however, to the
                    Permitted Exceptions and to all other liens, exceptions and restrictions on, against or
                    relating to any of the Improvements created by, consented to or resulting from the acts of
                    Landlord after the Effective Date and to all applicable Laws, but free of any liens,
                    exceptions and restrictions on, against or relating to the Improvements which have been
                    created by, through or under Tenant or resulted solely from acts of Tenant after the date
                    of this Lease, unless the same are Permitted Exceptions or customary utility easements
                    benefiting the Improvements or were created with the concurrence of or at the request of
                    Landlord.


                              (ii)      Upon the fixed dated for purchase of the Improvements pursuant to this
                    Section 17.4, Landlord shall pay to Tenant the purchase price therefor specified herein,
                    in immediately available funds, and Tenant shall deliver to Landlord a Warranty Deed
                    substantially in the form attached hereto as Exhibit C, which describes the Improvements
                    being conveyed and conveys the title thereto as provided in Section 17.4(a). If on the
                    Purchase Date any Rent remains unpaid hereunder, then Tenant shall pay to Landlord on
                    the Purchase Date the amount of such Rent.

                             (iii)   All costs and expenses incurred by Landlord or others in connection
                    with the  purchase of the Improvements under this Section 1 7.4 (including but not limited
                    to recording fees, transfer taxes, documentary stamps, fees or taxes, title insurance
                    premiums, brokerage fees, escrow fees, court costs, survey costs and expenses, escrow
                    fees, and attorneys' fees) shall be the responsibility of Tenant, and shall be deducted
                    from the purchase price of the Improvements or Tenant shall, at the closing of such
                    purchase transaction or upon demand of Landlord thereafter, immediately reimburse
                    Landlord for or pay such costs and expenses. The provisions of this Section 17.4 shall
                    survive the expiration or termination of this Lease.


17.5   Right to Perforin. Landlord shall have the right at any time, after five (5) days notice to Tenant
or without notice in case of emergency (or in case any fine, penalty, interest, cost or expense may
otherwise be imposed or incurred), to make any payment including but not limited to Taxes or perform
any act required of Tenant under any provision of this Lease, and in exercising such right, to incur
necessary or incidental costs and expenses, including reasonable counsel fees.           Without limiting the
generality of the foregoing provision, Landlord shall, following any default by Tenant under any
Leasehold Mortgage, have the right at any time, without notice to Tenant, to cure such default or pay in
full or purchase the Leasehold Mortgage or any obligation secured by the Leasehold Mortgage. Nothing
herein shall imply any obligation on the part of Landlord to make any payment or perform any act
required, and the exercise of the right so to do shall not constitute a release of any obligations or a waiver
of any default. All payments made and all costs and expenses incurred in connection with any exercise of
such right shall be reimbursed by Tenant to Landlord on demand, together with interest at the Default
Rate from the respective dates of Landlord's making of such payments or paying such costs and
expenses.     In addition to any other rights and remedies available to Landlord, Landlord shall have, in




 (#00682076.8 07138-9999 1 1/16/04 1 1:24 AM}             25
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.57 Filed 03/04/21 Page 57 of 266




 respect of Tenant's failure to make reimbursement of any amount as aforesaid, the same rights and
 remedies as in the case of default by Tenant in the payment of the Monthly Rent.


 18. PERMITTED CONTESTS.                     Notwithstanding any other provision of this Lease, Tenant shall not
be required to (a) pay any Tax, (b) comply with any Law, (c) discharge or remove any lien referred to in
Section 16.1 or (d) take any action described in Section 6.4 (such non-compliance being hereinafter
referred to collectively as "Permitted Violations"), so long as (x) no Event of Default exists; (y) Tenant
shall diligently contest, in good faith, the existence, amount or validity of the Permitted Violation by
appropriate proceedings that operate during the pendency thereof to prevent or stay (i) the collection of,
or other realization upon, the Permitted Violation, (ii) the sale or forfeiture of any of the Premises, (iii)
any interference with the use or occupancy of any of the Premises, (iv) any loss or interference with the
payment of any Rent, (v) the cancellation of any insurance policy, and (vi) the enforcement or execution
of any injunction, order or Law with respect to the Permitted Violation; and (z) Tenant shall provide
Landlord security       satisfactory in Landlord's reasonable judgment, to pay all losses, judgments, costs,
 interest, penalties and other sums that may be incurred or become due if Tenant's contest is successful.
Tenant shall pay any and all losses, judgments, decrees and costs in connection with any such contest and
shall perform all acts ordered or decreed as a result thereof. No such contest shall subject Landlord to
the risk of any civil or criminal liability.


19. NO MERGER OF TITLE. There shall be no merger of the leasehold estate created by this Lease
with the fee estate in any of the Premises by reason of the fact that the same Person may acquire or hold
or own, directly or indirectly, (a) the leasehold estate created hereby or any part thereof or interest therein
and (b) the fee estate in any of the Premises or any part thereof or interest therein, unless and until all
Persons having the interests described in (a) and (b) above shall join in a written instrument effecting
such merger and shall duly record the same.


20. NON-RECOURSE               AS    TO      LANDLORD.          Anything   contained   herein   to   the   contrary
notwithstanding, any claim based on or in respect of any liability of Landlord under this Lease shall be
enforced only against the Premises and not against any other assets, properties or funds of (a) Landlord,
(b) Landlord Affiliate, or (c) any predecessor or successor of Landlord or any Landlord Affiliate.

21. OPTION TO PURCHASE.


21.1     Grant of Option. Landlord hereby grants to Tenant the option to purchase the Premises upon
and subject to the terms of this Article 21. Tenant may exercise the option to purchase the Premises by
giving written notice to Landlord to such effect (""Tenant's Notice"') at any time during the term of the
Lease, commencing on the Commencement Date.                 Tenant's purchase of the Premises shall occur on a
date selected by Tenant, set forth in the Tenant's Notice, and reasonably acceptable to Landlord (the
"Purchase Date""), but in no event shall the Purchase Date be earlier than the date ninety (90) days
following delivery of Tenant's Notice nor later than the date three hundred and sixty five days (365)
days following the delivery of Tenant's Notice. Tenant shall not have the right to exercise the foregoing
option to purchase if an Event of Default has occurred and is continuing.


21.2     Purchase Price. The purchase price for Tenant's purchase of the Premises shall be equal to the
sum of $10.00.


21.3     Procedures Upon Purchase.


                  (a)       If the Premises is purchased by Tenant pursuant to this Article 21, Landlord need
         not convey any better title thereto than that which was conveyed to Landlord, and Tenant shall




{#00682076.8 07138-9999 11/16/04 11:24 AM}                 26
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.58 Filed 03/04/21 Page 58 of 266




           accept such title, subject, however, to matters of record and to all applicable Laws, but free of
           any liens, exceptions and restrictions on, against or relating to the Premises which have been
           created by, through or under Landlord or resulted solely from acts of Landlord, unless the same
           are customary utility easements benefiting the Premises or were created with the concurrence of
           or at the request of Tenant or as a result of a default by Tenant under this Lease.


                   (b)    Upon the date fixed for purchase of the Premises pursuant to this Article 21,
          Tenant shall pay to Landlord the purchase price therefore specified herein, in immediately
          available funds, and Landlord shall deliver to Tenant a Deed substantially in the form attached
          hereto as Exhibit D, which describes the property being conveyed and conveys the title thereto as
          provided in Section 21.3(a). If on the Purchase Date any Rent remains unpaid hereunder with
          respect to the Premises, then Tenant shall pay to Landlord on the Purchase Date the amount of
          such Rent that is due as of, and through, such Purchase Date in connection with the property
          purchased. Upon the completion of the purchase of the Premises, this Lease and all obligations
          and liabilities of Tenant hereunder shall terminate, except for any liabilities or obligations arising
          hereunder which, by their terms, survive the expiration or termination of this Lease.

                    (c)       The following warrants and covenants related to restrictions on uses of or at the
          Premises shall be included in the Deed to the Premises:


                    "(i)    Grantee shall, at all times, comply with any and all Environmental Laws in
                    connection with or related to the use, operations, development, excavation, grading,
                    construction, or demolition, at, in, on, or below the Premises.   Except as set forth in the
                    Master Agreement dated November £1, 2004, among Grantor, Grantee and Cunningham-
                    Limp Development Company (the "Master Agreement"). Grantee shall be solely
                    responsible and liable for any and all alleged or actual violations of any applicable
                    Environmental Laws concerning or related to Grantee's use of or construction on the
                    Premises.


                    (ii)      Grantee shall not "treat," "store" or "dispose" of any "hazardous substances,"
                    "hazardous wastes" or "toxic substances" as those terms are defined under CERCLA, 42
                    U.S.C. 9601 et. seq., RCRA, 42 U.S.C. 6901 et. seq., or TSCA, 15 U.S.C. 2601 et. seq.,
                    or under similar Michigan law, on, at or below the Premises, and shall maintain
                    generator-only status; provided, however, that Grantee may: (i) accumulate such
                    substances or wastes as allowed under applicable laws and regulations for off-site
                    treatment, off-site storage, or off-site disposal; and (ii) use and store commercial
                    products on-site which may contain such substances.


                    (ii')     the Premises shall only be used for the following uses: those commercial uses
                    specified in subcategories II, III, and IV of the MDEQ Environmental Response Division
                     Staff Operational Memorandum #14 (revision 2) dated June 6, 1995 and any non-
                    manufacturing industrial uses.


                    (iv)      any site modifications required at, in, on, or below the Premises to accommodate
                    the foregoing used are the sole obligation and liability of Tenant, and will be conducted
                    at Grantee's sole expense; provided, however, that notwithstanding the foregoing,
                    Grantee acknowledges and agrees that there are currently areas of the Premises which are
                    undergoing corrective action (as described in the Master Agreement) pursuant to the
                    RCRA        Corrective      Action   Performance   Based   Agreement   between   the   U.S.
                    Environmental Protection Agency and Grantor (the "Corrective Action Agreement"'), and




 {#00682076.8 07138-9999 1 1/16/04 ! 1:24 AM}               27
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.59 Filed 03/04/21 Page 59 of 266




                    that development or use of these areas is, subject to the terms of the Master Agreement,
                    at Grantee's sole risk and Grantor shall bear no direct, incidental, or consequential
                    liability such as, by way of example and not limitation, loss of profits, loss of business
                    opportunity, or construction/development delays, to Grantee in the event Grantor's
                    activities pursuant to the Corrective Action Process (as defined in the Master Agreement)
                    disrupt or interfere with Grantee's development, use of, or operations at, the Premises.

                    (v)     use of groundwater at, in, or under the Premises by any person or entity for any
                    purpose, including potable and non-potable uses, shall be strictly prohibited.

                    (Vi)      any and all soil and/or debris management and surface water and/or groundwater
                    management required or necessary because of excavation, demolition, or soil disturbance
                    related to the use, operations, development, excavation, grading, construction, or
                    demolition, at, in, on, or below the Property is the sole obligation and liability of Tenant.
                    Such soil and/or debris management and surface water and/or groundwater management
                    may include in-place management, excavation, sediment and erosion control, and
                    disposal or other soil and debris management options which are allowed or required
                    under applicable Environmental Laws.


                    (vii)      Grantee acknowledges and agrees that any and all management of any utility
                    lines or piping, including, without limitation, any sanitary or storm sewers and any gas,
                    water, electrical, or any other similar utility lines or piping and any and all management
                    of any septic systems which may be present at or below the Premises which management
                    may be required or necessary to properly maintain the Premises or because of
                    excavation, demolition, or soil disturbance related to future use, development, or
                    construction at or of the Premises, is (subject to the terms of the Master Agreement) the
                    sole obligation and liability of Grantee or the owner of the Premises at the time of such
                    activities."


                    (d)        The following warrants and covenants related to restrictions on uses of or at the
          Premises shall be included in (1) any agreement transferring complete or partial possession or
          ownership of the Premises by Tenant through sale, lease, or otherwise to any successor, assign,
          or tenant; and (2) any deed of conveyance transferring complete or partial ownership of the
          Premises, as restrictions which will run with the Premises, will be binding upon all subsequent
          owners, tenants, and users, and shall be enforceable against Tenant, its successors and assigns,
          and shall inure to the benefit of and be enforceable by Landlord, its successors, and assigns:


                    (i)       Tenant shall, at all times, comply with any and all Environmental Laws in
                    connection with or related to the use, operations, development, excavation, grading,
                    construction, or demolition, at, in, on, or below the Premises. Tenant shall be solely
                    responsible and liable for any and all alleged or actual violations of any applicable
                    Environmental Laws concerning or related to Tenant's use of or construction on the
                    Premises.


                    (ii)      Tenant shall not "treat," "store" or "dispose" of any "hazardous substances,"
                    "hazardous wastes" or "toxic substances" as those terms are defined under CERCLA, 42
                    U.S.C. 9601 et. seq., RCRA, 42 U.S.C. 6901 et. seq., or TSCA, 15 U.S.C. 2601 et. seq.,
                    or under similar Michigan law, on, at or below the Premises, and shall maintain
                    generator-only status;      provided,   however,   that Tenant may:   (i)   accumulate   such
                    substances or wastes as allowed under applicable laws and regulations for off-site




{#00682076.8 07 i 38-9999 1 1/16/04 11:24 AM}               28
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.60 Filed 03/04/21 Page 60 of 266




                    treatment, off-site storage, or off-site disposal; and (ii) use and store commercial
                    products on-site which may contain such substances.


                    (hi)     the Premises shall only be used for the following uses: those commercial uses
                    specified in subcategories II, III, and IV of the MDEQ Environmental Response Division
                    Staff Operational Memorandum #14 (revision 2) dated June 6, 1995 and any non-
                    manufacturing industrial uses.


                    (iv)    any site modifications required at, in, on, or below the Premises to accommodate
                    the foregoing use are the sole obligation and liability of Tenant, and will be conducted at
                   Tenant's sole expense; provided, however, that notwithstanding the foregoing, Tenant
                   acknowledges and agrees that there are currently areas of the Premises which are
                   undergoing corrective action pursuant to the RCRA Corrective Action Performance
                   Based Agreement between the U.S. Environmental Protection Agency and Grantor (the
                   "Corrective Action Agreement"'), and that development or use of these areas is at
                   Tenant's sole risk and Landlord shall bear no direct, incidental, or consequential liability
                   such as, by way of example and not limitation, loss of profits, loss of business
                   opportunity, or construction/development delays, to Tenant in the event Landlord's
                   activities pursuant to the Corrective Action Agreement disrupt or interfere with Tenant's
                   development, use of, or operations at, the Premises.

                   (v)       use of groundwater at, in, or under the Premises by any person or entity for any
                   purpose, including potable and non-potable uses, shall be strictly prohibited.


                    (vi)     any and all soil and/or debris management and surface water and/or groundwater
                   management required or necessary because of excavation, demolition, or soil disturbance
                   related to the use, operations, development, excavation, grading, construction, or
                   demolition, at, in, on, or below the Property is the sole obligation and liability of Tenant.
                    Such soil and/or debris management and surface water and/or groundwater management
                   may include in-place management, excavation, sediment and erosion control, and
                   disposal or other soil and debris management options which are allowed or required
                   under applicable Environmental Laws.


                   (vii)    Tenant acknowledges and agrees that any and all management of any utility
                   lines or piping, including, without limitation, any sanitary or storm sewers and any gas,
                   water, electrical, or any other similar utility lines or piping and any and all management
                   of any septic systems which may be present at or below the Premises which management
                   may be required or necessary to properly maintain the Premises or because of
                   excavation, demolition, or soil disturbance related to future use, development, or
                   construction at or of the Premises, is the sole obligation and liability of Tenant or the
                   owner of the Premises at the time of such activities.



                   (e)       Any prepaid obligations hereunder paid to Landlord shall be prorated as of the
         Purchase Date with respect to Premises, and the prorated unapplied balance shall be deducted
          from the amount due to Landlord; provided, that no apportionment of any Taxes or other
         Additional Rent shall be made upon any such purchase.


                   (f)       All costs and expenses incurred by Landlord or others in connection with the
         purchase of the Premises by Tenant under this Article 21 (including, but not limited to, recording




{#00682076.8 0? 1 38-9999 11/16/04 11:24 AM}
                                                       29
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.61 Filed 03/04/21 Page 61 of 266




         fees, transfer taxes, documentary stamps, fees or taxes, title insurance premiums (except for the
         portion of such premium relating to the Land underlying the Premises as described below),
         brokerage fees, escrow fees, court costs, survey costs and expenses, escrow fees, attorneys' fees,
         replatting fees and subdivision costs and expenses) shall be the responsibility of Tenant, and
         Tenant shall, at the closing of such purchase transaction or upon demand of Landlord thereafter,
         immediately reimburse Landlord for or pay such costs and expenses. The provisions of this
         Section 21.3(e) shall survive the expiration or termination of this Lease.


                    (g)        Tenant represents to Landlord that, as of the Purchase Date, Tenant knows, has
         examined and has investigated to the full satisfaction of Tenant, the physical nature and
         condition, including the environmental condition, of the Premises and the improvements thereon.
         Tenant further represents and acknowledges that the Premises that may be subject to regulation
         under applicable law, including Environmental Laws. Except as otherwise specifically provided
         in this Agreement or the Master Agreement, neither Landlord nor any agent, attorney, employee
         or representative of Landlord has made any representation whatsoever regarding the physical
         nature and condition, including the environmental condition, of the Premises, and, except as may
         be specifically provided in this Agreement or the Master Agreement, that Tenant, in executing,
         delivering or performing this Agreement, has not relied upon any statement or information made
         or given, directly or indirectly, orally or in writing, by any individual, firm or corporation.

                    (h)       Tenant represents that in proceeding to closing, subject to and excepting the
         environmental indemnities set forth in the Master Agreement, it is purchasing the Premises "AS
         IS, WHERE IS" AND WITH ALL FAULTS AND WITHOUT ANY REPRESENTATION OR
         WARRANTY OF ANY NATURE WHATSOEVER, EXPRESS OR IMPLIED, ORAL OR
         WRITTEN, AND IN PARTICULAR, WITHOUT ANY IMPLIED WARRANTY OF
         MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, and without any right
         of action under contract, under any applicable Environmental Laws, or under common law or
         equity against Landlord regarding the physical nature or condition, including the environmental
         condition, of the Premises. This representation shall survive the Purchase Date.


                    (0        Tenant expressly waives any right of rescission and ali claims for damages by
         reason of any statement, representation, warranty, assurance, promise or agreement, if any,
         relating to the Premises.            From and after the Purchase Date, Tenant further releases and
         discharges Landlord from any and all claims or causes of action which Tenant may now have or
         hereafter have against Landlord relating to the Premises.


                    (j)       From and after the Purchase Date, subject to those federal laws that specifically
         restrict    the    United   States    Postal   Service's   indemnity   obligations   and   except   for   the
         Environmental Conditions (as defined in the Master Agreement), Tenant shall indemnify,
         protect, and save harmless the Indemnified Parties from and against any and all claims, actions,
         suits, damages, liabilities, costs, penalties, and expenses, including reasonable attorneys' fees
         and disbursements arising or brought under any Environmental Laws, common law, or equity
         that: (A)        are related to, or are in connection with the physical nature or condition of the
         Premises, (B) are related to or arise from any and all acts or omissions by Tenant or Tenant's
         agents, employees, contractors, subcontractors, licensees, invitees, or other third parties who are
         present on the Premises after the Purchase Date; (C) result from injury to person or property or
         loss of life sustained in or about the Premises after the Purchase Date; and (D) without limiting
         the generality of the foregoing, arise from the breach by Tenant of any of its representations,
         warranties, and covenants under the terms of this Agreement.              Tenant's obligations under this
         Section 21.3(i) shall survive the Purchase Date or any termination of this Agreement.




{#00682076.8 07138-9999 11/16/04 11:24 AM)                  30
 Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.62 Filed 03/04/21 Page 62 of 266



21.4      Like-Kind Exchange.         Tenant agrees to reasonably cooperate with Landlord, at Landlord's sole
cost and expense, for purposes of effecting and structuring, in conjunction with the sale of the Premises
or the Small Parcel, for the benefit of Landlord, a like-kind exchange of real property, whether
simultaneous or a deferred exchange, pursuant to Section 1031 of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.                     Tenant specifically agrees to execute such
documents and instruments as are reasonably necessary to implement such an exchange.                        Landlord shall
be solely responsible for assuring that the structure of any proposed exchange is effective for Landlord's
tax purposes.     Furthermore, Tenant specifically agrees that Landlord may assign this Agreement and any
of its rights or obligations hereunder, in whole or in part, as necessary or appropriate in furtherance of
effectuating a Section 1031 like-kind exchange for the Premises, provided that such assignment shall not
serve to relieve Landlord of any liability for Landlord's obligations hereunder.


22. RIGHT OF ENTRY.


22.1      Exercise of Remedies.          Landlord and its authorized representatives shall have the right, subj ect
to the reasonable safety and security requirements of the Tenant, to enter the Premises at all reasonable
times during Tenant's usual hours of operation, except in the event of an emergency, for the purpose of
exercising any right, power or remedy reserved to Landlord in this Lease.


22.2      Inspection.      Landlord and its authorized representatives shall have the right, subject to the
reasonable safety and security requirements of the Tenant, to enter the Premises at all reasonable times
during Tenant's normal business hours, after not less than two (2) days' prior telephonic notice to
Tenant, for the purpose of (a) examining or inspecting the Premises or (b) showing the Premises to
prospective purchasers, mortgagees or tenants.                Landlord agrees to use reasonable efforts not to disturb
or disrupt Tenant's business operations, including not interfering with the safety and security of the US
Mail or the employees of the Tenant.


22.3      No Eviction. The exercise of any right reserved to Landlord or its authorized representatives in
Sections 22. 1 shall not constitute an actual or constructive eviction, in whole or in part, or entitle Tenant
to any abatement or diminution of Rent or relieve Tenant from any of its obligations under this Lease or
impose any liability on Landlord or its authorized representatives by reason of inconvenience or
annoyance to Tenant or injury to or interruption of Tenant's business or otherwise.


22.4      No Interference.        In any case in which Landlord or its authorized representatives enter the
Premises for any of the purposes set forth in this Article 22, Tenant shall not interfere, directly or in any
manner or form with, the conduct of any work being performed by or for Landlord, except as may be
required to provide for the reasonable safety and security of the US Mail or the employees of the Tenant.
Tenant hereby releases Landlord from any damages or claims of damages arising from any loss of
business or from any increase in operating costs of Tenant's business resulting directly or indirectly from
the conduct of any such work, except to the extent due to Landlord's gross negligence or willful
misconduct.


23. MISCELLANEOUS.


23.1      Construction.      As used in this Lease, the singular shall include the plural and any gender shall
include all genders as the context requires and the following words and phrases shall have the following
meanings:     (a) "include," "includes," and "including" shall mean "include," "includes" and "including"
without     limitation;    (b)    "provisions"      shall     mean    "provisions,   terms,   agreements,      warranties,
representations,     covenants     and/or      conditions";    (c) "lien" shall   mean   "lien,   charge,   encumbrance,
exception, restriction, title retention agreement, pledge, security interest, mortgage and/or deed of trust";




{#00682076.8 07138-9999 1 1/16/04 1 1:24 AM}
                                                                31
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.63 Filed 03/04/21 Page 63 of 266




(d) "obligation" shall mean "obligation, duty, agreement, liability, covenant and/or condition"; (e)
"costs" shall mean "costs, expenses, fees, and other charges"; (f) "any of the Premises" shall mean "the
Premises or any part thereof or interest therein"; (g) "any of the Land" shall mean "the Land or any part
thereof or interest therein"; (h) "any of the Improvements" shall mean "the Improvements or any part
thereof or interest therein"; and (i) "any Tenant Equipment" shall mean "the Tenant Equipment or any
part thereof or interest therein."


23.2       Performance by Landlord. Any act that Landlord is permitted to perform under this Lease may
be performed at any time and from time to time by Landlord or any Person designated by Landlord. Each
appointment of Landlord as attomey-in-fact for Tenant hereunder is irrevocable and coupled with an
interest. Landlord shall have no obligation to perform any act required hereunder if an Event of Default
has occurred and is then existing.


23.3       Integration. This Lease and any documents executed by Tenant on or about the Effective Date
at Landlord's request constitute the entire agreement between the parties and supersede all prior
understandings and agreements, whether written or oral, between the parties relating to the Premises and
the transactions provided for herein.        Landlord and Tenant are business entities having substantial
experience with the subject matter of this Lease and have each fully participated in the negotiation and
drafting of this Lease.      Accordingly, this Lease shall be construed without regard to the rule that any
ambiguities in a document are to be construed against the drafter.


Notices.     All notices, demands, requests and other communications required or permitted under this
Lease shall (except as expressly provided in Sections 22.1 and 22.2) be in writing and shall only be
deemed properly given and received (a) when actually given and received, if delivered in person to a
party; or (b) one business day after deposit with a private courier or overnight delivery service for next-
business-day delivery; or (c) five (5) business days after deposit in the United States mails, certified or
registered mail with return receipt requested and postage prepaid. All such notices shall be transmitted
by one of the methods described above to the party to receive the notice at, in the case of notices to
Landlord, General Motors Corporation, c/o Worldwide Real Estate, Mail Code 482-B38-C96, 200
Renaissance Center, Detroit, MI 48265, with a copy to General Motors Corporation, GM Legal Staff,
Mail Code 482-C23-D24, 300 Renaissance Center, Detroit, MI 48265, Attention: M. Gordon Ing, Esq.;
with a copy to, Lowe, Fell & Skogg, LLC, 370 17th Street, #4900, Denver, CO 80202, Attention:
David W. Fell, Esq., in the case of notices to Tenant, Manager, Great Lakes Facilities Service Office,
United States Postal Service, FINSUB #25823 1-G05, 62 Stratford Drive, Bloomingdale, IL 60117-7000,
and Manager, Real Estate, United States Postal Service, FINSUB #25823 1-G05, Facilities HQ Suite 300,
4301 Wilson Blvd., Arlington VA 22203-1861, or, in any case, at such other address(es) as Landlord or
Tenant may notify the other of according to this Section 23.3.


23.4     Survival.    All of Tenant's obligations established by and arising under this Lease shall survive
the termination of this Lease.


23.5     Binding Effect.      Each of the provisions of this Lease shall extend to, bind or inure to the benefit
of, as the case may be, Landlord and Tenant, and their respective successors and assigns, provided that
this clause shall not permit any Transfer by Tenant contrary to the provisions of Article 14.


23.6     Modification. No modification, waiver or amendment of this Lease or of any of its conditions or
provisions shall be binding upon a party unless in writing signed by such party.


23.7     No Waiver. No waiver of any provision of this Lease shall be implied by any failure of either
party to enforce any remedy upon the violation of such provision, even if such violation is continued or



{#00682076.8 07138-9999 11/16/04 11:24 AM}             32
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.64 Filed 03/04/21 Page 64 of 266




repeated subsequently. No express waiver shall affect any provision other than the one specified in such
waiver, and that only for the time and in the manner specifically stated.


23.8      Short Form Lease. Upon the request of either party, Landlord and Tenant shall cause to be
prepared and shall execute, acknowledge and deliver a short form memorandum of this Lease in
recordable form that either party may record in the appropriate real property records for the Premises to
evidence and represent the provisions of this Lease, provided such short form lease shall not contain a
reference to any amounts payable as rent. Upon the termination of this Lease, Landlord and Tenant shall
immediately cause to be prepared and shall execute, acknowledge and deliver a termination of such short
form memorandum in recordable form which shall be recorded in such real property records.                The
provisions set forth in this Section 23.8 shall survive the expiration or any termination of the Term.

23.9     Captions.      The captions of Sections and Articles are for convenience only and shall not be
deemed to limit, construe, affect or alter the meaning of such Sections or Articles.


23.10    Severability. If any provision of this Lease is declared void or unenforceable by a final judicial
or administrative order, this Lease shall continue in full force and effect, except that the void or
unenforceable provision shall be deemed deleted and replaced with a provision as similar in terms to
such void or unenforceable provision as may be possible and be valid and enforceable.


23.11    Authority to Bind.         The individuals signing this Lease on behalf of Landlord and Tenant
represent and warrant that they are empowered and duly authorized to bind Landlord or Tenant, as the
case may be, to this Lease according to its terms.


23.12    Only Landlord/Tenant Relationship. Landlord and Tenant agree that neither any provision of
this Lease nor any act of the parties shall be deemed to create any relationship between Landlord and
Tenant other than the relationship of landlord and tenant.


23.13    Time is of the Essence. Time is of the essence of each of the provisions of this Lease.


23.14    Brokers. Landlord and Tenant each hereby represent and warrant to the other that their contact
with the other or with the Premises has been made with the assistance of NA1 Farbman of Southfield, MI.
Tenant shall be responsible for the payment of brokerage commissions to NAI Farbman in accordance
with the provision of the Master Agreement. Neither Tenant nor Landlord shall be responsible for any
other broker or other third party.       Tenant shall indemnify, defend and hold harmless Landlord and all
Landlord Affiliates, and Landlord shall indemnify, defend and hold harmless Tenant and all Tenant
Affiliates, from and against any and all claims, judgments, damages, penalties, fines, costs, liabilities, or
losses (including reasonable attorneys' fees) resulting from the breach by the indemnifying party of the
representation and warranty set forth in the preceding sentence.


23.15    Counterparts. This Lease may be executed in counterparts, and executed counterparts bearing
signatures of Landlord and Tenant shall constitute a fully executed original of this Lease.


23.16    Attorneys' Fees.       If either party commences an action to enforce the terms of, or resolve a
dispute concerning, this Lease, the prevailing party in such action shall be entitled to recover all costs
and expenses incurred by such party in connection therewith, including reasonable attorneys' fees, in
accordance with the provisions of the Equal Access to Justice Act. .


23.17    Governing Law. This Lease shall be governed by and construed according to Federal Law.




(#00682076.8 07138-9999 11/16/04 11:24 AM}             33
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.65 Filed 03/04/21 Page 65 of 266




          Having read and intending to be bound by the provisions of this Lease, Landlord and Tenant
have signed it as of the date first set forth above.



                                                       LANDLORD:


                                                       GENERAL MOTORS CORPORATION, a Delaware
                                                       corporation

               Approved As To Form
                Low8' Fy,;5^9 g. 'LLC
                By:
                                                       By:.
                                                       Title:.
                                                                 T7
                                                                       JOHN K BLANCHARD
                                                                       DIRECTOR
                                                                       WORLDWIDE REAL ESTATE
                                                       Tenant:                                                   25 5


                                                       UNITED STATES POSTAL SERVICE, an independent
                                                       establishment of the executive branch of the government
                                                       of the United States



                                                       By:
                                                       Title:.                                   oetL,




{#00682076.8 07138-9999 ! 1/16/04 11:24 AM)               34
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.66 Filed 03/04/21 Page 66 of 266




                                                 EXHIBIT A


                                             LEGAL DESCRIPTION




{#00682076.8 07138-9999 11/16/04 11:24 AM}          A-l
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.67 Filed 03/04/21 Page 67 of 266




                      USPS — Montcalm Site Legal Description




 Part of lot 500, including vacated streets and alleys lying adjacent to said lots of the
 "Plat of Modern Housing Corporation Addition" as recorded in Liber 20 of Plots on Page
 22, Oakland County Records, all or part of lots 1 through 23, inclusive, block 1, including
 vacated streets and alleys lying adjacent to said lots of "Modern Housing Corporation's
 Oakland Park", a subdivision of part of the N. 1/2 of Sec. 21. T. 3 N., R.10 E. as
 recorded in Liber 46 of Plats on Page 21, Oakland County Records; including part of
 Sections 20 and 21, T. 3 N., R. 10 E., all being located in the City of Pontiac, Oakland
 County. Michigan and being more particularly described as follows:   Commencing at the
 East 1/4 corner of Section 20, T. 3 N., R. 10 E. as recorded in Liber 20101, Page 712,
 Oakland County Records, said point also being the West 1/4 of Section 21 , T. 3 N., R.
10 E., thence along the East Section line of said Section 20, North 6 degrees 58
minutes 26 seconds West, 147.20 feet to the Point— of— Beginning and the north
right— of— way line of Montcalm Street (variable width), thence along said north
right— of— way line. South 84 degrees 26 minutes 26 seconds West, 1280.69 feet; thence
North 07 degrees 33 minutes 31 seconds West, 614.02 feet; thence North 02 degrees
09 minutes 35 seconds West, 66.80 feet; thence North 84 degrees 05 minutes 48
seconds East, 244.44 feet; thence North 05 degrees 54 minutes 12 seconds West,
741.12 feet;   thence North 84 degrees 05 minutes 48 seconds East, 1788.80 feet;     thence
South 05 degrees 54 minutes 12 seconds East, 153.03 feet; thence North 84 degees 05
minutes 48 seconds East, 91.20 feet; thence South 05 degrees 54 minutes 12 seconds
East, 116.97 feet; thence North 84 degrees 05 minutes 48 seconds East, 385.00 feet to
the westerly right—of— way line of Glenwood Avenue; thence along said right— of— way the
following courses. South 05 degrees 54 minutes 12 seconds East, 300.00 feet to a curve
to the right; and along said curve an arc distance of 144.17 feet, radius 300.00 feet,
central angle 27 degrees 32 minutes 04 seconds, and chord bearing of South 07         .
degrees 51 minutes 50 seconds West, 142.79 feet; and South 21 degrees 37 minutes 52
seconds West, 489.35 feet to a curve to the left; and along said curve an arc distance
of 1 92.56 feet, radius 400.00 feet, central angle of 27 degrees 34 minutes 56 seconds,
and chord bearing of South 07 degrees 50 minutes 24 seconds West, 190.71 feet; and
South 05 degrees 57 minutes 05 seconds East, 100.25 feet to the north right— of— way
line of Montcalm Street (variable width); thence along the said right— of— way line, South
83 degrees 49 minutes 03 seconds West, 606.04 feet to a deflection point; and South
84 degrees 26 minutes 26 seconds West, 303.94 feet to the Point— of— Beginning.
Containing 71.858 acres more or less,   of land in   area.                     -
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.68 Filed 03/04/21 Page 68 of 266




                                                EXHIBIT B


                                         INTERCREDITOR AGREEMENT




{#00682076.8 07138-9999 11/16/04   11:24 AM}       B-l
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.69 Filed 03/04/21 Page 69 of 266




Prepared by/Return to:
Lowe, Fell & Skogg
370 17th Street, #4900
Denver, Colorado 80202
Attention: David Fell, Esq.



                          INTERCREDITOR AND SUBORDINATION AGREEMENT



                     THIS INTERCREDITOR AND SUBORDINATION AGREEMENT ("Agreement").
entered into as of the               day of                       _, 200_, and effective as of                       , 2003, is
by and among                                                                ("Lender"), and                                    a

Delaware corporation ("Landlord").


                                                                Recitals


                     A.        Landlord        is     the   owner      of    certain   real   property   located    north    on
                                                     , a description of which is attached hereto as Exhibit A. and
incorporated herein by this reference (the "Property").


                     B.        Landlord has leased the Property to                                                 ("Tenant").
pursuant to a Ground Lease Agreement dated                                             _, 200_ (such agreement, as modified,
amended or replaced being herein referred to as the "Lease").                          All capitalized terms used but not
otherwise defined in this Agreement shall have the meanings assigned to them under the Lease.


                    C.         Lender has extended a loan in the principal amount of $                                      (the
"Loan").


                    D.         The     Loan     is    secured    by,   among      other things,   a   Deed   of Trust    dated
                 , 200_, made by Tenant, or its predecessor as owner of the Property, to Lender, and
recorded in the                                      County,                           real estate records in Book             ,
Page             (such    instrument,      as amended, increased, renewed, modified, consolidated,                   replaced,
combined, substituted, severed, split, spread or extended from time to time, being herein referred to as
the "Deed of Trust").             The Deed of Trust, together with any other loan documents executed in
conjunction with the Loan or the Deed of Trust are referred to herein collectively as the "Loan




{#00712780.2 07138-9999 I 1/4/2004 10:50 AM}#680655.I 07138-9999 1 1/15/2004 2:25 PM
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.70 Filed 03/04/21 Page 70 of 266




Documents."


                       E.          Lender desires to have Landlord consent to the Deed of Trust thereby enabling
Lender to become a "Qualified Mortgagee" and to incorporate by reference into this Agreement certain
terms and provisions relating to a Qualified Mortgagee contained in the Lease.

                       F.          The parties have agreed to certain matters, all as hereinafter set forth.


                                                           Agreement


                       NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

                       1.          Incorporation of Recitals.     The Recitals set forth above are by this reference
hereby incorporated into this Agreement.


                2.      Consent. Landlord hereby consents to Tenant's execution and delivery of the
Deed of Trust to secure Tenant's obligations under the Loan Documents. Lender hereby subordinates all
of its liens, security interests, and other rights pursuant to the Deed of Trust and other Loan Documents
encumbering the Property or any part thereof or interest therein, to the Lease and to the rights of
Landlord thereunder.

                       3.         Property Encumbered.        Lender agrees that the Deed of Trust and other Loan
Documents executed by Tenant shall encumber only Tenant's right, title and interest in and to the
leasehold interest created under the Lease and the Improvements situated thereon and shall secure a
maximum principal amount of up to $                                   .

                       4.         No Subordination of Loan. Lender agrees that it will not subordinate the lien or
security interests of the Deed of Trust or other Loan Documents to any other lien, security interest, or
other encumbrance against the Property (or any part thereof or interest therein) without the prior written
consent of Landlord, which may be granted or withheld in Landlord's sole discretion, and any such
attempted subordination shall be void and of no effect.

                       5.         Lender's Rights under Lease. Under the terms and provision of Sections 14.5(c)
through (g), inclusive, of the Lease, which Sections are incorporated herein by reference, Landlord
extended to a Qualified Mortgagee certain rights in respect of the Lease.                    By the execution of this
Agreement, Landlord agrees that Lender is a "Qualified Mortgagee" and as such is entitled to all of the
rights and benefits of a Qualified Mortgagee under such Sections.

                       6.         Notice of Default.     Lender hereby covenants and agrees that, for any default or
event of default specified as such in the Loan Documents (hereafter, a "Default"). Lender shall give
notice of such Default to Landlord in the manner and at the addresses set forth in this Agreement, or at
such other addresses of which Lender has been notified under the terms of this Agreement. After
delivery of such notice, Landlord shall have the right to cure any such Default on behalf of Tenant within
thirty (30) days after receipt of such notice, or if such Default is not a monetary Default and is
susceptible of cure by Landlord but cannot reasonably be cured within such thirty (30) day period, then
so long as Landlord commences a cure of such Default within such thirty (30) day period (and notifies
Lender that it has done so), its cure period shall be extended for as long as reasonably necessary for it to
diligently pursue the cure to completion. Lender shall not invoke any of its remedies, express or implied,



#680655.1 07138-9999 i 1/15/2004 2:25 PM
                                            {#00712780.2 07138-9999 11/4/2004 10:50 AM}2
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.71 Filed 03/04/21 Page 71 of 266




 under the Deed of Trust unless such monetary Default remains uncured at the expiration of thirty (30)
 days after Landlord's receipt of such notice of Default, or if such Default is not a monetary Default and
 cannot reasonably be cured in such thirty (30) day period, unless the cure of such Default shall not be
 commenced within such thirty (30) day period and thereafter prosecuted diligently to completion.


                        7.         Payment by Landlord.         Lender shall, at any time following a Default under the
 Deed of Trust, release the liens and security interests of the Deed of Trust encumbering the Property or
any part thereof or interest therein upon payment to Lender by Landlord of the entire outstanding
principal balance of the Loan (whether or not then due and payable), together with all interest accrued
thereon at the non-default rate of interest set forth therein (the "Payoff Amount"), it being expressly
understood that said release of collateral shall only apply to any lien or security interest applicable to the
real property identified as the Property (including but not limited to fixtures), of which Landlord is the
owner, and shall not apply to any other security interest maintained by Lender in any other assets of
Tenant.          In no event shall the Payoff Amount include any prepayment premium or penalty, default
interest, late charges imposed by the Deed of Trust, or attorneys' fees or other costs and expenses
incurred by Lender pursuant to the Deed of Trust.                      Landlord's right to pay the Loan pursuant to this
Section 7 shall be in addition to Landlord's right to cure a Default under Section 6 hereof.


                        8.         Representations and Warranties. Lender hereby represents and warrants that as
of the date of this Agreement:


                                   (a)     Lender has provided Landlord with a true, correct and complete copy of
            the Deed of Trust;


                                   (b)     Lender is the sole holder of the Loan and the Deed of Trust and the same
            have not been assigned or pledged; and


                                   (c)     Lender has full power and authority to enter into this Agreement and no
            approval of any participant or other third party is required.


                       9.          Termination of Agreement.          This Agreement shall automatically terminate and
be of no further force and effect only at such time as all obligations under the Loan have been paid in full
and the Deed of Trust has been released.


                        10.        Loan Modifications. Subject to this Section 10, Lender at any time, without the
consent of, or notice to, Landlord, may do any one of the following:


                                   (a)     change the manner, place, or terms of payment or change or extend the
            time of payment of, or increase, renew, exchange, amend, or alter, the terms of any of the Loan
            or any lien in any of the collateral securing the Loan or any guaranty of Loan or any liability of
            Tenant or any guarantor or any liability incurred directly or indirectly in respect thereof
            (including, without limitation, any extension of the Loan), or otherwise amend, renew, exchange,
            increase, extend, modify, supplement in any manner the Loan, the Deed of Trust or any Loan
            Document; provided, however, that Lender" shall not increase the amount of it's the Loan other
            than by the amount of protective advances and any other payments made pursuant to the terms of
            the Loan or Deed of Trust to protect the collateral position of Lender;


                                   (b)     settle or compromise the Loan or any security therefor or any liability
            directly or indirectly incurred in respect thereof and apply any sums by whomsoever paid and
            however realized to any liability (including, without limitation, the Loan) in any manner or order;
            or




#680655,1 07138-9999 1 1/15/2004 2:25 PM
                                            {#007 1 2780.2 07 1 38-9999 11/4/2004 10:50 AM! 3
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.72 Filed 03/04/21 Page 72 of 266




                           (c)    exercise or refrain from exercising any rights which Lender may have
           under the Loan, the Deed of Trust or the Loan Documents and discontinue credit to Tenant.

Notwithstanding anything contained in this Section 10, if any amendment or modification to the terms of
the Loan or Deed of Trust would be disadvantageous or detrimental to Landlord's right, title or interest in
the Lease or the Property, Lender and Tenant hereby covenant and agree not to amend or modify the
terms of the Loan or the Deed of Trust without the prior written approval of Landlord, which approval
may be given or withheld in the sole and absolute discretion of Landlord.

                       1 1.       Definition of Affiliate.       The term "Affiliate" shall mean any individual,
corporation, trust, partnership, or any other person or entity controlled by, controlling or under common
control with a person or entity. A person or entity of any nature shall be indirectly, to direct, or cause
the direction of, the management or policies of another person or entity, whether through ownership of
voting securities, by contract, or otherwise.

                       12.        Notices. All notices, requests or demand hereunder must be given in writing and
will be considered to be duly and properly given on person delivery or delivery by courier, or if mailed,
upon the first to occur of actual receipt or the expiration of three (3) days after being sent by certified
mail, postage prepaid, return receipt requested, addressed as follows:

                      If to Lender:



                                                   Attn:
                                                   Telecopy:

                      with a copy to:



                                                   Attn:
                                                   Telecopy:


                      If to Landlord:




                                                   Telecopy:


                      with a copy to:              General Motors Corporation
                                                   Legal Staff
                                                   Mail Code 482-C23-D24
                                                   300 Renaissance Center
                                                   Detroit, MI 48265
                                                   Attn: M. Gordon Ing, Esq.
                                                   Telecopy: (313) 665-4960




#680855 I 07138-9999 11/15/2004 2:25 PM
                                           {#00712780 2 07138-9999 1 1/4/2004 10:50 AM}4
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.73 Filed 03/04/21 Page 73 of 266




                        with a copy to:                Lowe, Fell & Skogg, LLC
                                                       370 17th Street, Suite 4900
                                                       Denver, Colorado 80202
                                                       Attn: David W. Fell, Esq.
                                                       Telecopy: (720) 359-8201


                        13.         Binding Effect.      This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


                        14.         Governing Law.        This Agreement is executed in and shall be construed under
and governed by the laws of the State of                                 .

                        15.         Severability.     In case any one or more of the provisions contained in this
Agreement should be held to be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way be affected or impaired
thereby.


                        16.         Amendments.        No provision of this Agreement may be amended or modified
unless the parties consent thereto in writing.


                        17.         Captions.    The section titles or captions in this Agreement are for convenience
only and shall not be deemed to be part of this Agreement.

                        18.         Waivers.     No right under this Agreement may be waived except by written
instrument executed by the party waiving such right. No waiver of any breach of any provision contained
in this Agreement shall be deemed a waiver of any preceding or succeeding breach of that provision or of
any other provision contained in this Agreement.


                        19.         Judicial Interpretation.     Should any provision of this Agreement require judicial
interpretation, it is agreed that a court interpreting or construing the same shall not apply a presumption
that the terms hereof shall be more strictly construed against any party by reason of the rule of
construction that a document is to be construed more strictly against the party who itself or through its
agent prepared the same.


                        20.         Counterparts.     This Agreement may be executed in multiple counterparts, each
of which shall constitute a duplicate original, but all of which together shall constitute one and the same
instrument.


                       21.         Costs of Enforcement. In the event that any party to this Agreement commences
any legal action to enforce its rights hereunder as a result of the breach of this Agreement by other party,
the prevailing party in such action shall be entitled to recovery all of its costs and expenses in connection
therewith, including all reasonable legal fees and costs.


                       22.         Insurance Proceeds. In the event of any loss or damage to the Property by fire or
any other casualty or cause (each individually and collectively, a "Loss"), any insurance proceeds
payable on account of said Loss which relate to or compensate for such portion of the Loss relating to
improvements (which for purposes of this paragraph shall mean any and all (i) buildings, (ii) additions or
modifications to existing buildings or other structures, (iii) furniture and fixtures, and (iv) equipment)
hereinbefore, now or hereafter constructed, installed or otherwise placed on the Property by or on behalf
of Tenant or any of its respective successors or permitted assigns, which are not used to repair, replace
or restore said          improvements so damaged or destroyed in connection with the Loss, shall be paid



#680655 I 07138-9999 t l/l 5/2004 2:25 PM
                                               {#00712780.2 07138-9999 1 1/4/2004 10:50 AM}5
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.74 Filed 03/04/21 Page 74 of 266




to Lender.    Lender may apply any such insurance proceeds so received to the Obligations (as that
term is defined in the Deed of Trust), or otherwise in accordance with the Deed of Trust and applicable
law, as Lender determines in its sole discretion. In connection with the foregoing, each insurance
company concerned is hereby authorized and directed to make payment under its respective policy or
policies, directly to Lender instead of to Landlord, or to Landlord and Lender jointly, and Landlord
appoints Lender, irrevocably, as Landlord's attorney-in-fact to endorse any draft therefor.

                                               [Signature Page Follows]




M80655.1 07138-9999 11/15/2004 2:25 PM
                                         j#00712780.2 07138-9999 11/4/2004 10:50 AM}6
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.75 Filed 03/04/21 Page 75 of 266




             IN WITNESS WHEREOF, the parties have executed this Intercreditor and Subordination
Agreement as of the date first above written.


                                                                 LENDER:


                                                                                          a




                                                                 By:
                                                                 Name:
                                                                 Title:



                                                                 LANDLORD:




                                                                 By:
                                                                Name:
                                                                 Title:




#680655 I 07138-9999 1 1/15/2004 2:25 PM
                                           {#00712780.2 07138-9999 11/4/2004 10:50 AM)7
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.76 Filed 03/04/21 Page 76 of 266




STATE OF                                  )
                                          ) ss.
COUNTY OF                                 )

                       This instrument was acknowledged before me on                                        , 2003, by
                                                      of




                                                                    Notary Public




STATE OF                                  )
                                          ) ss.
COUNTY OF                                 )

                       This instrument was acknowledged before me on                                        ., 2003, by
                      _,                              of Argonaut Holdings, Inc., a Delaware corporation.




                                                                    Notary Public




#680655.1 07138-9999 I I/1S/20M 2:25 PM
                                              {#00712780.2 07138-9999 11/4/2004 10:50 AM} 8
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.77 Filed 03/04/21 Page 77 of 266




                                                            EXHIBIT A


                                                            PROPERTY




H 680655 I 07138-4949 1 1/1 5/2004 2:25 PM   {#00712780.2 07138-9999 1 1/4/2004 10:50 AMjA-1
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.78 Filed 03/04/21 Page 78 of 266




                                                 EXHIBIT C


                                             IMPROVEMENT DEED




{#00682076.8 07138-9999 11/16/04 11:24 AM}          C-l
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.79 Filed 03/04/21 Page 79 of 266




                                                  WARRANTY DEED


         KNOW ALL PERSONS BY THESE PRESENTS:                   That the
whose address is                                                         Conveys    and      Warrants    to
                                                              whose                address               is
                                                                           _, the following described prem
ises situated in the City of Pontiac, County of Oakland and State of Michigan, to wit:

ANY BUILDINGS OR BUILDING IMPROVEMENTS LOCATED ON THE LAND DESCRIBED IN

                              Exhibit A attached hereto, EXCLUDING THE LAND.


Commonly known as:


for the full consideration of



Subject to easements, building and use restrictions of record, if any, together with all improvements, ap
purtenances, tenements and hereditaments thereto.


Grantor grants Grantee the right to make all permitted divisions under Section 108 of the Land Divisions
Act, Act No. 288 of the Public Acts of 1967 (the "Act"). This Property may be located within the vicinity
of farm and/or a farm operation. Generally accepted agricultural and management practices which may
generate noise, odors, and other associated conditions may be used and are protected by the Michigan
Right to Farm Act.


Dated this               day of                         200




                                                                  By:
                                                                  Print Name:
                                                                  Its:




STATE OF                                     .)
                                             )SS.
COUNTY OF                                    )




{#00713623.1 07138-9999 11/16/04 02:08 PM)
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.80 Filed 03/04/21 Page 80 of 266




          The foregoing instrument was acknowledged before me this       day of   20
by                                       of                          a            corpo-

ration, on behalf of the corporation.




Notary Public
                               County, State of
My commission expires                                  20


Prepared By:
Return To:


County Treasurer's Certificate


City Treasurer's Certificate


Recording Fee: ,
State Transfer Tax:
Tax Parcel No.:
When recorded return to:
Send subsequent tax bills to:




{#00713623.1 07138-9999 1 1/16/04 02:08 PM}        2
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.81 Filed 03/04/21 Page 81 of 266




                                                  EXHIBIT A


                                              LEGAL DESCRIPTION




 {#00713623.1 07138-9999 11/16/04 02:08 PM)          A-l
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.82 Filed 03/04/21 Page 82 of 266




                                                 EXHIBIT D


                                               PROPERTY DEED




(800682076.8 07 ! 38-9939 11/16/04 11:24 AM}        C-2
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.83 Filed 03/04/21 Page 83 of 266




                                                     COVENANT DEED


           KNOW         ALL    PERSONS              BY   THESE      PRESENTS:       That,     GENERAL    MOTORS
CORPORATION, a Michigan corporation ("Grantor"), whose address is c/o Wordwide Real Estate, 200
Renaissance Center, Mail Code:           482-B38-C96, P. O. Box 200, Detroit, Michigan 48265, Conveys and
Warrants to UNITED STATES POSTAL SERVICE, an independent establishment of the executive
branch      of    the     government           of    the   United     States   ("Grantee"),    whose    address   is
                                                           , the following described premises situated in the City
of Pontiac, County of Oakland and State of Michigan, to wit:


     See Exhibit A attached hereto and made a part hereof, together with all tenements, hereditaments,
            improvements and appurtenances, if any, belonging or in any way appertaining thereto


for the sum of Ten Dollars ($10.00) and other good and valuable consideration, the said conveyance
being dated and duly signed, sealed and acknowledged by the Grantor, shall be deemed and held to be a
conveyance in fee simple to the Grantee, its successors and assigns. Grantor covenants and agrees that it
has not heretofore done, committed, or wittingly or unwittingly suffered to be done or committed any act,
matter or thing whatsoever, whereby the real property hereby granted or any part thereof is, or shall or
may be, charged or encumbered in title, estate or otherwise howsoever, except as may be herein stated.
Grantor covenants to and agrees with Grantee, that Grantor, its successors or assigns, will warrant and
defend all or any part of the property conveyed unto the Grantee, its successors and assigns, forever,
against the claims and demands of all persons claiming by, from, or under the Grantor, but against no
other claims or persons.


           This Deed is executed, delivered and accepted subject to all matters of record and to the
following Deed Restriction (the "Deed Restriction"), relating to the use and occupancy of the Premises,
which Deed Restriction shall run with the Premises, and shall be enforceable against Grantee, its
successors and assigns, and shall inure to the benefit of and be enforceable by Grantor, its successors and
assigns:


           (a)     Grantee shall, at all times, comply with any and all Environmental Laws in connection
with or related to the use, operations, development, excavation, grading, construction, or demolition, at,
in, on, or below the Premises. Except as set forth in the Master Agreement dated November         , 2004,
among Grantor, Grantee and Cunningham-Limp Development Company (the "Master Agreement").
Grantee shall be solely responsible and liable for any and all alleged or actual violations of any applicable
Environmental Laws concerning or related to Grantee's use of or construction on the Premises.


           (b)     Grantee shall not "treat," "store" or "dispose" of any "hazardous substances," "hazardous
wastes" or "toxic substances" as those terms are defined under CERCLA, 42 U.S.C. 9601 et. seq., RCRA,
42 U.S.C. 6901 et. seq., or TSCA, 15 U.S.C. 2601 et. seq., or under similar Michigan law, on, at or below




{#00713613 2 07138-9999 11/16/2004 01:07 PM}
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.84 Filed 03/04/21 Page 84 of 266



the Premises, and shall maintain generator-only status; provided, however, that Grantee may: (i)
accumulate such substances or wastes as allowed under applicable laws and regulations for off-site
treatment, off-site storage, or off-site disposal; and (ii) use and store commercial products on-site which
may contain such substances.


          (c)      the Premises shall only be used for the following uses: those commercial uses specified
in subcategories II, III, and IV of the MDEQ Environmental Response Division Staff Operational
Memorandum #14 (revision 2) dated June 6, 1995 and any non-manufacturing industrial uses.


          (d)      any site modifications required at, in, on, or below the Premises to accommodate the
foregoing used are the sole obligation and liability of Tenant, and will be conducted at Grantee's sole
expense; provided, however, that notwithstanding the foregoing, Grantee acknowledges and agrees that
there are currently areas of the Premises which are undergoing corrective action (as described in the
Master Agreement) pursuant to the RCRA Corrective Action Performance Based Agreement between the
U.S. Environmental Protection Agency and Grantor (the "Corrective Action Agreement"), and that
development or use of these areas is, subject to the terms of the Master Agreement, at Grantee's sole risk
and Grantor shall bear no direct, incidental, or consequential liability such as, by way of example and not
limitation, loss of profits, loss of business opportunity, or construction/development delays, to Grantee in
the event Grantor's activities pursuant to the Corrective Action Process (as defined in the Master
Agreement) disrupt or interfere with Grantee's development, use of, or operations at, the Premises.


          (e)      use of groundwater at, in, or under the Premises by any person or entity for any purpose,
including potable and non-potable uses, shall be strictly prohibited.


          (f)      any and all soil and/or debris management and surface water and/or groundwater
management required or necessary because of excavation, demolition, or soil disturbance related to the
use, operations, development, excavation, grading, construction, or demolition, at, in, on, or below the
Property is the sole obligation and liability of Tenant. Such soil and/or debris management and surface
water and/or groundwater management may include in-place management, excavation, sediment and
erosion control, and disposal or other soil and debris management options which are allowed or required
under applicable Environmental Laws.


          (g)       Grantee acknowledges and agrees that any and all management of any utility lines or
piping, including, without limitation, any sanitary or storm sewers and any gas, water, electrical, or any
other similar utility lines or piping and any and all management of any septic systems which may be
present at or below the Premises which management may be required or necessary to properly maintain
the Premises or because of excavation, demolition, or soil disturbance related to future use, development,
or construction at or of the Premises, is (subject to the terms of the Master Agreement) the sole obligation
and liability of Grantee or the owner of the Premises at the time of such activities."

Grantee agrees that any contract, agreement, deed, lease or other instrument transferring title or
possession of all or any part of the Property, by sale, lease, or otherwise, to any successor, assignee, or
tenant shall incorporate the restrictions set forth in this paragraph.    The restrictions contained in the
paragraph are deemed covenants running with the land and shall inure to the benefit of Grantor, its
successors and assigns.


Grantor grants Grantee the right to make all permitted divisions under Section 108 of the Land Divisions
Act, Act No. 288 of the Public Acts of 1967 (the "Act"). This Property may be located within the vicinity
of farm and/or a farm operation. Generally accepted agricultural and management practices which may
generate noise, odors, and other associated conditions may be used and are protected by the Michigan
Right to Farm Act.




{#00713613.2 07138-9999 11/16/2004 01:07 PM}
                                                       2
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.85 Filed 03/04/21 Page 85 of 266



Dated this               day of



                                                               GENERAL MOTORS CORPORATION, a
                                                               Michigan corporation



                                                               By:
                                                               Print Name:
                                                               Its:




STATE OF MICHIGAN                              )
                                               )SS.
COUNTY OF WAYNE                                )

         The foregoing Instrument was acknowledged before me, the undersigned, a Notary Public in and
for the county and state aforesaid, personally appeared this                 day of         ,, 20 by
of                                             a                      corporation,    on   behalf   of   the
corporation.




Notary Public
                             County, State of
My commission expires                                     20



Prepared by: David W. Fell, Esq.
Address: Lowe, Fell & Skogg, LLC, 370 Seventeenth Street, Suite 4900, Denver, CO 80202


County Treasurer's Certificate


City Treasurer's Certificate


Recording Fee:
State Transfer Tax:
Tax Parcel No.:
When recorded return to:




(#00713613.2 07138-9999 11/16/2004 01:07 PM}
                                                      3
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.86 Filed 03/04/21 Page 86 of 266




                                                       EXHIBIT A
                                                       (TO DEED)


                                                   LEGAL DESCRIPTION




1#00?13613.2 07 1 38-9999 1 1/1 6/2004 01:07 PM}
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.87 Filed 03/04/21 Page 87 of 266




                                                 EXHIBIT E


                                          USPS GENERAL CONDITIONS




{#00682076.8 07138-9999 1 1/16/04 11:24 AM)
                                                    C-3
          Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.88 Filed 03/04/21 Page 88 of 266


              UNITED STATES
                                                                         General Conditions to USPS Ground Lease
              POSTAL SERVICE.




   1. DELETED



   2.   RECORDING

   This agreement or a memorandum thereof, with the commencement date and all other necessary dates inserted, may be recorded by the Landlord or
   Tenant at its sole expense.


   3. MORTGAGEE'S AGREEMENT

   If there Is now or will be a mortgage on the property which is or will be recorded prior to the recording of the Lease, the Landlord must notify the
   contracting officer of the facts concerning such mortgage and, unless in his sole discretion the contracting officer waives the requirement, the Landlord
   must furnish a Mortgagee's Agreement, which will consent to this Lease and shall provide that, in the event of foreclosure, mortgagee, successors,
   and assigns shall cause such foreclosures to be subject to the Lease.


   4. ASSIGNMENTS

   a.    The terms and provisions of this Lease and the conditions herein are binding on the Landlord and the Postal
         Service, and all heirs, executors, administrators, successors, and assigns.
   b.    If this contract provides for payments aggregating $10,000 or more, ciaims for moneys due or to become due from
         the Postal Service under it may be assigned to a bank, trust company, or other financing institution, including any
         federal lending agency, and may thereafter be further assigned and reassigned to any such institution. Any
         assignment or reassignment must cover ail amounts payable and must not be made to more than one party, except
         that assignment or reassignment may be made to one party as agent or trustee for two or more parties participating
         in financing this contract. No assignment or reassignment will be recognized as valid and binding upon the Postal
         Service unless a written notice of the assignment or reassignment, together with a true copy of the instrument of
         assignment, is filed with:

         1.   the contracting officer; and
         2.   the surety or sureties upon any bond.

   c.    Assignment of this contract or any interest in this contract other than in accordance with the provisions of this clause
         will be grounds for termination of the contract for default at the option of the Postal Service.
   d.    Nothing contained herein shall be construed so as to prohibit transfer of ownership of the demised premises,
         provided that:

   1 . such transfer is subject to this Lease agreement;
         2.   both the original Landlord and the successor Landlord execute the standard Certificate of Transfer of Title to
              Leased Property and Lease Assignment and Assumption form to be provided by the USPS Contracting Officer.

   5. DELETED



   6.   DELETED



   7.   DELETED



   8. CLAIMS AND DISPUTES

   a.    This contract is subject to the Contract Disputes Act of 1978 (41 U.S.C. 601-613) ("the Act").
   b.    Except as provided in the Act, ail disputes arising under or relating to this contract must be resolved under this
         clause.
   c.    "Claim," as used in this clause, means a written demand or written assertion by one of the contracting parties
         seeking, as a matter of right, the payment of money in a sum certain, the adjustment or interpretation of contract
         terms, or other relief arising under or relating to this contract. However, a written demand or written assertion by the
         Landlord seeking the payment of money exceeding $100,000 is not a ciaim under the Act until certified as required
         by subparagraph d below. A voucher, invoice, or other routine request for payment that is not in dispute when
         submitted is not a ciaim under the Act. The submission may be converted to a ciaim under the Act by complying
         with the submission and certification requirements of this clause, if it is disputed either as to liability or amount or is
         not acted upon in a reasonable time.



groundgc (10/03)                                                              GC-1
            Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.89 Filed 03/04/21 Page 89 of 266


               UNITED STATES
                                                                             General Conditions to USPS Ground Lease
               POSTAL SERVICE.




    d.    A claim by the Landlord must be made in writing and submitted to the contracting officer for a written decision. A
          claim by the Postal Service against the Landlord is subject to a written decision by the contracting officer. For
          Landlord claims exceeding $100,000, the Landlord must submit with the claim the following certification:

          "I certify that the claim is made in good faith, that the supporting data are accurate and complete to the best of my
          knowledge and belief, that the amount requested accurately reflects the contract adjustment for which the Landlord
          believes the Postal Service is liable, and that I am duly authorized to certify the claim on behalf of the Landlord."

   The certification may be executed by any person duly authorized to bind the Landlord with respect to the claim.
   e.     For Landlord claims of $100,000 or less, the contracting officer must, if requested in writing by the Landlord, render
          a decision within 60 days of the request. For Landlord-certified claims over $100,000, the contracting officer must,
          within 60 days, decide the claim or notify the Landlord of the date by which the decision will be made.
   f.     The contracting officer's decision is final unless the Landlord appeals or files a suit as provided in the Act.
   g.     When a claim is submitted by or against a Landlord, the parties by mutual consent may agree to use an alternative
          dispute resolution (ADR) process to assist in resolving the claim. A certification as described in subparagraph d of
          this clause must be provided for any claim, regardless of dollar amount, before ADR is used.
   h.     The Postal Service will pay interest on the amount found due and unpaid from:

   1. the date the contracting officer receives the claim (properly certified if required); or
          2.   the date payment otherwise would be due, if that date is later, until the date of payment.

   i.     Simple interest on claims will be paid at a rate determined in accordance with the Act.
   j.     The Landlord must proceed diligently with performance of this contract, pending final resolution of any request for
          relief, claim, appeal, or action arising under the contract, and comply with any decision of the contracting officer.

   9. DELETED.



   10. FACILITIES NONDISCRIMINATION

   a.     By executing this Lease, the Landlord certifies that it does not and will not maintain or provide for its employees any
          segregated facilities at any of its establishments, and that it does not and will not permit its employees to perform
          services at any location under its control where segregated facilities are maintained.
   b.     The Landlord will insert this clause in all contracts or purchase orders under this Lease unless exempted by
          Secretary of Labor rules, regulations, or orders issued under Executive Order 1 1246.

   11. CLAUSES REQUIRED TO IMPLEMENT POLICIES, STATUTES, OR EXECUTIVE ORDERS

   The following clauses are incorporated in this Lease by reference. The text of incorporated terms may be found in Appendix B of the Postal Service's
   Purchasing Manual, accessible at www.usos.com/business.
          Clause 1-5, Gratuities or Gifts (January 1997)
          Clause 1-6, Contingent Fees (January 1997)
          Clause 9-7, Equal Opportunity (January 1997)'
          Clause 9-13, Affirmative Action for Handicapped Workers (January 1997)2
         Clause 9-14, Affirmative Action for Disabled Veterans and Veterans of the Vietnam Era (January 1997)3
         Clause B-25, Advertising of Contract Awards (January 1997)
         Note. For purposes of applying the above standard clauses to this Lease, the terms "supplier," "contractor," and "lessor" are synonymous with
         "Landlord," and the term "contract" is synonymous with "Lease."




   1 For leases aggregating payments of $10,000 or more.
   2 For leases aggregating payments of $2,500 or more.
   3 For leases aggregating payments of $10,000 or more.



groundgc (10/03)                                                                  gc-2
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.90 Filed 03/04/21 Page 90 of 266




                        EXHIBIT 3
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.91 Filed 03/04/21 Page 91 of 266




                                                   FASTER AGREEMENT
                                                                                      1 .'i-
           This Master Agreement (this "Agreement''^ is executed this ^2! day of November,

 2004,      by and among GENERAL MOTORS CORPORATION ("GM"). a Delaware

 corporation, the          UNITED STAiES POSTAL SERVICE ("USPS"),                              an independent

 establishment         of the       executive      branch   of the   United     States   Government,        and

 CUNNINGHAM-LIMP                   DEVELOPMENT              COMPANY      ("Cunningham"),            a   Michigan

 corporation.


                                                   RECITALS:

           A.       The addresses and telephone numbers of the parties to this Agreement

 are as follows:

 GM:                                         USPS:                             CUNNINGHAM:

 Sherry Ocelnik                              Facilities Headquarters            Donald R. Kegley, Jr.
 General Motors Corporation                  4301 Wilson Blvd., #300            Cunningham-Limp
 200 Renaissance Center                      Arlington, VA 22203-1861           Development Company
 MC 482-B38-C96                              Tel.: 703-526-2700                 39300 W. Twelve Mile
 Detroit, Ml 48265-2000                      Fax: 703-526-2701                  Road, Suite 200
 Tel.: 313-665-6138                                                             Farmington Hills, Ml
 Fax: 313-6665-6745                                                             48331
                                                                                Tel.: 248-893-2300
                                                                                Fax: 248-893-2310

Copies of any notice to GM Copies of any notice to USPS                        Copies of any notice to
should also be sent to:    should also be sent to:                             Cunningham should also
                                                                               be sent to:
David W. Fell, Esq.                          Ruth L. Gottlieb, Esq.             Norm Thomas
Lowe, Fell & Skogg, LLC                      United States Postal Service       Cunningham-Limp
370 17th Street, Suite 4900                  8 Griffith Road North              Development Company
Denver, CO 80202                             Windsor, CT 06006-0170             39300 W. Twelve Mile
Tel.: 720-932-2600                           Tel.: 860-285-7095                 Road, Suite 200
Fax: 720-359-8210                            Fax: 860-285-7397                  Farmington Hills, Ml
                                                                                48331
and                                          and                                Tel.: 248-893-2303
                                                                                Fax: 248-893-2310
John Coleman                                 Manager, Real Estate
Worldwide Facilities - ES                    Great    Lakes       Facilities
Remediation                                  Service Office
Mail Code: 483-520-190                       62 Stratford Drive


                                                                                                \
{#00706582.7 07138-9999 11/16/04 10:44 AM)
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.92 Filed 03/04/21 Page 92 of 266




  Pontiac Centerpoint                           Bloomingdale,    IL   601 17
  Campus-Central                                7000
  2000 Centerpoint Parkway                      Tel.: 630-295-6205
  Pontiac, Ml 48341-3147                        Fax: 630-295-6262
  Tel.: (248) 753-5772
  Fax: (248) 753-5829                           Charles C. Wolf (Curt), P.E.
                                                ECT, Inc.
 George Fritz                                   2250 Genoa Business Park
 General Motors Corporation                     Dr.
 Worldwide Facilities Group                     Suite 130
 Engine Engineering Building                    Brighton, Ml 481 14
  MC: 483-730-112                                Tel: (810) 494-5051 ext.
 823 Joslyn Ave.                                319
 Pontiac, Ml 48340                              Fax: (810) 494-5059
 Tel.: (810) 602-9868                           Cell: (248)613-6416
 Fax: (248) 857-5053


 Laura Fitzpatrick, Esq.                        Paul Purcell
 General Motors Corporation                     USPS Facilities HQ
 Legal Staff - Environmental                    4301 Wilson Blvd. Suite 300
 Law                                            Arlington VA 22203-1861
 Mail Code: 482-C24-D24                         Tel: (703) 526-2781
 300 GM Renaissance Center                      Fax: (703) 526-2701
 Detroit, Ml 48265
 Tel.: (313)665-4881
 Fax: (313) 665-4886


           B.        GM is the owner of approximately seventy acres of real property situated


in the City of Pontiac, Oakland County, Michigan, at the northwest corner of East

Montcalm Street and Glenwood Avenue, more particularly described on Exhibit A


attached hereto and made a part hereof (the "Property").


           C.        GM proposes to lease the Property to USPS pursuant to the Ground


Lease attached hereto as Exhibit B and made a part hereof (the "Ground Lease"). This

Agreement, the Ground Lease and the other documents described herein have been


prepared in connection with the Solicitation Proposal HQRE2003.1 dated January 28

2003, as amended.


          D.         GM has selected Cunningham as the contractor to complete certain onsite


and offsite work as described on Exhibit C attached hereto and made a part hereof (the


(#00706582.7 07138-9999 1 1/16/04   10:44 AM)
                                                          2
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.93 Filed 03/04/21 Page 93 of 266




"Work"), in accordance with the General Terms and Conditions attached hereto as

 Exhibit D and made a part hereof (the "General Terms and Conditions") and USPS has

approved the selection of Cunningham as contractor to complete the Work.


           E.        Promptly after the completion of the Work, USPS intends to construct a


commercial/industrial facility commonly referred to as a Processing and Distribution


Center on the Property (the "PDC").              Title to the PDC improvements, appurtenances,

and equipment and furnishing located therein shall belong to USPS without further

action on the part of any party.


                                                  AGREEMENT:


          1.         Documents.

          a.        Ground Lease. GM and USPS shall, simultaneously with the execution of


this Agreement, execute and deliver the Ground Lease. The commencement date of the


Ground Lease term (the "Commencement Date") shall be the date of Substantial

Completion         (as defined         below) of the Work.   For purposes of this Agreement,

"Substantial Completion" is defined in the General Terms and Conditions and shall be

approved by GM in accordance with the General Terms and Conditions and by USPS


(in the exercise of its reasonable discretion) in accordance with the General Terms and


Conditions.        Upon Substantial Completion of the Work, GM and USPS shall execute

and deliver a Commencement Date Certificate in a form reasonably acceptable to GM

and USPS, setting forth the Commencement Date of the Ground Lease, which shall be

an amendment to the Ground Lease.

          b.        Completion Date.          Cunningham shall complete the Work within 365


calendar days after the date of execution of this Agreement by the parties hereto (the


"Completion Date"), subject to Force Majeure (as defined below).          Each party shall, and




{#00706582.7 07138-9999 11/16/04 10:44 AM 1
                                                     3
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.94 Filed 03/04/21 Page 94 of 266




shall cause each of its agents, contractors and subcontractors to, provide all other

parties hereto (and their agents, contractors and subcontractors) with full cooperation in

connection with any matter under this Agreement, including, without limitation, providing

information, consents and approvals on a timely basis and any reasonable assistance

requested, in order to complete the Work by the Completion Date deadline. GM, USPS

and Cunningham shall insure that any contracts for the Work or the PDC improvements

shall include provisions for an extension of the Completion Date, without cost to GM or

USPS, for Force Majeure events.              For purposes of this Agreement, "Force Majeure"

shall mean a delay as a result of any cause or causes that GM, Cunningham or USPS

are, despite their commercially reasonable efforts, unable to prevent or overcome,

including, without limitation, acts of God, strikes, walkouts or other labor disputes,


shortages of labor or materials, new or additional requirements of any governmental

agencies, any unusual and severe weather conditions, any Unknown Environmental

Condition (as defined below), riots, civil strife, war, or acts of a public enemy.

          c.        Access Agreement.        GM   and   USPS   shall,   simultaneously with   the


execution of this Agreement, execute and deliver an Access Easement in the form

attached hereto as Exhibit E and made a part hereof, providing access for USPS over

certain portions of the Retained Property (as defined below) to Saginaw Road and East

Montcalm Avenue (the "Access Easement").                GM shall place an easement over a


portion of the Property for the existing storm sewer line benefiting the Retained Property


in the form attached hereto as Exhibit F and made a part hereof (the "Storm Sewer

Easement").         The Access Easement and the Storm Sewer Easement are collectively


referred to herein as the "Easements."            GM shall record the Easements prior to the


Commencement Date.




(#00706582.7 07138-9999 11/16/04 10:44 AM}
                                                  4
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.95 Filed 03/04/21 Page 95 of 266




            d.          Escrow Agreement.            GM,       USPS and Land America Title Company

 ("Escrow Agent") shall, simultaneously with the execution of this Agreement, execute


 and deliver the Escrow Agreement in the form attached hereto as Exhibit G and made

 a part hereof (the "Escrow Agreement").


           2.           Remediation.


           a.          CAA.         USPS acknowledges that the Property and that certain parcel

 owned by GM immediately adjacent to the Property (the "Retained Property"), are


subject to a Performance Based RCRA Corrective Action Agreement (the "CAA"')


between the U.S. Environmental Protection Agency (the "USEPA") and GM.                               USPS

has agreed to lease, with an option to acquire, the Property with full knowledge of the

CAA.


           b.          Environmental Investigations.


                       (i)      Environmental Investigation by GM.


 GM      and     its     representatives        have conducted       environmental    investigations of the

 Property and                have   provided    USPS   and      its agents   and   representatives with the

 following final reports, in electronic form, which were prepared in connection with such


 environmental investigations of the Property, subject to the Confidentiality Agreement


 (the "Confidentiality Agreement"):


          RCRA Current Conditions Report (the "CCR")


          RCRA Facility Investigation Report (the "RFI Report")


          RCRA Facility Investigation Supplement Number 1 (the "RFI Supp No. 1")


          RCRA Corrective Measures Proposal (the "CM Proposal").




{#00706582.7 07138-9999 11/16/04    10:44 AM)
                                                           5
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.96 Filed 03/04/21 Page 96 of 266




 GM will also provide USPS with any additional, final written environmental reports (by

 electronic copy) prepared and submitted to the USEPA in connection with the CAA and

 pertaining to the Property, subject to the Confidentiality Agreement. All such reports are

 collectively referred to herein as the "Environmental Reports."


           (ii)      Environmental Investigation by USPS


           (1)       GM has permitted USPS to enter on the Property for the purpose of

 investigating the Property pursuant to the Right of Access Agreement dated February 4,


 2001 between GM and USPS (the "Access Agreement").                            USPS will have the results of

 any environmental investigation of the Property performed by or on behalf of USPS


 compiled in a written report which will be provided to GM promptly upon completion


thereof (the "USPS Report").


          (2)       It   is   anticipated       that   USPS   will   prepare    a   Baseline   Environmental

Assessment (hereinafter "BEA") in accordance with Michigan requirements within forty-


five (45) days of the actual or anticipated Commencement Date of the Ground Lease

and file such BEA with the Michigan Department of Environmental Quality (hereinafter


referred to as the "MDEQ").                   USPS may prepare and file a BEA in accordance with the

following terms and conditions:



                              (A)       In conducting and preparing the BEA, as well as any

petition for determination of the adequacy of the BEA (hereinafter referred to as

"Petition").      USPS        acknowledges          and   agrees     that:     (a) the   BEA   will   be

representative of actual known site conditions at the Property; (b) USPS will


utilize usual and customary practices, and sound and accepted engineering and


scientific judgment in assessing the site and in evaluating relevant exposure




(#00706582.7 07138-9999 1 1/16/04 10.44 AM}
                                                          6
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.97 Filed 03/04/21 Page 97 of 266




 pathways and land-use based criteria; (c) USPS will properly evaluate all data

collected at the site using generally accepted statistical analysis methods to

determine which, if any, site locations constitute a "facility" as defined under

Section 20101(1) of Michigan Public Act 451 (Part 201); and (d) USPS will utilize

assessment and sampling methods which best evaluate the pathway being

addressed.            In   preparing          its   BEA,   USPS   may   use the   data from     GM's

Environmental Reports, but such use or reliance by USPS on such data is at

USPS' sole risk and liability.



                    (B)       GM shall have a right to review USPS' proposed BEA prior to USPS

submitting the same to the MDEQ. USPS shall provide such documents in draft form to GM at

least one (1) week prior to its planned submittal date.                 USPS shall reasonably consider any

reasonable comments by GM.

                    (C)       USPS shall provide GM with a copy of the MDEQ's response

to USPS' submittal.

          c.        Known Environmental Conditions.               Any contamination in, at, or of the soils,


surface waters, or groundwater at the Property, including any abandoned underground storage

tanks or other discrete containers which may contain or formerly contained chemicals or waste

materials, which (x) is disclosed in the Environmental Reports, and (y) has been or is being

addressed by GM under the Corrective Action Process (as defined below), shall be referred to

herein as the "Known Environmental Conditions."


          d.        Unknown Environmental Conditions.                   Any contamination in, at, or of the


soils, surface waters, or groundwater at the Property, including any abandoned




(#00706582.7 07138-9999 1 1/16/04 10:44 AM)                 7
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.98 Filed 03/04/21 Page 98 of 266




 underground storage tanks or other discrete containers which may contain or formerly

 contained chemicals or waste materials, which (A) is not disclosed in the Environmental


 Reports or the USPS Report, (B) is discovered by GM, (or its agents) or USPS (or its

 agents) during the Indemnity Period (as defined below), and (C) USPS can demonstrate

 through sound and generally accepted engineering and scientific judgment and credible


 evidence: (i) was due to or caused by uses of or operations at the Property prior to the


 Commencement                Date;      (ii)    exists   at   levels   above   the   applicable   Industrial   and

 Commercial II, III, and IV Part 201 Generic Cleanup Criteria and Screening Levels

 provided in the Administrative Rules of Part 201, Environmental Remediation, of the


 Natural Resources and Environmental Protection Act, 1994 PA 451                                  (Effective Date

December 21, 2002) (herein, "MDEQ Industrial and Commercial II, III, and IV Part 201

Generic Cleanup Criteria and Screening Levels"): (iii) was not caused by, contributed to,


or exacerbated (in               any material or significant manner) by USPS or its tenants,

licensees, agents, employees, contractors, or the acts of any other third party after the


Commencement Date; and (iv) except as set forth in Section 2(j) herein, requires

Response Activities under applicable Environmental Requirements to address such

contamination, shall be referred to herein as the "Unknown Environmental Conditions."


USPS shall promptly, but in no event later than seven (7) business days from the date

USPS has actual knowledge (or, with respect to third parties that are not agents,

employees or contactors of USPS, should have had actual knowledge and failed to


have such actual knowledge as a result of the gross negligence of USPS) of any

potential Unknown Environmental Condition that could significantly or materially affect


the Work or construction of the PDC improvements, notify GM in writing of any potential


Unknown Environmental Condition which is not being addressed by GM under the




l #007 06582.7 07138-9999 1 1/16/04 10:44 AM)
                                                               8
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.99 Filed 03/04/21 Page 99 of 266




 Corrective Action Process.                   This written notice shall provide the available facts and

 information regarding such potential Unknown Environmental Condition.                             In the event

 GM (or its agents) discovers any potential Unknown Environmental Condition that could

 significantly or materially affect the Work or construction of the PDC improvements, GM


 shall notify USPS of such potential Unknown Environmental Condition within seven (7)

 business days after GM has actual knowledge (or, with respect to third parties that are

 not agents, employees or contactors of GM, should have had actual knowledge and


 failed to have such actual knowledge as a result of the gross negligence of GM) of any


 potential Unknown Environmental Condition, and provide USPS with copies of any


 reports (including Environmental Reports) prepared in connection with the investigation


of such Unknown Environmental Condition, subject to the Confidentiality Agreement.


 USPS and GM shall use best efforts and sound and accepted engineering judgment to

resolve promptly in good faith any disputes regarding any potential claim related to an

Unknown          Environmental          Condition      or any       other   matter    hereunder.   The   Known

Environmental           Conditions and          Unknown          Environmental   Conditions are collectively

referred to herein as the "Environmental Conditions."


          e.        Response          Activities.       GM        shall   undertake    cleanup,    remediation,

investigation, sampling, monitoring,                   inspection, evaluation, construction, installation,

operation and maintenance of any remedial systems installed at, in, or on the Property,


or other actions (herein, "Response Activities") required to be taken by GM relating to


the Environmental Conditions pursuant to and in accordance with the CAA, and any

subsequent agreements or orders entered into with or issued by USEPA or other


governmental          agencies        related     to   the   Property       ("Subsequent   Corrective    Action

Agreements"), at GM's sole cost and expense.                          Notwithstanding the foregoing, in the



| #00706582.7 07138-9999 11/16/04 10:44 AM}
                                                             9
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.100 Filed 03/04/21 Page 100 of 266




  event that any acts or omissions of USPS, its agents, employees or contractors

  exacerbates the Environmental Condition of the Property or the Retained Property or

  significantly increases the costs and expenses of the Response Activities, USPS shall

  be responsible for the costs and expenses incurred by GM as a result of such acts or

  omissions of USPS, its agents, employees or contractors. GM shall provide USPS with

  final written documentation (by electronic copy) detailing any major planned and

  completed Response Activities taken to address any Environmental Condition.                         Such

  documentation            may       include    Response    Activities   taken   to    address      several

  Environmental Conditions and USPS acknowledges that GM is not obligated to create

  documentation            to     address      each   Environmental      Condition    separately.     Such

 documentation may include, if prepared by GM related to GM's Response Activities at


 the Property, the following types of reports/plans: supplemental RFI submissions, due


 care     plan     revisions as of the Completion           Date, soil    management plans,         interim

 measures work plans, pilot study plans, perimeter air monitoring work plans, soil erosion

 and sediment control plans, risk evaluations, final corrective measures plans, proposed


 deed restrictions, and final remedy construction completion reports.                 The foregoing list

 is not intended to be exhaustive or necessarily representative of the documents that will,

 in fact, be produced, but is merely illustrative of the types of documents that may be

 prepared by GM in connection with its Response Activities at the Property. Such


 documentation shall be part of the Environmental Reports.


           f.        Access to Property.         At any time after the Commencement Date, upon


 reasonable notice to USPS (but in no event less than two (2) prior business days unless


 a shorter time is agreed to by the Parties or is required to address an emergency

 situation) during the term of the Ground Lease, GM and its representatives may come




 (#00706582.7 07138-9999 1 1/16/04 10:44 AM}
                                                       10
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.101 Filed 03/04/21 Page 101 of 266




   upon the Property to undertake and complete:                      (1) Response Activities under the CAA;

   (2) Response Activities under any Subsequent Corrective Action Agreements; or (3) any

   other Response Activities (collectively, the "Corrective Action Process") at the Property.


             g.        Response Activity          Factors.      GM     shall    use the following       factors    in

  developing          and     implementing       the    particular   Response      Activities   which    GM    has

  determined          reasonably should or must be conducted                     under specifically applicable

  Environmental Requirements (as defined below) in the Corrective Action Process: (i)

  specific requirements, if any, under applicable environmental laws, regulations, or

  ordinances (which environmental laws, regulations or ordinances do not include federal,

  state, or local OSHA or other occupational health or safety requirements) as existing


  and in effect as of the date of this Agreement, unless a less stringent standard applies


  at the time the Response Activities are conducted in which case the less stringent

  standard applies (the "Environmental Requirements"): provided, however, that in no


  instance will the Response Activity be unreasonably delayed pending a proposed


 change to an Environmental Requirement becoming effective, (ii) USPS' construction


 plans, provided in writing by USPS to GM, for the PDC improvements and the continued


 allowed commercial/industrial use of the Property as more specifically described in the

 Ground Lease, (iii) configuration and condition of the Property, (iv) any contractual/deed


 notifications/restrictions            related   to    allowable     future    commercial/industrial     use      as

 provided in the Ground Lease, (v) technical feasibility of the Response Activities, (vi)

 economic reasonableness of the Response Activities, and (vii) an assessment of the


 human health risks posed by the conditions of the Property, including but not limited to


 the following human health and environmental risk-based factors:                               likely exposure

 pathways consistent with the allowed commercial/industrial use of the Property under




 } #00706582.7 07138-9999 ! 1/16/04 10:44 AM}
                                                           1!
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.102 Filed 03/04/21 Page 102 of 266




   the Ground Lease taking into consideration relevant federal or state OSHA worker

   exposure standards, typical simulated              exposure distributions consistent with such

   exposures, fate and transport characteristics, local geology and hydrogeology, and


   toxicity of the material(s) in question.        In conducting sampling and analysis of any data

   collected,      USPS       acknowledges    that GM     may utilize:    (1)   statistical   evaluation   of

   environmental data to determine actual contaminant concentrations in accordance with


  appropriate statistical methods, and              (2) acceptable     methods for determining and

  evaluating the reasonable and relevant exposure pathways including consideration of


  any land-use based criteria and relevant federal or state OSHA worker exposure

  standards.         GM intends to record an easement for GM's continued access to the

  Property for all such activities to be conducted by GM that will be recorded prior to the


  Commencement Date, will run with the land and will state:


           Grantor hereby reserves unto itself, its representatives, contractors, and
           assigns, and the U.S. Environmental Protection Agency (the "USEPA")
           and its representatives, the right of access to, and an easement to and
           over, the Property to enter the Property with such persons and such
          equipment as determined necessary, in Grantor's sole discretion and
          judgment, to implement the cleanup, remediation, investigation, sampling,
          monitoring, inspection, evaluation, construction, installation, operation and
          maintenance of any remedial systems installed at, in, or on the Property,
          or other actions (hereinafter referred to as "Response Activities") required
          under the RCRA Corrective Action Performance Based Agreement
          entered into between the USEPA and Grantor, any subsequent corrective
          action orders or agreements issued by or entered into with USEPA or
          other governmental agencies related to the Property, or in connection with
          Grantor's obligations under the Master Agreement of even date herewith.
          In no event shall the development of, use of, or the operations at the
          Property by Grantee or Grantee's tenants, assigns, or successors interfere
          with, obstruct, or in any other manner impede Grantor's performance of its
          obligations under the RCRA Corrective Action Performance Based
          Agreement,         any    subsequent   corrective   action   orders   or   agreements
          issued by or entered into with USEPA or other governmental agencies
          related to the Property, or in connection with Grantor's obligations under
          the Master Agreement of even date herewith, including, but not limited to,
          any Response Activities undertaken at, on, or within the Property.



 {#00706582.7 07138-9999 11/16/04 10:44 AM)
                                                     12
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.103 Filed 03/04/21 Page 103 of 266




  USPS shall provide GM with such other easements as GM may reasonably require in


  form and substance reasonably satisfactory to GM with respect to ingress and egress to

  GM's sewer, storm water, and utility lines servicing the Retained Property.


            h.        Remediation Standards. GM shall implement and complete the Response

 Activities required hereunder including implementing the Final Corrective Measures as

  set forth in the CAA, providing a Final Remedy Construction Completion Report, and


 requesting a "No Further Action" determination or similar concurrence from the USEPA.


 GM shall provide USPS with a detailed bar chart schedule showing the intended start

 and end dates, duration of Response Activities, and a summary narrative description of

 the Response Activities to be performed.                GM intends that, at the time of completion of

 construction of the PDC Improvements, the Response Activities at the Property will


 meet the applicable MDEQ Industrial and Commercial II, III, and IV Part 201 Generic

 Cleanup Criteria and Screening Levels for all actual or planned exposure pathways

 within the top two feet of any exposed soil surface. In the event contamination exists or


 remains at the Property in excess of the MDEQ Industrial and Commercial II, III, and IV


 Part 201 Generic Cleanup Criteria and Screening Levels, the Response Activity may

 include the use of appropriate engineered barriers or other exposure controls (such as


 restricted      access),       restrictive covenants,    and   operation   and   maintenance plan(s)

 necessary to meet the MDEQ Industrial and Commercial II, III, and IV Part 201 Generic


 Cleanup Criteria and Screening Levels for actual and planned exposure pathways in the

 relevant media, as appropriate to the circumstances. In no event will GM's obligation to

 conduct Response Activities include achieving levels of contamination more stringent


 than:     (1) applicable MDEQ Industrial and Commercial II, III, and IV Part 201 Generic




 {#00706582.7 07138-9999 1 1/16/04 10:44 AM)
                                                     13
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.104 Filed 03/04/21 Page 104 of 266




  Cleanup Criteria and Screening Levels, (2) default background levels or site-specific

  background levels as determined using the published and publicly available MDEQ

 document entitled "Michigan Department of Environmental Quality Sampling Strategies


 and     Statistical Training           Materials   for Part 201         Cleanup     Criteria," or (3)     method

 quantification limits.


           i.        Agency Notification. USPS acknowledges that GM has notified USPS that


 the RCRA Corrective Action and the CAA apply to the Property and, as required under


 Michigan law, that GM will provide written notification of the Ground Lease, with option

 to    purchase,        to   the     USEPA     at   least    thirty    (30)   days   prior    to   the   scheduled


 Commencement Date.                   USPS shall provide written notification of the Ground Lease,


 with option to purchase, to the MDEQ at least ninety (90) days prior to the scheduled


 Commencement Date, unless a shorter time period is agreed to by the MDEQ.




           J-        USPS Excavation Activities and Impacted Soils.                     USPS acknowledges

 and agrees that GM and/or GM's representative shall have the right, at any time, to

 come upon the Property to observe all excavation, grading, or other activities relating to

 the PDC improvements and any other construction, demolition or excavation activities


 by USPS or its agents or contractors which could disturb or alter the condition of the soil

 at, of, or in the Property from the condition it was in immediately prior to such activities

 by USPS, its agents or contractors (herein "Excavation Activities"). With regard to the

 initial PDC improvements, USPS shall provide GM with the written plans showing the


 proposed        excavations necessary for the                   PDC   improvements,         including   a written

 schedule of such planned Excavation Activities, not less than ten (10) business days

 prior to the start of Excavation Activities for GM to review such plans. GM shall have five



 (#00706582.7 07138-9999 1 1/16/04 10:44 AM)
                                                            14
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.105 Filed 03/04/21 Page 105 of 266




  (5) business days in which to review the proposed excavation plans and provide USPS


  with comments.             USPS shall reasonably consider GM's reasonable comments to such


  plans.      In the event such schedule changes after USPS provides such notice, USPS

  shall give GM as much prior notice as is possible but in no event less than two (2)

  business days. If, during the Excavation Activities occurring within the Indemnity Period

  (as defined below), USPS encounters soils containing contamination which exceeds the

  applicable MDEQ Industrial and Commercial II, III, and IV Part 201 Generic Cleanup


  Criteria and Screening Levels and such soils could, under Environmental Laws (as


  defined in the Ground Lease), be left in place without further Response Activities (other

 than potential notification or Michigan Act 451, Part 201 due care requirements), but,

 due to the nature of the Excavation Activities,                         such contaminated soils must be

 disturbed or altered (the "Impacted Soils"). USPS shall promptly notify GM and GM


 shall,     during      the     Indemnity       Period,      be   responsible    for     certain    of   the    off-site

 disposal/management costs for such Impacted Soils, but only as set forth under the

 following terms and conditions:


           (A)       GM shall reasonably determine whether such soils, in fact, exceed the


                     applicable MDEQ Industrial and Commercial                         II,   III, and IV Part 201

                     Generic Cleanup Criteria and Screening Criteria and, therefore could


                     constitute Impacted Soils as defined herein.                 Any sampling of such soils

                     shall     be     conducted         by   GM,     using    generally       accepted     sampling

                     methodology, including, but not limited to, ensuring that samples are

                     statistically representative of the applicable exposure area. GM shall pay


                    for the cost of such sampling.                 If such determination cannot be made

                    promptly,       USPS       shall,   at   USPS'    cost,   remove         such   soils and    shall



 {#00706582,7 07138-9999 1 1/16/04 10:44 AM}
                                                             15
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.106 Filed 03/04/21 Page 106 of 266




                         stockpile them properly on-site to a location where such determination can

                         be made.


              (B)        If such soils are determined, in fact, to exceed the applicable MDEQ

                         Industrial and Commercial II, III, and IV Part 201 Generic Cleanup Criteria

                        and Screening Levels, USPS shall, to the extent allowed under applicable


                        Environmental               Laws   and    so   long   as   it   would   not   significantly   or

                        unreasonably interfere with                USPS' construction/development activities,


                        allow such soils to remain                 in place or will otherwise utilize them in

                        connection with USPS' construction/development activities.                       In the event

                        such soils cannot: (1) be left in place either because it is not allowed under

                        applicable Environmental Laws or it would significantly and unreasonably


                        interfere with USPS' construction/development activities, or (2) be utilized

                        by USPS in connection with its construction/development activities either


                        because         it   is     not allowed    under applicable       Environmental     Laws      or

                        because USPS cannot reasonably use the volume of such soils in its


                       construction/development activities, such soils shall be deemed Impacted


                       Soils.


            (C)        GM shall be responsible and liable for properly disposing/managing such

                       Impacted Soils off-site; provided, however, that USPS will be responsible

                       for reimbursing GM for what the cost of disposing of the soils off-site


                       would have been had they not been Impacted Soils.


            k.         USPS Construction. From and after the Commencement Date, and except


   as provided in this Agreement, USPS shall be solely responsible for all conditions of




 | #00706582.7 07 1 38-9999 1 1/16/04 1 0:44 AM )
                                                                  16
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.107 Filed 03/04/21 Page 107 of 266




     the Property (except for the Environmental Condition as described herein), including,

     without limitation, the control of dust on the Property, air monitoring, storm water


     pollution prevention plan implementation, management of waste materials, erosion

     control, traffic requirements and all matters set forth in the Ground Lease. USPS shall

     comply will all applicable laws, rules regulations and orders in connection with the


     construction of the PDC improvements and any expansion to the PDC improvements.

     From and after the date of this Agreement, through the end of the term of the Ground


    Lease, USPS shall provide GM a copy of any proposed site construction or work plans


    and GM shall have the right to request modifications of such plans to avoid or reduce


    adverse environmental impacts to the Property or interference with any of GM's

    access to or Response Activities on the Property.


            I.       Agency Submittals. GM may, in connection with its rights and obligations

 hereunder         or with      respect to    the   Retained   Property,   report,   submit,   or discuss

 environmental issues with appropriate governmental agencies.                    Prior to delivering any

 significant, material reports or submittals to such appropriate governmental agencies

 pertaining to the Property, GM shall provide copies of such reports and submittals to


 USPS. In the event a significant, material report or submittal pertaining to the Retained


 Property indicates that the Property could be materially or significantly affected by a


 disclosed condition at the Retained Property, GM shall also provide copies of such


 reports or submittals to USPS.               USPS shall promptly review all such materials and

 provide to GM            any comments or objections to any such                reports,   submittals or

 discussions. If USPS fails to respond, in writing, to GM with respect to such significant,

 material reports or submittals within ten (10) business days of delivery by GM of such


 reports or submittals to USPS (unless, due to the nature and scope of such report or




 (#00706582.7 07138-9999 11/16/04 10:44 AM)
                                                       17
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.108 Filed 03/04/21 Page 108 of 266




   submittal as it pertains to the Property, a longer time period is reasonably required and


  will not interfere with GM's ability to timely respond to such governmental agencies),

   USPS shall be deemed to have no objections to such reports or submittals, and GM


  shall be entitled to deliver all such reports or submittals to the appropriate agencies, in

  substantially the same form as provided to USPS.                          GM shall reasonably consider all

  reasonable objections by USPS to such reports or submittals that, in GM's reasonable

  discretion, do not materially and adversely change the nature, scope or cost of the Work


  or GM's obligations hereunder, under the Ground Lease, the CAA or any Response


  Activities.


             m.        Agency and Third-Party Contacts.            GM shall invite USPS to GM's semi-

  annual project meetings (which are held either in person or by conference call) with


  USEPA, required pursuant to the Corrective Action Process and relating to the Property.


  USPS shall not independently participate or independently engage in any discussions or

 negotiations with such agency(ies) or any other third party (not including USPS


 consultants,          contractors,          attorneys,   employees,   or    other   agents)     regarding   any

 Response Activities relating to the Property, the Retained Property, or GM's activities


 hereunder.           USPS will, as soon as reasonably practicable under the circumstances,

 notify GM of any contact, whether written, verbal, or in person,                              by or with any

 governmental            agency,        agency representative or any other third               party,   regarding

 Response Activities relating to the Property, the Retained Property, or GM's activities

 hereunder.          In the event the USEPA or any other agency is proposing that GM take

 actions that might significantly or materially interfere with USPS' ability to construct the


 PDC improvements or to conduct its proposed commercial/industrial operations thereon




 {#00706582.7 07 1 38-9999 11/16/04 1 0:44 AM }
                                                            18
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.109 Filed 03/04/21 Page 109 of 266




  in the ordinary course, GM will notify USPS and USPS shall participate with GM in such

  discussions with the USEPA or other such agency.


            n.        No Interference.         USPS will avoid unreasonably interfering with GM's

  activities under this Agreement. USPS acknowledges and agrees that GM must comply


  with the Corrective Action Process and GM will not be required to take action or be


  precluded from taking actions that would put GM in violation of the Corrective Action

  Process. USPS further acknowledges and agrees that, except as otherwise set forth in


  this Agreement, GM will not be required by USPS to modify GM's intended work plans

 for the Corrective Action Process in a manner that would materially and significantly


  change the nature, scope, or cost of the Work or GM's obligations hereunder, under the

  Ground Lease, the CAA or any Response Activities.               Neither GM nor USPS is aware of

 a condition on the Property that would preclude construction of the PDC improvements

 at the proposed location (based on the USPS site concept drawings A01.01 through


 A01.07 releases April 30, 2004 and revised June 4, 2004) of the Property or operation


 by the USPS of its proposed commercial/industrial facility thereon in the ordinary

 course.      USPS acknowledges and agrees that the Property is subject to the Corrective

 Action Process and that, except as otherwise set forth herein, development or use of


 parts of the Property is at USPS' sole risk.               Notwithstanding anything herein to the

 contrary, GM shall bear no direct, incidental, or consequential liability or responsibility to


 USPS such as, by way of example and not limitation, loss of profits, loss of business

 opportunity, or construction/development delays, in the event GM's activities during the

 Corrective Action Process disrupt or interfere with USPS' development, use of, or


 operations at the Property.




 {#00706582,7 07138-9999 1 1/16/04 10:44 AM)
                                                       19
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.110 Filed 03/04/21 Page 110 of 266




             o.         Deed Restrictions and Easements.            In addition to those easements and

   deed restrictions set forth herein and in the Ground Lease, USPS shall cooperate with

  GM and its representatives, if such cooperation is reasonably required, in obtaining,

  signing and/or filing any requisite governmental approvals, consents, agreements,

  waivers, permits, or deed notifications/restrictions which may be required by GM, and


  which will be obtained at GM's sole expense, including, but not limited to, those related

  to: (i) notifications regarding cleanup levels achieved by GM's Response Activities; and


  (ii) operation and maintenance of any remedial system(s) or engineering control(s)

  which are installed or constructed by GM as part of its Response Activities in connection

  with the Corrective Action Process. Subject to Section 2(m) hereof, any additional deed


  notices/restrictions will not unreasonably interfere with USPS' commercial/industrial use

 of the Property as described in the Ground Lease. USPS agrees that the Ground Lease


 shall     be     subject and           subordinate to   any such   notifications/restrictions   and   such

 notifications/restrictions shall be included in any deed, lease, easement, license or other

 property right relating to the Property, as deed notifications/restrictions running with the

 land.


            P-        Remedial Systems.           USPS acknowledges and agrees that it shall not

 disturb, impact, or interfere with any remedial system(s), including any engineering


 control(s) or barrier(s), which GM has implemented, installed, or constructed or will

 implement, install, or construct at, in, or on the Property as part of its Response


 Activities. USPS shall notify GM immediately, but in no event later than 24 hours after

 USPS has or obtains actual knowledge (or, with respect to third parties that are not


 agents, employees or contactors of USPS, should                       have had or obtained,       actual

 knowledge and failed to have or obtain such actual knowledge as a result of the gross



 {#00706582.7 07 1 38-9999 11/16/04 1 0:44 AM }
                                                         20
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.111 Filed 03/04/21 Page 111 of 266




   negligence of USPS) of any such disturbance,                         impact, or interference with such

   remedial          system(s)    caused      by   USPS    or its   employees,     agents      consultants,    or

   contractors that occurs at, in, or on the Property. USPS shall notify GM immediately, but

   in no event later than 24 hours after USPS has or obtains actual knowledge (or, with


   respect to third parties that are not agents, employees or contactors of USPS, should


  have had or obtained actual knowledge and failed to have or obtain such actual

  knowledge as a result of the gross negligence of USPS)                          of any such disturbance,

  impact, or interference with such remedial system(s) by any other party that occurs at,


  in, or on the Property. USPS shall be solely liable and responsible for any costs incurred


  by GM         to    remedy such         disturbance,    impact,   or interference with       such   remedial

  system(s).          USPS further acknowledges and agrees that, in connection with USPS'

  commercial/industrial development, use of, or operations at the Property, USPS shall be

  solely liable and responsible for compliance with any requirements under Part 201 of

  Michigan Public Act 451                including, but not limited to, any due care requirements;

 provided that, this provision is not intended to, nor shall it, relieve GM from its remedial


 obligations          under this      Agreement.         USPS   shall    comply   with   the   Protocols      for

 Identification and Management of Suspect Material attached hereto as Exhibit H and

 made a part hereof in connection with (i) any investigations or due diligence performed

 by USPS or any of its agents on the Property, and (ii) the construction or use of the


 PDC improvements on or at the Property.


           q.         Except for Response Activities GM is required to undertake in accordance

 with its obligations under this Section 2 or under Section 3 below, GM shall have no

 other obligations to undertake Response Activities relating to any conditions that may

 exist at the Property.



 {#00706582.7 07138-9999 11/16/04 10:44 AM}
                                                          21
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.112 Filed 03/04/21 Page 112 of 266




                3.       GM's Indemnification.


             a.          Indemnity.     During the period commencing on the date of this Agreement

   and continuing through the later of (i) the date upon which GM receives any "no further

   action" letter or determination from the USEPA under the Corrective Action Process


  relating to the Property, or (ii) ten (10) years after the Commencement Date (the

  "Indemnity Period"). GM shall indemnify, defend (using the manners and methods

  selected by GM in its sole discretion) and hold USPS harmless from and against any

  and      all losses, damages, claims,                penalties, fines,   liabilities, costs and expenses

  (including, without limitation, reasonable attorneys' fees and expenses), which are

  causes of action, demands or notices of any violation brought by any third party arising


  as a result of the Environmental Conditions, provided that (x) USPS gives written notice


  to GM of such demand within seven (7) business days of receipt of such third party

  demand or discovery by USPS of any Environmental Condition as described in Section


 2 above, and (y) in no event shall GM's indemnity obligation hereunder include punitive


 or consequential damages such as, by way of example and not limitation, loss of profits,

 loss      of        business   opportunity,      or   construction/development     delays.          Under   no

 circumstances shall GM's indemnity include a claim for cost recovery under any current

 or future enacted applicable Environmental Law.                     Subject to those federal laws that

 specifically restrict USPS's indemnity obligations, USPS shall indemnify and hold GM,

 its Affiliates and their respective members, partners, venturers, stockholders, directors,

 officers, employees, agents, spouses, and legal representatives, harmless from and


 against any and all losses, damages, claims, penalties, fines, liabilities, costs and


 expenses (including, without limitation,                 reasonable attorneys' fees and expenses),

 arising     directly      or   indirectly     from any   environmental     condition   (and   the    physical



 {#00706582.7 07138-9999 1 1/16/04 10:44 AM)
                                                           22
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.113 Filed 03/04/21 Page 113 of 266




  condition of the Property that affects any environmental condition on the Property),


  except for the Environmental Conditions. The foregoing indemnification                          by USPS

  (excluding the Environmental Conditions) includes, without limitation, costs incurred in


  connection with any investigation of site conditions or any cleanup, remedial, removal or

  restoration work required by any federal, State, or local governmental agency or political

  subdivision.


           b.        Indemnity Response.             USPS' written notice as set forth in Section 3(a)

 above shall specify in detail the particular facts and information available regarding such


 Environmental Condition.                     GM shall undertake Response Activities required under

 applicable Environmental Requirements to address such Environmental Condition for


 which it is responsible under this Section 3, in accordance with Sections 2(e) - 2(h)

 above.         The provisions of this Section 3(b) shall not apply to any Environmental


 Conditions already being addressed by GM under the Corrective Action Process, and

 USPS is not obligated to and may not notify GM of such Environmental Condition under


 this Section 3(b).


          4.        Modification or Termination of GM's Indemnification.


          a.        Limitations on Indemnity.             GM's indemnity obligations hereunder will

 terminate (as to the specific matter discussed by USPS with any agency or third party


 only) if, without the prior written approval of GM, which may be granted or withheld in

 GM's sole and absolute discretion, USPS has engaged in any independent substantive

 discussions with any agency(ies) or other third parties (not including USPS' consultants,

 attorneys or other agents or employees) regarding Response Activities necessary to


 address        such      Environmental           Condition   in   breach   of   Section   2(m)   hereof.




{#00706582.7 07138-9999 1 1/16/04 10:44 AM)
                                                         23
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.114 Filed 03/04/21 Page 114 of 266




  Notwithstanding the foregoing, USPS may, if required under applicable Environmental

  Laws related to required notifications and reporting, including release reporting, properly

  notify the appropriate agency(ies) of such Environmental Condition without being in


  breach of this provision. If such notice occurs, USPS shall promptly notify GM in writing

  of the agency(ies) so notified and the content of the notification.               USPS shall use

  reasonable best efforts to limit any such release notification to the chemical constituents


  and amount or volume of the release at issue.                  In the event such notification would

  trigger GM's obligations hereunder, USPS shall, to the maximum extent possible under

  the circumstances, without interference with USPS' obligation to comply with notification


  or reporting requirements under applicable Environment Laws, provide GM with notice


  prior to such notification or reporting being submitted or made to the agency(ies).


           b.    Restriction on Assignment.         The rights of USPS under this Agreement are

 personal to USPS and may not be assigned to any successor or assign without the prior

 written consent of GM, which consent may be granted or withheld in GM's sole and


 absolute discretion.




           5.        Work.      Budget, Schedule,    and Cost.    GM and USPS have established a

 budget for the costs of the Work of $13,386,018 (the "Construction Cost").              The budget

 for the Work is attached hereto as Exhibit I and made a part hereof (the "Budget"). The

 Budget includes a short narrative description of each portion of the Work, and provides


 a schedule of values for the enumerated construction activities set forth in the Work.



 {#00706582.7 07138-9999 1 1/16/04 10:44 AM)
                                                     24
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.115 Filed 03/04/21 Page 115 of 266




  Exhibit J attached hereto and made a part hereof (the "Schedule") sets forth a detailed

  bar chart schedule illustrating the starting and ending dates, and duration of each

  portion of the Work. The Construction Cost shall be the guaranteed, maximum price for

  the Work pursuant to the General Terms and Conditions, subject to this Section 5(a)


  below.      USPS shall, simultaneously with the execution of this Agreement, deliver the

  total amount of the Construction Cost to Escrow Agent to be deposited in an interest

  bearing account pursuant to the Escrow Agreement.               Cunningham shall submit to GM

  and USPS, on a monthly basis, detailed, certified invoices for completed Work, and,


  subject to the approval of GM and USPS and the terms of the General Terms and


  Conditions, the Escrow Agent shall pay Cunningham the costs reflected in such

  invoices. The parties hereto acknowledge and agree that all of the costs and expenses


 of the Work shall be borne by USPS pursuant to the Budget and the Construction Cost,

 and that GM shall have no responsibility for the costs of the Work.            The Construction

 Cost consists of firm fixed prices for certain itemized portions of the Work, and a


 contingency sum. Only the specific portions of the Work identified as allowance items in

 the Budget attached as Exhibit I will be treated as allowances. The contingency sum is

 not an allowance.           Project allowances have been established within the Budget for the


 enumerated allowance items to cover those portions of the Work where insufficient

 information was available prior to commencement of the Work to establish a reasonably

 certain firm fixed price.               Allowance funds will be managed on a line item basis by

 Cunningham with oversight by GM and oversight and verification by USPS.                Detailed

 certified invoices for actual costs incurred for work performed for allowance items will be

 reported by Cunningham to GM and USPS on a monthly basis.                  USPS shall have sole

 final approval for all allowance item payments.             Upon substantial completion of each




 {#00706582.7 07138-9999 1 1/16/04 10:44 AM)
                                                       25
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.116 Filed 03/04/21 Page 116 of 266




   allowance item, any unused allowance funds for such item will be transferred to the

   Contingency Funds (as set forth in the Budget).                 The Contingency Funds may only be

  approved for items of work not included in the Budget.                     Contingency Funds may be

  approved by USPS (in the exercise of its sole discretion) for payment for material

  variation      in estimated quantities,            material conflicts between conceptual plans and

  construction plans, unforeseen site conditions, and modifications or changes initiated by


  USPS.          No Work          to   be      performed   that Cunningham   intends to   charge to the

  Contingency Funds may be commenced prior to review and approval by USPS (in its

  sole discretion) of a detailed, certified description of the proposed Work to be performed


  and a detailed cost breakdown request.                   Contingency Funds will be managed on a line

  item basis by Cunningham with oversight by GM and oversight and verification by

  USPS.         Detailed certified invoices for actual costs incurred for Work performed for

  contingency items will be reported by Cunningham to GM and USPS on a monthly

  basis.     Upon substantial completion of the Work, any remaining contingency funds will


 be released to USPS.                  In the event USPS approves any increase to the Construction

 Cost for any Material Change (as defined below) or other reason set forth herein, USPS


 shall promptly deliver to Escrow Agent the amount required to cover the increase in the

 Construction Cost.             Notwithstanding anything herein to the contrary, GM, USPS and

 Cunningham acknowledge that certain pre-development projects described in the Work


 are in process pursuant to the letter agreement between USPS and Cunningham dated

 June 14, 2004, as amended.                     All such amounts paid by USPS to Cunningham (or its

 subcontractors) pursuant to such letter constitute part of the Construction Cost.


           b.        Plans and Permits.           GM and USPS shall each provide to the other copies


 of all permits, approvals, sketches, plans and specifications, reports, test results, maps,




 {#00706582.7 07138-9999 1 1/16/04 10:44 AM}
                                                           26
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.117 Filed 03/04/21 Page 117 of 266




   surveys,       site assessments and            other materials   relating to the Work or the    PDC

   improvements, prepared by or for or received by GM or USPS.                   GM and USPS shall

   meet on a regular basis to discuss the Work and the schedule of the Work.                      On or

   before the Commencement Date, GM shall assign, and USPS shall assume, all rights,

  duties and obligations relating to soil erosion permits and utility permits and USPS shall


   be responsible for fulfilling all requirements relating thereto from and after such date.


            c.        Substantial Completion.          Cunningham shall (i) certify the Substantial

  Completion of the Work to both GM and USPS pursuant to the General Terms and

  Conditions and this Agreement, and GM and USPS shall approve the Substantial


  Completion of the Work; (ii) consent to the assignment by GM to USPS of rights and

  remedies herein and in the General Terms and Conditions relating to the Work,


  specifically including guaranties or warranties as to workmanship; and (iii) acknowledge


  the right of USPS to enforce such rights and remedies.                 To the extent GM assigns to

  USPS any such rights or remedies relating to the Work, USPS waives any claims

 against and releases GM from any and all claims, expenses or liabilities of any kind or


 nature relating to the Work (except for those indemnities by GM to USPS set forth in


 Section 3 above) and USPS shall look solely to Cunningham with respect to such

 claims, expenses or liabilities.


           d.        Representatives.          GM hereby appoints George Fritz (or his designee) as

 its designated representative for purposes of on-site supervision of the Work ("GM's

 Supervisor").         USPS hereby appoints Mathew Kalandranis (or his designee) as its

 designated representative for purposes of on-site observation of the Work ("USPS'

 Observer").        The expense of GM's Supervisor relating to the Work shall be included in


 the cost of the Work. The expense of USPS' Observer shall be borne by USPS. USPS'




 {#00706582.7 07138-9999 ! 1/16/04 10:44 AM}
                                                        27
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.118 Filed 03/04/21 Page 118 of 266




 Observer and GM's Supervisor, or designated substitutes, shall have authority to make


 day-to-day routine decisions as to the Work and as to changes or substitutions other


 than a Material Change (as hereinafter defined). USPS' Observer shall make visits to

 the Property at intervals appropriate to various stages of progress as USPS deems

 reasonably necessary to observe the progress and quality of performance of the Work


 and to determine if the Work is proceeding in accordance with the terms of this

 Agreement and the General Terms and Conditions.                         USPS' Observer shall have no


 direct control of the Work and shall have no authority over, or direct contact with,

 contractors. USPS' Observer shall promptly notify GM's Supervisor of any conditions


 that USPS' Observer believes are defective or will negatively affect completion of the


 Work in accordance with this Agreement.                         In the event USPS' Observer does not

 approve or disapprove an action within five (5) operating days after a request for


 approval by GM, approval shall be deemed given.                        In the event of a disagreement

 between        GM's       Supervisor         and   USPS'   Observer that   concerns     or   affects    GM's


 relationship       with    contractors        or subcontractors     or threatens   to   delay   or   impede


 performance         under this Agreement,             any subcontract or the       General      Terms    and


 Conditions, GM's Supervisor shall have the final discretion to direct contractors and


 performance of the Work.

          e.         Changes to the Work. The Work shall be completed in accordance with

 the Scope of Work attached hereto as Exhibit C and the General Terms and Conditions.

 Any changes to the Work requested by Cunningham (i) relating to the substitution of

 materials which would reduce the level of environmental remediation (which shall be


 subject to GM's approval as set forth elsewhere in this Agreement) or affect the design


 of the PDC from that described in the Work, (ii) that would increase the cost of any




 (#00706582.7 07138-9999 11/16/04 10:44 AM)
                                                            28
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.119 Filed 03/04/21 Page 119 of 266




  particular budget item beyond that set forth in the schedule of values set forth in the

  Budget, or (iii) that would, subject to Force Majeure events or changes to the Work

  requested by USPS, extend the schedule for completion of the Work (each a "Material


  Change"), shall be subject to the prior written approval of USPS, such approval not to

  be unreasonably withheld, conditioned or delayed.              If USPS does not approve or

  disapprove a Material Change within twenty (20) operating days of a request for such

  approval, approval shall be deemed given by USPS.


            f.        Plans. Prior to the commencement of the Work and in accordance with all

 applicable local, state and federal laws and regulations, Cunningham shall establish and


 furnish to GM and USPS, pursuant to the Agreement and the General Terms and

 Conditions, a worker health and safety plan, a site development plan, a modified due

 care plan, a dust control and monitoring plan, and a soil erosion plan relating to the

 Work.       Cunningham shall be solely responsible for worker health and safety relating to

 the Work.         GM shall prepare a comprehensive soil management plan relating to the


 Corrective Action Process and deliver such plan to Cunningham and USPS.




           g-        Management of Work.         Within the   limits provided   herein   (including

 Material Changes requiring USPS' written approval) and in the General Terms and


 Conditions, GM shall manage the Work and shall be the party, vis-a-vis contractors,

 responsible for approvals, rejections, consents, change orders and all other matters of

 judgment or discretion. GM shall make commercially reasonable efforts to ensure that


 the Work is performed in a good and workmanlike manner and in conformity, in all


 material respects, with the General Terms and Conditions.




 {#00706582.7 07138-9999 11/16/04   10:44 AM (
                                                  29
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.120 Filed 03/04/21 Page 120 of 266




               h.     Inspections.        USPS shall cause any portion of the Work to be inspected


  within ten (10) operating days after written request by GM and, whether or not a request

  is made, at least monthly.                     USPS shall notify GM of any claimed unsatisfactory

  conditions disclosed by such inspection within five (5) operating days after USPS'


  inspection.       USPS shall give GM at least two (2) operating days' notice of a scheduled

  inspection. If USPS does not conduct such inspections within ten (10) operating days of


  a written request from GM or does not give GM written notice of unsatisfactory

 conditions within five (5) operating days after USPS' inspection, the Work performed


 through the inspection or the date on which inspection should have been made shall be


 deemed acceptable to USPS, and GM shall be deemed as authorized to approve the


 disbursement of a portion of the Construction Costs to Cunningham and to proceed with

 the remainder of the Work.                    GM's Supervisor shall require such special inspections and

 tests of the Work as deemed reasonably necessary by GM, and shall receive and


 review all certificates of inspections, tests,                  and   approvals   required   by laws and

 regulations or the General Terms and Conditions.


           i.        Certificate of Substantial Completion.            On or before the Commencement

 Date,     GM       shall deliver to           USPS the certificates of Substantial     Completion from

 Cunningham and shall assign to USPS all applicable guaranties and warranties of

 Cunningham and any subcontractors performing the Work, provided to GM.


          J-         USPS Consents.                USPS shall not unreasonably withhold, condition or

 delay any requested approvals or consents under this Agreement.


           k.        Operating Davs. "Operating days" shall be defined as days when work is

 actually being performed on the Property, whether or not a state or municipal holiday,


 but not including federal holidays or weekends.




 (#00706582.7 07138-9999 1 1/16/04 10:44 AM)
                                                            30
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.121 Filed 03/04/21 Page 121 of 266




             6.       Condition to USPS' Obligation to Construct the PDC.


            As of the date of this Agreement, USPS intends to construct the PDC on the

  Property.       The construction of the PDC is contingent upon USPS' obtaining all required

  USPS internal approvals.




            7.       Subdivision Approval.


            The Ground Lease is subject to GM obtaining subdivision approval or the


 approval of the creation of a new parcel and tax identification for the Property and the


 Retained Property (the "Subdivision Approval") from the City of Pontiac, Michigan (the

 "City"). GM shall proceed with due diligence to obtain the Subdivision Approval from the


 City. All of the costs and expenses incurred by GM for such subdivision shall be paid by


 GM and promptly reimbursed to GM by the Escrow Agent from the Construction Cost

 upon delivery by GM to the Escrow Agent of invoices for the costs of such Subdivision

 Approval.        In the event GM fails to obtain the necessary Subdivision Approval on or

 before the Option Purchase Date (as defined in the Ground Lease), or within such


 extended period of time as may be granted by the USPS in its reasonable discretion,

 USPS shall have the right to terminate this Agreement and both parties shall be relieved

 of all obligations and liabilities hereunder.

           8.       Self Help Rights of USPS.


          In the event that performance of the Work (i) is abandoned by Cunningham for




 (#00706582.7 07138-99J9 11/16/04 10:44 AM}
                                                 31
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.122 Filed 03/04/21 Page 122 of 266




  thirty (30) consecutive operating days, or (ii) is more than sixty (60) days behind the

  Schedule attached hereto as Exhibit J                          USPS may take such action as deemed

  reasonably necessary by USPS to complete the Work in accordance with the terms of


  this Agreement and the General Terms and Conditions.                     In the event that USPS elects

  to exercise its self help remedy, Cunningham shall not be entitled to any additional

  payments hereunder or under the General Terms and Conditions.                     Notwithstanding the

  foregoing, cessation or delay in performance of the Work shall be excused when

  caused by Force Majeure events and during such events, USPS shall not have the self

  help remedy described herein.


            9.        Notices.


            All notices pertaining to this Agreement shall be in writing delivered to the parties

  by facsimile transmission, reputable overnight courier, or by certified or registered mail,


  return receipt requested, postage prepaid, addressed to the parties at the addresses set

 forth in Recital A or such other address as the parties may designate by notice. All


  notices given by mail shall be deemed given when received. All notices by facsimile

 transmission shall be deemed given at the time of confirmation of transmission.


           10.       Attorneys' Fees.


           If any legal action is brought by any party to enforce any provision of this

 Agreement, the entitlement of such party to recover attorneys' fees and court costs shall


 be determined by the federal Equal Access to Justice Act.

           11.       Binding on Successors.

           This Agreement shall                be binding    upon the parties hereto and    (except as

 otherwise set forth herein to the contrary) their respective successors and assigns.


 Neither GM nor USPS may assign this Agreement to any other party without the prior




 {#00706582.7 07! 38-9999 11/16/04 10:44 AM}
                                                            32
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.123 Filed 03/04/21 Page 123 of 266




  written consent of the other, which consent may be withheld in such party's sole and

  absolute discretion. No such assignment shall relieve the assigning party of any of its


  liabilities or obligations hereunder.                      Cunningham shall not be entitled to assign this

  Agreement, or any rights, duties or obligations herein or in the General Terms and

  Conditions.            Cunningham shall be entitled to subcontract portions of the Work in

  accordance with the General Terms and Conditions.


              12.        Entire Agreement: Modification: Waiver.


             This Agreement and the Exhibits attached hereto constitute the entire agreement


  between GM, USPS and Cunningham pertaining to the subject matter contained herein


 and      supersedes all              prior and contemporaneous agreements,                representations, and

 understandings with respect to the subject matter of this Agreement. This Agreement

 shall      be      construed         without       regard    to    any   presumption   or other   rule   requiring

 construction against the party causing this Agreement to be drafted. No supplement,

 modification, or amendment of this Agreement shall be binding unless executed in


 writing by the party against whom such supplement, modification, waiver or amendment


 is sought to be enforced. No delay, forbearance or neglect in the enforcement of any of

 the conditions of this Agreement or any rights or remedies hereunder shall constitute or


 be construed as a waiver thereof. No waiver of any of the provisions of this Agreement

 shall be deemed or shall constitute a waiver of any other provision, whether or not

 similar, nor shall any waiver constitute a continuing waiver. No waiver shall be binding


 unless executed in writing by the party making the waiver.


            13.        Severability.


            Each provision of this Agreement is severable from any and all other provisions

 of this Agreement. Should any provision(s) of this Agreement be for any reason




 {#00706582 .7 07 1 38-9999 1 1 /! 6/04 10:44 AM)
                                                                   33
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.124 Filed 03/04/21 Page 124 of 266




  unenforceable, the balance shall nonetheless be of full force and effect.

           14.       Additional Provisions.


           a.        USPS shall be responsible for the payment of the brokerage commission

 payable to USPS' broker, NAI Farbman.                      In the event USPS exercises the option to

 purchase, no other brokerage commission shall be due NAI Farbman or any other

 broker from GM or USPS.


           b..       GM shall not to rent or lease any portion of the Property subsequent to

 execution of this Agreement. •


           c.        No member or delegate to Congress may be admitted to any part or share

 of this Agreement, or to any benefit arising from it.


          d.        This contract is subject to the Contract Disputes Act of 1978 (41 U.S.C.

 §601-613).


          e.        This Agreement shall be governed by and construed in accordance with


 federal law.


                                             [Signature page follows]




{#00706582.7 07138-9999 11/16/04 10:44 AM)
                                                       34
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.125 Filed 03/04/21 Page 125 of 266




    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the

  date first above written.

                                                                                                i
                                                          GENERAL MOTORS CORPORATION



                          Xpprovad As To Form
                          Low®, feji & Sfcogg> LLC                        %
                                                          By:
                          By:                   Wm




                                                          Its:     £JOHN K. BLANCHARO
                                                                    Bmem&n
                                                                    WORLDWIDE REAL ESTATE




                                                          UNITED STATES POSTAL SERVICE




                                                          By:
                                                                 $Zjn
                                                          Its:    fj&i    ' >   fU(r*




                                                          CUNNINGHAM-LIMP         DEVELOPMENT
                                                          COMPANY /O            ^


                                                          By:


                                                          Its: JhtoAth-




 {#00706582.7 07138-9999 1 1/16/04 10:44 AM}
                                                     35
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.126 Filed 03/04/21 Page 126 of 266




                                               LIST OF EXHIBITS




  Exhibit A-Legal Description

  Exhibit B-G round Lease

  Exhibit C-Scope of Work

  Exhibit D-General Terms and Conditions

  Exhibit E-Access Easement

  Exhibit F-Storm Sewer Easement

  Exhibit G-Escrow Agreement


  Exhibit H- Protocol


  Exhibit I- Budget


  Exhibit J- Schedule




 {#00706582 7 07138-9999 1 1/16/04 10:44 AM|
                                                     36
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.127 Filed 03/04/21 Page 127 of 266




                         EXHIBIT 4
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.128 Filed 03/04/21 Page 128 of 266




                       PURCHASE AND SALE AGREEMENT




                                   Between



                                    SELLER:



                            RACER PROPERTIES LLC,

                      a Delaware limited liability company




                                      And



                                    BUYER:




                                 ECALP CORP.,


                            a New York corporation




                               Property Address:


                          711 North Glenwood Avenue


                                  City of Pontiac
                               County of Oakland
                                State of Michigan


                          Tax Parcel Identification Number:
                                63-64-14-21-101-007


                       RACER Reference #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.129 Filed 03/04/21 Page 129 of 266



                                                     BASIC TERMS


          These Basic Terms are incorporated in the Purchase and Sale Agreement attached
 hereto, including all Exhibits (collectively, the "Agreement"), between Seller and Buyer (as
 such terms are defined below). The Basic Terms do not include all of the relevant terms and
 provisions relating to each of the items below and Seller and Buyer should carefully review all
 of the terms and provisions of the Agreement.


  1.        Seller:                RACER PROPERTIES LLC, a Delaware limited liability company


  2.        Buyer:                 ECALP CORP., a New York corporation


  3.        Effective
            Date:                  December         , 2018



  4.        Real                   Real property having an address at 711 North Glenwood Avenue in
            Property:              the City of Pontiac, County of Oakland, State of Michigan ("State"),
                                   consisting   of    approximately        71.858      acres    of    land,      and    more
                                   particularly described on Exhibit A attached hereto.



  5.        RACER         Ref.     11970, portion of
            No.:


  6.        Purchase               $1.00
            Price:


  7.        Deposit:               N/A


  8.        Outside                On    or about    such    date   which    is   ninety   (90)      days following      the
            Closing Date:          expiration of the Inspection Period.


  9.        Escrow                 First American Title Insurance Company
            Agent/Title            Patricia A. Cadena, National Escrow Officer
            Company:               National Commercial Services
                                   900 Wilshire Drive, Suite 260
                                   Troy, Michigan 48084
                                   Tel: 248.458.7207
                                   Fax: 866.714.8131
                                   Email: pcadena@firstam.com


  10.       Inspection             Sixty (60) Days
            Period:


  11.       Broker (if             N/A
            any):


  12.       Settlement             The Environmental Response Trust Consent Decree and Settlement
            Agreement:             Agreement among Motors Liquidation Company (f/k/a General Motors
                                   Corporation),     Seller's     predecessor-in-interest,           and   its    affiliated
                                   debtors as debtors and debtors in possession, the States and EPLET,
                                   LLC, (not individually but solely in            its representative capacity as



                                                             2
 C:\Users\CGARVEY\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\3XAK2XG3\PSA - GWFG Draft 12-14-18 - with
 RACER revisions of2018-12-18 inputted.docx
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.130 Filed 03/04/21 Page 130 of 266



                     Administrative   Trustee     of   the   "Environmental    Response    Trust"
                     established thereby) that established the Trust, notice of which was
                     published in the 75 Fed. Reg. 66390 (Oct. 28, 2010) and a copy of
                     which     is     available        on     the    Trust's     website       at
                     http://racertrust.org/About_RACER/Settlement_Agreement.


  13.   Trust:       Revitalizing Auto Communities Environmental Response Trust, a trust
                     formed under the laws of the State of New York, the Sole Beneficiary
                     of which is the United States of America.




                                                  3
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.131 Filed 03/04/21 Page 131 of 266



                                       PURCHASE AND SALE AGREEMENT


          This Purchase and Sale Agreement (the "Agreement") is made as of the above-
 referenced Effective Date between Seller and Buyer for the sale of the Property (defined below
 in Recital A), subject to the terms and conditions set forth herein.                    Each party hereto may be
 referred to herein as a "Party" or collectively as the "Parties".                       Initially capitalized terms
 used but not otherwise defined in this Agreement are defined in the Settlement Agreement.


                                                        RECITALS:


           A.        Seller is the owner of the Real Property, which Real Property, together with all
 of Seller's right, title, and interest in and to all appurtenances and improvements, if any, will
 be referred to collectively, as the "Property."


           B.        Pursuant to the Settlement Agreement, effective as of March 31, 2011 (and
 accompanying "Trust Agreement" of the same date), and the Findings of Fact, Conclusions
 of Law, and Order Pursuant to Sections 1129(A) and (B) of the Bankruptcy Code and Rule
 3020 of the Federal Rules of Bankruptcy Procedure Confirming Debtors' Second Amended
 Joint Chapter 11 Plan, entered by the U.S. Bankruptcy Court for the Southern District of New
 York on March 29, 2011 "Confirmation Order" (Trust Agreement and Confirmation Order
 are collectively referred to herein as "Bankruptcy Documents"), subject to funding and
 other limitations described therein, the Trust is obligated, with its successors and assigns, to
 conduct certain Environmental Action at, on, in, under or about the Property, or otherwise to
 comply with Environmental Laws and the requirements of any other governmental agency or
 authority,       in each    case having jurisdiction         over the     Property (each, a "Governmental
 Authority"), including without limitation the United States Environmental Protection Agency
 ("USEPA") and the Michigan Department of Environmental Quality (or MDEQ). As identified
 in Attachment A of the Settlement Agreement, as of the Effective Date the Governmental
 Authority with the lead oversight role for the Property's Environmental Action is USEPA.


           C.        Notwithstanding           any    such   existing   obligations      of   the    Trust     for      such
 Environmental Actions, Seller desires to sell, transfer and convey, and Buyer desires to
 purchase and acquire, the Property, subject to the terms and conditions thereof.


           NOW,      THEREFORE,          for   good    and   valuable    consideration,       including    the    mutual
 covenants, conditions and promises contained herein, Seller and Buyer hereby agree as
 follows:


                                                        ARTICLE 1


                                                     TERMS OF SALE


            1.1      Purchase and Sale.          Buyer will purchase and acquire the Property from Seller,
and Seller will sell and convey the Property to Buyer, on the terms and subject to the conditions
set forth in this Agreement (the "Sale").                Buyer acknowledges that the Sale does not include
any personal property.


            1.2      Purchase Price.          Upon request from the Title Company, Purchaser will deliver to
the Title Company an executed Form W-9 and any other documents required by all applicable laws




                                                              4
 C:\Users\CGARVEY\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\3XAK2XG3\PSA - GWFG Draft 12-14-18 - with
 RACER revisions of2018-12-18 inputted.docx
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.132 Filed 03/04/21 Page 132 of 266



and other requirements of any Governmental Authority having jurisdiction over the Property
(collectively, "Laws") in connection therewith.


       1.3    Settlement Agreement. This Agreement will be subject to the terms of the
Settlement Agreement. Where the terms of this Agreement and of the Settlement Agreement
conflict, the terms of the Settlement Agreement will control. Buyer acknowledges that it has
been provided with a copy of or access to, and has had an opportunity to review, the
Settlement Agreement.


          1.4        Application of the Settlement Agreement to the Property.


                     1.4.1    Any Environmental Condition existing at, on, in, under or about the
Property as of the Effective Date for which the Trust has actual knowledge and is obligated to
perform Environmental Actions under this Agreement, the Settlement Agreement, or any other
Bankruptcy Document is defined herein as a "Pre-Existing Environmental Condition."


                     1.4.2    Restrictions under the Settlement Agreement with respect to Seller's
Funding Accounts may limit the liabilities and obligations of Seller under this Agreement.


                     1.4.3     Seller will not adjust the Purchase Price with respect to any Settlement
Agreement requirements or restrictions.


                                                       ARTICLE 2


                                            CONDITION: INSPECTION


          2.1        Existing Conditions.


                     2.1.1    Buyer     acknowledges          and   agrees   that   it   is    relying   upon   its   own
 investigation of the physical, economic use, compliance and environmental condition of the
 Property.      Accordingly, except as may be specifically provided otherwise in this Agreement,
 the Property is being sold, and Buyer hereby agrees to accept the Property, in "AS IS, WHERE
 IS, WITH ALL FAULTS" condition as of the "Closing Date" (as defined in Section 6.1.1 below)
 without reliance upon any representation, warranty or covenant whatsoever with respect to
 the physical condition, fitness for a particular use or economic viability, including without
 limitation: (a) the compliance of the Property or its operation with any applicable Laws;
 (b) the availability, quality, nature, adequacy and physical condition of any utilities serving
 the Property; (c) the Intended Use as defined below or any other use; (d) the presence or
 existence      of   any     Pre-Existing    Environmental          Condition,   and     any    other    Environmental
 Condition, whether or not disclosed in the Environmental                        Reports;       or (e) any actual or
 threatened liability of any kind arising from, or related to, an Environmental Claim, any
 Environmental Condition, or any other violation of any Environmental Law.                                For purposes
 hereof, "Intended Use" means any nonresidential cleanup criteria category referenced in
 Section 324.20120a(l)(b) of the Michigan Consolidated Laws ("MCL") and the nonresidential
 land uses described in the attached Declaration of Restrictive Covenant or Environmental
 Restrictive Covenant recorded or to be recorded in the chain of title for the Property, or other
 recorded document that sets forth the restrictions of the Property.


                     2.1.2    Buyer acknowledges and agrees that the Property will also be sold and
 conveyed subject to any and all work, actions and activities performed or taken by, or on
 behalf   of,    Buyer,       its   Affiliates   or   their    respective    agents,      employees,       contractors,
 representatives, and such other Persons over which Buyer exerts control thereof (the "Buyer




                                                                    5
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.133 Filed 03/04/21 Page 133 of 266




 Representatives"), during any access granted to them to the Property prior to the Closing
 Date, and any liabilities arising in connection therewith.


                    2.1.3       Buyer acknowledges that Pre-Existing Environmental Conditions may
 exist at, on, in, under or about the Property, and Seller has provided Buyer with access to
 environmental reports in Seller's possession pertaining to the Property (the "Environmental
 Reports").        Buyer has been provided access to and/or has reviewed the Environmental
 Reports, and by its execution and delivery of this Agreement, agrees to purchase the Property
 subject to all      matters and conditions described therein, without any adjustment to the
 Purchase Price of any kind whatsoever. Buyer will have full rights to use and rely upon the
 Environmental Reports, and data included in the Environmental Reports, at its sole discretion
 and risk to support compliance with the requirements of all applicable environmental, health
 and safety laws, regulations, and ordinances.                   Buyer acknowledges and agrees that Seller
 makes no representations or warranties regarding the accuracy or completeness of any such
 reports.    Buyer understands that, for purposes of MCL 324.20116, the Property constitutes a
 "facility" as that term is defined by MCL 324.20101(l)(s) and Seller has disclosed the nature
 and extent of the release in the Environmental                       Reports and any land or resource use
 restrictions.


           2.2      Physical Due Diligence.


                    2.2.1       Except    as    otherwise     provided   herein,   during   the    period    from   the
 Effective Date through 5:00 pm Detroit time on the sixtieth (60th) day after the Effective Date
 (the "Physical Inspection Period"), Buyer may conduct, at Buyer's sole expense, any and
 all environmental, geotechnical and other physical due diligence regarding the Property
 reasonably required or desired by Buyer to satisfy itself in all material respects with the
 physical condition thereof, including any and all inspections and assessments (the "Physical
 Inspection") to determine the feasibility of any future development of the Property, if any,
 subject to the terms and conditions hereof and the Pre-Closing Access Agreement, in the form
 attached hereto as Exhibit B, dated as of the Effective Date. Buyer will provide copies to
 Seller    of any    and       all   reports,    assessments,    analysis,   environmental        site   assessments,
 summaries and other materials provided by third party consultants in connection with, or
 otherwise pertaining to, such Physical Inspection (collectively, "Buyer's Diligence").


                    2.2.2       If Buyer is not satisfied with the results of the Physical Inspection for
 any reason        (except for those            matters already disclosed to       Buyer in       the    Environmental
 Reports), then Buyer's sole right will be to terminate this Agreement by delivering written
 notice to Seller and Title Company prior to the expiration of the Physical Inspection Period,
 whereupon, effective as of the date Seller receives such written notice, this Agreement will
 be deemed terminated and of no further force and effect, Buyer will be entitled to receive a
 refund of any Extension Fees paid and the Parties will be relieved and released from any
 further    liabilities   or    obligations      under this Agreement,       except to      the    extent    otherwise
 expressly stated to survive the termination of this Agreement. If Buyer does not timely deliver
 notice to       Seller and Title        Company,      then    Buyer will    be deemed      to    have     waived   and
 relinquished all rights and claims to terminate this Agreement in connection with this
 provision, and this Agreement will continue in full force and effect in accordance with its
 terms.


                    2.2.3       If, prior to the expiration of the original Physical Inspection Period, Seller
 is unable to obtain a release of the United States Treasury Lien securing financing in the
 original maximum principal amount of $33,300,000,000, subject to which the Property may
 have been conveyed to Seller (the "Treasury Lien"), if such Treasury Lien exists on the
 Property, at Buyer's election: (a) the original Physical Inspection Period will be extended on




                                                                  6
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.134 Filed 03/04/21 Page 134 of 266



 a day-to-day basis until such time as Seller obtains the release of the Treasury Lien; or (b)
 Buyer may terminate this Agreement as set forth above. If there is no Treasury Lien identified
 in the Title Commitment or other title records for the Property or otherwise not found to affect
 the Property, then this Section 2.2.3 shall not be deemed by the Parties to be a Closing
 Condition under Section 6.2.


                     2.2.4    Buyer will have the right to extend the Physical Inspection Period for
 two (2) consecutive periods of thirty (30) days (the "Physical Inspection                              Extension
 Period"), on the condition that:

                              (a)    Buyer has notified Seller of its election to extend the Physical
 Inspection Period at least three (3) Business Days prior to the expiration of the original
 Physical Inspection Period, or the immediately preceding Physical Inspection Extension Period,
 as the case may be;


                              (b)    No   default    by   Buyer     under   this   Agreement      or    any    other
 Transaction Document has occurred; and


                              (c)    In consideration      of the    Physical    Inspection   Extension       Period,
 Buyer will deliver to Title Company in advance thereof, the sum of $500 for such Extension
 Period (the "Physical Inspection Period Extension Fee"), which will be                           held in escrow.
 The Inspection Period Extension Fee shall be credited towards the Purchase Price in Buyer's
 favor at Closing, but shall be nonrefundable and payable to Seller if a Closing does not occur
 for any reason other than due to Seller's Default or a termination due to any title objections
 as   set    forth   in   Section   3.1.2(b)    below,    Casualty    (defined     in   Section   9.1   below)    or
 Condemnation (defined in Section 9.2 below).


                     2.2.5    Seller has no duty at any time to inform Buyer of any approaching or
 missed deadlines under the inspection Period or any Extension Period relating thereto.


            2.3      [Intentionally omitted]


                     2.3.1    [Intentionally omitted]


                     2.3.2    [Intentionally omitted]


                     2.3.3    [Intentionally omitted]


                                                    ARTICLE 3


                                               TITLE AND SURVEY


            3.1      Title.


                     3.1.1    Promptly after the Effective Date, Buyer may obtain at its own expense,
 and deliver, or cause to be delivered, to Seller, a title insurance commitment (the "Title
 Commitment") from the Title Company, underwritten by First American Title Insurance
 Company, including legible copies of all documents referenced therein.                   Within forty-five (45)
 days from the Effective Date (the "Title Inspection Period"), Buyer will deliver written
 notice to Seller ("Objection Notice") of its objection to any matter set forth in the Title
 Commitment ("Objection Items").                    Within fifteen (15) days of Seller's receipt of the
 Objection Notice ("Seller's Response Period"), Seller will deliver written notice ("Seller's
 Response Notice") to Buyer setting forth which Objection Items, if any, Seller will cause to




                                                              7
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.135 Filed 03/04/21 Page 135 of 266



 be   insured     over   or    removed,   in   its    sole   and   absolute   discretion,   without   regard   to
 reasonableness, on or before the Closing Date.                Seller's failure to deliver a Seller's Response
 Notice will be treated as if Seller had elected to not take any action with respect to any
 Objection Items, thereby rendering them Permitted Exceptions (defined below), unless Buyer
 elects   to    terminate     this   Agreement       in   accordance   with   Section   3.1.2(b).   "Permitted
 Exceptions" means all exceptions contained in the Title Commitment and all Restrictions
 affecting the Property relating to the Environmental Actions or otherwise limiting the use
 and/or development of the Property to the Intended Use or to implement the Settlement
 Agreement: (i) to which Buyer does not object as herein provided; or (ii) as to which Buyer
 has waived or is deemed to have waived its objection.


                   3.1.2      Within five (5) Business Days after delivery of Seller's Response Notice
 or the expiration of Seller's Response Period, Buyer will notify Seller of its election to either:
 (a) accept title as it then is, subject to all Objection Items, in which event all Items other than
 those which Seller specifically agreed in Seller's Response Notice to remove or insure over,
 will become Permitted Exceptions; or (b) terminate this Agreement, whereupon Title Company
 will return any Extension Fees to Buyer and, except as otherwise expressly provided in this
 Agreement, neither Party will have any further rights or obligations under this Agreement.


                   3.1.3      If any endorsement or update issued to the Title Commitment contains
 matters other than those in the Title Commitment, Buyer will be entitled to object to any such
 matters by a written notice of objections to Seller on or before the date five (5) Business Days
 following Buyer's receipt of such endorsement or update.      If Buyer fails to deliver to Seller a
 notice of objections on or before such date, Buyer will be deemed to have waived any
 objection to any matters appearing on such endorsement or update, and thereafter all such
 matters will be deemed to be Permitted Exceptions.                  Seller will have the option, but not the
 obligation within twenty (20) days after Seller's receipt of Buyer's notice of objection, to obtain
 the issuance of an endorsement to the Title Commitment removing such new matters or to
 obtain affirmative title insurance protection for such new matters, or to otherwise cure such
 matters.       If Seller fails either to provide for the removal of such new matters or to obtain
 affirmative title insurance protection for, or otherwise cure, such new matters within such 20-
 day period, then this Agreement, at Buyer's option, will be terminated by written notice
 delivered to Seller within three (3) days after the expiration of such 20-day period. Upon
 delivery of such termination notice, this Agreement will automatically terminate and the
 Parties will be released from all further obligations under this Agreement other than as
 specifically set forth herein.       If Buyer fails to terminate this Agreement within the three-day
 period set forth above, all matters set forth in Buyer's notice of objections relating to such
 endorsement or update will be deemed to be Permitted Exceptions, and this Agreement will
 remain in full force and effect. If Buyer waives in writing its objection to any matters described
 in the notice of objections relating to such endorsement or update, such matters will be
 deemed to be Permitted Exceptions.


                   3.1.4      At Closing, Buyer may obtain, at Buyer's cost, a title insurance policy
 (the "Title Policy") from Title Company, insuring Buyer's fee interest in the Property, subject
 to the Permitted Exceptions; provided, however, the failure of Title Company to issue such
 Title Policy, shall not entitle Buyer to delay the Closing or terminate this Agreement, unless
 and to the extent Buyer has objected thereto during the Title Inspection Period, and Seller
 has agreed to the cure thereof as set forth in Section 3.1.1 above.


          3.2      Survey.     Buyer will have the right, in its sole discretion and at its sole expense,
 to cause a surveying company duly licensed in the State, to prepare and deliver to Buyer,
 Seller, and Title Company within forty-five (45) days after receipt by Buyer of the Title
 Commitment, an ALTA/NSPS survey of the Property sufficient for the issuance of Title Policy




                                                               8
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.136 Filed 03/04/21 Page 136 of 266



 (the "Survey"); provided, however, should a Survey be required for the Deed (as defined in
 Section 4.1.2 below) to be accepted for recording by the appropriate County recorder's office,
 then Buyer, at its sole cost, will obtain the Survey during the Inspection Period.        If Buyer
 elects, or is required, to obtain a Survey, the Survey will be specifically addressed and certified
 to each of Buyer, Seller and Title Company.


           3.3    Extension.   Buyer will have the right, upon prior reasonable request to Seller,
 to extend the Title Inspection Period for one additional thirty (30) day period (the "Title
 Extension Period"), on the condition that:


                  (a)     Buyer has notified Seller of its election to extend the Title Inspection
 Period at least three (3) Business Days prior to the expiration of the original Title Inspection
 Period;


                  (b)     no default by Buyer under this Agreement or any other Transaction
 Document has occurred; and


                  (c)     in consideration of such Title Extension Period, Buyer has delivered to
 Escrow Agent in advance thereof, the sum of $100 (the "Title Extension Fee"), which Title
 Extension Fee will be held in escrow.      The Title Extension Fee will be credited towards the
 Purchase Price in Buyer's favor at Closing, but shall be nonrefundable and payable to Seller if
 a Closing does not occur for any reason other than due to a Seller Default.


           3.4    Seller has no duty to inform Buyer of any approaching or missed deadlines
 under the Title Inspection Period or any Extension Period relating thereto.


                                             ARTICLE 4


                 SELLER'S REPRESENTATIONS. WARRANTIES AND COVENANTS


           4.1    Seller's Representations and Warranties.


                  4.1.1   Pursuant to the Confirmation Order, title to the Property was conveyed
 to Seller pursuant to quit claim deed,     Seller does not have a title insurance policy insuring
 its fee simple interest in the Property.


                  4.1.2   Seller is wholly-owned by the Trust.      Seller has full capacity, right,
 power and authority to execute, deliver, and perform this Agreement and the Transaction
 Documents. This Agreement, the Transaction Documents and the transactions contemplated
 herein have been duly authorized by Seller, and are binding and enforceable against Seller in
 accordance with their respective terms (except as enforceability may be limited by Law).


                  4.1.3   Except as disclosed herein, no consents of any kind are required for
 Seller to execute, deliver and perform its obligations under this Agreement and consummate
 the Sale.
                  4.1.4   Seller is a "United States person" (as defined in Section 7701(a)(30)(B)
 or (C) of the Internal Revenue Code of 1986, as amended (the "Code") for the purposes of
 the provisions of Section 1445(a) of the Code.


                  4.1.5   Seller acknowledges and agrees that it will cooperate with Buyer in
 obtaining any requisite approvals and/or in overcoming any objections of any Governmental
 Authorities, as such approvals may be required under this Agreement.




                                                      9
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.137 Filed 03/04/21 Page 137 of 266



                 4.1.6    The Lease Agreement (as hereinafter defined) is still in full force and
 effect. To Seller's knowledge, Seller in its capacity as landlord has performed all work to date
 under the Lease Agreement, and Seller has not received any written notice from the tenant
 thereunder of any default by landlord or any state of facts which could ripen into a default
 thereunder.


                 4.1.7    Seller has   no   knowledge of any pending      or contemplated    eminent
 domain actions, condemnations or other such takings affecting the Property or any portion
 thereof.    Seller has disclosed to Buyer that Seller and Trust were named as defendants in a
 lawsuit by certain employees of the United States Postal Service ("USPS") in which health
 effects allegedly caused by the inhalation of indoor air at the USPS facility on the Property are
 claimed (the "Pending Action").            A complaint was served upon Seller and Trust in the
 Pending Action on October 25, 2018, and Seller has provided Buyer with a copy of such
 complaint.  Seller is actively defending the Pending Action, which is captioned Jill Powell-
 Murphy, et at. v. Revitalizing Auto Communities Environmental Response Trust, et al., Case
 No. 2018-168037-NO, Oakland County (Michigan) Circuit Court.


         4.2     Additional Covenants.      From and after the Effective Date until the Closing Date,
 without Buyer's prior written consent (which consent will not be unreasonably withheld,
 conditioned or delayed), Seller will refrain from:     (a) entering into any contract or agreement
 of any kind to sell or dispose of the entire Property, or otherwise solicit or accept from any
 individual(s) or entity or other Person any offers to purchase the entire Property, except as
 contemplated by this Agreement; (b) encumbering title to the Property with any liens or
 encumbrances (except to the extent that any required property taxes may continue to accrue
 with respect to the Property prior to the Closing, which items will be prorated as of the Closing
 Date   in   accordance   with   this Agreement),    other than   with   Permitted   Exceptions;   and
 (c) entering into any other new contract affecting the Property, which will survive the Closing
 for more than sixty (60) days after the Closing or is otherwise terminable on not more than
 60 days' notice.    Subject to Buyer's compliance with its obligations in Section 5.2.8, below,
 Seller and the Trust shall continue to diligently defend the Pending Action at their sole cost
 and expense, and agree to defend, indemnify and hold Buyer harmless with respect to any
 obligation, liability, cause of action, claim, damage harm, cost, expense (including reasonable
 attorneys' fees actually incurred) by Buyer as a result of the Pending Action or any related or
 ancillary action relating to actual or alleged claims which accrued (if at all) during Seller's
 period of ownership of the Property.       Seller's obligations pursuant to the preceding sentence
 shall survive the Closing.
                                               ARTICLE 5


               BUYER'S REPRESENTATIONS. WARRANTIES AND COVENANTS


         5.1     Buyer's Representations and Warranties.


                 5.1.1    Buyer is a Michigan limited liability company in good standing under the
 laws of its jurisdiction of organization, and has all requisite power and authority to own and
 operate its real property and to carry on its business as now being conducted.


                 5.1.2    Buyer has authority to execute this Agreement and the Transaction
 Documents. This Agreement and the consummation of the transactions contemplated herein
 have been authorized by all necessary company action on the part of Buyer and any required
 Affiliate, and are and will be, valid, binding and enforceable against Buyer in accordance with
 their respective terms (except as enforceability may be limited by Law).




                                                        10
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.138 Filed 03/04/21 Page 138 of 266



                      5.1.3     Except as disclosed herein, no consents of any kind are required for
 Buyer to execute, deliver or perform its obligations under this Agreement or any Transaction
 Document.


                      5.1.4     There are no litigation, demands or claims of any kind pending, or to
 the knowledge of Buyer, threatened, which would reasonably be expected to have a Material
 Adverse Effect on             Buyer's ability to consummate the Sale, including without limitation,
 disputes with any Governmental Authority.


             5.2      Additional Covenants and Acknowledgements.


                      5.2.1     Buyer acknowledges and agrees that it is relying solely on                          Buyer's
 inspections of the            Property in consummating the Sale, and that no                        representations or
 warranties whatsoever have been made by Seller, or by any Person, firm, or agent acting or
 purporting to act on behalf of Seller, including but not limited to, with respect to: (a) the
 value,      expense     of operation          or income      potential    of the   Property;       (b) the   accuracy or
 completeness of any title, survey, engineering, environmental, zoning, appraisal, or other
 confidential information provided to Buyer relative to the Property; or (c) any other fact or
 condition which has or might affect the Property or the use, operation, development, value,
 or expense of operation thereof.


                      5.2.2     Buyer acknowledges and agrees that Seller relied on the information
 and documentation Buyer provided, or caused to be provided, to Seller in selecting Buyer as
 the purchaser of the Property, and that any misrepresentation with respect to, or material
 change in, such information or documentation will be deemed an event of default by Buyer
 hereunder.          Buyer will promptly notify Seller in writing of any change in the information
 provided by Buyer to Seller in connection with this provision.


                      5.2.3     Buyer agrees that in the assignment of the Lease Agreement from Seller
 to Buyer (and in the assumption of such Agreement by Buyer), any sublease, any other lease
 with any other tenant, any license agreement, any operating agreement and any purchase
 agreement with any prospective purchaser, regarding the Property or any portion thereof,
 shall contain language requiring USPS (or any lessee, sublessee, or buyer as the case may
 be)   to:    (a)    sign   and       comply    with    the   terms    of the   Redevelopment          and    Remediation
 Coordination Plan (as that document is defined below), to the extent such Plan has been
 effectuated between Seller, Buyer, and Trust; and (b) comply with the applicable terms of the
 Environmental Easement Agreement and Restrictive Covenants (as those documents are
 defined below).


                      5.2.4     Buyer hereby acknowledges that, in connection with the sale of the
 Property and in reliance on information provided by Buyer, Seller has determined that Buyer's
 proposed use of the Property will be a productive and beneficial use based on the Sales
 Criteria.         Accordingly, to induce Seller to enter into this Agreement, Buyer hereby:                              (a)
 represents and warrants that all information and documentation Buyer has provided, or
 caused to be provided, to or for the benefit of, Seller to assess whether or not Buyer's proposal
 for the Sale satisfies the Sales Criteria, is true, correct and complete in all material respects
 as of both the Effective Date and the Closing Date, and acknowledges and agrees that any
 misrepresentation             with    respect    to,    or   material     change   in    any      such   information      or
 documentation          will    be     deemed     a     Buyer   Default,    without      further    notice    or   act;   (b)
 acknowledges that Seller and all relevant Governmental Authorities have relied upon such
 information and documentation in entering into, or not objecting to, as appropriate, this
 Agreement; and (c) agrees to promptly notify Seller of any change in, to or affecting such
 information or documentation, or its truth, accuracy or completeness.




                                                                      11
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.139 Filed 03/04/21 Page 139 of 266




               5.2.5   The issuance of the Title Policy will be in lieu of any express or implied
 warranty of Seller concerning title to the Property, whether made herein or in the Deed or in
 any other document delivered at or in connection with the Closing. Purchaser acknowledges
 and agrees that, from and after the Closing Date, its only remedy for damages incurred by
 reason of any defect in title to the Property will be against the issuer of the Title Policy.


               5.2.6   Buyer acknowledges and agrees that it will cooperate with Seller in
 obtaining any requisite approvals and/or in overcoming any objections of any Governmental
 Authorities, as such approvals may be required under this Agreement.


               5.2.7   At Buyer's request prior to the Closing, Seller will promptly provide to
 Buyer information regarding the balances contained in the Minimum                Estimated Property
 Funding Account, Reserve Property Funding Account and Cushion Funding Account (as such
 terms are defined in the Settlement Agreement), and/or detailed updates regarding the status
 of the environmental remediation efforts thereupon.


               5.2.8   Buyer shall, prior to Closing and at all times during the pendency of the
 Pending Action, fully cooperate with Seller and the Trust and their legal counsel in the defense
 of the Pending Action, which cooperation shall include: (a) assisting with providing information
 and documents, in Buyer's possession, relevant to discovery requests; (b) providing access
 to the Property after Closing, upon reasonable advance notice and at dates and times
 convenient to Buyer, for litigation-related inspections and assessments; (c) notifying Seller
 and the Trust at least ten (10) Business Days prior to making any changes to the Property;
 (d) refraining from making any changes to the Property that Seller's and Trust's counsel
 determines could be construed as causing spoliation of evidence relevant to the Pending
 Action; and (e) refraining from making any statements or engaging in any conduct that
 adversely affects Seller's and Trust's defense of the Pending Action.


               5.2.9   The   provisions   of this Article   will   survive the   expiration   or earlier
 termination of this Agreement and any Closing, and will not be merged into the Transaction
 Documents.


                                            ARTICLE 6


                                             CLOSING


        6.1    Closing.


               6.1.1   Except as otherwise provided herein or subsequently modified in writing
 by the Parties, the Sale shall close (the "Closing") at 11:00 am (Detroit time) on the date
 ninety (90) days after the expiration of the Physical Inspection Period, subject to the terms
 and conditions hereof (the "Closing Date"), and, at Seller's election, at the offices of Seller,
 its attorneys or Title Company, or by overnight delivery of all required documents, including
 escrow closing instructions, to Title Company.


               6.1.2   At Closing, Seller shall convey fee simple title to the Property, free and
 clear of all liens and encumbrances of any kind other than Permitted Exceptions, by quit claim
 deed (the "Deed") substantially in the form attached hereto as Exhibit C, with such changes
 in form only as are required by the State.




                                                     12
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.140 Filed 03/04/21 Page 140 of 266



                  6.1.3    On the Closing Date, Buyer will pay the balance of the Purchase Price
 by wire transfer to the account designated by Seller, unless otherwise directed by Seller at
 least three (3) Business Days prior to the Closing Date.


          6.2     Closing Conditions.           The respective obligations of the Parties to consummate
 the   Closing    are   subject      to   the   satisfaction   of the   following   conditions      (the   "Closing
 Conditions"):

                  6.2.1    The obligations of Seller to consummate the sale are conditioned upon
 the satisfaction of the following Closing Conditions:               (a) the representations and warranties
 of Buyer made in this Agreement, and any other Transaction Document delivered pursuant
 hereto, are true, correct and complete when made and as of the Closing Date; (b) the
 unconditional delivery of Buyer's Closing Deliveries, including without limitation the payment
 of the Purchase Price; and (c) receipt by Seller of the release of the Treasury Lien; (d) Seller
 issuance under Paragraph 64 of the Settlement Agreement of written notice to the United
 States, the State, and affected community(ies) where the Property is located, at least thirty
 (30) days prior to the Closing, of Seller's intent to sell the Property to Buyer, and (e)
 assignment by Seller to and assumption by Buyer of the Ground Lease Agreement ("Lease
 Agreement") dated November 29, 2004 between General Motors Corporation and USPS, as
 assumed by the Trust pursuant to the Settlement Agreement.


                  6.2.2    The       obligations   of   Buyer are    conditioned       upon   the   satisfaction   of
 following Closing Conditions:            (a) the unconditional delivery of Seller's Closing Deliveries; and
 (b) the delivery of fee simple title to the Property, subject to no liens other than the Permitted
 Exceptions, and those items which Seller has elected to cause to be omitted or insured over
 at or prior to Closing in accordance with this Agreement.


                                                     ARTICLE 7


                                           CLOSING AND POSSESSION


          7.1     Seller's Closing Deliveries.          On or prior to the Closing Date, Seller will execute
and    deliver,   or    cause   to    be    executed    and    delivered,    (collectively,   "Seller's    Closing
Deliveries"):

                  7.1.1    the Deed;


                  7.1.2    all real property transfer tax returns and other forms required by Law
 to be completed or signed by Seller to transfer the Property as required under this Agreement
 and record the Deed;


                  7.1.3    the Environmental Easement Agreement between the Trust and Buyer
 in the form attached hereto as Exhibit D (the "Environmental Easement Agreement" or
 "EEA"), the Restrictive Covenant or other similar documents in the form attached thereto as
 Exhibit E (the "Restrictive Covenant" or "RC"), and all other Transaction Documents to
 which it is a party;


                  7.1.4    a Non-foreign Transferor Affidavit pursuant to Section 1445 of the Code;


                  7.1.5    a    HUD-1       Settlement    Statement     or   similar    closing     statement   (the
 "Closing Statement") to Buyer and Title Company, and such other documents and affidavits
 as are reasonably requested by Title Company, to issue the Title Policy consistent with this
 Agreement.




                                                                13
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.141 Filed 03/04/21 Page 141 of 266




        7.2    Buyer's Closing Deliveries.      At Closing, Buyer will execute and/or deliver, as
applicable (collectively, "Buyer's Closing Deliveries"):

               7.2.1   the balance of the Purchase Price, subject to the credits and adjustments
 required by this Agreement (to be shown on the Closing Statement executed by Buyer, Seller
 and Title Company);


               7.2.2   all real property transfer tax returns and other forms required by Law
 be completed or signed by Buyer to transfer the Property and record the Deed;


               7.2.3   the   Environmental   Easement Agreement       and   all   other Transaction
 Documents to which it is a party;


               7.2.4   evidence of the valid existence and good standing of Buyer in the state
 in which Buyer is organized, along with the consent of its principals authorizing the Sale;


               7.2.5   Intentionally omitted.


               7.2.6    Intentionally omitted.


               7.2.7   the Closing Statement to Seller and Title Company, and such other
 documents and affidavits as are reasonably requested by Title Company, to issue the Title
 Policy consistent with this Agreement.


        7.3    Tax Prorations.   Except as otherwise provided herein, all real property taxes of
any kind customarily adjusted upon the sale of a property similar to the Property will be
prorated and adjusted on the due date basis, paid in advance, with Buyer being responsible
for all such taxes allocable to the period commencing from and after 12:01 am (Detroit time)
of the Closing Date, and Seller being responsible for all such taxes allocable to the period prior
to and including 11:59 pm (Detroit time) of the day before the Closing Date, in each case
regardless of when such taxes are actually due and payable without penalty or interest.


        7.4    Other Prorations.


               7.4.1   Any other expense items customarily adjusted upon the sale of property
 similar to the Property will be adjusted between Seller and Buyer as of the Closing Date in
 accordance with local custom; provided, however, Seller will have no responsibility for title
 insurance premiums or survey costs.


               7.4.2   Buyer and Seller agree that the Title Company will be the "reporting
 person" relative to the transaction contemplated herein for purposes of Section 6045(e) of
 the Code.


        7.5    Expenses.


               7.5.1   Seller will be responsible for the cost of preparing the Deed.


               7.5.2   Buyer will be responsible for the costs of the Title Commitment and Title
 Policy, Survey and conducting its due diligence investigation.     All transfer taxes associated
 with the recordation of the Deed, if any, including without limitation, transfer and recordation
 taxes and documentary stamps, will be paid by Buyer at Closing or, if assessed at any time
 thereafter, will be paid promptly by Buyer following such assessment.




                                                     14
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.142 Filed 03/04/21 Page 142 of 266




                  7.5.3    Each Party will pay its own attorneys', brokers', and consultants' fees.
 Buyer and Seller agree to provide each other reasonable assistance in the preparation and
 filing of any and all required transfer tax returns for or with respect to such transfer taxes
 with any and all appropriate taxing authorities.


                                                  ARTICLE 8


                                          SPECIAL PROVISIONS


         8.1      Environmental.


                  8.1.1    Except as otherwise provided for in this Agreement or the Environmental
 Easement Agreement, Buyer hereby forever waives, and releases, relinquishes, acquits,
 and forever discharges Seller and the Trust (collectively, "RACER"), their Affiliates and
 each of their respective members, partners, venturers, stockholders, directors, managers,
 officers,    employees,      spouses,    agents,    legal    representatives,         successors      and    assigns
 (collectively, "Seller's Representatives") from and against any and all liabilities, duties and
 obligations of any kind for any Environmental Actions or other remediation or other work by
 the Trust, whether required or recommended for the Property by any Governmental Authority,
 to the extent it is not allowed for, or cannot be funded, under the Settlement Agreement.
 Notwithstanding the foregoing, or anything to the contrary set forth elsewhere in
 this Agreement or any Transaction Document, RACER will have no responsibility or
 liability whatsoever with respect to any Pre-Existing Environmental Condition, or
 any other Environmental Condition which may hereafter exist, at, above, or below
 the surface of the Property, including without limitation, in any improvements and
 any and all discarded materials located on or at the surface of the Property, building
 materials       from     demolition      activities;       domestic        and    industrial       trash;     tires;
 automotive parts; used containers which held materials such as paint, antifreeze,
 gasoline, and other household substances; materials painted with lead-based paints
 or otherwise; wood, and other materials which may have been painted with lead-
 based       paints;   roof   shingles    and     other      building      materials     which      may      contain
 asbestos-containing materials, except to the extent otherwise provided in, and
 subject to, this Agreement or the Environmental Easement Agreement.


                  8.1.2    Buyer and Seller will work cooperatively with the Trust to prepare a
 Remediation and Redevelopment Coordination Plan reasonably acceptable to Buyer and Seller
 ("RRCP").      The RRCP will establish the working dynamics between Buyer, Seller, and the
 Trust as well as the process for coordinating remediation work and redevelopment activities
 after the expiration of the Inspection Period and after Closing.


                  8.1.3    Buyer    acknowledges      that     the    Property    is    subject   to   a     Resource
 Conservation and Recovery Act ("RCRA") Corrective Action and that it will comply with the
 applicable RCRA-related notice requirements of Mich. Admin. Code R. 299.9525, or, if the
 Property is not located in Michigan, then equivalent State law or regulation.


         8.2      Restrictions.     Buyer hereby acknowledges that Seller may have previously
 recorded or will record, prior to Closing, a Restrictive Covenant, or may record, prior to
 Closing, an Amended Restrictive Covenant, as to the Property (as form of which is attached
 as Exhibit E) with the register of deeds or appropriate land records office of the County of
 Oakland.       Seller reserves the       right to   modify        such   Restrictive   Covenant       or Amended
 Restrictive    Covenant      prior to   the   expiration    of the       Inspection    Period,   or otherwise     in
 accordance with the EEA.




                                                              15
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.143 Filed 03/04/21 Page 143 of 266




          8.3        Survival.     The provisions of this Article and the Parties' respective obligations
 hereunder will        survive the expiration or sooner termination                      of this Agreement and any
 Closing, and will not be merged into the Transaction Documents.


                                                          ARTICLE 9


                     CASUALTY OR CONDEMNATION AFFECTING THE PROPERTY


          9.1        Casualty.     If, between the Effective Date and the Closing Date, the Property is
damaged by fire, flood, earthquake, hurricane, tornado, Act of God, or any other cause or
means ("Casualty"), the following will apply:


                     9.1.1      Except as otherwise expressly provided in this Agreement, the risk of
 loss to the Property by such Casualty is assumed by Seller until the Closing Date, but without
 any obligation of Seller to repair or restore the Property, except to the extent such Casualty
 arises   from       the   gross    negligence       or   willful    misconduct     of    Seller   or   any    of   Seller's
 Representatives.          Seller will notify Buyer of Seller's determination on whether or not it will
 repair or restore the Property within one hundred eighty (180) days from the date of such
 Casualty, subject to Force Majeure (as defined in Section 11.4 below) and delays caused by
 Buyer or Buyer's Representatives.    If Seller elects to repair or restore the Property, this
 Agreement will continue in full force and effect, and Buyer will not have the right to reject
 title or receive a credit against, or abatement in, the Purchase Price, so long as Seller
 completes the repair or restoration within a reasonable period of time. Any proceeds received
 from insurance or in satisfaction of any claim or action in connection with such loss, will belong
 entirely to Seller, and if such proceeds are paid to Buyer, Buyer will promptly upon receipt
 thereof turn them over to Seller.


                     9.1.2      If Seller notifies Buyer that it does not elect to repair or restore the
 Property as set forth above, then this Agreement will automatically be deemed terminated
 and of no further force and effect, and Seller will return, or direct the Title Company to return,
 to Buyer all Extension Fees held in escrow (unless the Casualty was caused by or related to
 the gross negligence, willful misconduct or presence on the Property, of Buyer or any Buyer
 Representative, in which case this Agreement will remain in full force and effect, without any
 credit against, or abatement in, the Purchase Price) and neither Party hereto will have any
 further rights, obligations or liability to or against the other hereunder, except as otherwise
 provided herein to survive such termination.


          9.2        Condemnation.           If,   between the           Effective Date and the Closing         Date, the
 Property       is   affected    by:   (a)    the    exercise       of    any   governmental       power,     whether    by
 condemnation, eminent domain, other legal proceedings or otherwise by any Governmental
 Authority or private corporation or individual having the power of condemnation or eminent
 domain under applicable Law ("Condemnor"); and (b) a voluntary sale or transfer by Seller
 to any Condemnor, either under threat of condemnation or eminent domain or while legal
 proceedings for condemnation or eminent domain are pending ("Condemnation"), and such
 Condemnation is for:


                     9.2.1      All or substantially all of the Property, then this Agreement will terminate
 and be no further force or effect as of the date of such Condemnation.


                     9.2.2      A portion of the Property, and the removal of such portion from the
 Property would reasonably be considered to have a Material Adverse Effect on the Intended
 Use, then this Agreement will remain in full force and effect and: (a) Seller will be entitled to




                                                                     16
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.144 Filed 03/04/21 Page 144 of 266



 the entirety of any compensation awarded for such Condemnation (an "Award"); and (b) the
 Purchase Price will be reduced by the amount of such Award, less Seller's costs incurred in
 connection therewith.


                   9.2.3   A portion of the Property, and the removal of such portion from the
 Property would not reasonably be considered to have a            Material Adverse Effect on the
 Intended Use, then this Agreement will remain in full force and effect and: (a) Seller will be
 entitled to the full amount of the Purchase Price; and (b) Buyer will be entitled to receive all
 of the Award, and Seller agrees that it will not make any adjustment or settlement of any
 such Condemnation proceeding without Buyer's consent and will take at Closing all action
 necessary to assign its entire interest in the Award to Buyer.


          9.3      Survival. The provisions of this Article and the Parties' respective obligations
 hereunder will      survive the expiration or sooner termination     of this Agreement and any
 Closing, and will not be merged into the Transaction Documents.


                                              ARTICLE 10


                                          INDEMNIFICATION


          10.1     Buyer Indemnification.    Buyer shall defend, indemnify, pay, save, and, hold
Seller,   its Affiliates, and the Seller Representatives (the "Seller Indemnified        Parties")
harmless from and against any and all claims, liabilities, demands, fines, costs and expenses,
including, without limitation, reasonable attorneys' fees and costs ("Claims") imposed upon,
or incurred by or on behalf of such Seller Indemnified Parties, or the Property, arising from or
related to:      (a) any breach or default by Buyer under this Agreement including all expenses
incurred in connection with the exercise by Seller of any remedy to which it is entitled
hereunder; (b) any Release, no matter how caused (other than as a result of Environmental
Actions of Seller, the Trust, or Seller's Representatives), to the extent the Release occurred
after the Closing Date; (c) any Pre-Existing Environmental Conditions exacerbated by Buyer;
(d) anything necessary to protect Seller's interest under this Agreement in any proceeding
(whether voluntary or involuntary) pursuant to Title 1 1 of the United States Code, as amended
and/or supplemented from time to time, together with any similar Law relating to bankruptcy,
insolvency,      reorganization,   restructuring, winding up or composition or adjustment of a
Person's debts; or (e) the presence of Buyer or any Buyer Representative thereof on the
Property prior to the Closing Date, or any other act or omission of Buyer, or any Buyer
Representatives.      Notwithstanding anything set forth above in this Section, Buyer will not be
liable for, or be obligated to defend, indemnify, pay, save and hold such Seller Indemnified
Parties harmless from and against any Claims to the extent resulting from: (i) any Seller's
Default or the gross negligence or willful misconduct of any of its Indemnified Parties; or (ii)
any Environmental Action of Seller, the Trust or Seller's Representatives.     Except as otherwise
provided in this Agreement, the Environmental Easement Agreement, or any of the other
Transaction      Documents,   nothing   herein will   be construed as an   agreement by Buyer to
indemnify, defend or hold Seller harmless from liabilities related to Pre-existing Environmental
Condition for which Buyer is otherwise not liable under Michigan law as a result of having
conducted and filed a written report prepared in accordance with Parts 201 and/or 213 of
Michigan's NREPA (as defined below), and the regulations promulgated thereunder, that
confirms that the Property is a "facility" and/or a "site" as those terms are defined under
Michigan law ("Baseline Environmental Assessment" or "BEA").


          10.2     Costs and Fees.    If a Seller Indemnified Party shall, without fault, be made a
 party to any Claim commenced by or against Buyer, or if a Seller Indemnified Party shall, in
 its reasonable discretion, determine that it must intervene in such Claim to protect its interest




                                                        17
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.145 Filed 03/04/21 Page 145 of 266



 hereunder, Buyer shall defend such Seller Indemnified Party using attorneys reasonably
 satisfactory to such Seller Indemnified Party, and shall pay all liabilities, costs and expenses
 incurred by the Seller Indemnified Party in connection with such Claim.             A Seller Indemnified
 Party shall have the right to engage its own attorneys in connection with any of the provisions
 of this Section or any of the provisions of this Agreement, including, but not limited to, any
 defense of or intervention by Buyer, notwithstanding any contrary provisions of applicable
 Laws, and all attorneys' fees and costs shall be included in the amounts to be paid by Buyer.


        10.3      Seller   Indemnification.    Buyer    acknowledges    that   Seller      will   not   defend,
 indemnify, pay, save or hold Seller Indemnified Parties harmless, except for the limited
 indemnities set forth in Sections 14.7 and 14.12, below.


        10.4      Survival.     The provisions of this Article and the Parties' respective obligation
 hereunder     will   survive   the   expiration   or   sooner   termination   of   this    Agreement      and
 any Closing, and will not be merged into any Transaction Document.


                                               ARTICLE 11


                                      DEFAULT AND TERMINATION


        11.1      Buyer's Events of Default.       The occurrence of any of the following events and
breaches of its obligations (each a "Buyer's Default") will constitute a default by Buyer under
this Agreement:

                  11.1.1 Failure by Buyer to consummate the Closing on the Closing Date, if
 Buyer's Closing Conditions have been satisfied or waived, if such failure is not cured within
 ten (10) days after delivery by or on behalf of Seller of written notice of such failure.


                  11.1.2 Failure of Buyer to comply with any other provision of this Agreement,
 if such failure is not cured within twenty (20) days after delivery by or on behalf of Seller of
 written notice of such failure, unless any provision of this Agreement provides for a shorter
 or no time period for cure, and except in cases of an emergency.


                  11.1.3 The breach by Buyer of any representation, warranty or covenant when
 made or on the Closing Date.


        11.2      Seller's Remedies.     If a Buyer Default occurs, then Seller's sole and exclusive
 remedy for such Buyer's Default will be to terminate this Agreement, so that it is of no further
 force and effect and retain the^ Extension Fees, as liquidated damages, it being acknowledged
 and agreed that it is extremely difficult and impracticable to ascertain the extent of detriment
 to Seller caused by the breach by Buyer under this Agreement, and the failure of the
 consummation of the Sale contemplated by this Agreement, or the amount of compensation
 Seller should receive as a result of Buyer's breach or default.               Upon termination of this
 Agreement pursuant to this Section, Seller may sell the Property to any third party as though
 this Agreement had never been made (without any obligation to account to Buyer for any part
 of the proceeds of such sale). No delay or omission by Seller to exercise any such right,
 power and remedy, will impair, limit or vitiate such right, power or remedy.


        11.3      Seller's Default and Remedies of Buyer.        If Seller does not convey the Property
 to Buyer as, if and when required to do so by this Agreement, following satisfaction of all
 Closing Conditions ("Seller's Default "), then BUYER'S SOLE AND EXCLUSIVE REMEDY
 FOR SUCH SELLER'S DEFAULT SHALL BE THE RETURN OF ANY EXTENSION FEES).




                                                          18
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.146 Filed 03/04/21 Page 146 of 266



 Buyer will not have the right to sue Seller for specific performance to compel Seller to convey
 the Property to Buyer in accordance with this Agreement.


        11.4    Force   Majeure.    Anything   to    the   contrary   contained   in   this   Agreement
 notwithstanding, neither Party will     be deemed to be in default of any of its obligations
 hereunder if it will be prevented from or delayed in performing such obligation by reason of
 any: act of God; act of war; act of terrorism; civil commotion; governmental embargo or
 moratorium; Casualty; labor dispute not within the direct control of Buyer; unavailability or
 shortages of labor, materials or equipment which would not reasonably be foreseeable,
 enactment of any new Law after the Effective Date; or any other cause or event which would
 not be reasonably foreseeable or is beyond a Person's reasonable ability to control (except
 financial inability) ("Force Majeure") and such Party's time for such performance will be
 extended by the number of days during which any condition of Force Majeure prevails, so
 long as notice by the Party claiming such extension is given to the other Party within three
 (3) Business Days of notice thereof.


        11.5    Waiver.   No waiver by either Seller or Buyer of any breach by the other of any
 one or more of the terms, covenants, conditions or agreements of this Agreement will be
 deemed to imply or constitute a waiver of any succeeding or other breach. Failure of either
 Seller or Buyer to insist upon the strict performance of any of the terms, conditions, covenants
 and agreements of this Agreement will         not constitute or be considered as a waiver or
 relinquishment of such Party's rights to subsequently enforce any default, term, condition,
 covenant or agreement, which will all continue in full force and effect.


        11.6    General Effect of Termination.      Whenever in this Agreement provision is made
 that either Party will have the right to terminate this Agreement, then unless in such provision
 it is expressly provided otherwise (including, without limitation, as is provided in this Section),
 this Agreement will terminate on the date set forth in the operative termination notice
 delivered in accordance with the terms hereof, whereupon, the Parties will be released and
 relieved from, and neither Party hereto will thereafter have against the other, any further
 Claim or liability under this Agreement or on account of the termination hereof, except for
 those accruing prior to the effective date of such termination, and those expressly stated in
 this Agreement to survive the expiration or termination of this Agreement.


                                           ARTICLE 12


                                             NOTICES


 All notices, requests, consents or demands herein provided to be given or made, or which
 may be given or made by either Party to the other hereunder (collectively, the "Notices"),
 will be given or made only in writing and will be deemed to have been duly given:             (a) when
 delivered personally at the address set forth below, or if delivery is rejected when delivery
 was attempted; (b) on the 1st Business Day after the date sent when sent via reputable
 overnight courier, properly addressed, prepaid and delivered to such courier's office during
 its business hours, otherwise, it will be effective the next Business Day; or (c) on the date
 sent via facsimile or electronic mail transmission, if sent prior to 5:30 pm (Detroit time) on a
 Business Day, and if a hard copy is deposited either with an overnight courier for next
 Business Day delivery, or in the United States mail within twenty-four (24) hours after the
 facsimile or electronic mail is transmitted.  The attorneys for either Party may, but will not
 be required to, deliver any notice pursuant to this Agreement on behalf of their respective
 clients.


        If to Seller:                   RACER Properties LLC




                                                      19
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.147 Filed 03/04/21 Page 147 of 266



                                      500 Woodward Avenue, Suite 2650
                                      Detroit, Michigan 48226
                                      Attn:    Bruce Rasher, Redevelopment Manager
                                      Facsimile:   734.879.9537
                                      Email:    brasher@racertrust.org

        With a copy to:               RACER Properties LLC
                                      500 Woodward Avenue, Suite 2650
                                      Detroit, Michigan 48226
                                      Attn:  Carl P. Garvey, General Counsel
                                      Facsimile:   734.879.9537
                                      Email:    cgarvey@racertrust.org


        And a copy to:                RACER Properties LLC
                                      P.O. Box 43859
                                      Detroit, MI 48243


        And a copy to:                Dawda, Mann, Mulcahy & Sadler, PLC
                                      39533 Woodward Avenue, Suite 200
                                      Bloomfield Hills, Michigan 48304
                                      Attn:    Edward C. Dawda
                                      Facsimile:   248.642.7791
                                      Email:    edawda@dmms.com


        If to Buyer:                  ECALP Corp.
                                      123 Grove Avenue, Suite 222
                                      Cedarhurst, New York 11516
                                      Attn:    Andrew Spodek
                                      Facsimile:   516.295.2004
                                      Email: aspodek@nationwidepostal.com


        With a copy to:               Goldberg Weprin Finkel Goldstein LLP
                                      1501 Broadway, 22nd Floor
                                      New York, New York 10036
                                      Attn: Andrew W. Albstein, Esq.
                                      Facsimile:   212.730.4518
                                      Email:    aalbstein@gwfglaw.com




                                          ARTICLE 13


                                      LEGAL PROCEEDINGS


        EACH    OF     SELLER   AND    BUYER       HEREBY   KNOWINGLY,     VOLUNTARILY      AND
 INTENTIONALLY WAIVE, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAWS, THE
 RIGHT EITHER OF THEM OR THEIR AFFILIATES, SUCCESSORS OR ASSIGNS MAY HAVE TO A
 TRIAL BY JURY IN RESPECT TO ANY CLAIM ARISING OUT OF, UNDER OR IN CONNECTION
 WITH   THIS   AGREEMENT OR ANY TRANSACTION               DOCUMENT.      THIS   PROVISION   IS   A
 MATERIAL INDUCEMENT TO SELLER ACCEPTING THIS AGREEMENT.




                                                     20
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.148 Filed 03/04/21 Page 148 of 266



                                                  ARTICLE 14


                                         GENERAL PROVISIONS


            14.1   Interpretation.    The use of: (a) the neuter gender includes the masculine and
 feminine; and (b) the singular number includes the plural, whenever the context requires.


            14.2   Captions and Headings.        Captions and headings in this Agreement are inserted
 for the convenience of reference only and do not define, describe or limit the scope or the
 intent of this Agreement or any of its terms.


            14.3   Exhibits.    All   attached    Exhibits   are   a   part   of   this   Agreement   and   are
 incorporated in full by this reference.         Except as specifically provided herein, if any provision
 contained in any Exhibit hereto is inconsistent or in conflict with any provisions of this
 Agreement, the provisions of this Agreement will supersede and control the provisions of such
 Exhibit.


            14.4   Entire Agreement. This Agreement contains the entire agreement between the
Parties relating to this Agreement and the transactions contemplated hereby and all prior or
contemporaneous agreements, understandings, representations, warranties and statements,
oral or written, are expressly superseded by this Agreement.                  This Agreement may not be
modified, waived, amended, discharged or changed, nor may any of its terms be waived,
except by an instrument in writing signed by the Party to be bound thereby. Any modification,
waiver, amendment, discharge or change of this Agreement which is not in writing and signed
by the Party against which the enforcement thereof is or may be sought will be deemed null
and void and of no force and effect ab initio.


            14.5   Drafting.   This Agreement will not be construed more strictly against one Party
than the other because it may have been drafted by one of the Parties or its counsel, each
having contributed substantially and materially to the negotiation and drafting hereof.


            14.6   Governing Law, Jurisdiction and Venue.          The Laws of the State will govern the
validity, construction, enforcement and interpretation of this Agreement; provided, however,
that the United States Bankruptcy Court for the Southern District of New York will retain
jurisdiction over any and all disputes arising under, or otherwise relating, to the construction
and enforcement of the Settlement Agreement, and the transactions contemplated thereunder
and governed thereby. Each Party hereby consents to the jurisdiction and venue of any Federal
District Court and State Courts located in the City or County in which the Property is located,
and waives personal service of any and all process upon it, consents to service of process by
registered mail directed to each Party at the address for notices herein, and acknowledges that
service so made will       be deemed to be completed upon actual delivery thereof (whether
accepted or refused).


            14.7   Attorneys' Fees.    With respect to any provision in this Agreement providing for
payment or indemnification of attorneys' fees, such fees will be reasonable and will be deemed
to include reasonable fees incurred through any applicable appeal process, and will include
reasonable fees attributable to legal services provided by any general in-house counsel and
staff to the prevailing or Indemnified Party.


            14.8   Time of Essence.     Time is of the essence of every provision of this Agreement.


            14.9   Severability. This Agreement will be construed as though the covenants herein
between Seller and Buyer are independent and not dependent, and Buyer hereby expressly




                                                             21
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.149 Filed 03/04/21 Page 149 of 266



waives the benefit of any statute to the contrary. Accordingly, if any term, covenant, condition
or provision of this Agreement is held to be invalid, void or otherwise unenforceable by any
court of competent jurisdiction, it will in no way affect the validity or enforceability of any other
term, covenant, condition or provision of this Agreement.


        14.10   Successors and Assigns.      This Agreement will inure to the benefit of and be
binding upon, and enforceable by, the respective successors and assigns of the parties hereto.
Notwithstanding the foregoing, Buyer will not assign its rights or delegate its obligations
hereunder, without Seller's prior written consent, which consent will be granted or withheld in
Seller's sole and absolute discretion, without regard to reasonableness; provided, however,
Buyer may assign this Agreement to Affiliate or an entity owned or controlled by Andrew
Spodek, without Seller's consent on condition that:         (a) Buyer provides Seller with notice
thereof at least five (5) Business Days in advance thereof; (b) such Affiliate expressly assumes
in writing the obligations and liabilities of "Buyer" under this Agreement, a copy of which
assumption is provided to Seller; and (c) Buyer and such Affiliate will remain jointly and
severally liable and responsible for the obligations of "Buyer" under this Agreement.           The
provisions of this Section and the Parties' respective obligations hereunder will
survive the expiration or earlier termination of this Agreement and any Closing, and
will not be merged into any Transaction Document.


        14.11   Specially Designated Nationals and Blocked Persons


                14.11.1        Buyer represents and warrants to Seller that: (a) Buyer and each
 Person owning an interest in Buyer is (i) not currently identified on the Specially Designated
 Nationals and Blocked Persons List maintained by the Office of Foreign Assets Control of the
 Department of the Treasury ("OFAC") and/or on any other similar list maintained by OFAC
 pursuant to any authorizing Law, and (ii) not currently a Person with whom a citizen of the
 United States is prohibited to engage in transactions by any trade embargo, economic
 sanction, or other prohibition of United States Law; (b) none of the funds or assets of Buyer
 constitute property of, or are beneficially owned, directly or indirectly, by any Embargoed
 Person; (c) no Embargoed Person has any interest of any nature whatsoever in Buyer
 (whether directly or indirectly); (d) none of the funds of Buyer have been derived from any
 unlawful activity with the result that the investment in Buyer is prohibited by Law or that this
 Agreement is in violation of Law;       and (e) Buyer has implemented procedures, and will
 consistently apply those procedures, to ensure the foregoing representations and warranties
 remain true and correct at all times.


                14.11.2        Buyer will: (a) comply with all requirements of Law relating to
 money laundering, anti-terrorism, trade embargos and economic sanctions, now or hereafter
 in effect; (b) immediately notify Seller if any of the representations, warranties or covenants
 set forth in this Section are no longer true, have been breached or if Buyer has a reasonable
 basis to believe that they may no longer be true or have been breached; (c) not to use funds
 from any Prohibited Person to make any payment due to Seller under this Agreement; and
 (d) at the request of Seller, provide such information as may be requested by Seller to
 determine Buyer's compliance with the terms hereof.


        14.12   Brokerage.   Each of Seller and Buyer represents and warrants to the other that
 it is not represented by any broker in this transaction.   Each Party will indemnify, defend, and
 hold the other Party harmless from and against any Claim by any broker, agent, or other
 Person claiming a commission or other form of compensation by virtue of having dealt with
 Buyer or Seller, respectively, with regard to this Agreement. The provisions of this Section
 and the respective obligations of the Parties hereunder shall survive the expiration




                                                     22
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.150 Filed 03/04/21 Page 150 of 266



 or sooner termination of this Agreement and any Closing, and will not be merged
 into the Transaction Documents.


          14.13   Relationship of the Parties.    This Agreement will not be deemed or construed
 by the parties, nor by any third party, as creating the relationship of: (a) principal and agent;
 (b) partnership or other associate relationship; or (c) joint venture between the parties, nor
 will this Agreement by construed to authorize either to act as agent for the other, except as
 expressly provided to the contrary in this Agreement.


          14.14   No Third Party Beneficiaries.      Except as otherwise expressly provided in this
 Agreement, Seller and Buyer do not intend by any provision of this Agreement to confer any
 right, remedy, or benefit upon any third party (express or implied), and no third party will be
 entitled to enforce or otherwise will acquire any right, remedy, or benefit by reason of any
 provision of this Agreement.


          14.15   No Recordation.     Except as otherwise provided therein, in no event will this
Agreement or any document or other memorandum related to this Agreement or to the subject
matter of this Agreement be recorded without the consent of Seller. This provision will survive
termination of this Agreement.


          14.16   Survival.    Unless otherwise expressly provided for in this Agreement, the
 representations,    warranties,    covenants,    and   conditions of the    Parties    set forth   in   this
 Agreement will not survive the expiration or earlier termination of this Agreement, or the
 Closing and delivery of the Transaction Documents.


          14.17   No Offer; Execution.      The submission of this Agreement for examination is not
intended to nor will it constitute an offer to sell, or a reservation of or option or proposal of
any kind for the purchase of the Property.        In no event will any draft of this Agreement create
any obligation or liability, it being understood that this Agreement will be effective and binding
only when a counterpart hereof has been executed and unconditionally delivered by each Party
hereto.


          14.18   Counterparts.      This    Agreement    may   be     executed    in   any   number       of
counterparts, each of which will be deemed an original, but all of which together will constitute
one and the same enforceable instrument.            All Parties to this Agreement need not sign the
same counterpart of this Agreement provided that all                Parties have signed at least one
counterpart of this Agreement.       Any signature on a copy of this Agreement or any document
necessary or convenient thereto sent by facsimile or electronic mail will be binding upon
transmission by facsimile or electronic mail and the facsimile or electronic copy of the scanned
signature page may be utilized for the purposes of this Agreement.


          14.19 Time.     In   computing any period       of time    prescribed   by the terms of this
Agreement, the day from which the designated period of time begins to run will not be included.
The last day of the period so computed will be included unless it is a Saturday, Sunday, or
legal holiday (i.e., not a Business Day), in which event the period will run until the next day
which is a Business Day.       In the event any day on which any act is to be performed by Seller
or Buyer under the terms of this Agreement is not a Business Day, the time for the performance
by Seller or Buyer of any such act will be extended to the next day which is a Business Day.


                                               ARTICLE 15


                                              DEFINITIONS




                                                         23
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.151 Filed 03/04/21 Page 151 of 266



 The following terms, when used in this Agreement, will have the meaning set forth in this
 Article.


            15.1    "Affiliate" means, with respect to any Person, any Person that controls, is
 controlled by or is under common control with such Person, together with its and their
 respective partners, venturers, directors, officers, stockholders, agents and employees. A
 Person will be presumed to have control when it possesses the power, directly or indirectly,
 to direct, or cause the direction of, the management or policies of another Person, whether
 through ownership of voting securities, by contract or otherwise.


            15.2    "Business Day" means any day other than: (a) a Saturday, Sunday, or federal
 holiday; or (b) a day on which commercial banks in Detroit, Michigan are authorized or
 required to be closed for all or any portion of the normal business hours of the day.


            15.3    "Embargoed Person" means any Person or government subject to trade
 restrictions      under    United   States     Law,   including     without    limitation,       the     International
 Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., and the Trading with the Enemy
 Act, 50 U.S.C. App. 1 et seq., with the result that the investment in Buyer is prohibited by
 Law or Buyer is in violation of Law.


            15.4    "Environmental        Action" means,          subject to the terms            of the     Settlement
 Agreement,        any   response,   removal,      investigation,        sampling,    remediation,         reclamation,
 closure,     post-closure,     corrective      action,    engineering       controls,       institutional      controls,
 Restrictions,      oversight   costs,    and    Operation,        Maintenance,       and     Monitoring        activities
 authorized or required to be performed by or on behalf of the Trust under the Settlement
 Agreement or under any Law with respect to the Property.


            15.5    "Environmental Condition" means any Release or other event, circumstance
 and/or condition regulated by Environmental Laws existing at, on, in, under, or about the
 Property, or the ambient air around the Land.


            15.6    "Environmental Laws" means any and all Laws relating to pollution, noise,
 and/or odor control, wetlands pollution, the protection or restoration of health, safety, or the
 environment, natural resources, and/or the use, transportation, presence, storage, handling,
 disposal,     discharge,    recycling,   treatment,       generation,      processing,       labeling,     production,
 release, contamination, or disposal of threatened Release of Hazardous Substance, including,
 without limitation, the following:        (a) the Clean Air Act, 42 U.S.C. Section 7401 et seq.-, (b)
 the Resource Conservation and             Recovery Act, 42 U.S.C.            Section 6901         et seq.-,     (c) the
 Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. Section
 9601 et seq.-, (d) the Federal Water Pollution Control Act, 33 U.S.C Section 1251 et seq.-, (e)
 the Toxic Substances Control Act, 15 U.S.C. Section 2601 etseq.-, (f) the Safe Drinking Water
 Act, 42 U.S.C. Section 300f et seq.-, (g) OSHA, 29 U.S.C. 651 et seq.-, (h) the Emergency
 Planning and Community Right to Know Act, 42 U.S.C. Section 11001 et seq.; and (i) the Oil
 Pollution Act of 1990, 33 U.S.C. Section 2701 etseq.; as any of the foregoing has been, and
 may be, amended, supplemented and/or replaced from time to time, as in effect on the
 Effective Date, and including the analogous Laws of the State and applicable tribal or local
 Law counterparts, as any of the foregoing has been, and may be, reauthorized, amended,
 supplemented and/or replaced from time to time.


            15.7    "Hazardous       Substances"          means    all   materials,     substances        and    wastes,
 defined,     designated,     regulated    or   classified   as    hazardous,        toxic   or   radioactive      under
 Environmental Laws, whether by type or by quantity, and shall include but not be limited to
 petroleum or any derivative or by-product thereof and asbestos-containing materials.




                                                              24
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.152 Filed 03/04/21 Page 152 of 266




        15.8    "Material Adverse Effect" means any matter, event or condition which would
 reasonably be expected to have a significant, negative effect on the Property, or which would
 otherwise reasonably be expected to have a material adverse effect on a Person's ability to
 perform its obligations hereunder or, with respect to Buyer, on Buyer's ability to develop the
 Property for Buyer's Intended Use.       By way of example, provided that Buyer promptly
 commences and diligently pursues the satisfaction of such conditions prior to the expiration
 of the Inspection Period, the following items will constitute a Material Adverse Effect: any lien
 not known to Buyer or that could not have been determined in the exercise of ordinary course
 due diligence that materially and adversely affects the Intended Use.


        15.9    "OMM" means the operation, monitoring and maintenance activities required
 under the Settlement Agreement as Environmental Action.


        15.10 "Person" refers to an       individual, corporation,       partnership,      limited   liability
 company, association, trust, unincorporated organization or other entity.


        15.11 "Prohibited Person" has the meaning set forth in the September 24, 2001
 Executive Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
 Threaten to Commit, or Support Terrorism.


        15.12 "Release" means       releasing,    spilling,   leaking,   pumping,       pouring,    emitting,
 emptying, discharging, injecting, escaping, leaching, disposing, transporting or dumping of
 Hazardous Substances, or as otherwise defined under Environmental Laws, or otherwise
 relating to the   manufacture,   processing,    distribution,   use, treatment,        storage,    disposal,
 transport or handling of Hazardous Substances.


        15.13   "Restrictions" means those restrictions, covenants, conditions, reservations,
 controls (engineering, land use, institutional, and otherwise), easements or rights-of-way,
 affecting the future use of, access to or activities on the Property, relating to any ongoing
 Environmental Action at, on, under or about the Property, and otherwise limiting the use
 and/or development of the Property to the Intended Use or to implement the Settlement
 Agreement, whether agreed to by the Parties or required by any Governmental Authority.


        15.14 "States" means collectively, the United States of America (on behalf of the EPA
 and the   Saint   Regis Mohawk Tribe), the      States of Delaware,        Illinois,    Indiana,    Kansas,
 Massachusetts, Michigan, Missouri, New Jersey, New York, Ohio, Virginia and Wisconsin, and
 the Louisiana Department of Environmental Protection and the Department of Environmental
 Protection of the Commonwealth of Pennsylvania.


        15.15 "Transaction Documents" means the Deed; all real property transfer tax
 returns and other forms required by Law to be completed or signed by Seller or Buyer to
 transfer the Property and record the Deed; the EEA; the RC; the Non-foreign Transferor
 Affidavit pursuant to Section 1445 of the Code; the HUD-1 Settlement Statement or similar
 closing statement; and any other documents and affidavits as are reasonably requested by
 Title Company to issue the Title Policy and record the Deed, EEA and RC, consistent with this
 Agreement.



   fThe remainder of this page is intentionally left blank; signature page follows. 7




                                                      25
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.153 Filed 03/04/21 Page 153 of 266



                          Signature page to Purchase and Sale Agreement


          IN WITNESS      WHEREOF,     Seller and    Buyer hereby execute this Agreement to       be
 effective as of the Effective Date.

                                               BUYER:



                                               ECALP CORP.
                                               a New York corporation



                                               By:
                                               Name: Andrew Spodek
                                               Title:       Vice President


                                               Date Signed:                             , 2018


                                               SELLER:



                                               RACER PROPERTIES LLC,
                                               a Delaware limited liability company



                                               By: Revitalizing Auto Communities Environmental
                                               Response Trust, Sole Member of RACER Properties
                                               LLC


                                               By: EPLET, LLC, acting solely in its capacity as
                                               Administrative Trustee of Revitalizing Auto
                                               CommuiTTDies EnvironmentabResponse Trust



                                               By:
                                                           ELLIOTT P. LAWS, not individually,
                                                           but acting solely in his capacity
                                                        as Managing Member


                                               Date Signed:           December 27       , 2018




                                                    B-27
 REF #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.154 Filed 03/04/21 Page 154 of 266




                                           EXHIBIT A



                              Legal Description of the Property


 All those tracts or parcels of land lying and being in the City of Pontiac, Oakland County, State
 of Michigan, and being more particularly described on as follows:


 Part of lot 500, including vacated streets and alleys lying adjacent to said lots of the "Plat of
 Modem Housing Corporation Addition", as recorded in Liber 20 of Plats on Page 22, Oakland
 County Records, all or part of Lots 1 through 23, inclusive, Block 1, including vacated
 streets and alleys lying adjacent to said lots of "Modern Housing Corporation's Oakland
 Park", a subdivision of part of the North Vi of Section 21, Township 3 North, Range 10 East
 as recorded in Liber 46 of Plats on Page 21, Oakland County Records; including part of
 Sections 20 and 21, Township 3 North, Range 10 East, all being located in the City of
 Pontiac, Oakland County, State of Michigan and being more particularly described as
 follows:


 Commencing at the East Vi corner of Section 20, Township 3 North, Range 10 East, as
 recorded in Liber 20101, Page 712, Oakland County Records, said point also being the West
 1/4 of Section 21, Township 3 North, Range 10 East, thence along the East Section line of
 said Section 20, North 6 degrees 58 minutes 26 seconds West, 147.20 feet to the Point of
 Beginning and the North right-of-way line of East Montcalm Street (variable width), thence
 along said North right-of-way line, South 84 degrees 26 minutes 26 seconds West, 1,280.69
 feet; thence North 07 degrees 33 minutes 31 seconds West, 614.02 feet; thence North 02
 degrees 09 minutes 35 seconds West, 66.80 feet; thence North 84 degrees 05 minutes 48
 seconds East, 244.44 feet; thence North 05 degrees 54 minutes 12 seconds West, 741.12
 feet; thence North 84 degrees 05 minutes 48 seconds East, 1,788.80 feet; thence South 05
 degrees 54 minutes 12 seconds East, 153.03 feet; thence North 84 degrees 05 minutes 48
 seconds East, 91.20 feet; thence South 05 degrees 54 minutes 12 seconds East, 116.97
 feet; thence North 84 degrees 05 minutes 48 seconds East, 385.00 feet to the Westerly
 right-of-way line of North Glenwood Avenue; thence along said right-of-way the following
 courses: South 05 degrees 54 minutes 12 seconds East, 300.00 feet to a curve to the right;
 thence along said curve an arc distance of 144.17 feet, radius 300.00 feet, central angle 27
 degrees 32 minutes 04 seconds, and chord bearing of South 07 degrees 51 minutes 50
 seconds West, 142.79 feet; thence South 21 degrees 37 minutes 52 seconds West, 489.35
 feet to a curve to the left; thence along said curve an arc distance of 192.56 feet, radius
 400.00 feet, central angle of 27 degrees 34 minutes 56 seconds, and chord bearing of
 South 07 degrees 50 minutes 24 seconds West, 190.71 feet; thence South 05 degrees 57
 minutes 05 seconds East, 100.25 feet to the North right-of-way line of East Montcalm Street
 (variable width); thence along the said right-of-way line, South 83 degrees 49 minutes 03
 seconds West, 606.04 feet to a deflection point; thence South 84 degrees 26 minutes 26
 seconds West, 303.94 feet to the Point of Beginning. Containing 71.858 acres, more or less.


 Subject to all recorded easements and rights-of-way.


 Tax Parcel ID Number: 63-64-14-21-101-007


 Commonly known as: 711 North Glenwood Avenue, Pontiac, Michigan 48340




                                                A-l
 REF #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.155 Filed 03/04/21 Page 155 of 266




                                          EXHIBIT B



                          FORM OF PRE-CLOSING ACCESS AGREEMENT




                             PRE-CLOSING ACCESS AGREEMENT



                                           Between



                                   RACER PROPERTIES LLC

                             a Delaware limited liability company


                                           as Seller



                                             and



                                        ECALP CORP.


                                   a New York corporation


                                           as Buyer



                                Affecting Property Located at:


                                711 North Glenwood Avenue


                                        City of Pontiac
                                      County of Oakland
                                  State of Michigan ("State")
                             Tax Parcel Identification Number:
                                   63-64-14-21-101-007


                            RACER Reference # 11970, portion of




                                             B-l
 REF #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.156 Filed 03/04/21 Page 156 of 266




                                     PRE-CLOSING ACCESS AGREEMENT



          THIS PRE-CLOSING ACCESS AGREEMENT (this "Agreement") is made effective
 as of December               2018 (the "Effective Date"), by and between RACER PROPERTIES
 LLC, a Delaware limited liability company (hereinafter "Seller"), and MICHIGAN POSTAL
 HOLDINGS LLC, a Michigan limited liability company thereinafter "Buyer"). Seller and Buyer
 are collectively referred to herein as the "Parties."


                                                 RECITALS



          A.        Seller and Buyer entered into that certain Purchase and Sale Agreement dated
 as of even date herewith (the "PSA"), for the sale of certain real property having an address
 at 711 North Glenwood Avenue, Pontiac, Michigan and being more particularly described on
 Exhibit A to the PSA (the "Property").             All capitalized terms used herein but not otherwise
 defined shall have the meanings given to them in the PSA.


          B.        Buyer desires to enter upon the Property prior to the Closing, for the limited
 purpose of conducting its Physical Inspection (as that term is defined in the PSA) of the
 Property and/or to permit a surveyor to prepare a new or updated survey of the Property
 (collectively,     the     "Permitted      Use")   and    Seller   is   willing   to   permit   Buyer   and   its
 Representatives (as hereinafter defined) to enter and use the Property for such Permitted Use
 on the terms and conditions set forth below.


          NOW, THEREFORE, the Parties hereto agree as follows:


 ARTICLE 1.           LICENSE: TERM.


          1.1       For the period commencing on the Effective Date of the PSA to and including
the expiration of the Physical Inspection Period (as that term is defined in the PSA) (the
"Term"), Seller hereby grants to Buyer and its agents, contractors, invitees and employees
(the "Representatives"), a non-exclusive revocable license and permission to enter upon the
Property for the Permitted Use and for no other purpose whatsoever, including without
limitation, no Invasive Work (as defined below) except as expressly permitted under this
Agreement.        Buyer acknowledges that this is a temporary license and that neither Buyer nor
any Representative has any rights as an owner or tenant by virtue hereof; and furthermore,
that Seller reserves unto itself all rights to the use and occupancy of the Property throughout
the Term, subject to this Agreement and the PSA.                This Agreement, and the license granted
hereunder, shall automatically, and without further notice, expire on the expiration of the
Physical Inspection Period (the "Expiration Date"), whereupon, this Agreement and the
license granted hereunder, and the rights and privileges granted herein, shall be deemed
terminated      and       revoked,   and   of no further force and       effect,   except for the obligations
specifically stated herein to survive such expiration and revocation.

          1.2       On or before the Expiration Date, Buyer shall surrender and vacate the Property
in substantially the same condition as existed on the Effective Date.


 ARTICLE 2.           ACCESS.


          2.1       Subject to the terms of this Agreement, Buyer shall have the right to enter onto
the Property during normal business hours ("Access"), for the Permitted Use as contemplated
in this Agreement and in accordance with any Remediation and Redevelopment Coordination
Plan approved in writing by Seller and Buyer ("RRCP"). The Access and the Permitted Use are
                                                          B-2
 REF #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.157 Filed 03/04/21 Page 157 of 266


expressly conditioned upon and limited to the terms and scope of any such RRCP.                       Buyer shall
give Seller reasonable advanced notice, which may be telephonic, to Grant Trigger, RACER
Trust Cleanup Manager, at 313-670-6226, of its proposed schedule for such Access and, upon
Seller's request, allow Seller's Representative to accompany Buyer on such visits.                    So long as
no Event of Default (as defined below) has occurred, Buyer and Seller shall cooperate in all
commercially reasonable respects with each other in facilitating the Permitted Use. Buyer shall
use reasonable efforts to avoid interfering with the activities of Seller on the Property, or
otherwise interfering with any Environmental Actions.


          2.2.      Buyer shall not grant or pledge any rights or interests to, or consent to, permit
or suffer the access, use, or occupancy by, any Person (other than its Representatives) in or
to the Property, or any interest therein.


          2.3       Buyer and      its   Representatives        may   conduct the   Permitted   Use,    provided
however, that any such Representatives must be: (a) covered by Buyer's insurance policy, or
otherwise maintain insurance coverage at least comparable to that required of Buyer below,
and provide a certificate of insurance as provided below prior to its access to the Property; (b)
duly licensed in the State, if required; and (c) comply with this Agreement, as if they are the
Buyer.    Buyer shall be responsible and liable for all of its Representatives on, at, or about the
Property.


          2.4       Throughout the Term, Seller and any of its Representatives shall be entitled, at
any time and from time to time, to inspect the activities of Buyer on the Property.


 ARTICLE 3.          COMPLIANCE WITH LAWS AND INSURANCE REQUIREMENTS.


          3.1       Prior to entering the Property, Buyer shall:            (a) obtain, at its sole cost and
expense,     all   permits   and    licenses   of   any   kind    ("Permits")   required   by   all    applicable
Governmental Authorities for its Physical Inspection, including all tests and assessments of the
Property (to the extent required by applicable Law); provided that Seller shall promptly provide
any documents (that it knows to have in its possession) or cooperation reasonably required by
Buyer or its Representatives to obtain any Permits, if any; and (b) furnish to Seller copies of
all such Permits.


          3.2       Throughout the Term, Buyer shall comply, and cause all of its Representatives
to comply, with any and all Laws applicable to the Property and its Permitted Use thereof, and
the requirements of any insurance carriers insuring the Property.


 ARTICLE 4.         SPECIAL NOTICE.


          4.1       All persons who enter upon the Property do so at their own risk, and shall
comply with the terms hereof, and any and all instructions and directions of Seller.


          4.2       Seller shall have no duty to inspect the Property, or warn any person of any
latent or patent defect, condition or risk that may exist in, on, at, about or under the Property
or that might be incurred in the exercise of the rights granted herein; provided that (i) Seller
shall make available to Purchaser (a) any and all documents and information in Seller's
possession relating to the Property and its current or former physical and environmental
condition, and (b) all pleadings, motion practice, discovery, statuses or other information
regarding the Pending Action (as such term is defined in the PSA), and (ii) Seller shall respond
as fully and accurately as it can based on its actual knowledge to any inquiry from Buyer or its




                                                          B-3
 REF #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.158 Filed 03/04/21 Page 158 of 266


agents relating to the Property, the Lease Agreement (as such term is defined in the PSA) and
the Pending Action.




 ARTICLE 5.            CONDITION OF PROPERTY.


          5.1          Seller makes no representations, warranties, promises, covenants, agreements
or guarantees of any kind, nature, or character whatsoever, whether express or implied; oral
or written; past, present or future, with respect to the Property or any portion thereof or
interest therein, except to the extent expressly set forth in the PSA or in this Agreement.
Seller has no obligation to perform any work at or to the Property to prepare it for Buyer's
Permitted Use.


          5.2          Buyer acknowledges and agrees that Seller has no obligation whatsoever to
provide any utilities to or at the Property, or for or on behalf of Buyer, during the Term.


 ARTICLE 6.            USE OF THE PROPERTY.


 Throughout the Term, Buyer shall:


          6.1          Repair and restore any damage to the Property arising from, related to or
caused by the presence on, at or about the Property of Buyer or any Responsible Party thereof,
to a condition comparable to that existing as of the date hereof; provided that Buyer shall have
no obligation to repair or restore any damage to the Property arising from, related to, or caused
by Seller, the tenant under the Lease Agreement, any of either of their respective agents,
employees, representatives, sublessees or invitees, or any other third parties on the Property.


          6.2          Not exacerbate, disturb, disrupt, impair or unreasonably interfere with, any
Environmental Actions.


          6.3          Observe,   and   cause to   be observed,   strict fire and   smoking   precautions,
including prohibiting the lighting of fires on the Property; and prohibit the use of all firearms
and intoxicating liquor on the Property.


 ARTICLE 7.            PERMITTED INVASIVE ACTIVITIES.


          7.1          Buyer and its Representatives shall be permitted to conduct any physically
intrusive work, installations or alterations, or otherwise penetrating the ground surface of the
Property, including without limitation, excavation, scraping, digging, trenching, tunneling,
boring, drilling, sampling, moving, disturbing or removing any portion of the Property or
otherwise affecting the Property ("Invasive Work") at the Property, pursuant to any approved
RRCP, to the extent that:


           (a)         Buyer has completed an ASTM Phase I environmental site assessment of the
 Property     in   a    manner and      by a   consultant that is approved    by    Seller (the "Phase I
 Assessment"), such Phase I Assessment satisfies all requirements of Law and the ASTM
 standards for a Phase I environmental assessment, and the Phase I Assessment identifies any
 conditions indicative of an actual or threatened Release that are used as the basis to focus
 the Invasive Work, or


           (b)         such Invasive Work is required by Environmental         Laws (e.g.,    preparing a
 Baseline Environmental Assessment or similar document or to take advantage of a statutory
 defense to liability), including but not limited to an enforceable order, directive, or demand
 or specific request of any State or any other governmental agency or authority having
 jurisdiction over the Real Property, or

                                                       B-4
 REF #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.159 Filed 03/04/21 Page 159 of 266



           (C)      the    Invasive   Work   is   necessary to   allow   Buyer to    secure    environmental
 insurance for the Property.


           Such Invasive Work shall comply with all applicable Environmental Laws, and shall not
 disturb    or   exacerbate     any   Pre-existing    Environmental      Condition   or   interfere   with   any
 Environmental Action.          Seller shall have the right to review and approve Buyer's proposed
 Invasive Work.           Seller's approval of any such Invasive Work shall not be unreasonably
 conditioned, delayed or denied. Buyer and its Representatives further shall notify Seller in
 writing and provide its proposed work plan a reasonable period in advance of any proposed
 Invasive Work regardless of the purpose thereof, and permit Seller to observe such Invasive
 Work and to take "split samples" if Buyer collects any samples.


 ARTICLE 8.          LIENS AND CLAIMS.


           8.1      Buyer shall not create, suffer or permit to be filed or enforced against the
Property, or any part thereof or interest therein, any liens or claims of any kind; and Buyer
shall pay or cause to be paid or discharged all of such liens and claims within ten (10) Business
Days filling written notice to Buyer from Seller of the filing thereof.

           8.2      In addition to, and not in limitation of, Seller's other rights and remedies under
this Agreement, if Buyer fails either to pay or discharge any such lien or claim in accordance
with Section 8.1, above, then Seller may, at its option, pay any such lien or claim or settle or
discharge any action therefor or satisfy any judgment thereon, and all liabilities incurred by
Seller in connection therewith, together with an administrative fee equivalent to five percent
(5%) thereof, shall be paid to Seller by Buyer immediately upon written demand, from the
date incurred or paid until repaid.


 ARTICLE 9.          INSURANCE.


           9.1      Buyer's Liability Coverage.        Throughout the Term, Buyer shall, at its sole
expense, maintain with a reputable company or companies reasonably acceptable to Seller;
(a) a policy or policies of commercial general liability insurance with respect to the Property,
including but not limited to owned and non-owned automobile (vehicle) liability, personal
injury, blanket contractual, broad form property damage and product/completed operations
liability coverage for not less than Three Million Dollars ($3,000,000) combined single limit
bodily injury, death and property damage liability per occurrence, or the current limit of liability
carried by Buyer, whichever is greater; and (b) workers' compensation insurance in an amount
required by Law. Buyer shall also provide Seller with a waiver of subrogation endorsement
from Buyer's insurance carrier with respect to Seller.           Buyer's consultant shall maintain in force
and effect for the term of this agreement insurance (Pollution Liability Insurance) covering
losses caused by pollution conditions that result from the performance of the consultant's work
on the   Property. The Pollution Liability Insurance shall cover client costs and liabilities
attributable to bodily injury; property damage, including loss of use of damaged property or
of property that has not been physically injured; cleanup cost; and defense, including costs
and expenses incurred in the investigation, defense, or settlement of claims, in an amount of
at least Three Million Dollars ($3,000,000) per loss with an annual aggregate of at least Three
Million Dollars ($3,000,000).


           9.2      Seller As Additional Named Insured.           Buyer shall provide that the policy or
policies of insurance required above shall be primary to any other insurance coverage that
may be available, and shall name Seller as additional named insured, as indicated below, and
shall apply severally to Seller and Buyer, with the provision that any other insurance carried
by Seller shall be noncontributing.          Each such policy shall contain a provision that the naming
of an additional insured shall not negate any right the additional insured would have had as
claimant under the policy if not so named.           For purposes of naming Seller as additional named

                                                       B-5
 REF #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.160 Filed 03/04/21 Page 160 of 266


insured, the following          provision   shall   be included   within    each   applicable   policy:   "It   is
understood       and      agreed that coverage afforded       by this      Policy shall   also apply to   Racer
Properties LLC and the Revitalizing Auto Communities Environmental Response Trust and its
Administrative Trustee, and their respective officers, agents, employees and affiliates, as
additional insured, but only with respect to legal liability or claims caused by, arising out of or
resulting from the acts or omissions of the named insured or of others performing acts on
behalf of the named insured."


          9.3       Form and Procedures.        Any policies or certificates of insurance required under
the provisions of this Section must contain an endorsement or provision that not less than
thirty (30) days' prior written notice be given to Seller prior to cancellation or reduction of
coverage or amount of such policy. A certificate issued by the insurance carrier of each policy
of insurance required to be maintained by Buyer, stating the limits and other provisions
required hereunder and in a form reasonably acceptable to Seller, shall be delivered to Seller
prior to Buyer entering upon the Property for any purpose, and thereafter not later than thirty
(30) days prior to the expiration of the term of each such policy.     Any policies required
hereunder may be made a part of a blanket policy of insurance, so long as such blanket policy
contains all of the provisions required herein and does not in any way reduce the coverage,
impair the rights of Seller hereunder or negate the requirements of this Agreement.


          9.4       Representatives.        Buyer shall cause all of its Representatives entering the
Property which are not covered by its insurance policy, to obtain and maintain at least
comparable insurance coverage to that required of Buyer above, and to provide to Seller the
certificates evidencing such coverage as are required of Buyer above, prior to entering the
Property.


 ARTICLE 10.              CONFIDENTIAL INFORMATION.


          10.1      Reports.    Buyer shall furnish Seller with copies of any and all of the following,
which are prepared, obtained, issued and/or provided to or for the benefit of, Buyer during its
Physical Inspection or while otherwise on, at or about the Property, within a reasonably amount
of time after obtaining same (collectively, the "Property Information"): any and all studies,
reports, assessments, appraisals, recommendations, conclusions, results, findings, analysis,
summaries, surveys, maps and other documentation created or delivered, or information
obtained, in connection with such Physical Inspection, or derived therefrom; provided that
Buyer shall have no obligation to furnish to Seller (i) any confidential or privileged documents
or communications, (ii) any Property Information prepared by a third-party which such third-
party vendor expressly prevents Buyer from providing to Seller; provided that Buyer shall
advise each vendor at the outset of the engagement that Seller requests that a copy such
vendor's reports be delivered to Seller, but that Seller need not be required to rely thereupon,
and (iii) Seller shall pay any costs and expenses assessed or charged by any third-party vendor
to deliver additional copies of any Property Information to Seller in accordance with this
Agreement.


          10.2      Confidential.    Except to the extent otherwise provided in the Confidentiality
Agreement, Buyer shall treat all Property Information, including the results of any Invasive
Work or permitted sampling, absolutely strictly confidential consistent with the Confidentiality
Agreement and PSA. Neither Buyer nor any Responsible Party thereof shall communicate with
any Governmental Authority or any other Person, or their respective Representatives,
regarding this Agreement (or anything disclosed herein) or the Property, or otherwise disclose,
disseminate, discuss or reveal to any such Governmental Authority or other Person, any
Property Information (or summary, analysis, or report based thereupon), without the prior
written consent of Seller, which may be given or withheld in Seller's absolute discretion,
except: as required by Law;          to the extent required under Parts 201 and 213 of NREPA, MCL




                                                        B-6
 REF #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.161 Filed 03/04/21 Page 161 of 266


324.20101 et seq. and MCL 324.21301a et seq.-, to the extent such Property Information is in
the public domain; or is otherwise permitted under the Confidentiality Agreement.


          (a)       In granting Buyer and its Representatives access to the Property, Seller has not
 waived any privilege or claim of confidentiality with respect the Property Information, and no
 third party benefits or relationships of any kind, either express or implied, have been offered,
 intended or created.         In any case, Buyer shall promptly notify Seller in writing of any request
 for Property Information          received   by Buyer or any Responsible Party thereof from       any
 Governmental Authority or any other Person.


          (b)       Notwithstanding the foregoing, no Property Information may be disclosed or
 disseminated to Buyer's Representatives, unless Buyer has notified such Representatives of
 the confidentiality thereof, and required them in writing to keep such Property Information
 confidential consistent with the terms hereof and the Confidentiality Agreement.


          10.3      Environmental Reports,       Notwithstanding the foregoing, with respect to all
reports or documents prepared by or for Buyer describing, pertaining, or otherwise relating,
to any Environmental Condition, Environmental Action or any other environmental matter
affecting all or any part of the Property, such reports or documents         shall: (a) be delivered to
Seller, in draft form prior to being finalized; (b) not be finalized without providing Seller an
opportunity to provide and submit comments or corrections to Buyer and the preparer, which
comments or corrections may (but do not have to) be incorporated into the final report; (c)
be subject to the limitations of Section 10.1 above; and (d) be Property Information and
subject to the terms of this Agreement and the Confidentiality Agreement.


 ARTICLE 11.              EVENT OF DEFAULT AND REMEDIES.


          11.1      If Buyer breaches any obligation under this Agreement, which is not cured
within ten (10) Business Days after written notice thereof, or if such breach may not be cured
within ten (10) Business Days, Buyer shall have failed to commence curing such breach within
ten (10) Business Days following written notice thereof and diligently pursue such cure (each,
an "Event of Default"), then this Agreement shall automatically terminate and the license
revoked as if it were the Expiration Date.         A Buyer Default under the PSA shall automatically
be deemed to be an Event of Default under this Agreement, and at Seller's election, an Event
of Default hereunder shall be deemed a Buyer Default under the PSA, upon notice to Buyer
but without further action.


          11.2      Upon termination of this Agreement by reason of an Event of Default, Buyer
shall promptly vacate and surrender the Property, as required hereunder, and Seller may
remove all       persons or things therefrom,       without legal   process to the maximum extent
permitted by Law, or by such legal process as Seller may deem appropriate.               In addition to
terminating this Agreement, if an Event of Default has occurred, Seller shall be entitled to seek
any other remedy available hereunder, under the PSA, at Law, or in equity, all such remedies
being cumulative and not exclusive.            No termination or expiration of this Agreement shall
relieve Buyer of its obligations to perform those acts required to be performed prior to the
Expiration Date, or those expressly stated to survive the Expiration Date.


 ARTICLE 12.              INDEMNIFICATION: EXCULPATION AND RELEASE.


          12.1      Buyer shall indemnify, defend and hold Seller, its Affiliates and their respective
members, partners, venturers, stockholders, directors, managers, officers, spouses, legal
representatives, agents, successors and assigns (collectively, the "Indemnitees") harmless
from and against any and all claims, demands, fines, penalties, liabilities and obligations of
any kind (a "Claim") arising from, relating to, or caused by, with or without fault:            (a) the
presence on, or use of, the Property by Buyer or its Representatives during the Term; (b) any
act or omission of Buyer or any of its Responsible Representatives; (c) any bodily injury,

                                                     B-7
 REF #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.162 Filed 03/04/21 Page 162 of 266


property damage, accident, fire or other casualty to Buyer or its Representatives or their
respective property on, or, about the Property; (d) any violation or alleged violation by Buyer
or its Representatives of any applicable law; (e) any loss or theft whatsoever of any property
or anything placed or stored by Buyer or its Representatives on or about the Property; (f) any
breach by Buyer of its obligations under this Agreement; and (g) any reasonable costs actually
incurred by Seller as a result of successfully enforcing any provision of this Agreement and any
cost of removing Buyer or any Responsible Party thereof from the Property or restoring the
same      as   provided     herein;   provided,   however,   that   no   Indemnitee   shall   be   entitled   to
indemnification hereunder to the extent any such Claim is ultimately established by a court of
competent jurisdiction to have been caused solely by the gross negligence or willful misconduct
of any Indemnitee.            Except as otherwise provided in this Agreement, the Environmental
Easement Agreement or any of the other Transaction Documents, nothing herein shall be
construed as an agreement by Buyer to indemnify, defend, or hold Seller harmless from
liabilities related to Pre-existing Environmental Condition for which Buyer is otherwise not liable
under any State, Federal or other law as a result of having conducted and filed a Baseline
Environmental Assessment, or for any other reason.


           12.2     The foregoing indemnity and obligation to defend and hold harmless shall apply
to any Claim brought by a private party or by a Governmental Authority under any applicable
law. If any Claim shall be brought against an Indemnitee alleging any facts or circumstances
for which Buyer is to provide indemnification and/or defense, Buyer shall, upon notice from
the Indemnitee, defend the same at its expense by counsel approved in writing by such
Indemnitee.       The indemnity provided by Buyer in favor of the Indemnitees in this Agreement
shall not require payment as a condition precedent, and a finding of liability or an obligation
to indemnify shall not be a condition precedent to the duty to defend.


           12.3     As a material inducement to Seller to enter into this Agreement, Buyer, for
itself and its Representatives, forever waives, releases, acquits, and forever discharges,
each RACER entity, and their respective Indemnitees (collectively, in such role, all of the
foregoing are the "Releasees"), from any and all Claims or liabilities whatsoever arising from,
related to, and/or otherwise in connection with, the use, access, and presence by and of Buyer
and its Representatives on or about the Property pursuant to the terms hereof, that Buyer and
any such Responsible Party may now have, ever had, or will ever have against the Releasees
in connection with this Agreement.


           12.4     WAIVER OF JURY TRIAL.           EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAWS,
ANY RIGHT IT OR ITS AFFILIATES, SUCCESSORS, OR ASSIGNS MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY CLAIM ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT OR ANY TRANSACTION DOCUMENT.


 ARTICLE 13.              ASSIGNABILITY.    This Agreement may not be assigned, whether voluntarily
 or by operation of Law, and Buyer shall not permit the use of the Property, or any part thereof,
 except in strict compliance with the provisions hereof, and any attempt to do so shall be null
 and void.


 ARTICLE 14.              COST OF ENFORCEMENT.         In the event any declaratory or other legal or
 equitable action is instituted between Seller and Buyer in connection with this Agreement or
 the subject matter hereof, then the prevailing party shall be entitled to receive from the losing
 party all of its costs and expenses, including court costs and reasonable attorneys' fees and
 costs.


 ARTICLE 15.              MISCELLANEOUS.


           15.1     The laws of the State shall govern the validity, construction, enforcement, and
interpretation of this Agreement; provided, however, that the Bankruptcy Court shall retain

                                                       B-8
 REF #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.163 Filed 03/04/21 Page 163 of 266

jurisdiction over any and all disputes arising under, or otherwise relating, to the construction
and enforcement of the Bankruptcy Documents, and the transactions contemplated thereunder
and governed thereby. Each Party hereby consents to the jurisdiction and venue of any Federal
District Court and State Courts located in the county in which the Property is located, and
waives personal service of any and all process upon it, consents to service of process by
registered mail directed to each Party at the address for notices herein, and acknowledges that
service so made shall be deemed to be completed upon actual delivery thereof (whether
accepted or refused).


           15.2     Neither this Agreement, nor a short form memorandum or assignment hereof,
shall be filed or recorded in any public office and any attorneys' fees or other costs incurred in
clearing such cloud on title to the Real Property shall be Buyer's responsibility.


           15.3     This Agreement constitutes the entire agreement between the Parties hereto
pertaining to the subject matter hereof and all                 prior and contemporaneous agreements,
representations       and   understandings       of the    Parties   hereto,   oral   or   written,   are   hereby
superseded and merged herein, except with respect to any matters set forth in the PSA.                         No
supplement, modification, or amendment of this Agreement shall be binding unless in writing
and executed by the Parties hereto.         This Agreement is delivered pursuant to the PSA, and to
the extent there are any inconsistencies or conflicts between the PSA and this Agreement, the
terms of the PSA shall govern and control.            To the extent any ambiguities are created when
reading both the PSA and this Agreement together, such ambiguities shall be resolved in favor
of Seller.

           15.4     If any paragraph, subparagraph, sentence, clause, phrase or portion of this
Agreement is, for any reason, held invalid, or unconstitutional by any court of competent
jurisdiction, such portion shall be deemed a separate, distinct, and independent provision, and
such holding shall not affect the validity of the remaining portions of this Agreement.                        No
waiver of any of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provisions, whether or not similar, nor shall any waiver be a continuing waiver.
No waiver shall be binding unless executed in writing by the party making the waiver.


           15.5     The headings of this Agreement are for purposes of reference only and shall
not limit or define the meaning of the provisions hereof.


           15.6     This Agreement may be executed in any number of counterparts, each of which
shall   be deemed an        original   and all   of which together shall        constitute a fully executed
agreement, with the same effect and validity as a single, original agreement signed by the
Parties.     Signatures transmitted via facsimile or electronic mail transmission shall have the
same validity and effect as original signatures.


                                          [Signature page follows]




                                                          B-9
 REF #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.164 Filed 03/04/21 Page 164 of 266



                                    Signature page to
                              Pre-Closing Access Agreement




         IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
 date first above written.

                                         SELLER:



                                         RACER PROPERTIES LLC,
                                         a Delaware limited liability company



                                         By: Revitalizing Auto Communities Environmental
                                         Response Trust, Sole Member of RACER Properties
                                         LLC


                                         By: EPLET, LLC, acting solely in its capacity as
                                         Administrative Trustee of Revitalizing Auto
                                         Com        nifeies Environmental Respbnse Trust


                                         By:
                                                  ELLIOTT P. LAWS, not individually,
                                                  but acting solely in his capacity
                                                  as Managing Member


                                         Date Signed:       December 27        , 2018




                                         BUYER:



                                         ECALP CORP.,
                                         a New Yo/k corporatio


                                         By:
                                         Name: Andrew Spbdekl
                                         Title:    Vice President


                                         Date Signed:                          , 2018




                                           B-10
 REF #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.165 Filed 03/04/21 Page 165 of 266



                                                     EXHIBIT C


                                                   FORM OF DEED



                                               QUIT CLAIM DEED


         RACER PROPERTIES LLC, a Delaware limited liability company ("Grantor"), whose
 address   is   500    Woodward        Avenue,      Suite    2650,       Detroit,       Michigan   48226,   for    and   in
 consideration    of the     sum      of TEN   DOLLARS            and   No/100         and   other good   and     valuable
 consideration    as      described    on    the   Real     Estate      Transfer       Tax    Valuation   Affidavit   filed
 simultaneously with this Deed, paid by ECALP CORP, a New York corporation, ("Grantee"),
 having an address of 123 Grove Avenue, Suite 222, Cedarhurst, New York 11516, the receipt
 of which is hereby acknowledged, and pursuant to the Order of the United States Bankruptcy
 Court for the Southern District of New York entered on March 29, 2011, in Case No. 09-50026
 (REG) styled In re:       Motors Liquidation Company, f/k/a General Motors Corporation, etal., by
 these presents does QUIT CLAIM unto Grantee, all of Grantor's rights, title and interests in
 and to (a) that certain tract of land, as more particularly described in Exhibit A attached hereto
 and incorporated herein by this reference for all purposes, (b) strips and gores between such
 tract of land and any abutting properties whether owned or claimed by deed, limitations or
 otherwise, and whether or not held under fence by Grantor, (c) any land lying in or under the
 bed of any creek, stream or waterway or any highway, avenue, street, road, alley, easement
 or right-of-way, open or proposed, in, on, across, abutting or adjacent to such tract of land,
 (d) improvements, buildings or fixtures located on such tract of land, and (e) mineral, water,
 oil, gas, solar and wind rights relating to all or any part of such tract of land, together with all
 of Grantor's rights, claims, titles and interests in and to any and all appurtenances, rights,
 easements, and rights-of-way, filings or other interests, including without limitation rents and
 profits accruing after the effective date hereof, related to or benefiting such tract of land
 (collectively, the "Property").


         The Grantor further grants to the Grantee the right to make all divisions available to
 the Property under Section 108 of the Land Division Act, Act No. 288 of the Public Acts of
 1967, as amended.


         The Property may be located within the vicinity of farm land or a farm operation.
 Generally accepted agricultural and management practices which may generate noise, dust,
 odors, and other associated conditions may be used and are protected by the Michigan Right
 to Farm Act.


         Exempt from         real   estate    transfer tax         pursuant       to    Michigan   Compiled     Laws     §§
 207.505(c) and 207.526(c).


 Dated this            day of                                      , 201      .

                            (Signature and notary appear on following pages)




                                                            c-i
 REF #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.166 Filed 03/04/21 Page 166 of 266



                                  Signature Page to Quit Claim Deed


                                           RACER PROPERTIES LLC,
                                           a Delaware limited liability company


                                           By:    Revitalizing Auto Communities Environmental
                                                  Response Trust, Sole Member of RACER
                                                  Properties LLC


                                           By:    EPLET, LLC, acting solely in its capacity as
                                                  Administrative Trustee of Revitalizing Auto
                                                  Communities Environmental Response Trust



                                           By:
                                                  ELLIOTT P. LAWS, not individually, but acting
                                                  solely in his capacity as Managing Member


 DISTRICT/STATE OF
                                                  ) SS:
 CITY/COUNTY OF


                  On the        day of           ., 201_ before me a Notary Public for the
 District/State   and     City/County    aforesaid,   personally
                                                      appeared ELLIOTT P. LAWS, who
 acknowledged himself to be the Managing Member of EPLET, LLC, the Administrative Trustee
 of the REVITALIZING AUTO COMMUNITIES ENVIRONMENTAL RESPONSE TRUST (the "Trust"),
 Sole Member of RACER PROPERTIES LLC, a Delaware limited liability company, and that he,
 being authorized to do so, executed the foregoing Quit Claim Deed, on behalf of RACER
 PROPERTIES LLC, not individually, but solely in his capacity as Managing Member of EPLET,
 LLC, Administrative Trustee of the Trust, its Sole Member, for the purposes therein contained
 by signing his name.


                  WITNESS my hand and seal the day and year aforesaid.


                                                  Notary's Signature:
                                                  Notary's Name:
                                                  Notary Public, District/State of
                                                  City/County of
                                                  My Commission Expires:
                                                  Acting in the County of:
 Drafted bv:


 Carl P. Garvey
 General Counsel
 Revitalizing Auto Communities Environmental Response Trust
 500 Woodward Avenue, Suite 2650
 Detroit, Michigan 48226


 When recorded return to and send subsequent tax bills to:


 TBD




                                                      C-2
 REF #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.167 Filed 03/04/21 Page 167 of 266



                                             EXHIBIT D


                      FORM OF ENVIRONMENTAL EASEMENT AGREEMENT




                            ENVIRONMENTAL EASEMENT AGREEMENT




                                   Dated as of              , 201


                                               Between



                                             GRANTOR:



                                MICHIGAN POSTAL HOLDINGS LLC



                                                 And


                                             GRANTEE:


       REVITALIZING AUTO COMMUNITIES ENVIRONMENTAL RESPONSE TRUST




                                    Affecting Property Located at:

                                     711 North Glenwood Avenue



                                  Tax Parcel Identification Number:

                                        63-64-14-21-101-007

                           City of Pontiac, Wayne County, State of Michigan




                                                 D-l
 REF. #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.168 Filed 03/04/21 Page 168 of 266



                                  ENVIRONMENTAL EASEMENT AGREEMENT


          THIS ENVIRONMENTAL EASEMENT AGREEMENT (this "Agreement") is made as of
                             , 201         (the "Effective        Date"),    between
    -          1         -GS-LL€, a Ml€^afv4tffHted^llaWlltv^ew&afi¥Nev¥ Yo                            .   joration, the
 address of which is 123 Grove Avenue, Suite 222, Cedarhurst, New York 11516 ("Grantor"),
 and REVITALIZING AUTO COMMUNITIES ENVIRONMENTAL RESPONSE TRUST, a trust
 formed under the laws of the State of New York, the address of which is 500 Woodward
 Avenue, Suite 2650, Detroit, Michigan 48226 ("Trust" or "Grantee"). Grantor and Grantee
 (or Trust) are collectively referred to herein as the "Parties." Certain defined terms used
 herein and not otherwise defined in the body of this Agreement are included in Section 5
 below.


                                                           RECITALS


          A.         Grantor and the Trust's wholly-owned affiliate RACER Properties LLC, ("RACER
 Properties," a Delaware limited liability company), entered into that certain Purchase and
 Sale Agreement dated                as    of                     , 201       (as    modified,   amended,      restated,
 supplemented          and/or assigned, the "PSA"),                 pursuant to      which   Grantor has agreed to
 purchase from RACER Properties certain real property and improvements (if any) located at
 711 North Glenwood Avenue, Tax Parcel Identification Number 63-64-14-21-101-007, City of
 Pontiac, State of Michigan ("State"), as more particularly described on Exhibit A attached
 hereto (the "Property").


          B.          Pursuant to that certain              Findings of Fact, Conclusions of Law,            and   Order
 Pursuant to Sections 1129(a) and (b) of the Bankruptcy Code and Rule 3020 of the Federal
 Rules of Bankruptcy Procedure Confirming Debtors' Second Amended Joint Chapter 11 Plan,
 dated March 29, 2011, and all documents issued relating thereto, including the Settlement
 Agreement ("Settlement Agreement") issued by United States Bankruptcy Court for the
 Southern District of New York (the "Bankruptcy Documents"), subject to funding and other
 limitations described therein, Grantee is obligated with its successors and assigns to conduct
 certain Environmental Actions at, on, in, under or about the Property, or otherwise to comply
 with   Environmental          Laws       and    the   requirements       of any    other governmental       agency     or
 authority,        in each    case having jurisdiction            over the   Property (each, a "Governmental
 Authority"), including without limitation, the United States Environmental Protection Agency
 ("USEPA"), and the Michigan Department of Environmental Quality ("MDEQ").                                 As identified
 in Attachment A of the Settlement Agreement, as of the Effective Date, the Governmental
 Authority with the lead oversight role for the Property's Environmental Action is USEPA.


          C.         This Agreement is a condition to the closing of the transfer of the Property
 pursuant to the PSA and is made in furtherance of the Settlement Agreement to protect the
 public   health,       safety,      and        welfare,    and   the   environment,     and     is   intended     to   be
 contemporaneously recorded with the title to the Property in the appropriate real estate
 records in the county in which the Property is located.

          NOW THEREFORE, for the purposes set forth above and in consideration of the recitals
 and mutual promises herein contained, Grantee and Grantor, for good and valuable
 consideration, the receipt and sufficiency of which is hereby acknowledged, intending to be
 legally bound, hereby agree as follows:




                                                                  D-2
 REF. #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.169 Filed 03/04/21 Page 169 of 266



                                            SECTION 1.         EASEMENT.


           1.1      Grant of Easement.           Grantor, for itself and all Persons who shall succeed
to any interest, directly or indirectly, in any portion of the Property and/or any improvements
thereon and appurtenances thereto, by sale, assignment, conveyance, pledge, condemnation,
succession upon default or foreclosure or by operation of law or by lease, sublease, license or
any other transfer (collectively,           "Grantor's Successors"),             hereby      grants,    conveys   and
transfers to Grantee and              its respective agents,        employees,    contractors,       representatives,
servants,        tenants,     subtenants,     licensees,      sublicensees,      invitees,    officers,    directors,
stakeholders, owners, divisions, subsidiaries, affiliates, heirs, successors and assigns, and such
other Persons over which Grantee exerts control ("Grantee's Representatives") and any
applicable Governmental Authority (including any representative thereof), a non-exclusive,
rent-free    easement         (the    "Easement")      over    the   Property,    including    all    improvements,
structures, and facilities located thereon as are required or desired for the following limited
purposes, and those purposes incidental thereto (collectively, the "Easement Rights"): (a)
conducting and completing any Environmental Actions; (b) ensuring and enforcing compliance
with any work plans, remedial action plans, or other plans approved by a Governmental
Authority with respect to Environmental Actions, including the right to inspect the operation of
the Environmental Actions, including without limitation any Remediation and Redevelopment
Coordination Plan approved by the Grantor pursuant to the PSA (the "RRCP"), conducted at,
on, in, under, or about the Property, including the right to inspect the operation of the
Environmental Actions, and to perform any actions necessary to oversee compliance with the
applicable plan; (c) access, ingress and egress to, from and over such portions of the Property
as is required to perform and monitor the Environmental Actions and otherwise utilize the
Easement;        (d) recording any easements, subject to Grantor's approval,                         needed for any
Remediation        Systems;     and (e) such access as is lawfully required                  by the Governmental
Authorities to supervise and             oversee the    Environmental       Actions.      Grantor and       Grantor's
Successors are collectively referred to herein as "Owner."


           1.2      Any access        rights granted    under this Agreement shall             not     (nor are they
intended to) expand, diminish, or modify any rights of any Governmental Authority under
existing Environmental Laws to take any action of any kind with respect to Grantor, Owner (or
any   of    Owner's         agents,    employees,   contractors,        representatives,       servants,    tenants,
subtenants,       licensees,    sublicensees,    invitees,     officers,   directors,   stakeholders,      divisions,
subsidiaries, affiliates, heirs, successors and assigns, and such other Persons over which Owner
exerts control ("Owner's Representatives")), or Grantee.


                     SECTION 2.         EASEMENT DURATION AND TERMINATION.


           2.1      Nature of Easement. The Easement, and all rights, obligations, covenants, and
conditions set forth in this Agreement, shall be construed as both covenants and conditions
running with the land, and continue to be easements, servitudes, charges and encumbrances
appertaining to and upon, and covenants benefiting, binding and running with, the land,
buildings and improvements now or later existing upon or within the Property.                              Grantee's
interests herein shall         be enforceable as an        irrevocable easement running with Property,
coupled with an interest, and enforceable against Grantor and Owner (and their respective
Representatives) and all third parties claiming an interest in the Property through any of them.
Grantor and any future Owner of all or a portion of the Property, or any interest therein, shall
automatically be deemed               by acceptance of title thereto to have assumed all                  rights and
obligations created under this Agreement pertaining to such lands. The conveyance by Grantor
or any future Owner of fee simple title to any of the Property, whether voluntarily or by




                                                              D-3
 REF. #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.170 Filed 03/04/21 Page 170 of 266



operation of law, shall relieve only such Owner, of all obligations and Liabilities thereafter
accruing hereunder.


         2.2     Termination Event.      The Easement and Easement Rights, and Grantee's rights
and obligations hereunder with respect thereto, shall remain in full force and effect until USEPA
and/or Michigan Department of Environmental Quality otherwise unconditionally waives or
releases, in writing (a "Governmental Authority Determination"), Grantee from any and
all further obligations and Liabilities with respect to Environmental Actions in, on, or at the
Property (a "Termination Event").             Owner shall also have the right to seek, after notice and
consultation with Grantee, a Governmental Authority Determination that the Easement is no
longer required at any time.     In the event a Governmental Authority re-opens any investigation
of the Environmental Conditions on the Property after a Termination Event, and notice of such
re-opening is provided to Owner, Grantee shall have the right to access the Property in
accordance with this Agreement.


         2.3      Easement Termination and Release. Within thirty (30) days following such
Termination Event, the Trust shall deliver to Owner an executed and acknowledged agreement
(the "Termination Amendment") providing for the amendment and modification of this
Agreement to terminate the Easement Rights, and release and relinquish the Easement.


                     SECTION 3.        USE. OPERATION. AND COOPERATION.


         3.1      Grantee Access and Activities.


                  3.1.1    Grantee   and/or Grantee       Representatives   may   access and    use the
 Property, at all reasonable times and in accordance with the terms of this Agreement, for
 purposes of exercising the Easement Rights, so long as Owner is provided with at least
 seventy-two (72) hours prior notice, except in the event of an Emergency, or when otherwise
 required by any and all laws, statutes, ordinances, rules, or orders of any Governmental
 Authority having jurisdiction over the Property ("Laws"), in which case, the Grantee shall
 provide Owner with such advance notice as is reasonable under the circumstances.                    A
 Governmental       Authority    (or    its    representatives)   and/or    Owner     (and/or   Owner's
 Representatives) shall be permitted, should either so choose, to accompany Grantee during
 the exercise of the Easement Rights; provided that Grantee's exercise of its Easement Rights
 shall not be restricted in the event Owner or Governmental Authority is unable to be present.


                  3.1.2    With respect to any Pre-Existing Environmental Conditions,           Grantee
 shall, solely in accordance with the Settlement Agreement, this Agreement, and budgets and
 plans approved by the appropriate Governmental Authorities: (a) exclusively conduct, or have
 conducted, all     Environmental Actions at the Property, and design, install, operate, and
 maintain all Remediation Systems, without unreasonably interfering with Owner's operations
 thereon   or the    use and development thereof (provided            Owner has     previously provided
 Grantee with a description of Owner's use, development, and operations; and (b) provide
 Owner with all reports on the progress and resolution of such Environmental Actions that are
 provided to appropriate Governmental Authorities, and related communications from such
 Governmental Authorities concerning same.


                  3.1.3    Notwithstanding the foregoing or anything to the contrary set forth
 elsewhere herein, Owner shall be responsible for all costs caused by, arising from, or related
 to: (a) any reconfiguration or relocation of any Remediation Systems requested by Owner;
 and (b) any damage to or by any Remediation Systems to the extent resulting from the
 negligence or willful misconduct of Owner or any Owner Representative, except to the extent
 caused by Grantee or any of Grantee's Representatives.



                                                        D-4
 REF. #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.171 Filed 03/04/21 Page 171 of 266




         3.2     Owner's Activities and Restrictions on Use.


                  3.2.1    Owner may use the          Property only for nonresidential                 uses that are
 compatible the nonresidential cleanup criteria category referenced in MCL §324.20120a(l)(b)
 and/or Restrictions set forth in any Restrictive Covenant, or similar document, recorded
 against the Property (the "Intended Use") and for no other purpose.                              Any modifications
 required at, in, on, or below the Property by Owner to accommodate such Intended Use (the
 "Development Activities") shall be the sole obligation of Owner and conducted at such
 Owner's sole expense and shall be performed in accordance with any RRCP, so as to not: (a)
 exacerbate any Environmental Condition;               (b) violate any Restrictions in any Restrictive
 Covenant; or (c) unreasonably or materially interfere with, disrupt, impair, inhibit, impede,
 prevent, restrict, or otherwise impact (collectively, "Impact") any Environmental Action, to
 the extent performed pursuant to or in accordance with this Agreement, the Settlement
 Agreement, or as directed by a Governmental Authority.


                  3.2.2    No permanent markers may be placed on the Property without Owner's
 prior written    consent,    which      consent   shall    not   be   unreasonably         withheld,       delayed,    or
 conditioned;     provided,    however,      any    markers        required        by     Law    or   any     applicable
 Governmental Authority shall be placed in accordance with the specific requirements thereof.
 Upon granting such consent, Owner shall not remove, cover, obscure, or otherwise alter or
 interfere with the permanent markers placed on the Property, if required by USEPA, MDEQ or
 any other Governmental Authority, or otherwise in connection with the performance of any
 other Environmental Actions.         To the extent required by any Governmental Authority, Owner
 shall keep vegetation and other materials clear of the permanent markers to assure that the
 markers are readily visible.


         3.3.    Owner's Environmental Responsibilities.


                  3.3.1.   Except   as    otherwise    provided        in   this   Agreement,         Owner     shall   be
 responsible for any and all Environmental Compliance Liabilities to the extent caused by and
 arising from, or relating to: (a) any Pre-Existing Environmental Conditions exacerbated by
 Owner or any Owner's Representatives;              (b) violations of Owner's due care or continuing
 obligations (if any); or (c) any Environmental Condition caused by Owner or any Owner's
 Representatives.     Without limiting the generality of the foregoing, to the extent any Release
 or Environmental Condition on, at or affecting the Property is caused by, arises from, or
 relates to any act or omission of Owner, or any of Owner's Representatives, in violation of
 any Environmental Laws, any Restrictive Covenant, due care plan (or similar document), or
 this Agreement, then Owner, at its sole expense, shall conduct appropriate environmental
 response actions to remove, or mitigate exposure to, the Release and/or Environmental
 Condition, in compliance with any applicable Environmental Laws and any Governmental
 Authority directive.


                  3.3.2.   In the event an Environmental Condition is discovered on the Property
 that: (a) is not a Pre-Existing Environmental Condition; and (b) was not caused by Owner or
 any Owner's Representative; (i) as between Owner, RACER Properties, and Grantee, Owner
 shall have no liability or responsibility with respect to such Environmental Condition (except
 as specifically set forth above); and (ii) subject to the terms (including the funding limitations
 therein)   of the   Settlement Agreement and               approval        of any      remediation    action    by the
 applicable Governmental Authorities, such                 Environmental       Condition        may, as determined
 solely by Grantee and the applicable Governmental Authorities, be deemed a Pre-Existing
 Environmental Condition, in which case it is subject to Section 3.1.2.                           Owner specifically




                                                            D-5
 REF. #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.172 Filed 03/04/21 Page 172 of 266



 waives any Claims (as defined below) against RACER (as defined below) or the Property with
 respect to any matters relating to clause (ii) above.


                   3.3.3.     From and after the recording of this Agreement, Owner hereby assumes,
 at its sole expense and liability, the obligation to do all of the following in accordance with
 Environmental Law and this Agreement and any RRCP:                           (a) to properly operate, maintain,
 manage, remediate and dispose of any Surface Materials; (b) exercise its due care and/or
 comply with its continuing obligations (if any) relating to the Environmental Conditions; and
 (c) to perform and complete any and all: (i) demolition or renovations of improvements at
 the Property which are required by Law, or otherwise deemed necessary or desirable by
 Owner; and (ii) obligations with respect to the redevelopment, improvement and operation of
 the Property, and any Environmental Condition there at, on, in, under, or about, including but
 not limited to any obligations under any Environmental Law.


                   3.3.4.     Notwithstanding anything to the contrary set forth in this Agreement,
 with respect to any Pre-Existing Environmental Condition, neither Owner, nor any Owner
 Representative,         shall:      (a)    voluntarily    report     or    otherwise     communicate      with     any
 Governmental Authorities, except to the extent such report or communication is: (i) required
 by Environmental Law, including, but not limited, in connection with Owner's performance of
 a    Baseline     Environmental           Assessment      or    similar     document,     and     preparation      and
 implementation of any Due Care Plan or similar document, and efforts to obtain a prospective
 purchaser agreement or similar agreement from a Governmental Authority; (ii) in response
 to an order, directive, demand, or specific request of such Governmental Authorities; (iii)
 reasonably related to Owner's obligations under a brownfield plan, work plan or similar plans
 or documents associated with the funding of Owner's activities on the Property that are
 required to be disclosed to any third party in connection with such funding; or (iv) reasonably
 necessary to defend against or otherwise respond to a third party claim against Owner; or (b)
 except in connection with any of the foregoing, take any other action which is intended to
 result in any Governmental Authority or third party requesting or requiring Grantee to take,
 perform or cease any activity on or with respect to the Property, or increasing the cost or
 scope of any Environmental Actions.               Without prejudice to the foregoing, Owner and Owner's
 Representatives shall further notify Grantee in writing in advance of any permitted contact
 with any Governmental Authority concerning any Pre-Existing Environmental Condition of the
 Property, including any Environmental Action with respect thereto, and shall permit the
 Grantee to attend and participate in any communications with the Governmental Authorities.
 Owner and Owner's Representatives shall also deliver any and all Notices received from any
 Governmental Authority in any way related to the Property to the Grantee promptly after
 receipt thereof, and shall coordinate and cooperate with the Grantee, in responding to the
 same.


         3.4.      Future Restrictions on Owner's Use.                Owner hereby acknowledges that, from
and   after the        date   of   this    Agreement,     certain     additional   Restrictions,    relating   to    the
Environmental Actions and/or the use of the Property, may need to be recorded against the
Property as follows:


         (a) With respect to such Restrictions that are required by Environmental Law, or
approved by any Governmental Authority, Owner shall, promptly, upon being notified of the
need for such Restrictions by Grantee or any Governmental Authority, agree to and take every
action required to properly record such Restrictions, and/or


         (b)     With    respect to       any other Restrictions           reasonably   requested    by   Grantee to
implement        any    Environmental        Law    or    Governmental        Authority    requirement:     (i)     such
Restrictions shall not have a material adverse effect, proven                       by the Owner, on Owner's



                                                                D-6
 REF. #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.173 Filed 03/04/21 Page 173 of 266



operation, use, or development of the Property or the value thereof; and (ii) Owner shall have
the right to consent to such Restrictions, which consent shall not be unreasonably withheld,
delayed, or conditioned.

         In all cases, Grantee shall provide Grantor with: (A) prior notice of any meeting or
other procedure established by any Governmental Authority in connection with determining
whether or not such Restrictions are necessary or appropriate, and the opportunity to consult
in good faith with Grantee in connection therewith; (B) information and reasonable updates
with respect to such procedures and determination; and (C) and the opportunity, individually,
and together with any or all appropriate Governmental Authorities in connection therewith, to
participate     in   such     procedures          and    determinations,     to    the   extent    permitted       by   such
Governmental Authorities.

                     3.4.1.   In furtherance of this Section 3.4, Owner shall within thirty (30) days
 execute, deliver, and record, any and all documentation prepared by Grantee and approved
 by any applicable Governmental Authority, and required in order to effectuate and/or impose
 such additional  Restrictions or modifications. If Owner fails to execute and deliver the
 required documentation within such thirty (30) day or other applicable period, then Owner
 irrevocably appoints Grantee as attorney-in-fact for Owner with full power and authority to
 execute,     deliver and         record,    in    the    name       of Owner,    any    such   documentation,          which
 appointment is coupled with an interest, and is irrevocable.


                     3.4.2.   Any and all          Restrictions set forth         herein or added to the            Property
 pursuant to this provision shall be deemed to be covenants, conditions and Restrictions
 running with the land, affirmatively enforceable against and binding upon Grantor and any
 future Owner, and shall continue to be easements, servitudes, charges and encumbrances
 appertaining to and upon, and covenants benefiting, binding and running with, the land,
 buildings and improvements now or later existing upon or within the Property.


         3.5         Cooperation. Grantee and Owner (and their respective Representatives) shall
cooperate with        each     other in all        commercially reasonable respects, and as                    required     by
Environmental         Law     and   the     Settlement         Agreement,    in    connection     with:      (a)   Grantee's
performance and completion of any Environmental Actions and assisting Grantee in obtaining
a Governmental Authority Determination; (b) Grantee's exercise of its Easement Rights herein;
and (c) the integration and coordination of Owner's use, development, and operation of the
Property with any Environmental Actions as set forth in any RRCP.


         3.6         Utilities.   At Grantee's sole cost and expense, Grantee shall have access to all
available Utilities at the Property, to the extent reasonably necessary for Grantee to conduct,
or cause to be conducted, Environmental Actions in a cost-effective manner and as required
under this Agreement. Grantee shall pay its appropriate allocated share of such utility fees
based on mutual agreement of the Parties or pursuant to metered utilities and Grantee shall
be responsible for any damage to Utilities resulting from the exercise of the Easement Rights.
Except to the extent required by a Governmental Authority as part of Environmental Actions,
any and all management of Utilities which may be present at or below the Property, is the sole
obligation and liability of Owner.


         3.7.        Liens.


                     3.7.1.   Grantee       shall       keep   the    Property    free   and    clear   of   any    liens   or
 encumbrances of any kind ("Liens"), to the extent resulting from the exercise of the
 Easement Rights, except that Grantee may, in good faith, contest such Liens so long as it
 pays, removes, bonds or sets aside, or causes to be paid, removed, bonded or set aside,



                                                                 D-7
 REF. #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.174 Filed 03/04/21 Page 174 of 266



 adequate reserves, with respect to any such Liens being contested in good faith prior to being
 enforced against the Property.          Any damage caused by Owner to any Remediation Systems
 or other equipment related to the Environmental Actions shall become a Lien against the
 Property and Grantee shall be entitled to record any and all documents against the Property
 necessary to perfect such Lien.


                  3.7.2. This Agreement is, and shall at all times hereafter be, superior to: (a)
 the Lien of any mortgage or mortgages which may now or hereafter affect the Property, and
 to all advances made or hereafter to be made upon the security thereof and to the interest
 thereon, and to any agreements at any time made modifying, supplementing, extending or
 replacing any such         mortgages;     (b)   any ground or underlying            lease which      may now or
 hereafter affect the replacements and extension thereof; and (c) any other Liens which may
 hereafter affect the Property, to the extent permitted by Law.


         3.8      Settlement Agreement Limitations. Any Environmental Actions shall be subject
to the terms      of this Agreement,         any    RRCP, force       majeure      events    and    the   Settlement
Agreement (including, without limitation, the funding limitations of the Funding Accounts (as
defined in the Settlement Agreement) for the Environmental Actions).                             Grantee shall use
commercially      reasonable       efforts to    complete    any    Environmental         Actions   related   to   the
Property, as required by the Settlement Agreement.                    The terms of this Agreement and the
Easement Rights, to the extent they relate to Grantee's Environmental Actions, shall, in all
respects, be subject to the terms of the Settlement Agreement.                       Grantor, for itself and any
future Owners, hereby waives and releases Grantee and Grantee Representatives from and
against any and all liabilities for any additional Environmental Actions or other remediation or
other   work     by    Grantee,    whether      required    or    recommended       for    the    Property    by   any
Governmental Authority, to the extent it is not allowed for, or cannot be funded, under the
Settlement Agreement.         In the event of any conflict between the terms hereof and the terms
of the Settlement Agreement, the terms of the Settlement Agreement shall control.                             Grantor
hereby acknowledges that it has been provided with a copy of or access to, and has had an
opportunity to        review, the Settlement Agreement (available as of the Effective Date at
http://www.racertrust.org/About_RACER/Settlement_Agreement).


         3.9.     Surrender        and   Restoration.        Except    to    the    extent       precluded    by   the
Environmental Actions or required by any Governmental Authority or by Environmental Laws,
within ninety (90) days after the delivery by Owner of a Termination Amendment, Grantee
shall surrender and vacate the Property, and use all commercially reasonable efforts to restore
the Property to a reasonable condition, all Environmental Actions, Owner's activities, casualty,
condemnation, and ordinary wear and tear excepted. In connection therewith, Grantee shall
remove, at its sole cost (to the extent funding is available under the Settlement Agreement),
all Remediation Systems which are not required by any Governmental Authority to remain on
the Property within such ninety (90) day period; and restore any damage to the Property
resulting therefrom.


         3.10.    Waiver     and    Release.       EXCEPT TO        THE     EXTENT    OTHERWISE           EXPRESSLY
PROVIDED        FOR    IN   THIS   AGREEMENT,        GRANTOR,        FOR    ITSELF AND           FUTURE    OWNERS,
FOREVER        WAIVES,      RELEASES,     RELINQUISHES,           ACQUITS      AND     FOREVER        DISCHARGES
GRANTEE, RACER PROPERTIES LLC, THEIR AFFILIATES AND THEIR RESPECTIVE MEMBERS,
PARTNERS, VENTURERS, STOCKHOLDERS, DIRECTORS, MANAGERS, OFFICERS, SPOUSES,
LEGAL    REPRESENTATIVES,            AGENTS,      AND      SUCCESSORS        AND     ASSIGNS        (COLLECTIVELY
"RACER") FROM ANY AND ALL CLAIMS, DEMANDS, FINES, EXPENSES, DUTIES, OBLIGATIONS
AND LIABILITIES WHATSOEVER (COLLECTIVELY, "CLAIMS") ARISING FROM, RELATED TO
AND/OR OTHERWISE IN CONNECTION WITH, ALL ENVIRONMENTAL CONDITIONS AFFECTING,
OR WHICH MAY AFFECT, THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, CLAIMS ARISING



                                                            D-8
 REF. #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.175 Filed 03/04/21 Page 175 of 266



FROM OR RELATED TO ALL PRE-EXISTING ENVIRONMENTAL CONDITIONS, THAT GRANTOR
AND ANY FUTURE OWNERS MAY NOW HAVE, EVER HAD OR WILL EVER HAVE AGAINST RACER
IN CONNECTION THEREWITH.


         3.11.    Insurance.       Prior to entering the Property pursuant to this Agreement, Grantee
or Grantee's Representatives, as the case may be, shall deliver to Grantor a certificate of
insurance evidencing that Grantee or Grantee's Representatives, as appropriate, have in effect
the following underlying and      umbrella policies: a general liability and property damage
insurance policy with a combined single limit of at least One Million Dollars ($1,000,000) worth
of coverage for any one occurrence, an automobile public liability and property damage
insurance policy including owned, hired, rented or non-owned automotive equipment with a
combined single limit of at least One Million Dollars ($1,000,000), as well as employer's liability
insurance of at least One Million Dollars ($1,000,000) in the aggregate covering the activities
of Grantee and Grantee's Representatives, as appropriate, on or about the Property and
contractor's pollution and professional liability (if applicable) of at least One Million Dollars
($1,000,000) per occurrence, and Two Million Dollars ($2,000,000) in the aggregate; and that
Grantor and Grantee (and for policies owned by Grantee's Representatives) have been named
as additional insureds on all such insurance policies to the extent of Grantee's and Grantee's
Representatives' obligations hereunder.             All   such   policies shall   provide that Grantee will
endeavor to deliver to Grantor a minimum of thirty (30) days' advanced notice of cancellation,
to the extent commercially obtainable and practicable, and endorsed to provide a waiver of
subrogation as to Grantor and Grantor's Representatives.                The insurance shall be considered
primary insurance and Grantor's insurance, if any, shall be secondary.               Any deductibles will be
paid by the primary named insured. Grantee shall obtain and deliver to Grantor, upon request,
certificates of insurance from each of its contractors evidencing the coverage required by this
Section 3.11 in advance of any access to, or work at, the Property.


         3.12.   Waiver of Jury Trial.        EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAWS, ANY
RIGHT IT OR ITS AFFILIATES, SUCCESSORS OR ASSIGNS MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO       ANY       CLAIM    ARISING   OUT    OF,    UNDER     OR   IN     CONNECTION       WITH   THIS
AGREEMENT        OR   ANY     TRANSACTION       DOCUMENT.           THIS    PROVISION     IS   A    MATERIAL
INDUCEMENT TO GRANTEE ACCEPTING THIS AGREEMENT.


                                      SECTION 4. GENERAL TERMS.


         4.1.    Governing Law.         The laws of the State in which the Property is located shall
govern the validity, construction, enforcement, and interpretation of this Agreement. Each
Party hereby consents to the jurisdiction and venue of the Federal District Court and State
Courts located in the county in which the Property is located, waives personal service of any
and all process upon it, consents to service of process by registered mail directed to each Party




                                                          D-9
 REF. #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.176 Filed 03/04/21 Page 176 of 266



at the address for notices herein, and acknowledges that service so made shall be deemed to
be completed upon actual delivery thereof (whether accepted or refused).


         4.2.      Entire Agreement.      This Agreement contains the entire agreement between the
Parties concerning its subject matter, and supersedes and replaces all prior agreements and
understandings between Grantor and Grantee with respect to Grantee's access to the Property.


         4.3.      Paragraph Headings.       The paragraph headings appearing herein are for the
convenience of the Parties and are not to be used or construed so as to modify the terms and
conditions of this Agreement in any fashion.

         4.4.      Successors. Assigns, etc.      This Agreement shall inure to the benefit of, be
binding upon, and be enforceable by the Parties and their successors and assigns.


         4.5.      No Beneficiaries.      Except as otherwise specifically provided herein, nothing
expressed or implied in this Agreement is intended, or shall be construed, to confer upon or
give any person, firm, or corporation other than Grantee and Grantor/Owner, any rights or
remedies under or by reason of this Agreement.           Notwithstanding the foregoing or anything
to the contrary set forth elsewhere in this Agreement, both USEPA and MDEQ are intended to
be third party beneficiaries of this Agreement, and be entitled to enforce those terms of this
Agreement which the Grantee is entitled to enforce.


         4.5.      Notice.   Any notice, demand, or other communication required to be given or
to be served upon any Party hereunder shall be in writing and delivered to the person to whom
the notice is directed, either: (a) delivered by delivery service (including any express mail or
overnight delivery service); or (b) sent by electronic mail or by facsimile.        Any notice given by
overnight delivery service for next Business Day delivery shall be deemed given on the date
of deposit with the overnight carrier for next Business Day delivery.            Any notice, demand, or
other communication given other than by overnight carrier shall be deemed to have been given
and received when delivered (if by facsimile or electronic mail, as evidenced by a facsimile
receipt or date of electronic mail) to the address of the Party to whom it is addressed as stated
below.


          If to the Grantee:                                 With a Copy to:
          Revitalizing Auto Communities                      Revitalizing Auto Communities
          Environmental Response Trust                       Environmental Response Trust
          500 Woodward Avenue, Suite 2650                    500 Woodward Avenue, Suite 2650
          Detroit, Michigan 48226                            Detroit, Michigan 48226
          Attn:    Bruce Rasher, Redevelopment               Attn:   Carl P. Garvey, General Counsel
          Manager                                            Facsimile:   734.879.9537
          Facsimile:       734.879.9537                      Email: cgarvey@racertrust.org
          Email:    brasher@racertrust.org


          And a Copy to:                                     And a Copy to:
          Revitalizing Auto Communities                      RACER Trust
          Environmental Response Trust                       P.O. Box 43859
          500 Woodward Avenue, Suite 2650                    Detroit. MI 48243
          Detroit, Michigan 48226
          Attn:    Grant Trigger, Cleanup Manager
          Facsimile:       734.879.9537
          Email:    gtrigger@racertrust.org
                                                             And a Copy to:
                                                             Dawda, Mann, Mulcahy & Sadler, PLC



                                                      D-10
 REF. #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.177 Filed 03/04/21 Page 177 of 266



                                                                 39533 Woodward Avenue, Suite 200
                                                                 Bloomfield Hills, Michigan 48304
                                                                 Attn:    Edward C. Dawda
                                                                 Facsimile:       248.642.7791
                                                                 Email:    edawda@dmms.com


           If to Grantor:                                        And a Copy to:
           ECALP Corp.                                           Goldberg Weprin Finkel Goldstein LLP
           123 Grove Avenue, Suite 222                           1501 Broadway, 22nd Floor
           Cedarhurst, New York 11516                            New York, New York 10036
           Attn:   Andrew Spodek                                 Attn:    Andrew W. Albstein, Esq.
           Facsimile: ^516.295.2004                              Facsimile:       212.730.4518
           Email: aspodek@nationwidepostal.com                   Email:    aalbstein@gwfglaw.com



         4.7       Counterparts.     This   Agreement            may      be     executed      in    any   number     of
counterparts, each of which shall be deemed an original and all of which together shall
constitute a fully executed agreement, with the same effect and validity as a single, original
agreement signed by all of the Parties.          Signatures transmitted via facsimile or electronic mail
transmission shall have the same validity and effect as original signatures.


                                    SECTION 5.            DEFINITIONS.


         The following defined terms shall have the meaning ascribed thereto below:


         (a)       "Affiliate" means, with respect to any Person, any Person that controls, is
  controlled by or is under common control with such Person, together with its and their
  respective partners, venturers, directors, officers, stockholders, agents and employees. A
  Person shall be presumed to have control when it possesses the power, directly or indirectly,
  to direct, or cause the direction of, the management or policies of another Person, whether
  through ownership of voting securities, by contract or otherwise.


         (b)       "Bankruptcy Code" means Title 11 of the United States Code, as amended
  and/or   supplemented      from   time    to    time,    together       with    any    similar     Law   relating   to
  bankruptcy,      insolvency,   reorganization,      restructuring,           winding    up    or    composition     or
  adjustment of a Person's debts.


         (c)       "Bankruptcy Court" means the                  United    States    Bankruptcy Court for the
 Southern District of New York.


         (d)       "Bankruptcy Documents" means, collectively, the Confirmation Order and
 the "Plan" described therein, the Settlement Agreement, the Trust Agreement and any other
 documents relating to the Trust or the Property filed with the Bankruptcy Court in connection
 with the Case, or delivered pursuant thereto.


         (e)       "Baseline Environmental Assessment" or "BEA" means a written report
 prepared in accordance with Parts 201 and/or 213 of Michigan's NREPA (as defined below),
 and the regulations promulgated thereunder, that confirms that, among other things, the
 Property is a "facility" and/or a "site" as those terms are defined in those Acts.


         (f)       "Business Day" means any day other than: (i) a Saturday, Sunday or federal
 holiday; or (ii) a day on which commercial banks in the State are authorized or required to
 be closed for all or any portion of the normal business hours of the day.



                                                          D-ll
 REF. #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.178 Filed 03/04/21 Page 178 of 266




          (9)         "Case"     means    that      certain   Chapter          11   case   filed   by   Motors    Liquidation
 Company (f/k/a General Motors Corporation) and jointly administered with the Chapter 11
 cases of its affiliated debtors under Case No. 09-50026 (REG).


          (h)         "Confirmation Order" means that certain Findings of Fact, Conclusions of
 Law, and Order Pursuant to Sections 1129(a) and (b) of the Bankruptcy Code and Rule 3020
 of the Federal Rules of Bankruptcy Procedure Confirming Debtors' Second Amended Joint
 Chapter 11 Plan, dated March 29, 2011, issued by the Bankruptcy Court and filed as Docket
 No. 9941 in the Case approving, among other things the "Plan" described therein and the
 Settlement Agreement.


          (i)         Intentionally omitted.


          (J)          "Due Care Plan" or "DCP" means a written report documenting Grantor's or
 Owner's due care requirements of MCL 324.20107a and/or continuing obligations set forth in
 42 U.S.C. Section 9601(40) related to its Intended Use of the Property.


          (k)         "Emergency" means any event, condition, or circumstance which poses, or
 without immediate action will pose, a threat of: (i) imminent danger to the safety of Persons
 at the Property; (ii) significant or structural damage to, the Easement Area, the remaining
 Property,       or    the    Remediation         Systems;      (iii)    a   Release,      Environmental     Condition     or
 Environmental Compliance Liability; or (iv) violation of a Restriction.


          (I)         "Environmental Action" means,                      subject to the terms of the Settlement
 Agreement,           any    response,   removal,      investigation,          sampling,     remediation,        reclamation,
 closure,    post-closure, corrective action, engineering controls, institutional controls, deed
 restrictions, oversight costs and Operation, Maintenance and Monitoring activities authorized
 or required under the Settlement Agreement or under any Law with respect to the Property.


          (m)         "Environmental Claims" means, with respect to the Property, any and all
 Claims     or    Demands       brought      or    instigated     by     any    Governmental        Authority     under any
 Environmental Law or with respect to Environmental Condition, and/or any and all third party
 Claims or demands (including without limitation those based on negligence, trespass, strict
 liability, nuisance, toxic tort or detriment to human health or welfare) due to any actual or
 threatened Release and whether or not seeking any Liabilities.


          (n)         "Environmental Compliance Liability" means any Liability arising from, or
 related to, an Environmental Claim, any Environmental Condition or any other violation of any
 Environmental Law.


          (o)         "Environmental Condition" means any Release or other event, circumstance
 and/or condition existing at, on, in, under or about the Property, or the ambient air around
 the Property.


          (P)         "Environmental Laws" means any and all Laws relating to pollution, noise
 and/or odor control, wetlands pollution, the protection or restoration of health, safety or the
 environment, natural resources, and/or the use, transportation, presence, storage, handling,
 disposal,       discharge,     recycling,    treatment,        generation,         processing,     labeling,     production,
 release, contamination or disposal of threatened Release of Hazardous Substance, including,
 without limitation, the following:               (i) the Clean Air Act, 42 U.S.C. Section 7401 et seq.) (ii)
 the Resource Conservation and Recovery Act, 42 U.S.C.                                Section 6901       et seq.)    (iii) the
 Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. Section
 9601 et seq.) (iv) the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq.)



                                                                  D-12
 REF. #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.179 Filed 03/04/21 Page 179 of 266



 (v) the Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.-, (vi) the Safe Drinking
 Water Act, 42 U.S.C. Section 300f et seq .;                (vii) OSHA, 29 U.S.C. 651 et seq .; (viii) the
 Emergency Planning and Community Right to Know Act, 42 U.S.C. Section 11001 et seq. - and
 (ix) the Oil Pollution Act of 1990, 33 U.S.C. Section 2701 et seq.m, as in effect on the Effective
 Date, and including the analogous Laws of the State including but not limited to applicable
 provisions of Michigan's Natural Resources and Environmental Protection Act, MCL 324.101
 etseq. ("NREPA") and applicable tribal or local Law counterparts, as any of the foregoing has
 been, and may be, reauthorized, amended, supplemented, and/or replaced from time to time.


         (q)        "Hazardous Substances" means all                    materials,   substances,      and     wastes,
 defined,      designated,    regulated   or   classified    as     hazardous,    toxic   or   radioactive     under
 Environmental Laws, whether by type or by quantity, and shall include but not be limited to
 petroleum or any derivative or by-product thereof and asbestos-containing materials.


         (r)       "OMM" means the operation, monitoring and maintenance activities required
 as a form of Environmental Action under the Settlement Agreement.


         (s)       "Party" refers to either Grantor or Grantee, as appropriate, and as a party to
 this Agreement.


         (t)       "Person" refers to an            individual,    corporation,   partnership,      limited   liability
 company, association, trust, unincorporated organization or other entity.


         (u)       "Pre-Existing        Environmental             Condition"      means    any      Environmental
 Condition existing as of the Effective Date for which the Trust has actual knowledge and is
 obligated to perform Environmental Actions under the PSA, the Settlement Agreement, or any
 other Bankruptcy Document.


         (v)       "Release" means releasing, spilling,               leaking,    pumping,     pouring, emitting,
 emptying, discharging, injecting, escaping, leaching, disposing, transporting or dumping of
 Hazardous Substances, or as otherwise defined under any Environmental Law, or otherwise
 relating to themanufacture, processing, distribution, use, treatment, storage, disposal,
 transport or handling of Hazardous Substances.

         (w)        "Remediation Systems" means that or those certain machinery, equipment
 and fixtures used in connection with the Environmental Action, including without limitation,
 treatment sheds, monitoring wells, monitoring devices, vapor extraction systems, pump and
 treat systems, air sparge and compressor systems, bioremediation systems, oil and water
 separators and associated personal property and fixtures.


         (x)       "Restrictions" means those restrictions, covenants, conditions, reservations,
 controls (engineering, land use, institutional and otherwise), easements or rights-of-way,
 affecting the future use of, access to, or activities on the Property, relating to the ongoing
 Environmental Actions at, on, in, under or about the Property, and otherwise limiting the use
 and/or development of the Property to the Intended Use or to implement the Settlement
 Agreement, whether agreed to by the Parties or required by any Governmental Authority.


         (y)       "Restrictive Covenant" means a                  recorded document that sets forth the
 Restrictions     on   the   Property   and    is   based    upon    the   form   required     by   the   applicable
 Governmental Authority, i.e., MDEQ's model Restrictive Covenant applicable to Part 201, Part
 111, and or Part 213 of NREPA, whichever is applicable.




                                                            D-13
 REF. #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.180 Filed 03/04/21 Page 180 of 266




         (z)     "Settlement Agreement" means that certain Environmental Response Trust
 Consent Decree and Settlement Agreement among Motors Liquidation Corporation (f/k/a
 General     Motors Corporation) and its affiliated debtors, the States, and EPLET, LLC (not
 individually   but   solely   in   its   representative     capacity    as    Administrative   Trustee    of the
 "Environmental Response Trust" established thereby) that established the Trust, notice of
 which was published in the 75 Fed.  Reg. 66390 (Oct. 28, 2010) and a copy of which is
 available             as                 of          the                Effective              Date           at
 http://racertrust.org/About_RACER/Settlement_Agreement.


         (aa)    "States" means collectively, the United States of America (on behalf of the
 Environmental Protection Agency and the Saint Regis Mohawk Tribe), the States of Delaware,
 Illinois, Indiana,   Kansas,       Michigan,   Missouri,    New Jersey,        New York, Ohio, Virginia and
 Wisconsin, and the Louisiana Department of Environmental Protection and the Department of
 Environmental Protection of the Commonwealth of Pennsylvania.


         (bb)    "Surface Materials" means any and all discarded materials located on or at
 the surface of the Property, including, but not limited to: building materials from demolition
 activities; domestic and industrial trash; tires; automotive parts; used containers which held
 materials such as paint, antifreeze, gasoline, and other household substances; materials
 painted with lead-based paints or otherwise; wood, and other materials which may have been
 painted with lead-based paints; and roof shingles and other building materials which may
 contain asbestos-containing materials.


         (cc)    "Trust     Agreement"          means   that       certain    "Environmental    Response    Trust
 Agreement" described in the Settlement Agreement, pursuant to which the Trust was formed.


         (dd)    "Utilities" means any and all water, gas, electric, septic and sanitary and storm
 water utilities and related infrastructure, that service the Property or any portion thereof.


         This Instrument is exempt from State and County Transfer Tax pursuant to Michigan
 Compiled Laws §§ 207.526(a) and 207.505(a).


                                    [SIGNATURES ON FOLLOWING PAGES]




                                                            D-14
 REF. #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.181 Filed 03/04/21 Page 181 of 266



                        Signature Page to Environmental Easement Agreement


                  IN    WITNESS     WHEREOF,            the      Parties    have   executed      and   delivered   this
 Agreement as of the date and year first written above.



  GRANTOR:                                              ECALP CORP.
                                                        a New York corporation
  Dated as of                        , 201
                                                        By:
                                                        Name:      Andrew Spodek
                                                        Title:




 STATE OF
                                         )    SS:
 COUNTY OF


 On the          day of                             , 201     ., before me a Notary Public for the State and
 County aforesaid, personally appeared                                             , who acknowledged himself or
 herself to be the                  of                                                  a                          and
 that   he,   being    authorized   to       do   so,   executed      the   foregoing       Environmental   Easement
 Agreement for the purposes therein contained by signing the name of said entity by himself
 or herself as such officer.




 WITNESS my hand and seal the day and year aforesaid.



                                                            Print Name:
                                                            Notary Public, State of _
                                                            County of
                                                            Acting in the County of_
                                                            My commission expires:




                                                               D-15
 REF. #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.182 Filed 03/04/21 Page 182 of 266



                         Signature Page to Environmental Easement Agreement



                  IN WITNESS WHEREOF, the Parties have executed this Agreement on the date
 and year first written above.


  GRANTEE:                                      REVITALIZING AUTO COMMUNITIES
                                                ENVIRONMENTAL RESPONSE TRUST,
  Dated as of                     , 201         a trust formed under the laws of the State of
                                                New York


                                                By:     EPLET, LLC, acting solely in its capacity as
                                                Administrative Trustee of Revitalizing Auto
                                                Communities Environmental Response Trust




                                                By:
                                                         ELLIOTT P. LAWS, not individually,
                                                         but acting solely in his capacity
                                                         as Managing Member




 DISTRICT/STATE OF
                                                 )    SS:
 CITY/COUNTY OF


                  On the          day of                    , 201    before me a Notary Public for the
 District/State    and     City/County    aforesaid,    personally    appeared   Elliott   P.    Laws   who
 acknowledged himself to be the Managing Member of EPLET, LLC, as Administrative Trustee
 of the REVITALIZING AUTO COMMUNITIES ENVIRONMENTAL RESPONSE TRUST (the "Trust"),
 Sole Member of RACER Properties LLC, a Delaware limited liability company,                     and that he,
 being authorized to do so, executed the foregoing Environmental Easement Agreement on
 behalf of RACER PROPERTIES LLC, not individually, but solely in his capacity as Managing
 Member of EPLET, LLC, Administrative Trustee of the Trust, its Sole Member, for the purposes
 therein contained by signing his name.




                      WITNESS my hand and seal the day and year aforesaid.




                                                     Print Name:
                                                     Notary Public, District/State of
                                                     City/County of
                                                     Acting in the City/County of
                                                     My commission expires:




 TAX PARCEL IDENTIFICATION NUMBER:                      63-64-14-21-101-007




                                                        D-16
 REF. #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.183 Filed 03/04/21 Page 183 of 266




 DRAFTED BY AND WHEN RECORDED MAIL TO:


 Carl P. Garvey
 General Counsel
 Revitalizing Auto Communities Environmental Response Trust
 500 Woodward Avenue, Suite 2650
 Detroit, Michigan 48226




                                            D-17
 REF. #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.184 Filed 03/04/21 Page 184 of 266



                                           EXHIBIT A


                             LEGAL DESCRIPTION OF PROPERTY


 All those tracts or parcels of land lying and being in the City of Pontiac, Oakland County, State
 of Michigan, and being more particularly described on as follows:


 Part of lot 500, including vacated streets and alleys lying adjacent to said lots of the "Plat of
 Modem Housing Corporation Addition", as recorded in Liber 20 of Plats on Page 22, Oakland
 County Records, all or part of Lots 1 through 23, inclusive, Block 1, including vacated
 streets and alleys lying adjacent to said lots of "Modern Housing Corporation's Oakland
 Park", a subdivision of part of the North Vi of Section 21, Township 3 North, Range 10 East
 as recorded in Liber 46 of Plats on Page 21, Oakland County Records; including part of
 Sections 20 and 21, Township 3 North, Range 10 East, all being located in the City of
 Pontiac, Oakland County, State of Michigan and being more particularly described as
 follows:


         Commencing at the East 1/4 corner of Section 20, Township 3 North, Range 10 East,
 as recorded in Liber 20101, Page 712, Oakland County Records, said point also being the
 West 1/4 of Section 21, Township 3 North, Range 10 East, thence along the East Section line
 of said Section 20, North 6 degrees 58 minutes 26 seconds West, 147.20 feet to the Point of
 Beginning and the North right-of-way line of East Montcalm Street (variable width), thence
 along said North right-of-way line, South 84 degrees 26 minutes 26 seconds West, 1,280.69
 feet; thence North 07 degrees 33 minutes 31 seconds West, 614.02 feet; thence North 02
 degrees 09 minutes 35 seconds West, 66.80 feet; thence North 84 degrees 05 minutes 48
 seconds East, 244.44 feet; thence North 05 degrees 54 minutes 12 seconds West, 741.12
 feet; thence North 84 degrees 05 minutes 48 seconds East, 1,788.80 feet; thence South 05
 degrees 54 minutes 12 seconds East, 153.03 feet; thence North 84 degrees 05 minutes 48
 seconds East, 91.20 feet; thence South 05 degrees 54 minutes 12 seconds East, 116.97
 feet; thence North 84 degrees 05 minutes 48 seconds East, 385.00 feet to the Westerly
 right-of-way line of North Glenwood Avenue; thence along said right-of-way the following
 courses: South 05 degrees 54 minutes 12 seconds East, 300.00 feet to a curve to the right;
 thence along said curve an arc distance of 144.17 feet, radius 300.00 feet, central angle 27
 degrees 32 minutes 04 seconds, and chord bearing of South 07 degrees 51 minutes 50
 seconds West, 142.79 feet; thence South 21 degrees 37 minutes 52 seconds West, 489.35
 feet to a curve to the left; thence along said curve an arc distance of 192.56 feet, radius
 400.00 feet, central angle of 27 degrees 34 minutes 56 seconds, and chord bearing of
 South 07 degrees 50 minutes 24 seconds West, 190.71 feet; thence South 05 degrees 57
 minutes 05 seconds East, 100.25 feet to the North right-of-way line of East Montcalm Street
 (variable width); thence along the said right-of-way line, South 83 degrees 49 minutes 03
 seconds West, 606.04 feet to a deflection point; thence South 84 degrees 26 minutes 26
 seconds West, 303.94 feet to the Point of Beginning. Containing 71.858 acres, more or less.


 Subject to all recorded easements and rights-of-way.


 Tax Parcel ID Number:      63-64-14-21-101-007


 Commonly known as:         711 North Glenwood Avenue, Pontiac, Michigan 48340




                                                 D-18
 REF. # 11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.185 Filed 03/04/21 Page 185 of 266



                                         EXHIBIT E


                            DECLARATION OF RESTRICTIVE COVENANT
                           OR ENVIRONMENTAL RESTRICTIVE COVENANT


                                      rTo Be Provided!




                                              E-l
 REF. #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.186 Filed 03/04/21 Page 186 of 266



                                                  EXHIBIT F


                                                  SITE PLAN




                                            711 N, Glenwood Ave.
                                       Pontine, Michigan 182112




                               Panel
                              litHiihlary
                                                                   I



                                                                           m ^

                                                                                             |




                                                                                         t

                                              3l«ll=Ull4)®f




         1                                                                           «




                                                                       ^   m     «




                          o   250      500 Feet




                                                     F-l
 REF #11970, portion of
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.187 Filed 03/04/21 Page 187 of 266




                         EXHIBIT 5
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.188 Filed 03/04/21 Page 188 of 266




             FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT


           This First Amendment to Purchase and Sale Agreement (this "First
  Amendment") is effective as of the date provided below (the "Effective Date")
  and is entered into by and between RACER PROPERTIES LLC, a Delaware limited
  liability company ("Seller"), and ECALP CORP., a New York corporation ("Buyer").
  Seller and Buyer may be referred to below individually as "Party" and collectively
  as "Parties."


                                       RECITALS


        Buyer and Seller entered into a Purchase and Sale Agreement dated as of
  January 7, 2019 ("Agreement"), for the purchase and sale of certain real property
  situated at 711 North Glenwood Avenue, City of Pontiac, County of Oakland, State
  of Michigan ("Property"), and as more particularly described in the Agreement.


        Buyer and Seller desire to amend the Agreement in certain respects, subject
  to and in accordance with, the terms of this First Amendment.


          In consideration of the foregoing, the mutual promises and covenants
  contained herein, and for other good and valuable consideration, the receipt and
  sufficiency of which are hereby acknowledged, Buyer and Seller do hereby agree as
  follows:

        1.     First Amendment.   As of the Effective Date of this First Amendment,
  and provided that within two (2) business days following the Effective Date of this
  First Amendment, Buyer will deliver to Title Company the sum of $500.00 in
  consideration for such extensions (the "Inspection Period Extension Fee") in
  accordance with Section 2.2.4(c) and 3.3(c) of the Agreement, (i) each of the
  Physical Inspection Period and the Title Inspection Period (collectively referred to
  herein as the "Inspection Period") shall be extended to a date that is thirty (30)
  days from the Effective Date (or the next business day thereafter, if such 30th day
  is not a business day); and (ii) Purchaser shall have the right to exercise one (1)
  additional thirty (30) day extension of the Inspection Period, upon delivery of an
  additional $500.00 to Title Company, which amount shall be added to and referred
  as the Inspection Period Extension Fee.


 All references to the "Inspection Period" in the Agreement and in this First
 Amendment shall mean and refer to the Inspection Period as same are extended by
 this First Amendment. All time periods in the Agreement which run from or are tied
 to the Inspection Period, shall automatically be extended to run from or be tied to
 (as the case may be) the Inspection Period as same are extended by this First-
 Amendment.


        The Title Company, per PSA Basic Terms of the Agreement, is as follows:

               First American Title Insurance Company
               Patricia A. Cadena, National Escrow Officer
               National Commercial Services
               900 Wilshire Drive, Suite 260
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.189 Filed 03/04/21 Page 189 of 266




               Troy, Michigan 48084
               Tel: 248.458.7207
               Fax: 866.714.8131
               Email: pcadena@firstam.com


         2.     Ordering Title Commitment. Section 3.1.1 of the Agreement provides
  that "[pjromptly after the Effective Date, Buyer may obtain at its own expense,
                                                                                    and
  deliver, or cause to be delivered, to Seller, a title insurance commitment
                                                                             (the "Title
  Commitment") from the Title Company.


        Buyer acknowledges that Seller has informed Buyer that Title Company
                                                                                 has
  informed Seller that the Title Commitment will take approximately thirty
                                                                           (30) days
  to complete once ordered and cost approximately            $5,500,   given the complex
  ownership history of the Property.

       The parties also agree and acknowledge that Buyer has requested that Seller
  consent to a modification of the EEA (as such term is defined in the Agreemen
                                                                                t).

        Buyer agrees that it will, by not later than such date which is three (3)
  Business  Days following the earlier of (i) the parties' execution of a further
  amendment to the Agreement to ratify the amended EEA, and (ii) written
                                                                                 notice
  from either party that it is no longer willing to negotiate an EEA Amendme
                                                                               nt prior
  to completion thereof to the mutual satisfaction of the parties, either: (a)
                                                                                accept
  the Property's title "as is" and inform Seller in writing of such acceptance, or
                                                                                   (b)
  order the Title Commitment from the Title Company and comply with the applicable
  provisions of Article 3 (Title and Survey) of the Agreement, as amended
                                                                          by this
  First Amendment.


        3.     Miscellaneous.

                (a)    Except as specifically modified hereby, the Agreement shall
  continue in full force and effect and is hereby ratified and confirmed as amended
                                                                                    by
  this First Amendment.


              (b)    This First Amendment shall         be   construed,   interpreted,    and
  enforced under the laws of the State of Michigan.


                (c)   This First Amendment is binding upon and shall inure to the
  benefit of the parties and their respective permitted successors and assigns
                                                                               under
  the Agreement.


              (d)    All capitalized terms not defined in this First Amendment shall
  have the same meaning ascribed to those terms in the Agreement.


              (e)    In the   event of any   conflict   between the terms     of this    First
 Amendment and the terms of the Agreement, the terms of this First Amendme
                                                                           nt
 shall govern and control.

            (f)  This First Amendment may be executed in counterparts, each of
 which may be deemed an original, and both of such counterparts together
                                                                         shall
                                             2
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.190 Filed 03/04/21 Page 190 of 266




  constitute one and the same instrument.        Signatures delivered by telephone
  facsimile or email shall be fully effective to bind the signatory or signatories,
  although hard copies will be provided promptly upon request.

                (g)     The Recitals are by this reference incorporated herein and made
  a part of this First Amendment.

               (h)   The Effective Date of this First Amendment shall be the date on
  which both Parties have executed this First Amendment.      If the Parties do not
  execute this First Amendment on the same date, the Effective Date shall be the
  date the last Party signs this First Amendment.

    [Remainder of the page left blank intentionally; Signature page follows]




                                           3
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.191 Filed 03/04/21 Page 191 of 266




          The Parties have executed this First Amendment as of the dates set forth
    below their respective signatures.



                                        BMYER;


                                       ECALP CORP.,
                                       a New York, corporation



                                       By:

                                       Its: Authorized Signatory


                                       Date: May iO, 2019


                                       SELLER:


                                       RACER PROPERTIES LLC,
                                       a Delaware limited liability company


                                       By: Revitalizing Auto Communities
                                           Environmental Response Trust,
                                             Sole Member of RACER Properties LLC


                                       By: EPLET, LLC, acting solely in its capacity
                                             as Administrative Trustee of Revitalizing
                                             Autoimmunities Environmental
                                             Response Trust



                                       By:
                                               elliott"jStaws,jiot individual^
                                               but acting solely in his capacity as
                                               Managing Member


                                       Date:     ^jyliuyL. ^ . 2019




                                         4
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.192 Filed 03/04/21 Page 192 of 266




                         EXHIBIT 6
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.193 Filed 03/04/21 Page 193 of 266




         SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

         This Second Amendment to Purchase and Sale Agreement (this "Second
  Amendment")  is effective as of the date provided below (the "Second
  Amendment Effective Date") and is entered into by and between RACER
  PROPERTIES LLC, a Delaware limited liability company ("Seller"), and ECALP
  CORP., a New York corporation ("Buyer").                   Seller and Buyer may be referred to
  below individually as "Party" and collectively as "Parties."


                                              RECITALS


         Buyer and Seller entered into a Purchase and Sale Agreement dated as of
  January 7, 2019 ("Agreement"), for the purchase and sale of certain real property
  situated at 711 North Glenwood Avenue, City of Pontiac, County of Oakland, State
  of Michigan ("Property"), and as more particularly described in the Agreement.


         Thereafter Buyer and Seller entered into an Amendment to Purchase and
  Sale Agreement (the "First Amendment") on or about May 10, 2019.


         Buyer and Seller desire to further amend the Agreement in certain respects,
  subject to and in accordance with, the terms of this Second Amendment.


         In   consideration    of    the   foregoing,   the     mutual   promises   and     covenants
  contained herein, and for other good and valuable consideration, the receipt and
  sufficiency of which are hereby acknowledged, Buyer and Seller do hereby agree as
  follows:

         1.     Basic Terms. The Basic Terms are hereby modified as follows:


                a. "Deposit:        N/A" is deleted     in    its entirety and   replaced    with   the
                   following language: "New Diligence Deposit: $50,000".


                b. The language after "Outside Closing Date" is deleted in its entirety
                   and replaced with the following: "August 31, 2020".


         2.     The Physical Inspection Period.          Seller and Buyer acknowledge that the
  Physical Inspection Period has expired and that Purchaser may not terminate this
  Agreement in accordance with Section 2.2.2 of the Agreement, except as otherwise
  expressly provided pursuant to this Second Amendment.


        3.     Buyer's New Diligence.    For purposes of this Agreement, the "New
  Diligence Completion Date" shall be such date that is the later of (a) (I) Buyer's
  completion of its Baseline Environmental Assessment and (II) Buyer's receipt of
  each of those Environmental Comfort Letters (as such term is defined below)
  sought by Buyer or (provided that Buyer shall not be permitted to continue to
  pursue an Environmental Comfort Letter following Buyer's receipt of a final, non
  appealable written notice from the applicable governmental or quasi-governmental
  body that such body will not issue the applicable Environmental Comfort Letter that
  Buyer is seeking); and (b) the date that the Title Company indicates that it is
  prepared to issue an owner's policy of title insurance for the Property subject only
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.194 Filed 03/04/21 Page 194 of 266




  to the       Permitted      Encumbrances and              in form     otherwise acceptable to           Buyer at
   normal       rates for such       policy.        Notwithstanding the foregoing,             unless otherwise
   provided by the Parties in writing, in no event shall the New Diligence Completion
   Date be later than the date that is three-hundred sixty-five (365) days from the
  Second Amendment Effective Date.


           4.         Buyer's Phase I.     In consideration for Buyer depositing with the Escrow
  Agent the New Diligence Deposit in the manner set forth herein, Buyer shall have
  access to the Property from the Second Amendment Effective Date until the New
  Diligence Completion              Date in accordance with the terms and conditions of the
  Access       Agreement       to    perform        a   Phase    I   environmental    assessment,         Phase   II
  environmental assessment and any further environmental testing of the Property as
  reasonably required by Buyer's environmental consultants in order to permit Buyer
  to complete a Baseline Environmental Assessment and obtain any comfort letters or
  a Prospective Purchaser Agreement ("PPA") from State or Federal authorities as
  Buyer requires in           its sole discretion          (collectively the "Environmental Comfort
  Letters"). Within five (5) Business Days after the Second Amendment Effective
  Date, Buyer shall deliver the New Diligence Deposit to the Title Company, by
  certified check or wire transfer of immediately available funds, which New Diligence
  Deposit will be held by the Title Company in escrow in accordance with a written
  escrow agreement in the form annexed hereto as Exhibit A.                               At the Closing, the
  New Diligence Deposit (together with any accrued interest thereupon) will be refunded
  to Buyer, except as otherwise provided herein.                      If the Closing fails to occur on or prior
  to the Outside Closing Date by reason of: (a) Buyer's default under the Agreement; or
  (b) Buyer's failure to close for any reason other than (i) Seller's failure to obtain the
  release of the Treasury Lien by the New Diligence Completion Date or (ii) Seller's
  inability to deliver title to the Property to Purchaser in accordance with the terms of the
  Agreement (including but not limited to delivery of title to the Property subject only to
  the Permitted Exceptions), then the New Diligence Deposit (together with any accrued
  interest thereupon) will automatically, and without further act, be paid to Seller (along
  with all other Deposit funds then held in escrow by the Title Company).


          5.          The Title Inspection Period.              Buyer agrees that within five (5) Business
  Days following Second Amendment Effective Date, Buyer will order (i) the Title
  Commitment from the Title Company, and (ii) the Survey.                            Buyer shall instruct the
  Title Company to deliver a copy of the Title Commitment to Seller concurrent with
  the delivery thereof to Buyer.               Within fifteen (15) days following Buyer's receipt of
  the Title Commitment, Buyer will deliver an Objection Notice to Seller (if at all).
  Prior to      the    expiration     of Seller's         Response     Period,   Seller will    deliver    Seller's
  Response Notice to Buyer setting forth which Objection Items, if any, Seller will
  cause to be insured over or removed, in its sole and absolute discretion, without
  regard to reasonableness, on or before the Closing Date.                          Seller's failure to deliver
  a Seller's Response Notice in accordance with this Section 5 will be treated as if
  Seller had elected to not take any action with respect to any Objection Items,
  thereby rendering them Permitted Exceptions (defined below), unless Buyer elects
  to   terminate       this   Agreement        in       accordance    with   this   Section    3.1.2(b)    of the
  Agreement.




                                                             2
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.195 Filed 03/04/21 Page 195 of 266




         6.     Closing Date.         Section 6.1.1 of the Agreement is hereby deleted in its
  entirety and replaced with the following:


                "Except as          otherwise   provided     herein    or subsequently        modified   in
                writing by the Parties, the Sale shall close (the "Closing") at 11:00 am
                (Detroit time) on or before August 31, 2020 (the "Closing Date").


         7.     Assignment.          Section 14.10 of the Agreement is hereby modified by
  deleting the following language from the second sentence:


                "provided, however, Buyer may assign this Agreement to Affiliate or
                an    entity owned        or controlled      by Andrew      Spodek,       without Seller's
                consent"


  and replacing such language with:


                "provided, however, Buyer may assign this Agreement to Affiliate or
                an entity owned or controlled by (x) Andrew Spodek, or (y) members
                of Andrew Spodek's family or (y) trusts for the benefit of members of
                Andrew Spodek's family, without Seller's consent and without release
                of Buyer's obligations under this Agreement"


         8.     Miscellaneous.


                (a)     Except       as   specifically    modified    hereby,      the   Agreement   shall
  continue in full force and effect and is hereby ratified and confirmed as amended by
  this Second Amendment.


                (b)     This Second Amendment shall be construed, interpreted, and
  enforced under the laws of the State of Michigan.


                (c)     This Second Amendment is binding upon and shall inure to the
  benefit of the parties and their respective permitted successors and assigns under
  the Agreement.


                (d)     All    capitalized terms         not defined   in   this   Second    Amendment
  shall have the same meaning ascribed to those terms in the Agreement.


                (e)     In the event of any conflict between the terms of this Second
  Amendment and the terms of the Agreement or the First Amendment, the terms of
  this Second Amendment shall govern and control.


                (f)     This Second Amendment may be executed in counterparts, each
  of which may be deemed an original, and both of such counterparts together shall
  constitute   one    and    the    same instrument,      Signatures delivered by telephone
  facsimile or email        shall   be fully effective to bind the signatory or signatories,
  although hard copies will be provided promptly upon request.

                (g)     The Recitals are by this reference incorporated herein and made
  a part of this Second Amendment.

                                                     3
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.196 Filed 03/04/21 Page 196 of 266




                 (h)    The Effective Date of this Second Amendment shall be the date
     on which both Parties have executed this Second Amendment. If the Parties do not
     execute this Second Amendment on the same date, the Effective Date shall be the
     date the last Party signs this Second Amendment.

           The Parties have executed this First Amendment as of the dates set forth
     below their respective signatures.


                                          BUYER:


                                          ECALP CORIy,
                                          a New York mq           ion



                                          By:
                                                   Andrew Spodek
                                          Its:     Authorized Signatory

                                          Date: July 2£ 2019




                                          SELLER:


                                          RACER PROPERTIES LLC,
                                          a Delaware limited liability company

                                          By: Revitalizing Auto Communities
                                                 Environmental Response Trust,
                                                 Sole Member of RACER Properties LLC

                                          By: EPLET, LLC, acting solely in its capacity
                                              as Administrative Trustee of Revitalizing
                                              Auto Communities Environmental
                                                 Response Trust



                                          By:
                                                   ELLIOTT P. LAWS, not individually,
                                                   but acting solely in his capacity as
                                                  Managing Member


                                          Date:    July    2019




                                            4
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.197 Filed 03/04/21 Page 197 of 266




               (h)   The Effective Date of this Second Amendment shall be the date
  on which both Parties have executed this Second Amendment. If the Parties
                                                                            do not
  execute this Second Amendment on the same date, the Effective Date shall
                                                                            be the
  date the last Party signs this Second Amendment.

        The Parties have executed this First Amendment as of the dates set
                                                                           forth
  below their respective signatures.


                                        BUYER:


                                        ECALP CORP.,
                                       a New York corporation



                                       By:
                                                Andrew Spodek
                                       Its:     Authorized Signatory

                                       Date: July      2019




                                       SELLER:

                                       RACER PROPERTIES LLC,
                                       a Delaware limited liability company


                                       By: Revitalizing Auto Communities
                                           Environmental Response Trust,
                                           Sole Member of RACER Properties LLC


                                       By: EPLET, LLC, acting solely in its capacity
                                           as Administrative Trustee of Revitalizing
                                              Auto Communities Environmental
                                              Response Trust



                                       By:
                                              /SSoffKTXWVnot individually^
                                               but acting solely in his capacity as
                                               Managing Member

                                       Date: July^ 2019




                                         4
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.198 Filed 03/04/21 Page 198 of 266




                                  EXHIBIT A


                              Escrow Agreement


                               [To be attached]




                                      5
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.199 Filed 03/04/21 Page 199 of 266




                                                         t   A M £ %

                                                                            i
                                                  A                             i-




                    First American Title Insurance Company
                                                 ESCROW AGREEMENT



  This Agreement is entered into this         day of July, 2019, between:


  SELLER: RACER PROPERTIES LLC
     And
  BUYER: ECALP CORP.


  PROPERTY ADDRESS: 711 North Glenwood Avenue, City of Pontiac, County of Oakland, State of Michigan (the
  "Property")


  TITLE INSURANCE FILE NUMBER OR LEGAL DESCRIPTION: NCS-944677-MICH (pc)


  Buyer and Seller request that the National Commercial Service Division of First American Title Insurance
  Company at its Office located at 900 Wilshire Dr., Ste. 260, Troy, Ml 48084 ("Escrow Agent") act as their Escrow
  Agent to hold the sum of $50,000.00 ("Deposit"), which Deposit is being delivered to Escrow Agent herewith. Upon
  written acceptance by Escrow Agent of these instructions and the delivery of the Deposit to Escrow Agent, Escrow
  Agent shall hold and deliver the Deposit to, or at the direction of, the parties in accordance with these instructions.   It
  is agreed that joint written instructions from BOTH SELLER AND BUYER must be provided to Escrow Agent to
  authorize the release of the Deposit. The term of this escrow agreement shall be in accordance with the Purchase
  and Sale Agreement between Buyer and Seller dated as of January 7, 2019 for the purchase and sale of the Property
  (as amended, the "Purchase and Sale Agreement"; a copy of which has been furnished to Escrow Agent) and may be
  extended by joint written instructions from BUYER AND SELLER.

  In the event that (i) a dispute arises between Buyer and Seller as to the disposition of the Deposit, or (ii) Escrow
  Agent does not receive JOINT written instructions from Buyer and Seller during the term of this escrow (as that term
  may be extended by joint written instructions from Buyer and Seller), or (iii) Escrow Agent does not receive a final,
  non-appealable order from a court of competent jurisdiction instructing Escrow Agent as to how to deliver the Deposit,
  Escrow Agent may at its discretion, continue holding the Deposit.


  Escrow Agent shall hold the deposit in accordance with the Purchase and Sale Agreement.


  The Escrow Agent shall not be paid any fee or other compensation for this service.

  If Escrow Agent receives conflicting instructions or claims to the funds held in escrow, then it may take any one or
  more of the following actions:

           1.   It may hold all or any portion of the funds, securities or documents affected by the conflicting
                instructions or claims in Escrow and take no further action until otherwise directed, either by mutual
                written instructions from all interested Parties or final order of a court of competent jurisdiction; or

           2.   It may initiate an interpleader action in any court in the State of Michigan having jurisdiction, naming all
                interested Parties and depositing ail or any portion of the funds affected by the adverse claims with the
                clerk of the court in full compliance of its responsibilities under these instructions.

  Upon delivering or applying all funds deposited with it hereunder in accordance with these instructions, Escrow Agent
  shall be released from any further liability under these instructions (except for damages to the parties, if any, caused
  by Escrow Agent's gross negligence or intentional actions or omissions), it being expressly understood that liability is
  limited by the terms and provisions set forth in these instructions. By acceptance of these instructions, Escrow Agent
  acknowledges that it is acting in the capacity of a depository only. Escrow Agent shall not be responsible for the
                                                              6
      Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.200 Filed 03/04/21 Page 200 of 266



RACER PROPERTIES LLC, a Delaware limited liability company   ECALP CORP., a New York corporation

By:      Revitalizing Auto Communities
         Environmental Response Trust,
         Sole Member of RACER Properties LLC

By:      EPLET, LLC, acting solely in its capacity
         as Administrative Trustee of Revitalizing
         Auto Communities Environmental
         Response Trust
                                                                              7
                                                                       /      7

By:                                                          By:
         Elliott P. Laws, not individually, but acting              Andrew Sppdek
         Solely in his capacity as Managing Member           Its:   Authorized Signatory




ACCEPTED BY:




National Commercial Services Division
Ftnrt American Titie insurance Company
900 Wilshire Dr., Ste. 260
Troy, Ml 48084


Telephone: (248) 458-7200
Facsimile: (866) 714-8131
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.201 Filed 03/04/21 Page 201 of 266




  failure of any bank used as a depository for funds received pursuant to this Agreement.
                                                                                                       Escrow Agent's liability
  hereunder shall in all events be limited to return to the party or parties entitled thereto,
                                                                                                 the funds retained in escrow
  less any reasonable expenses which Escrow Agent may incur in the administration of the
                                                                                                     funds, including, without
  limitation, attorneys' fees and litigation expenses paid in connection with the defense,
                                                                                                   negotiation or analysis of
  claims against it, by reason of litigation or otherwise, arising out of the administration of
                                                                                                the escrow, all of which costs
  Escrow Agent shall .without notice, be entitled to deduct from amounts on deposit hereunder.




  SELLER (or its Agent)                                                       BUYER (or its Agent)

  RACER PROPERTIES LLC, a Delaware limited liability company                  ECALP CORP., a New York corporation

  By:      Revitalizing Auto Communities
           Environmental Response Trust,
           Sole Member of RACER Properties LLC

  By       EPLET, LLC, acting solely in its capacity
           as Administrative Trustee of Revitalizing
           Auto Communities Environmental
           Response Trust




           By:
                                                                             By:
          Ellioft P. Laws, not ingjyjdoally, but acting                                Andrew Spodek
          Solely in his capacity as Managing Member                          Its       Authorized Signatory




 ACCEPTED BY:



 National Commercial Services Division

 First American Title Insurance Company
 900 Wilshire Dr., Ste. 260
 Troy, Ml 48084

 Telephone: (248) 458-7200
 Facsimile: (866) 714-8131




                                                            7
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.202 Filed 03/04/21 Page 202 of 266




                         EXHIBIT 7
   Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.203 Filed 03/04/21 Page 203 of 266


          Facilities, Asset Management



          UNITED 5TT/STES
         pogialsbmce

May h , 2020
 VIA:     USPS Priority Express Mail and First Class Mail (Signature Required)

 Racer Properties LLC
 Attn: Carl Garvey, General Counsel
 500 Woodward Ave. Suite 2650
 Detroit, Ml 48226-3416


RE:     Option to Purchase-Notice of Exercise of Option to Purchase Northeast Metro Michigan
        Metoplex, 711 N. Glenwood Ave., Pontiac, Ml 48340-9997 (the 'Property')


 Dear Mr. Garvey:


This letter is in reference to the United States Postal Service Ground Lease Agreement ("Lease"),
dated November 29th, 2004, made by and between GENERAL MOTORS CORPORATION, a
Delaware corporation, as the "Landlord." and the UNITED STATES POSTAL SERVICE, an
independent establishment of the executive branch of the government of the United States, as the
tenant under the Lease ("Postal Service"). Racer Properties LLC, a Delaware limited liability
company, became the successor in interest to the Landlord by that Quitclaim Deed dated March
31, 201 1 and recorded on July 11, 2014 in the public records of Oakland County Michigan in Book
47205 Page 77.


In accordance with Article 21 Option to Purchase in the Lease, this letter hereby constitutes notice
pursuant to Section 21.1, Grant of Option in the Lease, that the Postal Service, hereby elects to
purchase the fee simple title to the Premises described in Paragraph 2.1 of the Lease as the "real
property consisting of approximately 72.5 acres located at 71 1 North Glenwood
Avenue , Pontiac, Michigan 48340-9000, described in Exhibit A and all appurtenances
thereto (the "Land"), together with all buildings ('Buildings"), structures , pavement ,
lighting fixtures and other improvements now or later installed or constructed upon the
Land (the Buildings and all structures, pavement, lighting fixtures and other
improvements being herein collectively referred to as the "Improvements", for the
purchase price of $10.00 ("Purchase Price"). Such conveyance shall be free of liens per the
requirements of Section 21 .3(a) of the Lease. The Purchase Date for this purchase, if reasonably
acceptable to Landlord shall be September 9, 2020. On the Purchase Date, the Postal Service
shall pay the Purchase Price and the Landlord shall provide in a Deed substantially in the form
attached to the Lease as Exhibit D as provided for in Section 21.3(b) of the Lease.


Prior to the Purchase date, the Postal Service will contact you to let you know the closing agent's
contact information so that you can properly deliver the deed and other required closing
documents, and make arrangements to receive the Purchase Price.


If you have any questions, please do not hesitate to contact Philip Doyle at (336) 544-3830.
Philip. q. dovle@usps.gov




        PO Box 27497
        Greensboro, NC 27498-1 103


        Visit us @ usps.com
  Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.204 Filed 03/04/21 Page 204 of 266


Sincerely,




Joseph Lowe
Contracting Officer
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.205 Filed 03/04/21 Page 205 of 266




                         EXHIBIT 8
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.206 Filed 03/04/21 Page 206 of 266

                                                           Revitalizing Auto Communities
           ,                                               Environmental Response Trust
       B




 August 21, 2020


 VIA FEDERAL EXPRESS


 Andrew Spodek
 ECALP Corp.
 123 Grove Avenue, Suite 222
 Cedarhurst, NY 11516


        Re:      Purchase and Sale Agreement ("PSA") dated December 27, 2018,
                 between RACER Properties LLC ("RACER") and ECALP Corp. ("Buyer")
                 re 711 North Glenwood Avenue, Pontiac, Michigan (the "Property")


 Dear Mr. Spodek:


 This letter is RACER'S notice that it is terminating the above-referenced PSA.


 As explained in RACER'S discussions with your legal counsel, the United States Postal
 Service ("USPS") has exercised its option to purchase the Property in accordance with its
 Ground Lease dated November 29, 2004, which was identified in Section 6.2.1 of the PSA.
 A copy of the USPS's formal "Notice of Exercise of Option to Purchase Northeast Metro
 Michigan Metroplex" was provided to your counsel on May 11, 2020.


 USPS has met the Ground Lease terms and conditions under which it may exercise its
 option to purchase the Property, and therefore RACER must terminate the PSA.


 Patricia Cadena of First American Title Insurance Company is copied on this letter as
 confirmation for her to disburse to Buyer the $51,000 in escrowed funds First American is
 holding on behalf of Buyer.


 RACER appreciates the working relationship it has had with Buyer.    If the USPS transaction
 is terminated for some reason, RACER will contact you to determine Buyer's interest in
 purchasing the Property.


 Sincerely,




 Bruce Rasher
 Redevelopment Manager


 cc:    Stewart Wolf, Esq. and Andrew W. Albstein, Esq (via Federal Express)
        Goldberg Weprin Finkel Goldstein LLP, 1501 Broadway, 22nd Floor, New York, NY
           10036, Tel: 212-301-6940


        Patricia Cadena, First American Title Insurance Company (via email only)
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.207 Filed 03/04/21 Page 207 of 266




                                      STATE OF MICHIGAN

                IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

  RACER PROPERTIES,

         Plaintiff,                                          Case No. 20-184360-CB

  v                                                          Hon. Martha D. Anderson

  ECALP CORP., a foreign corporation,

        Defendant.
 ______________________________________________________________________________

  Frances Belzer Wilson (P68650)         Glenn L. Smith (P43156)
  Brian Considine (P53783)               WHEELER UPHAM, P.C.
  DAWDA, MANN, MULCAHY & SADLER Attorneys for Defendant
  Attorneys for Plaintiff                250 Monroe Ave NW, Ste 100
  39533 Woodward Ave., Suite 200         Grand Rapids, MI 49503
  Bloomfield Hills, MI 48304             (616) 459-7100
  (248) 642-3700                         Smith@wuattorneys.com
  fwilson@dmms.com
  bconsidine@dmms.com
 ______________________________________________________________________________

                    DEFENDANT’S ANSWER TO COMPLAINT
 ______________________________________________________________________________




                                                                                                  cument Submitted for Filing to MI Oakland County 6th Circuit Court.
        NOW COMES Defendant ECALP CORP., by and through its attorneys, Wheeler Upham,

 P.C., and answers Plaintiff’s Complaint as follows:

        1.      Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “1” of the Complaint.

        2.      Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “2” of the Complaint.

        3.      Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “3” of the Complaint.




                                                  1
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.208 Filed 03/04/21 Page 208 of 266




        4.      Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “4” of the Complaint and respectfully refers this

 Court to the documents referenced therein for their true and accurate terms, content, context, and

 meaning, except admits that, upon information and belief, Plaintiff is the owner of the real property

 commonly known as 711 North Glenwood Avenue, Pontiac, Michigan.

        5.      Defendant admits the allegations set forth in paragraph “5” of the Complaint.

                                  JURISDICTION AND VENUE

        6.      Paragraph “6” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a

 response is required, Defendant denies knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in paragraph “6” of the Complaint and respectfully refers all

 questions of law to the Court.

        7.      Paragraph “7” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a




                                                                                                         cument Submitted for Filing to MI Oakland County 6th Circuit Court.
 response is required, Defendant denies knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in paragraph “7” of the Complaint and respectfully refers all

 questions of law to the Court.

        8.      Paragraph “8” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a

 response is required, Defendant denies knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in paragraph “8” of the Complaint and respectfully refers all

 questions of law to the Court.




                                                  2
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.209 Filed 03/04/21 Page 209 of 266




        9.      Paragraph “9” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a

 response is required, Defendant denies knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in paragraph “9” of the Complaint and respectfully refers all

 questions of law to the Court.

        10.     Paragraph “10” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a

 response is required, Defendant denies knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in paragraph “10” of the Complaint and respectfully refers all

 questions of law to the Court.

        11.     Paragraph “11” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a

 response is required, Defendant denies knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in paragraph “11” of the Complaint and respectfully refers all




                                                                                                         cument Submitted for Filing to MI Oakland County 6th Circuit Court.
 questions of law to the Court.

                                         BACKGROUND

        12.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “12” of the Complaint.

        13.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “13” of the Complaint.

        14.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “14” of the Complaint.




                                                  3
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.210 Filed 03/04/21 Page 210 of 266




        15.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “15” of the Complaint.

        16.     Paragraph “16” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a

 response is required, Defendant denies knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in paragraph “16” of the Complaint and respectfully refers all

 questions of law to the Court.

                      GROUND LEASE BETWEEN RACER AND USPS

        17.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “17” of the Complaint and respectfully refers this

 Court to the documents referenced therein for their true and accurate terms, content, context, and

 meaning.

        18.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “18” of the Complaint and respectfully refers this




                                                                                                         cument Submitted for Filing to MI Oakland County 6th Circuit Court.
 Court to the documents referenced therein for their true and accurate terms, content, context, and

 meaning.

        19.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “19” of the Complaint and respectfully refers this

 Court to the documents referenced therein for their true and accurate terms, content, context, and

 meaning.

        20.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “20” of the Complaint and respectfully refers this




                                                  4
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.211 Filed 03/04/21 Page 211 of 266




 Court to the documents referenced therein for their true and accurate terms, content, context, and

 meaning.

        21.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “21” of the Complaint and respectfully refers this

 Court to the documents referenced therein for their true and accurate terms, content, context, and

 meaning.

        22.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “22” of the Complaint and respectfully refers this

 Court to the documents referenced therein for their true and accurate terms, content, context, and

 meaning.

        23.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “23” of the Complaint and respectfully refers this

 Court to the documents referenced therein for their true and accurate terms, content, context, and

 meaning.




                                                                                                         cument Submitted for Filing to MI Oakland County 6th Circuit Court.
                      RACER MARKETS THE PROPERTY FOR SALE
                              AND ENTERS INTO PSA

        24.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “24” of the Complaint.

        25.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “25” of the Complaint.

        26.     Defendant admits the allegations set forth in paragraph “26” of the Complaint.

        27.     Defendant denies the allegations set forth in paragraph “27” of the Complaint and

 respectfully refers this Court to the documents referenced therein for their true and accurate terms,

 content, context, and meaning.

                                                  5
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.212 Filed 03/04/21 Page 212 of 266




        28.     Defendant denies the allegations set forth in paragraph “28” of the Complaint and

 respectfully refers this Court to the documents referenced therein for their true and accurate terms,

 content, context, and meaning.

        29.     Paragraph “29” of the Complaint purports to paraphrase the PSA and therefore does

 not set forth an allegation to which a response is required. To the extent a response is required,

 Defendant denies the allegations set forth in paragraph “29” of the Complaint and respectfully

 refers this Court to the documents referenced therein for their true and accurate terms, content,

 context, and meaning

        30.     Paragraph “30” of the Complaint purports to paraphrase the PSA and therefore does

 not set forth an allegation to which a response is required. To the extent a response is required,

 Defendant denies the allegations set forth in paragraph “30” of the Complaint and respectfully

 refers this Court to the documents referenced therein for their true and accurate terms, content,

 context, and meaning.

        31.     Paragraph “31” of the Complaint purports to paraphrase the PSA and therefore does




                                                                                                         cument Submitted for Filing to MI Oakland County 6th Circuit Court.
 not set forth an allegation to which a response is required. To the extent a response is required,

 Defendant denies the allegations set forth in paragraph “31” of the Complaint and respectfully

 refers this Court to the documents referenced therein for their true and accurate terms, content,

 context, and meaning.

        32.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “32” of the Complaint.

        33.     Paragraph “33” of the Complaint purports to paraphrase the PSA and therefore does

 not set forth an allegation to which a response is required. To the extent a response is required,

 Defendant denies the allegations set forth in paragraph “33” of the Complaint and respectfully



                                                  6
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.213 Filed 03/04/21 Page 213 of 266




 refers this Court to the documents referenced therein for their true and accurate terms, content,

 context, and meaning.

        34.     Paragraph “34” of the Complaint purports to paraphrase the PSA and therefore does

 not set forth an allegation to which a response is required. To the extent a response is required,

 Defendant denies the allegations set forth in paragraph “34” of the Complaint and respectfully

 refers this Court to the documents referenced therein for their true and accurate terms, content,

 context, and meaning.

        35.     Paragraph “35” of the Complaint purports to paraphrase the PSA and therefore does

 not set forth an allegation to which a response is required. To the extent a response is required,

 Defendant denies the allegations set forth in paragraph “35” of the Complaint and respectfully

 refers this Court to the documents referenced therein for their true and accurate terms, content,

 context, and meaning.

        36.     Paragraph “36” of the Complaint purports to paraphrase the PSA and therefore does

 not set forth an allegation to which a response is required. To the extent a response is required,




                                                                                                      cument Submitted for Filing to MI Oakland County 6th Circuit Court.
 Defendant denies the allegations set forth in paragraph “36” of the Complaint and respectfully

 refers this Court to the documents referenced therein for their true and accurate terms, content,

 context, and meaning.

        37.     Paragraph “37” of the Complaint purports to paraphrase the PSA and therefore does

 not set forth an allegation to which a response is required. To the extent a response is required,

 Defendant denies the allegations set forth in paragraph “37” of the Complaint and respectfully

 refers this Court to the documents referenced therein for their true and accurate terms, content,

 context, and meaning.




                                                 7
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.214 Filed 03/04/21 Page 214 of 266




        38.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “38” of the Complaint.

        39.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “39” of the Complaint.

        40.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “40” of the Complaint.

        41.     Defendant denies the allegations set forth in paragraph “41” of the Complaint and

 respectfully refers this Court to the documents referenced therein for their true and accurate terms,

 content, context, and meaning.

                         USPS EXERCISES OPTION TO PURCHASE

        42.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations contained in paragraph “42” of the Complaint.

        43.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations contained in paragraph “43” of the Complaint.




                                                                                                         cument Submitted for Filing to MI Oakland County 6th Circuit Court.
        44.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations contained in paragraph “44” of the Complaint.

          RACER NOTIFIES PURCHASER OF EXERCISED OPTION, ECALPS
            DEFAULT, AND TERMINATION AND EXPIRATION OF PSA

        45.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “45” of the Complaint.

        46.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations contained in paragraph “46” of the Complaint except admits that Defendant

 “wanted to close on the sale of the Property.”




                                                  8
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.215 Filed 03/04/21 Page 215 of 266




        47.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “47” of the Complaint.

        48.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “48” of the Complaint except admits that Defendant

 received the Termination Notice and otherwise respectfully refers this Court to the documents

 referenced in paragraph “48” of the Complaint for their true and accurate terms, content, context,

 and meaning.

        49.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “49” of the Complaint except avers that despite

 Defendant being ready, willing, and able to close on August 31, 2020 (and to accept title subject

 to the alleged Option), Plaintiff refused to proceed with a closing and repudiated the PSA in

 advance of “August 31, 2020, the “Outside Closing Date” pursuant to the Second Amendment of

 the PSA (hereinafter the “Law Day”).

        50.     Defendant denies the truth of the allegations set forth in paragraph “50” of the




                                                                                                      cument Submitted for Filing to MI Oakland County 6th Circuit Court.
 Complaint.

        51.     Paragraph “51” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a

 response is required, Defendant denies the truth of the allegations set forth in paragraph “51” of

 the Complaint and respectfully refers all questions of law to the Court.

        52.     Defendant denies the allegations in paragraph “52” of the Complaint.

        53.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “53” of the Complaint except avers that despite

 Defendant being ready, willing, and able to close on August 31, 2020 (and to accept title subject



                                                  9
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.216 Filed 03/04/21 Page 216 of 266




 to the alleged Option), Plaintiff refused to proceed with a closing and repudiated the PSA in

 advance of the Law Day.

        54.     Paragraph “54” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a

 response is required, Defendant denies the truth of the allegations set forth in paragraph “54” of

 the Complaint and respectfully refers all questions of law to the Court and avers that despite

 Defendant being ready, willing, and able to close on August 31, 2020 (and to accept title subject

 to the alleged Option), Plaintiff refused to proceed with a closing and repudiated the PSA in

 advance of the Law Day.

        55.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “55” of the Complaint.

        56.     Paragraph “56” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a

 response is required, Defendant denies the truth of the allegations set forth in paragraph “56” of




                                                                                                        cument Submitted for Filing to MI Oakland County 6th Circuit Court.
 the Complaint and respectfully refers all questions of law to the Court and refers this Court to the

 documents referenced therein for their true and accurate terms, content, context, and meaning.

        57.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “57” of the Complaint and avers that despite

 Defendant being ready, willing, and able to close on August 31, 2020 (and to accept title subject

 to the alleged Option), Plaintiff refused to proceed with a closing and repudiated the PSA in

 advance of the Law Day.

        58.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “58” of the Complaint.



                                                 10
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.217 Filed 03/04/21 Page 217 of 266




        59.     Defendant admits the allegations set forth in paragraph “59” of the Complaint.

        60.     Paragraph “60” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a

 response is required, Defendant denies the truth of the allegations set forth in paragraph “60” of

 the Complaint and respectfully refers all questions of law to the Court.

        61.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “61” of the Complaint except avers that despite

 Defendant being ready, willing, and able to close on August 31, 2020 (and to accept title subject

 to the alleged Option), Plaintiff refused to proceed with a closing and repudiated the PSA in

 advance of the Law Day.

                                        COUNT I
                                 DECLARATORY JUDGMENT

        62.     In response to the allegations set forth in paragraph “62” of the Complaint,

 Defendant restates and reiterates each and every response set forth above as though fully set forth

 at length herein.




                                                                                                       cument Submitted for Filing to MI Oakland County 6th Circuit Court.
        63.     Defendant admits the allegations set forth in paragraph “63” of the Complaint.

        64.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “64” of the Complaint.

        65.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “65” of the Complaint.

        66.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “66” of the Complaint and respectfully refers this

 Court to the documents referenced therein for their true and accurate terms, content, context, and

 meaning.

                                                 11
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.218 Filed 03/04/21 Page 218 of 266




        67.     Paragraph “67” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a

 response is required, Defendant denies the truth of the allegations set forth in paragraph “67” of

 the Complaint and respectfully refers all questions of law to the Court and avers that despite

 Defendant being ready, willing, and able to close on August 31, 2020 (and to accept title subject

 to the alleged Option), Plaintiff refused to proceed with a closing and repudiated the PSA in

 advance of the Law Day.

        68.     Paragraph “68” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a

 response is required, Defendant denies the truth of the allegations set forth in paragraph “68” of

 the Complaint and respectfully refers all questions of law to the Court.

        69.     Paragraph “69” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a

 response is required, Defendant denies the truth of the allegations set forth in paragraph “69” of




                                                                                                         cument Submitted for Filing to MI Oakland County 6th Circuit Court.
 the Complaint and respectfully refers all questions of law to the Court.

        70.     Paragraph “70” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a

 response is required, Defendant denies knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in paragraph “70” of the Complaint and respectfully refers all

 questions of law to the Court.

        71.     Defendant denies knowledge or information sufficient to form a belief as to the

 truth of the allegations set forth in paragraph “71” of the Complaint except Defendant admits that

 “[Defendant] has demanded that RACER complete the sale.”



                                                  12
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.219 Filed 03/04/21 Page 219 of 266




         72.    Paragraph “72” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a

 response is required, Defendant denies knowledge or information sufficient to form a belief as to

 the truth of the allegations set forth in paragraph “72” of the Complaint and respectfully refers all

 questions of law to the Court.

                                         COUNT II
                                    BREACH OF CONTRACT

         73.    In response to the allegations set forth in paragraph “73” of the Complaint,

 Defendant restates and reiterates each and every response set forth above as though fully set forth

 at length herein.

         74.    Defendant admits the allegations set forth in paragraph “74” of the Complaint.

         75.    Paragraph “75” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a

 response is required, Defendant denies the truth of the allegations set forth in paragraph “75” of

 the Complaint and respectfully refers all questions of law to the Court.




                                                                                                         cument Submitted for Filing to MI Oakland County 6th Circuit Court.
         76.    Paragraph “76” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a

 response is required, Defendant denies the truth of the allegations set forth in paragraph “76” of

 the Complaint, respectfully refers all questions of law to the Court, and avers that having

 repudiated the PSA, Plaintiff loses the benefit of any limitation of remedies included in Section

 11.3.

         77.    Paragraph “77” of the Complaint does not make any allegations against the

 Defendant, but instead states a legal conclusion to which no response is required. To the extent a




                                                  13
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.220 Filed 03/04/21 Page 220 of 266




 response is required, Defendant denies the truth of the allegations set forth in paragraph “77” of

 the Complaint and respectfully refers all questions of law to the Court.

        Any allegation of the complaint not specifically responded to above is hereby denied.



                                                    Respectfully submitted,

  Dated: January 8, 2021                     By:    /s/ Glenn L. Smith
                                                    Glenn L. Smith (P43156)
                                                    Wheeler Upham, P.C.
                                                    Attorneys for Defendant




                                                                                                      cument Submitted for Filing to MI Oakland County 6th Circuit Court.




                                                   14
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.221 Filed 03/04/21 Page 221 of 266




                                      STATE OF MICHIGAN

                IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

  RACER PROPERTIES,

         Plaintiff,                                          Case No. 20-184360-CB

  v                                                          Hon. Martha D. Anderson

  ECALP CORP., a foreign corporation,

        Defendant.
 ______________________________________________________________________________

  Frances Belzer Wilson (P68650)         Glenn L. Smith (P43156)
  Brian Considine (P53783)               WHEELER UPHAM, P.C.
  DAWDA, MANN, MULCAHY & SADLER Attorneys for Defendant
  Attorneys for Plaintiff                250 Monroe Ave NW, Ste 100
  39533 Woodward Ave., Suite 200         Grand Rapids, MI 49503
  Bloomfield Hills, MI 48304             (616) 459-7100
  (248) 642-3700                         Smith@wuattorneys.com
  fwilson@dmms.com
  bconsidine@dmms.com
 ______________________________________________________________________________

           DEFENDANT’S AFFIRMATIVE AND/OR SPECIAL DEFENSES
 ______________________________________________________________________________




                                                                                                       cument Submitted for Filing to MI Oakland County 6th Circuit Court.
        NOW COMES Defendant ECALP CORP., by and through its attorneys, Wheeler Upham,

 P.C., and for its Special and/or Affirmative Defenses states as follows:

        1.      The First Count, Second Count, and the relief sought in the ad damnum clauses

 each fail to state a cause action upon which relief can be granted.

        2.      The United States Postal Service (“USPS”) has a vital interest in the subject matter

 of this action based on its purported Option to purchase the Property.

        3.      The presence of the USPS in this action is, therefore, essential particularly since

 there is no indication that the Option was ever consummated and the time to do so potentially

 expired on September 12, 2020.

                                                  1
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.222 Filed 03/04/21 Page 222 of 266




        4.      As such, Plaintiff’s failure to include the USPS as a necessary party to this action

 warrants dismissal pursuant to MCR 2.205.

        5.      The First Count, Second, and the relief sought in the ad damnum clauses are each

 barred by the doctrine(s) of waiver, estoppel, laches and unclean hands.

        6.      This action is barred in whole or in part by Plaintiff’s repudiation of the PSA and

 breach of the covenant of good faith and fair dealing in refusing to proceed with the closing on or

 before August 31, 2020 even though (i) the Option was not a condition to the PSA; and (ii)

 Defendant was ready, willing, and able to close under the PSA subject to all potential rights

 asserted by USPS.

        7.      Defendant expressly reserves the right to assert additional defenses and/or

 affirmative defenses.



                                                   Respectfully submitted,

  Dated: January 8, 2021                     By:   /s/ Glenn L. Smith
                                                   Glenn L. Smith (P43156)




                                                                                                       cument Submitted for Filing to MI Oakland County 6th Circuit Court.
                                                   Wheeler Upham, P.C.
                                                   Attorneys for Defendant
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.223 Filed 03/04/21 Page 223 of 266




                                      STATE OF MICHIGAN

                IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

  RACER PROPERTIES,

         Plaintiff,                                      Case No. 20-184360-CB

  v                                                      Hon. Martha D. Anderson

  ECALP CORP., a foreign corporation,

         Defendant,

  and

  ECALP CORP., a foreign corporation,

         Counter-Plaintiff,

  v

  RACER PROPERTIES,

         Counter-Defendant.

 ______________________________________________________________________________




                                                                                        cument Submitted for Filing to MI Oakland County 6th Circuit Court.
  Frances Belzer Wilson (P68650)            Glenn L. Smith (P43156)
  Brian Considine (P53783)                  WHEELER UPHAM, P.C.
  DAWDA, MANN, MULCAHY & SADLER Attorneys for Defendant/Counter-Plaintiff
  Attorneys for Plaintiff/Counter-Defendant 250 Monroe Ave NW, Ste 100
  39533 Woodward Ave., Suite 200            Grand Rapids, MI 49503
  Bloomfield Hills, MI 48304                (616) 459-7100
  (248) 642-3700                            Smith@wuattorneys.com
  fwilson@dmms.com
  bconsidine@dmms.com
 ______________________________________________________________________________

                        DEFENDANT’S COUNTERCLAIM
 ______________________________________________________________________________

        NOW COMES Defendant ECALP CORP., by and through its attorneys, Wheeler Upham,

 P.C., and for its Counterclaim states as follows:


                                                     1
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.224 Filed 03/04/21 Page 224 of 266




                                 PRELIMINARY STATEMENT

        These counterclaims arise out of Plaintiff’s repudiation of the Purchase and Sale

 Agreement (“PSA”) (Complaint Exhibit 4) and its improper decision to abdicate any

 responsibility to close under the parties’ contract to sell certain property at 711 North Glenwood

 Avenue, Pontiac, Michigan (the “Property”). Instead, Plaintiff refused to proceed with a closing

 under the false premise that USPS’s exercise of a purchase option (the “Option”) automatically

 excused Plaintiff from closing with Defendant, even though (i) the Option was not a condition to

 the PSA; (ii) the closing for the Option was set by USPS after the Law Date to close with

 Defendant; and (iii) Defendant was and remains ready, willing, and able to close and purchase the

 Property subject to all potential rights asserted by USPS.

                                       COUNTERCLAIMS

        1.      Defendant repeats and realleges the allegations set forth in paragraphs “1” through

 “89” of its contemporaneously filed Answer to the Complaint as though set forth at length herein.

        2.      Defendant entered into the PSA with Plaintiff for the purchase of the Property on




                                                                                                      cument Submitted for Filing to MI Oakland County 6th Circuit Court.
 or about December 27, 2019. Complaint Exhibit 4.

        3.      The PSA does not make any reference to the Option.

        4.      The PSA does not make any representation about the Option.

        5.      Among other provisions, Article 4 of the PSA, entitled “Seller’s Representations,

 Warranties, and Covenants” provides:

                       a.      Seller has full capacity, right, power and authority to
                       execute, deliver, and perform this Agreement and the
                       Transaction Documents. This Agreement, the Transaction
                       Documents and the transactions contemplated herein have
                       been duly authorized by Seller and are binding and
                       enforceable against Seller in accordance with their
                       respective terms (except as enforceability may be limited by
                       Law). (Sec. 4.1.2)

                                                  2
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.225 Filed 03/04/21 Page 225 of 266




                         b.      Except as disclosed herein, no consents of any kind
                         are required for Seller to execute, deliver and perform its
                         obligations under this Agreement and consummate the Sale.
                         (Sec. 4.1.3)

                         c.       The Lease Agreement (as hereinafter defined) is still
                         in full force and effect. To Seller's knowledge, Seller in its
                         capacity as landlord has performed all work to date under the
                         Lease Agreement, and Seller has not received any written
                         notice from the tenant thereunder of any default by landlord
                         or any state of facts which could ripen into a default
                         thereunder. (Sec. 4.1.6)

                         d.      Seller has no knowledge of any pending or
                         contemplated eminent domain actions, condemnations or
                         other such takings affecting the Property or any portion
                         thereof. (Sec. 4.1.7)

        6.        Further, Section 4.2 of the PSA, entitled “Additional Covenants,” expressly

 provides that:

                         From and after the Effective Date until the Closing Date,
                         without Buyer's prior written consent (which consent will
                         not be unreasonably withheld, conditioned or delayed),
                         Seller will refrain from: (a) entering into any contract or




                                                                                                      cument Submitted for Filing to MI Oakland County 6th Circuit Court.
                         Agreement of any kind to sell or dispose of the entire
                         Property, or otherwise solicit or accept from any
                         individual(s) or entity or other Person any offers to purchase
                         the entire Property, except as contemplated by this
                         Agreement; (b) encumbering title to the Property with any
                         liens or encumbrances (except to the extent that any required
                         property taxes may continue to accrue with respect to the
                         Property prior to the Closing, which items will be prorated
                         as of the Closing Date in accordance with this Agreement),
                         other than with Permitted Exceptions; and (c) entering into
                         any other new contract affecting the Property, which will
                         survive the Closing for more than sixty (60) days after the
                         Closing or is otherwise terminable on not more than 60 days'
                         notice.

        7.        Similarly devoid of any mention of the Option is Section 6.2 of the PSA, entitled

 “Closing Conditions,” which references the Lease as follows:


                                                   3
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.226 Filed 03/04/21 Page 226 of 266




                       The obligations of Seller to consummate the sale are
                       condition upon the satisfaction of the following Closing
                       Conditions: … (e) assignment by Seller to and assumption
                       by Buyer of the Ground Lease Agreement dated November
                       29, 2004 between General Motors Corporation and USPS, as
                       assumed by the Trust pursuant to the Settlement Agreement.
                       (Sec. 6.2.1)

        8.      Further, Section 6.2.2 of the PSA provides that:

                       The obligations of Buyer are conditioned upon the
                       satisfaction of following Closing Conditions: (a) the
                       unconditional delivery of Seller's Closing Deliveries; and (b)
                       the delivery of fee simple title to the Property, subject to no
                       liens other than the Permitted Exceptions, and those items
                       which Seller has elected to cause to be omitted or insured
                       over at or prior to Closing in accordance with this
                       Agreement.

        9.      In turn, the Option is not a Permitted Exception under the PSA.

        10.     On or about May 10, 2019, the parties entered into the First Amendment to

 Purchase and Sale Agreement (the “First Amendment”) to extend the Inspection Period (as defined

 in the PSA).

        11.     On or about July 26, 2019, the parties entered into the Second Amendment to




                                                                                                    cument Submitted for Filing to MI Oakland County 6th Circuit Court.
 Purchase and Sale Agreement (the “Second Amendment” and together with the First Amendment,

 the “Amendments”), which granted Plaintiff access to the Property in order to perform a “Phase I

 environmental assessment, Phase II environmental assessment and any further environmental

 assessment ….” Complaint Exhibit 5.

        12.     The Second Amendment set the “Outside Closing Date” to August 31, 2020

 (hereinafter the “Law Day”). Complaint Exhibit 6.

        13.     Neither of the Amendments make any reference to the Option.

        14.     Neither of the Amendments make any representation about the Option.




                                                 4
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.227 Filed 03/04/21 Page 227 of 266




        15.     On August 21, 2020, a mere 10 days before Law Day, Plaintiff sent Defendant a

 letter stating, “it is terminating the [PSA] … [because USPS] exercised its option to purchase the

 property.”

        16.     However, according to the Complaint, USPS allegedly exercised the Option on

 May 8, 2020 and set a closing for September 12, 2020 which was after the Law Day on August

 31, 2020.

        17.     At any rate, Plaintiff’s delay of more than three (3) months in issuing a notice of

 termination constitutes a waiver of any potential rights.

        18.     Defendant was ready, willing, and able to close on August 31, 2020 (and even

 before that time) and advised Plaintiff that it would accept title subject to the alleged Option.

        19.     The Plaintiff, however, refused to proceed with a closing and repudiated the PSA

 in advance of the Law Day.

        20.     To date, there is no indication that the Property was sold or that the Option is still

 effective, and USPS is curiously not a party to this action.




                                                                                                         cument Submitted for Filing to MI Oakland County 6th Circuit Court.
        21.     Plaintiff’s decision to unilaterally recognize the exercise of the Option to the

 detriment of Defendant was done in bad faith and violates not only the PSA, but all the precepts

 of good faith and fair dealing inherent in all contract for the sale of real property.

        22.     As the party repudiating the PSA, Plaintiff cannot seek to selectively enforce any

 provisions of the PSA.

        23.     In view of the foregoing, the provisions of the PSA relating to limitation of

 remedies (Section 11.3) are not effective in this case based upon Plaintiff’s prior repudiation and

 refusal to proceed with a closing. Any effort by Plaintiff to first disavow the PSA and then limit

 Defendant’s recourse and remedies is against relevant equitable principle.


                                                    5
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.228 Filed 03/04/21 Page 228 of 266




           24.   By reason of the foregoing, and notwithstanding Section 11.3 which is not effective

 under the circumstances, Defendant is entitled to a judgment declaring and adjudging that the

 Plaintiff breached and repudiated the PSA, entitling Defendant to a judgment of specific

 performance directing Plaintiff to deliver title to the Property in accordance with the PSA.

           25.   The PSA relates to an interest in real property that is special and unique and there

 is no adequate remedy at law.

                                   SECOND COUNTERCLAIM

           26.   Defendant repeats and realleges the allegations set forth in paragraphs “1” through

 “114” of its contemporaneously filed Answer to the Complaint above as though set forth at length

 herein.

           27.   Defendant pleads, in the alternative, that to the extent specific performance for the

 Property is not available, Defendant is entitled to an award of damages by reason of Plaintiff’s

 repudiation of the PSA and failure to proceed in good faith to a closing.

           28.   The damages incurred by the Defendant by reason of Plaintiff’s repudiation of the




                                                                                                         cument Submitted for Filing to MI Oakland County 6th Circuit Court.
 PSA include, but are not limited to, all amounts expended by Defendant for due diligence,

 attorneys’ fees, environmental review, lost opportunity costs, as well as the costs and legal expense

 of defending this action.

           29.   In view of the foregoing, Defendant is entitled to a judgment for its compensatory

 and consequential damages in an amount to be determined at trial.

                                    THIRD COUNTERCLAIM

           30.   Defendant repeats and realleges the allegations set forth in paragraphs “1” through

 “118” of its contemporaneously filed Answer to the Complaint as though set forth at length herein.

           31.   MCR 2.605(a) states that:


                                                   6
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.229 Filed 03/04/21 Page 229 of 266




                       In a case of actual controversy within its jurisdiction, a
                       Michigan Court of record may declare the rights and other
                       legal relations of an interested party seeking a declaratory
                       judgment, whether or not other relief is or could be sought
                       or granted.

        32.     Here, a justiciable controversy exists between Plaintiff and Defendant regarding

 whether the terms of Section 11.3 regarding the limitation of Defendant’s remedies under the PSA

 are operative or enforceable.

        33.     Specifically, a controversy exists between Plaintiff and Defendant regarding

 whether Defendant may seek specific performance of the PSA under the circumstances herein.

        34.     Section 11.3 does not exonerate Plaintiff from specific performance and damages

 under all circumstances, and may be deemed unenforceable when, as here, the PSA is repudiated.

 Having repudiated the PSA plaintiff loses the benefit of any limitation of remedies.

        35.     Here, Plaintiff cannot rely on Section 11.3 after repudiating the PSA and otherwise

 engaging in bad faith conduct evincing Plaintiff’s wholesale disregard of Defendant’s rights and

 legitimate expectations.




                                                                                                       cument Submitted for Filing to MI Oakland County 6th Circuit Court.
        36.     Implicit in every contract is the covenant of good faith and fair dealing.

        37.     Here, despite making other representations, Plaintiff specifically omitted any

 representation about the Option in the PSA.

        38.     Plaintiff’s failure to make any representations as to the Option and then attempt to

 use the Option as a reason to repudiate or terminate the PSA in advance of the Law Day preludes

 reliance on the provisions of Section 11.3 which should be declared inoperative or unenforceable

 under the circumstances.




                                                  7
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.230 Filed 03/04/21 Page 230 of 266




                                  FOURTH COUNTERCLAIM

         39.    Defendant repeats and realleges the allegations set forth in paragraphs “1” through

 “127” of its contemporaneously filed Answer to the Complaint as though set forth at length herein.

         40.    Section 4.1 of the PSA provides that, inter alia, Plaintiff:

                        will refrain from (a) entering into any contract or Agreement
                        of any kind to sell or dispose of the entire Property… (b)
                        encumbering title … and (c) entering into any new contract
                        affecting the Property …. [Plaintiff] agree[s] to defend,
                        indemnify, and hold [Defendant] harmless with respect to
                        any obligation, liability, cause of action, claim, damage,
                        harm, cost, expense (including reasonable attorney’s fees
                        actually incurred) by [Defendant] as a result of … any
                        related or ancillary action relating to actual or alleged claims
                        which accrued (if at all) during [Plaintiff’s] period of
                        ownership of the property. [Plaintiff’s] obligations pursuant
                        to the preceding sentence shall survive the Closing.

         41.    Plaintiff’s recognition of the Option expressly violates Section 4.2 of the PSA.

         42.    Accordingly, Plaintiff is obligated to reimburse and indemnify Defendant for all

 the damages, harm, cost, and expenses incurred by the Defendant as a result of Plaintiff’s refusal

 to proceed including the amounts expended and incurred for due diligence, attorneys’ fees,




                                                                                                      cument Submitted for Filing to MI Oakland County 6th Circuit Court.
 environmental review, and lost opportunity costs, as well as the costs and legal fees of defending

 this action.

         43.    In view of the foregoing, Defendant is entitled to a judgment for indemnity against

 Plaintiff in an amount to be determined at trial.

         WHEREFORE, Defendant respectfully requests judgment as follows:

                a.      Dismissing Plaintiff’s Complaint in its entirety, with prejudice;

                b.      On Defendant’s First Counterclaim, a judgment against Plaintiff declaring
                        that Plaintiff breached and repudiated the PSA, and directing Plaintiff to
                        specifically perform under the PSA and deliver title to the Property to
                        Defendant in accordance with the PSA;


                                                     8
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.231 Filed 03/04/21 Page 231 of 266




              c.     On Defendant’s Second Counterclaim, a judgment against Plaintiff for all
                     compensatory and consequential damages in an amount to be determined at
                     trial;

              d.     On Defendant’s Third Counterclaim, a judgment declaring that Section 11.3
                     of the PSA unenforceable;

              e.     On Defendant’s Fourth Counterclaim, a judgment against Plaintiff for
                     indemnity directing Plaintiff to indemnify Defendant for all damages, harm,
                     cost, and expenses incurred by Defendant in an amount to be determined at
                     trial; and,

              f.     Awarding Defendant such further and different relief as the Court may
                     deem just and proper in these circumstances.



                                                    Respectfully submitted,

  Dated: January 8, 2021                  By:       /s/ Glenn L. Smith
                                                    Glenn L. Smith (P43156)
                                                    Wheeler Upham, P.C.
                                                    Attorneys for Defendant/Counter-Plaintiff




                                                                                                   cument Submitted for Filing to MI Oakland County 6th Circuit Court.




                                                9
      Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.232 Filed 03/04/21 Page 232 of 266




                                              STATE OF MICHIGAN


                      IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND


       RACER PROPERTIES LLC,
       a foreign limited liability company,


              Plaintiff/Counter-Defendant,                          Case No. 20-184360-CB
Q_
                                                                    Hon. Martha D. Anderson
o
00     v.

CO

CM
       ECALP CORP., a foreign corporation,
O
CM
oo            Defendant/Counter-Plaintiff.
CM

        Frances Belzer Wilson (P68650)                    Glenn L. Smith (P43156)
        Brian Considine (P53783)                          Wheeler Upham, P.C.
-2£
©       Dawda, Mann, Mulcahy & Sadler, PLC                250 Monroe Ave NW, Ste 100
O       39533 Woodward Ave., Suite 200                    Grand Rapids, MI 49503
>5      Bloomfield Hills, MI 48304                        (616) 459-7100
C
3       (248) 642-3700                                    Smith@wuattornevs.eom
o       fwilson@dmms.com                                  Attorneys for Defendant/Counter-Plaintiff
O
        bconsidine@dmms.com
T3
 C      Attorneys for Plaintiff/Counter-Defendant
 03

03
O
            RACER PROPERTIES LLC'S ANSWER TO ECALP CORP.'S COUNTERCLAIM
TO
c
              NOW COMES Plaintiff/Counter-Defendant RACER Properties LLC ("RACER"), by its
LL

O      attorneys, Dawda, Mann, Mulcahy & Sadler, PLC, and for its Answer to Defendant/Counter-

-o
 ©     Plaintiff ECALP Corp.'s Counterclaim, RACER incorporates herein the allegations set forth in its
 >
©
o
©      Complaint and states in like number paragraphs to the Counterclaim as follows:
tr
                                       PRELIMINARY STATEMENT
O
LB
              Defendant/Counter-Plaintiff ECALP Corp. ("ECALP") has mischaracterized the facts and
UL

       the issues in this matter. Under the law, once an option to purchase has been exercised, the party


       exercising that option becomes the equitable owner of the real property. This is settled as a matter


       of law for cases addressing leases where the United States Postal Service ("USPS") is tenant


       (including cases where ECALP's affiliated entities were USPS's landlord).
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.233 Filed 03/04/21 Page 233 of 266




        ECALP had full knowledge and access to the USPS Lease (as that term is defined in the


 Complaint) and knew of its terms - including the option to purchase.        Moreover, upon USPS


 exercising its option to purchase, in May of 2020, RACER notified ECALP of USPS's election


 during a conference call between RACER and ECALP's counsel on May 1 1 , 2020 and immediately


 thereafter forwarded to ECALP's counsel the USPS notification letter.


        Given USPS's election to purchase, USPS has an equitable ownership interest in the


 Property. Therefore, RACER was faced with a Hobson's choice to ignore the exercise of option


 letter from its tenant, USPS, and proceed to close the RACER-ECALP Purchase and Sale


 Agreement ("PSA")        or consider the USPS exercise of the option to purchase as valid and


 binding, thus requiring RACER to proceed with a sale to USPS. RACER thereafter forwarded a


 Termination Agreement to ECALP on June 25, 2020, which ECALP's counsel rejected during a


 subsequent conference call and correspondence.       Further complicating the matter, RACER was


 not able to discuss details of the ECALP sale with USPS because of ECALP's insistence that


 RACER not disclose its identity to USPS.      RACER again tried to resolve the issue on or about


 August 21, 2020, by notifying ECALP that it was terminating the RACER-ECALP PSA because


 of USPS having exercised its option; however, this notice only resulted in more discussions


 between RACER and ECALP.


        During a call with ECALP's counsel on September 14, 2020, RACER explained the


 practical difficulties that had arisen as a result of USPS having exercised its option and thereafter


 served another letter on ECALP on or about October 2, 2020 regarding the PSA termination. One


 of the issues confronting RACER was that as part of a closing the PSA with ECALP, the Title


 Company required that RACER execute an Owner's Affidavit affirmatively stating that RACER


 had clear title to the Property and that no tenants exerted any claims to the Property. Yet RACER


 could not and cannot make these statements in light of USPS's equitable interest resulting from it

                                                  2
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.234 Filed 03/04/21 Page 234 of 266




 exercising the option to purchase.    Moreover, statements made by ECALP's counsel during the


 discussions leading up to the letter of October 2, 2020, (a) evidenced an intent by ECALP to not


 honor USPS's interest in the Property, and (b) constituted a breach of representations and


 warranties, as more fully set forth in the Complaint.      It is in this context that RACER filed its


 Complaint.


                                ANSWER TO COUNTERCLAIMS


         1.     No response is required as the paragraph attempts to incorporate ECALP's Answer


 to the Complaint, which is inconsistent with the provisions of MCR 2.1 1 1 and should be stricken.


         2.      Denied as untrue. By way of further response, RACER states that the PSA was


 signed December 27, 2018 but the parties, by an exchange of correspondence, agreed that the


 Effective Date would be January 7, 2019.


         3.      Denied as untrue. By way of further response, the referenced option for USPS to


 purchase the real property at issue is contained in the USPS Lease and the PSA makes reference


 to the USPS Lease in several provisions.


         4.      Denied as stated as untrue. By way of further response, the referenced option for


 USPS to purchase the real property at issue is contained in the USPS Lease and the PSA references


 the USPS Lease in several provisions. Moreover, ECALP was aware of the option in the USPS


 Lease and it was provided a copy in advance of the execution of the PSA.


         5.      RACER neither admits nor denies the allegations contained therein as RACER


 lacks knowledge or information sufficient to form a belief as to the truth of the allegations. By


 way of further response, the document referenced is the best evidence of its content. To the extent


 the allegation alleges or implies the content of the document is contrary to its content, the allegation


 is denied as untrue.




                                                    3
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.235 Filed 03/04/21 Page 235 of 266




         6.      RACER neither admits nor denies the allegations contained therein as RACER


 lacks knowledge or information sufficient to form a belief as to the truth of the allegations. By


 way of further response, the document referenced is the best evidence of its content. To the extent


 the allegation alleges or implies the content ofthe document is contrary to its content, the allegation


 is denied as untrue.


         7.      Denied as untrue. By way of further response, the document referenced is the best


 evidence of its content. To the extent the allegation alleges or implies the content of the document


 is contrary to its content, the allegation is denied as untrue.


         8.      RACER neither admits nor denies the allegations contained therein as RACER


 lacks knowledge or information sufficient to form a belief as to the truth of the allegations. By


 way of further response, the document referenced is the best evidence of its content. To the extent


 the allegation alleges or implies the content ofthe document is contrary to its content, the allegation


 is denied as untrue.


         9.      This is a mere legal conclusion and no response is required.      RACER denies any


 factual allegation contained therein as untrue.


         10.     RACER admits the parties entered into the First Amendment to Purchase and Sale


 Agreement, attached to the Complaint as Exhibit 5, and that the document is dated May 10, 2019.


 RACER neither admits nor denies any remaining allegations contained therein as RACER lacks


 knowledge or information sufficient to form a belief as to the truth of the allegations. By way of


 further response, the document referenced is the best evidence of its content.      To the extent the


 allegation alleges or implies the content of the document is contrary to its content, the allegation


 is denied as untrue.


         11.     RACER admits that the parties entered into the Second Amendment to Purchase


 and Sale Agreement, attached to the Complaint as Exhibit 6, and that the document is dated July

                                                    4
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.236 Filed 03/04/21 Page 236 of 266




 26, 2019.      RACER neither admits nor denies any remaining allegations contained therein as


 RACER lacks knowledge or information sufficient to form a belief as to the truth of the allegations.


 By way of further response, the document referenced is the best evidence of its content. To the


 extent the allegation alleges or implies the content of the document is contrary to its content, the


 allegation is denied as untrue.


         12.      RACER admits that the Second Amendment to the PSA set an Outside Closing


 Date of August 31, 2020. RACER neither admits nor denies any remaining allegations contained


 therein as RACER lacks knowledge or information sufficient to form a belief as to the truth of the


 allegations.    By way of further response, the document referenced is the best evidence of its


 content. To the extent the allegation alleges or implies the content of the document is contrary to


 its content, the allegation is denied as untrue.


         13.      Denied as stated as untrue. By way of further response, the documents referenced


 are the best evidence of its content.


         14.      Denied as stated as untrue. By way of further response, the documents referenced


 are the best evidence of its content.


         15.      RACER admits that it notified ECALP in writing, via letter dated August 21 , 2020,


 that the PSA was terminated. The August 21, 2020 letter is the best evidence of its content and


 any remaining allegations that allege or imply that the content of the document is contrary to its


 actual content are denied as untrue.     By way of further response, RACER notified ECALP of


 USPS's exercise of the option under the USPS Lease as early as May 11, 2020.


         16.      RACER admits that USPS exercised its option under the USPS Lease on or about


 May 8, 2020 via the document attached to the Complaint as Exhibit 7, which is the best evidence


 of its content. Any remaining allegations that allege or imply that the content of the document is


 contrary to its actual content are denied as untrue.   RACER thereafter notified ECALP on or about

                                                    5
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.237 Filed 03/04/21 Page 237 of 266




 May 11, 2020 that USPS had exercised its option. Further, the August 31, 2020 Outside Closing


 Date has no relevance to the September 12, 2020 date that USPS suggested for closing on its


 Option and there was no closing on that date between RACER and USPS because of the issues


 raised in the Complaint.


         17.    This is a mere legal conclusion and no response is required.    RACER denies any


 factual allegation contained therein as untrue.       Moreover, RACER notified ECALP of USPS


 exercising the option in the USPS Lease promptly and in writing as early as May 11, 2020.


         18.    Denied as stated as untrue.   ECALP was not ready, willing, or able to close on


 August 3 1 , 2020 as it was still trying to negotiate a Prospective Purchaser Agreement with the


 United States Environmental Protection Agency. Further, ECALP had the opportunity to object


 to USPS's option rights in its Title Objection Notice letter dated September 10, 2019, but failed to


 do so, thereby accepting the possibility that USPS would exercise its rights during ECALP's


 performance of due diligence and thereby acquire an equitable ownership interest in the Property


 prior to closing of the RACER-ECALP transaction.


         19.    Denied as stated as untrue.    In further response, as of September 14, 2020, the


 parties were still discussing how USPS's exercise of its option affected the transaction and it was


 not until RACER's letter of October 2, 2020 (after August 31, 2020) that RACER outlined the


 reasons it could not proceed with closing the RACER-ECALP transaction.           ECALP made no


 attempt to seek an extension of the Outside Closing Date.


        20.     To the extent this allegation contains legal conclusions no response is required.


 RACER denies any factual allegation contained therein as untrue.


        21.     To the extent this allegation contains legal conclusions no response is required.


 RACER denies any factual allegation contained therein as untrue.




                                                   6
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.238 Filed 03/04/21 Page 238 of 266




         22.     To the extent this allegation contains legal conclusions no response is required.


 RACER denies any factual allegation contained therein as untrue.


         23.     To the extent this allegation contains legal conclusions no response is required.


 RACER denies any factual allegation contained therein as untrue.


         24.     To the extent this allegation contains legal conclusions no response is required.


 RACER denies any factual allegation contained therein as untrue.


         25.     To the extent this allegation contains legal conclusions no response is required.


 RACER denies any factual allegation contained therein as untrue.


                                  SECOND COUNTERCLAIM


         26.     RACER realleges its responses contained in preceding paragraphs as though fully


 set forth herein.


         27.     To the extent this allegation contains legal conclusions no response is required.


 RACER denies any factual allegation contained therein as untrue.


         28.     To the extent this allegation contains legal conclusions no response is required.


 RACER denies any factual allegation contained therein as untrue.


         29.     To the extent this allegation contains legal conclusions no response is required.


 RACER denies any factual allegation contained therein as untrue.


                                   THIRD COUNTERCLAIM


         30.     RACER realleges its responses contained in preceding paragraphs as though fully


 set forth herein.


         31.     To the extent this allegation contains legal conclusions no response is required.


 RACER denies any factual allegation contained therein as untrue.


         32.     To the extent this allegation contains legal conclusions no response is required.


 RACER's Complaint also seeks declaratory relief related to Section 1 1 of the PSA. However, the

                                                 7
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.239 Filed 03/04/21 Page 239 of 266




 PSA specifically provides that specific performance is not an available remedy to ECALP, and


 that the sole and exclusive remedy for any seller's default shall be the return of extension fees. See


 PSA, Section 11.3.


         33.     To the extent this allegation contains legal conclusions no response is required.


 RACER denies any factual allegation contained therein as untrue.             ECALP expressly and


 unambiguously agreed that specific performance is not an available remedy under the PSA.


         34.     To the extent this allegation contains legal conclusions no response is required.


 RACER denies any factual allegation contained therein as untrue.


         35.     To the extent this allegation contains legal conclusions no response is required.


 RACER denies any factual allegation contained therein as untrue.


         36.     To the extent this allegation contains legal conclusions no response is required.


 RACER denies any factual allegation contained therein as untrue.


         37.     RACER denies any factual allegation contained therein as untrue.          By way of


 further response, the USPS Lease contains the option at issue and it is expressly referenced in the


 PSA; moreover, ECALP was otherwise fully informed of its existence and provisions.


         38.     To the extent this allegation contains legal conclusions no response is required.


 RACER denies any factual allegation contained therein as untrue.


                                   FOURTH COUNTERCLAIM


         39.     RACER realleges its responses contained in preceding paragraphs as though fully


 set forth herein.


         40.     RACER neither admits nor denies the allegations contained therein as RACER


 lacks knowledge or information sufficient to form a belief as to the truth of the allegations. By


 way of further response, the document referenced is the best evidence of its content. To the extent




                                                   8
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.240 Filed 03/04/21 Page 240 of 266




 the allegation alleges or implies the content ofthe document is contrary to its content, the allegation


 is denied as untrue.


           41 .   RACER denies any factual allegation contained therein as untrue.


           42.    RACER denies any factual allegation contained therein as untrue.


           43.    To the extent this allegation contains legal conclusions no response is required.


 RACER denies any factual allegation contained therein as untrue.


           WHEREFORE,       Plaintiff/Counter-Defendant    RACER      Properties   LLC,    respectfully


 requests that this Honorable Court dismiss Defendant/Counter-Plaintiffs Counterclaim, and award


 it such other and further relief which this Court may deem proper, including costs and attorney


 fees for having to defend this Counterclaim.


                                                Respectfully submitted,


                                                DAWDA, MANN, MULCAHY & SADLER, PLC




                                                By: /s/ Frances Belzer Wilson
                                                Frances Belzer Wilson (P68650)
                                                Brian Considine (P53783)
                                                Dawda, Mann, Mulcahy & Sadler, PLC
                                                39533 Woodward Ave., Suite 200
                                                Bloomfield Hills, MI 48304
                                                (248) 642-3700
                                                fwilson@dmms.com
                                                bconsidine@dmms.com
                                                Attorneys for Plaintiff/Counter-Defendant
 Dated: January 28, 2021
 02565193. DOCX




                  CERTIFICATE OF SERVICE
    I certify that I served a copy of the foregoing document on
    all attorneys of record via the Court's electronic filing
    system on January 28, 2021.
                                   /s/ Kristen Landman




                                                   9
      Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.241 Filed 03/04/21 Page 241 of 266




                                              STATE OF MICHIGAN


                       IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND


       RACER PROPERTIES LLC,
       a foreign limited liability company,


              Plaintiff/Counter-Defendant                              Case No. 20-184360-CB
Q_
                                                                       Hon. Martha D. Anderson
o
00     v.

CO

CM
       ECALP CORP., a foreign corporation,
O
CM
oo            Defendant/Counter-Plaintiff
CM

        Frances Belzer Wilson (P68650)                     Glenn L. Smith (P43156)
        Brian Considine (P53783)                           Wheeler Upham, P.C.
-2£
©       Dawda, Mann, Mulcahy & Sadler, PLC                 250 Monroe Ave NW, Ste 100
O       39533 Woodward Ave., Suite 200                     Grand Rapids, MI 49503
>5      Bloomfield Hills, MI 48304                         (616) 459-7100
C
3       (248) 642-3700                                     Smith@wuattornevs.eom
o       fwilson@dmms.com                                   Attorneys for Defendant/Counter-Plaintiff
O
        bconsidine@dmms.com
T3
 C      Attorneys for Plaintiff/Counter-Defendant
 03

03
O
                AFFIRMATIVE AND/OR SPECIAL DEFENSES TO COUNTERCLAIM
TO
c
              NOW COMES Plaintiff/Counter-Defendant RACER Properties LLC ("RACER"), by its
LL

O      attorneys, Dawda, Mann, Mulcahy & Sadler, PLC, and for its Affirmative and/or Special Defenses

-o
 ©     to Defendant/Counter-Plaintiff ECALP Corp.'s Counterclaim, RACER incorporates herein the
 >
©
o
©      allegations set forth in its Complaint and states as follows:
tr
               1.     ECALP Corp. ("ECALP") fails to state a claim upon which relief may be granted
O
LB
       pursuant to MCR 2. 1 16(C)(8) and (C)(10).
UL

              2.      In the event the United States Postal Service ("USPS") is deemed a necessary party,


       ECALP's failure to add such party warrants dismissal of the Counterclaim.


              3.      ECALP's claims are precluded, in whole or in part, for its failure to mitigate


       damages, as ECALP failed to object to the USPS purchase option during its title review period,
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.242 Filed 03/04/21 Page 242 of 266




 engaged in lengthy due diligence when it knew USPS could exercise its option at any time, allowed


 the Purchase and Sale Agreement ("PSA") to expire, and failed to promptly seek declaratory relief


 from the Court, among other actions as more fully set forth in its Complaint.


         4.      ECALP's claims may be barred, in whole or in part, where the damages suffered by


 it, if any, are the result of its own actions and/or conduct as set forth in the Complaint in this matter,


 including but not limited to failing to object to the USPS purchase option during its title review


 period, engaging in lengthy due diligence when it knew USPS could exercise its option at any


 time, allowing the PSA to expire, and failing to promptly seek declaratory relief from the Court.


         5.      ECALP's damages, if any, are the direct and proximate result of its own actions,


 omission, malfeasance, and/or by the acts or omissions of parties over whom RACER has/had no


 control, including but not limited to, USPS's claim of an equitable ownership interest in the


 property, statements by ECALP and/or its agents/attorneys that indicated an intent not to honor


 the USPS option to purchase in breach of the warranties and representations in the PSA, and


 allowing the PSA to expire, as more fully set forth in its Complaint.


         6.      The underlying contract at issue terminated and/or expired.


         7.      The relief sought is expressly precluded under the PSA, for the reasons more fully


 set forth in its Complaint.


         8.      ECALP's claims may be barred, in whole or in part, by the doctrine of waiver,


 latches, estoppel and/or unclean hands, for the reasons set forth more fully in the Complaint.


         9.      ECALP's claims may be barred, in whole or in part, as it was the first party to


 materially breach the contract at issue, for the reasons set forth more fully in the Complaint.


         10.     ECALP's claims may be barred, in whole or in part, by release and/or fraud, for the


 reasons set forth more fully in the Complaint.




                                                     2
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.243 Filed 03/04/21 Page 243 of 266




           11.    ECALP's claims may be barred, in whole or in part, because no duty to


 Defendant/Counter-Plaintiff was owed and/or breached, for the reasons set forth more fully in the


 Complaint.


           12.    ECALP's claims may be barred, in whole or in part, as a result of failure of


 condition precedent or subsequent, for the reasons set forth more fully in the Complaint.


           13.    To the extent ECALP is entitled to damages, if any, RACER is entitled to an offset


 for the reasons set forth more fully in the Complaint.


           14.    RACER reserves the right to add any other special or affirmative defenses as they


 may become known throughout the course of discovery.


           WHEREFORE,       Plaintiff/Counter-Defendant   RACER     Properties   LLC,   respectfully


 requests that this Honorable Court dismiss Defendant/Counter-Plaintiffs Counterclaim, and award


 it such other and further relief which this Court may deem proper, including costs and attorney


 fees for having to defend this Counterclaim.


                                                Respectfully submitted,

    CERTIFICATE OF SERVICE
                                                DAWDA, MANN, MULCAHY & SADLER, PLC
 I certify that I served a copy of the
 foregoing document on all attorneys
 of record via the Court's electronic
                                                By: /s/ Frances Belzer Wilson
 filing system on January 28, 2021.
                                                Frances Belzer Wilson (P68650)
                                                Brian Considine (P53783)
                    /s/ Kristen Landman
                                                Dawda, Mann, Mulcahy & Sadler, PLC
                                                39533 Woodward Ave., Suite 200
                                                Bloomfield Hills, MI 48304
                                                (248) 642-3700
                                                fwilsoii@dmms.com
                                                bconsidine@dmms.com
                                                Attorneys for Plaintiff/Counter-Defendant
 Dated: January 28, 2021

 02565192. DOCX




                                                   3
         Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.244 Filed 03/04/21 Page 244 of 266
                                                                               STATE OF MICHIGAN

                                               IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

                                                                                  BUSINESS COURT




                RACER PROPERTIES                                                                                 HON. MARTHA D. ANDERSON
                Plaintiff,
                                                                                                                 Case No. 2020-184360-CB
2
<         vs.

O
O
O
                ECALP CORP

CM              Defendant.
O
CM
to
CM




0)
o                                                                  NOTICE AND ORDER TO APPEAR


c
          TO: ALL COUNSEL OF RECORD
3
o
O
"O                You are notified to appear in the chambers of the HON. MARTHA D. ANDERSON of the
C
m         Oakland County Circuit Court, 1200 N. Telegraph, Pontiac, Michigan 48341 for a Case Management
          Conference on 03/08/2021 at 8:30 a.m.
CO
O
                  At least one week prior to the Case Management Conference, the parties must submit a
CD
C         Joint Case Management Plan.

u_
                 Counsel for Plaintiff must initiate a conference with all counsel of record for the purpose of
O
          preparing the Joint Plan. All counsel must cooperate in the preparation of the Joint Plan. Counsel for
"O
 ©        Plaintiff must file the Joint Plan. The Joint Plan1 must address the following:
>
©
O         1.    A brief description of the Plaintiff's claim(s) and a brief description of the Defendant's defenses.
©
a:              Additional paragraphs may be added to address any counterclaims, third-party claims or other
                additional claims in the case.
o
LLi
          2.    The parties must disclose the relief and good faith estimate of the damages sought for all claims
UL              and counterclaims. Depending upon the relief and damages amount sought and the nature of the
                case, the Court may place the case on an expedited docket.


          3.    The basis for jurisdiction in the Business Court and whether jurisdiction is contested.


          4.    Whether or not venue is proper in Oakland County.


          5.    Whether the pleadings are complete or whether any amendments or additional pleadings/parties
                are required.

      'The Joint Plan is to assist the Court in establishing an appropriate case managment plan for the case. The statements made by a party in the Joint Plan shall
      not be admissible in evidence for any purpose.
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.245 Filed 03/04/21 Page 245 of 266


6.   Be prepared to discuss the timing and/or status of initial disclosures as well as any issues that the
     parties are having with regard to initial disclosures. A party may seek discovery only after the
     party serves its initial disclosures under MCR 2.302(A).


7.   The possibility of obtaining admissions of fact and of documents to avoid unnecessary proof.


8.   Any discovery issues that the parties anticipate may require Court intervention, including any
     issues regarding the discovery of ESI.


9.   Whether there is the possibility of settlement and whether to refer the case to an alternate dispute
     resolution procedure under MCR 2.410.


10. A proposal for a Scheduling Order to issue in the case, addressing at a minimum the following:

     a.   The date by which any additional parties will be joined and the pleadings completed.


     b.   Timing of initial disclosures in accordance with MCR 2.302(A)


     c.   The date by which all discovery will be completed. The parties will be expected to discuss
          what type of discovery will be sought in the case.


     d.   Limitation of expert witnesses, if applicable; dates for disclosure of testimonial expert witness
     lists and expert reports.


     e.   The date by which witness lists will be exchanged.

     f.   The date by which the parties desire to mediate / facilitate the case. The parties shall have
          discussed a mutually-agreeable facilitor prior to the Case Management Conference.


     g.   Whether and when the parties desire to have the case submitted to case evaluation under
          MCR 2.403.


     h.   The date by which all dispositive motions will be filed.

     i.   The date by which the parties will be ready for trial,

     j.   Whether the case is jury or non-jury.

     k.   Estimated length of trial.

     1.   Whether the parties stipulate to the entry of the Model Protective Order as attached.



11. The Business Court Case Management Protocol, as attached, shall be adopted as a Court
     Order by the Court for the governance of all cases assigned to the business court docket
     unless specific objections are filed by either party prior to the Case Managment Conference.


12. Any other issues that counsel desire to bring to the attention of the Court.


     Counsel must be prepared to discuss the above issues at the Case Management Conference, during
     which a Scheduling Order will be prepared and issued.
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.246 Filed 03/04/21 Page 246 of 266


13. The parties may consider and discuss stipulating in the Scheduling Order to a 9-day filing requirement
    for what are otherwise 7-day motions.


Lead counsel for all parties shall appear at the Case Management Conference. Failure of lead
counsel to attend may result in sanctions. Failure to timely file the Joint Case Management Plan
may result in sanctions. Attorneys of Record must also provide an email address on all future
pleadings.


SO ORDERED.




Dated: 01/22/2021                                 /s/ Martha Anderson
                                                  Judge Martha D. Anderson
                                                  Oakland County Circuit Court Judge
                                                  Business Court
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.247 Filed 03/04/21 Page 247 of 266

                                          CASE MANAGEMENT PROTOCOL
                                      OAKLAND COUNTY CIRCUIT COURT
                                              BUSINESS COURT CASES

1)        Governance


     a.   As provided in the Notice and Order to Appear, the Business Court Case Management
          Protocol shall be adopted as a Court Order by the Court for the governance of all cases
          assigned to the business court docket unless specific objections are filed by either party
          prior to the early scheduling conference (i.e., Case Management Conference).


     b.   The Case Management Protocol shall be discussed by the parties and the Court at the
          initial Case Management Conference. If objections have been raised, the objecting party
          must show good cause as to why a particular case should be exempted, in whole or in
          part, from the Case Management Protocol or why the Case Management Protocol should
          be modified in relation to that particular case. Any deviation from the Case Management
          Protocol shall be specifically described by the objecting party and alternative procedures
          suggested.


     c.   The Case Management Protocol, including any alternative procedures acceptable to both
          the parties and the Court, shall be incorporated into the Scheduling Order.


2)        Standing Protocols


     a.   Electronic Service. All counsel of record agree to accept service of all filings and
          other communication via email at the address identified by the State Bar of Michigan
          or a single email address as otherwise directed. Service is accomplished upon
          transmission absent knowledge by the sender that the email was not received (e.g., it
          is returned as undeliverable). Delivery of materials by the Court's e-filing system also
          constitutes service effective as of the time stamp on the document.


     b.   Case Management Conference. Pursuant to MCR 2.401(B)(1), the Court may direct
          that an early scheduling conference be held. In Oakland County, the Court will
          conduct an early scheduling conference, known in Business Court as the Case
          Management Conference, at the onset of the case. Lead trial counsel shall attend and be
          prepared to discuss the case.


          Prior to the conference, all counsel are expected to confer regarding the following
          matters (as outlined in 2(b)(i)-(xviii) of the Protocol). Plaintiff s counsel shall then file
          a Joint Case Management Plan, identifying areas of agreement and disagreement (and
          as to such matters outlined below, briefly setting forth the parties' positions), at least
          one week prior to the scheduled conference




                                                              1
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.248 Filed 03/04/21 Page 248 of 266

   During the conference, the Court should consider any matters that will facilitate the fair
   and expeditious disposition of the action. To assist the Court, the parties shall address:


               i.    whether jurisdiction and venue are proper or whether the case is
                     frivolous;
               ii.   whether to refer the case to an alternative dispute resolution procedure
                     under MCR 2.410;
                         1.   The timing of early ADR processes and the selection of a mutually
                              acceptable neutral.
                                  a.   The parties shall have discussed a mutually-acceptable
                                       neutral prior to the conference.
               iii. the complexity of a particular case and dates when future actions should
                     begin or be completed in the case;
               iv.   disclosure, discovery, preservation, and claims of privilege of ESI;
                         1.   Whether an ESI Conference will be necessary; if so, the ESI
                              discovery plan shall be filed 14 days following the conference
              v.     the simplification of the issues;
              vi.    the amount of time necessary for discovery, staging of discovery, and
                     any modification to the extent of discovery;
                         1.   The parties shall attempt in good faith to agree on a proposed
                              discovery plan. The parties shall then incorporate their proposed
                              discovery plan into the Joint Case Management Plan for the
                              Court's review.
              vii. the necessity or desirability of amendments to the pleadings;
              viii. the possibility of obtaining admissions of fact and of documents to avoid
                     unnecessary proof;
               ix.   the timing of disclosures under MCR 2.302(A);
               x.    the limitation of the number of expert witnesses, whether to have a
                     separate discovery period for experts, whether to require preparation and
                     disclosure of testifying expert reports, and whether to specify expert
                     disclosure deadlines;
               xi.   the consolidation of actions for trial, the separation of issues, and the
                     order of trial when some issues are to be tried by a jury and some by the
                     court;

               xii. the possibility of settlement;
               xiii. whether mediation, case evaluation, or some other form of alternative
                     dispute resolution would be appropriate for the case, and what
                     mechanisms are available to provide such services;
               xiv. the identity of the witnesses to testify at trial;
               xv. the estimated length of trial;
               xvi. whether all claims arising out of the transaction or occurrence that is the
                     subject matter of the action have been joined as required by MCR
                     2.203(A); and
               xvii.other matters that may aid in the disposition of the action such as:
                         1.   Requested relief, including a good faith estimate of the amount of
                              damages, sought in the Complaint and any Counterclaim.
                         2.   Need for a protective order and consent to the Court's
                              Model Protective Order
                                                           2
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.249 Filed 03/04/21 Page 249 of 266

   (https://www.oakgov.com/courts/businesscourt/Documents/mod-bc-pro_ord.pdf).


   The parties will be expected to discuss the adoption of the Case Management Protocol, subject
   to any objections and/or mutually agreeable alternative procedures, as a Court Order.


   The parties and the Court will discuss the need and timing for any additional conferences.


        c.   Scheduling Order. At the Case Management Conference, the Court shall establish
             times for events and adopt other provisions deemed appropriate, including:
                     i. What, if any, changes should be made in the timing, form, or requirement
                        for disclosures under MCR 2.302(A);
                     ii. What, if any, changes should be made to the limitations on discovery
                        imposed under the court rules and whether other presumptive limitations
                        should be established;
                     iii. The completion of discovery;
                     iv. The exchange of witness lists; and
                     v. The scheduling of a pretrial conference, a settlement conference, or trial.


              The Scheduling Order may also include provisions concerning initial disclosures,
              discovery of ESI, any agreements the parties reach for asserting claims of privilege or
              for protection as trial-preparation material after production, preserving discoverable
              information, and the form in which ESI shall be produced. MCR 2.401(B)(2).


        d.   Standard Discovery Protocols


             NOTICE:        A party may seek discovery only after the party serves its initial
                            disclosures under MCR 2.302(A). See MCR 2.301(A)(1).


             NOTICE:        Discovery shall be proportional to the complexity of the case
                            and amount of damages sought. See MCR 2.302(B)(1). The
                            Court may control the scope, order, and amount of
                            discovery consistent with the court rules. MCR 2.301(C).


             NOTICE:        The parties shall preserve all documents, including all electronically
                            stored information relevant or potentially relevant to the case. Any
                            logistical, cost or other issues presented by this requirement shall be
                            addressed at the Case Management Conference.


             i. The following provisions are suggested to the parties as a starting point in order to
                streamline discovery, reduce costs, and engage in meaningful ADR processes as
                early in the litigation as practicable. The parties may agree to additional or
                different protocols as long as otherwise permitted by the Michigan Court Rules or
                upon Court Order. The Court will consider principles of proportionality with
                regard to all discovery disputes.


             ii. Initial Disclosures.


                                                              3
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.250 Filed 03/04/21 Page 250 of 266
            (1) Time for Initial Disclosures. MCR 2.302(A)(5).
               Unless a stipulation or order sets a different time, the following deadlines
               apply:
                (a) A party that files a complaint, counterclaim, cross-claim, or third-party
                       complaint must serve its initial disclosures within 14 days after any
                       opposing party files an answer to that pleading.
                (b) A party answering a complaint, counterclaim, cross-claim, or third-party
                      complaint must serve its initial disclosures within the later of 14
                       days after the opposing party's disclosures are due or 28 days after the
                       party files its answer.
                (c) A party serving disclosures need only serve parties that have appeared.
                       The party must serve later-appearing parties within 14 days of the
                       appearance.




            (2) In General. MCR 2.302(A)(1).
               Except as exempted by the court rules, stipulation, or court order, a party
               must, without awaiting a discovery request, provide to the other parties:
                (a)    The factual basis of the party's claims and defenses;
                (b)        The legal theories on which the party's claims and defenses are based,
                       including, if necessary for a reasonable understanding of the claim or
                       defense, citations to relevant legal authorities;
                (c)    The name and, if known, address and telephone number of each
                       individual likely to have discoverable information - along with the
                       subjects of that information - that the disclosing party may use to
                       support its claims or defenses, unless the use would be solely for
                       impeachment;

                (d)        A copy - or a description by category and location - of all documents,
                       ESI, and tangible things that the disclosing party has in its possession,
                       custody, or control and may use to support its claims or defenses,
                       unless the use would be solely for impeachment;
                (e)    A description by category and location of all documents, ESI, and
                       tangible things that are not in the disclosing party's possession,
                       custody, or control that the disclosing party may use to support its
                       claims or defenses, unless the use would be solely for impeachment.
                       The description must include the name and, if known, the address and
                       telephone number of the person who has possession, custody, or control
                       of the material;
                (I)    A computation of each category of damages claimed by the disclosing
                       party, who must also make available for inspection and copying as
                       under MCR 2.310 the documents or other evidentiary material, unless
                       privileged or protected from disclosure, on which each computation is
                       based, including materials bearing on the nature and extent of injuries
                       suffered;

                (g)        A copy (or an opportunity to inspect a copy) of pertinent portions of
                       any insurance, indemnity, or suretyship agreement under which another
                       person may be liable to satisfy all or part of a possible judgment in the
                       action or to indemnity or reimburse for payments made to satisfy the
                       judgment including self-insured retention and limitations on coverage,
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.251 Filed 03/04/21 Page 251 of 266
                           indemnity, or reimbursement for amounts available to satisfy a
                           judgment; and
                     (h)   The anticipated subject areas of expert testimony.


           (3)       Form. Initial disclosures must be in writing, signed, and served, and a proof
                     of service must be promptly filed.


           (4)       Basis for Initial Disclosure; Unacceptable Excuses. A party must serve
                     initial disclosures based on the information then reasonably available to the
                     party. A party is not excused from making disclosures because the party has
                     not fully investigated the case or because the party challenges the
                     sufficiency of another party's disclosures or because another party has not
                     made its disclosures.


           (5)       Supplementing Initial Disclosures. A party must supplement or correct an
                     initial disclosure or response as ordered by the Court or in a timely manner
                     if the party leams that the disclosure is materially incomplete or incorrect
                     and if the additional or corrective information has not otherwise been made
                     known to the other parties. Failure to supplement disclosures or responses
                     could lead to sanctions under MCR 2.313(B)(2)(b).


           (6)       Changes to Procedure. A court order or a written and filed stipulation of the
                     parties may change the initial disclosure requirements as long as the change
                     is not inconsistent with a court order. MCR 2.302(F).


       iii. Written Discovery.


           1 . Scope. Parties may obtain discovery regarding any non-privileged matter that
                 is relevant to any party's claims or defenses and proportional to the needs of
                 the case, taking into account all pertinent factors, including whether the
                 burden or expense of the proposed discovery outweighs its likely benefit, the
                 complexity of the case, the importance of the issues at stake in the action, the
                 amount in controversy, and the parties' resources and access to relevant
                 information. Information within the scope of discovery need not be
                 admissible in evidence to be discoverable. MCR 2.302(B)(1).


           2. Each separately represented party may serve no more than twenty
                 interrogatories upon each party. A discrete subpart of an interrogatory counts
                 as a separate interrogatory. MCR 2.309(A)(2).


                 A court order or a written and filed stipulation of the parties may change the
                 limits on interrogatories as long as the change is not inconsistent with a
                 court order. MCR 2.302(F).


           3. For any type of written discovery under 2.3 10 or 2.3 12, the parties are
                 encouraged to agree upon any limitation on written discovery, including the
                 timing and sequencing of written discovery that will best serve the speedy,
              just and efficient resolution of the matter.


                                                                5
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.252 Filed 03/04/21 Page 252 of 266
          4.   Objections shall be clear and concise. Boilerplate or "general" objections are
               discouraged. Responses with objections shall clearly indicate the scope of the
               withholding of any information or document on the basis of an asserted
               objection.


          5.   Documents identified consistent with MCR 2.309(E) shall be identified by
               bates number or otherwise such that it is clearwhich produced documents
               correspond to each interrogatory.


          6.   Any document withheld on the basis of a claimed privilege, and generated
               before the initiation of litigation, shall be logged to allow the opposing party
               and the Court to assess the prima facie assertion of privilege. The log shall
               be produced at the same time as the document production. The document
               production shall be made at the same time as the written responses. The log
               shall (1) state the document number (e.g. Bates number) of the document, (2)
               describe the nature and general subject matter of the document not
               produced, (3) state the date and type of document (e.g., e-mail, notes, memo,
               etc.), (4) state the name(s) of the author/sender, recipient, and any third
               parties recipients copied, or, if known, who later received copies; and (5)
               state the privilege(s) asserted as to the withheld document. A log for post-litigation
               communications may be agreed to by the parties or requested by
               motion.


          7.   When filing a motion pursuant to MCR 2.309(C) or 2.3 10(C)(3), a party must
               state that the movant has in good faith conferred or attempted to confer with
               the party not making the disclosure in an effort to secure the disclosure
               without court action.


          8.   The Court will entertain motions to expand or increase discovery upon good
               cause shown, either initially in the case or later in the discoveryprocess once
               a defined need is established.


          9.   Unless otherwise ordered, a date for completion of discovery means the
               serving party shall initiate the discovery by a time that provides for a
               response or appearance, per the court rules, before the completion date.
               MCR 2.301(B)(4).


               That is, discovery must be served sufficiently in advance of the discovery
               cutoff date so as to allow the opposing party sufficient time to respond prior
               to the discovery cutoff. As a practical matter, a party shall initiate written
               discovery at least 28 days before the deadline for the completion of
               discovery.


          10. Discovery motions may be brought after the date for completion of discovery
               as may be reasonable under the circumstances or by leave of the Court.


          1 1 . The parties may stipulate or the Court may order the mediation of discovery


                                                          6
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.253 Filed 03/04/21 Page 253 of 266
              disputes. MCR 2.411(H). The Court may specify that discovery disputes
              must first be submitted to the mediator before being filed as a motion unless
              there is a need for expediency. MCR 2.411(H)(3).


       iv. Depositions.


           1. A deposition may not exceed one day of seven hours. MCR 2.306(A)(3).


           2. Subject to MCR 2.306(A)(3), the parties are encouraged to agree upon a
              limitation on the number and length of any depositions, including the timing,
              location and sequencing of those depositions that will best serve the speedy,
             just and efficient resolution of the matter.


           3. Presumptively, depositions of Plaintiff's representatives shall take place in
              Oakland County at Plaintiff's counsel's office or other local location
              designated by Plaintiff's counsel, and Defendant's depositions shall take
              place in the location of the deponent's customary place of work (whether in
              or out of state) at Defendant's counsel's office or other local location
              designated by Defendant'scounsel.


           4. Inordinate breaks during depositions, gamesmanship, objections violative of
              MCR 2.306(C)(4) or uncivil behavior are inappropriate and will be subject to
              the imposition of sanctions by the Court.


           5. Notice of a deposition must be served on a party's corporate representative at
              least 14 days prior to the scheduled deposition. No later than 10 days after
              being served with the notice, the noticed entity may serve objections or file a
              motion for protective order, upon which the party seeking discovery may
              either proceed on topics as to which there was no objection or motion, or
              move to enforce the notice. MCR 2.306(B)(3).


       v. Electronic Discovery; ESI (Electronically Stored Information).


           1 . Form. ESI means electronically stored information, regardless of format,
              system, or properties.


           2. A party has the same obligation to preserve ESI as it does for all other
              types of information. MCR 2.302(B)(5). Failure to preserve ESI in the
              anticipation or conduct of litigation could lead to sanctions under MCR
              2.313(D) upon a finding of prejudice to another party from the loss of
              information or upon a finding that the party acted with the intent to deprive
              another party of the information's use in litigation.


           3. A party need not provide discovery of ESI from sources that the party
              identifies as not reasonably accessible because of undue burden or cost.
              MCR 2.302(B)(6).
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.254 Filed 03/04/21 Page 254 of 266
            4. ESI Conference. Where a case is reasonably likely to include the
               discovery of ESI, parties may agree to an ESI Conference, the judge may
               order the parties to hold an ESI Conference, or a party may file a motion
               requesting an ESI Conference, at which time certain matters shall be
               discussed. MCR 2.401(J)(1) sets forth the matters to be considered during
               the ESI Conference. Within 14 days of the ESI Conference, the parties
               shall file with the Court an ESI discovery plan and a statement concerning
               any issues upon which the parties cannot agree. MCR 2.401 (J)(2). The
               Court may enter an order governing the discovery of ESI pursuant to the
               parties' ESI discovery plan, upon motion of a party, by stipulation o the
               parties, or on its own. MCR 2401(J)(4).


            5. In cases involving complex issues of ESI, the Court may appoint an expert
               under MRE 706. By stipulation of the parties, the Court may also
               designate the expert as a discovery mediator of ESI issues. MCR
               2.411(H)(4).


            6. Parties should be prepared to discuss e-discovery protocols and related
               issues in an educated manner at the Case Management Status Conference.
               Parties are free to agree to additional protocols governing e-discovery
               (e.g., the Model Order utilized by the U.S. District Court, E.D. Mich).
               (https://www.mied.uscourts.gov/pdffiles/ParkerEsiOrderChecklist.pdf).


               Presumptively, all documents produced electronically shall be produced in
               native format and with the load files preserving all metadata.


   Failure to comply with the Business Court Case Management Protocol may subject the
   parties to sanctions.
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.255 Filed 03/04/21 Page 255 of 266




                                                    PROPOSED

                                                   STATE OF MICHIGAN
                          IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND
                                                    BUSINESS COURT




             Plaintiff,


        v.                                                                      Case No.
                                                                                Hon.




             Defendant.


    /



    Attorney for Plaintiff                                            Attorneyfor Defendant




                                       STIPULATED PROTECTIVE ORDER


                                   At a session of Court held in the City of Pontiac,
                                      County of Oakland, State of Michigan, on




                                     PRESENT: HONORABLE
                                                                                Circuit Judge


             Pursuant to MCR 2.302(C), the Court's authority, and on stipulation of the parties,


             IT    IS   HEREBY     ORDERED          that   any    party   or   non-party   (the     "producing      party")   may


    designate     information,   documents,   or    things   as    "Confidential"      under      the   following    terms    and


    conditions:


             1.   Any document,     information, or thing may be designated "Confidential" if the producing


    party determines in good faith that it contains confidential or proprietary information.


             2.   A producing party may designate any document or other tangible information or thing
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.256 Filed 03/04/21 Page 256 of 266


  as "Confidential" by conspicuously stamping or appending the appropriate designation. In the case of


  a paper document, a producing party may so mark the first page of a multipage document or each


  applicable        page.     In     the   case     of   an     electronic       document,          a     producing     party       may      append       to     that


  document the appropriate designation that does not alter the metadata associated with the document,


  or    may    place     the       appropriate      designation        mark      "CONFIDENTIAL"                   on    the    outside       of the       medium


  (whether disc, hard drive, etc.) containing the document.


              3.    A    non-producing              party      may      also     designate          any      document,         information,         or      things


  produced          during         the     course       of     this    proceeding,          not         already      designated            "Confidential"           as


  "Confidential"         as    if     it   were     a    producing       party.       The     non-producing            party       shall    accomplish         such


  designation by notifying all parties in writing of the specific item so designated.


              4.    A    producing          party       may     designate        documents,             information,     or     things       disclosed         at    a


  deposition as "Confidential" on the record during the deposition or, within                                                 30 days of receiving the


  deposition transcript, by notifying all parties in writing of the specific item so designated or the lines


  and    pages      of the         transcript that       are    "Confidential."         All    deposition         transcripts       and     exhibits      will      be


  deemed Confidential for a period of 30 days after the receipt of the deposition transcript.


                         a.    If a        producing         party    designates       such    materials       as      "Confidential"         on    the


              record, the court reporter shall indicate that fact on the cover page of the transcript


              that the transcript includes "Confidential" information, and shall list the pages and line


              numbers         and/or       exhibits      of     the    transcript      on      or       in   which      such       information       is


              contained, and shall bind the transcript in separate portions containing                                              "Confidential,"


              and       non-Confidential            material.         Further,        during        the      period           in     which         such


              "Confidential" information is discussed during the deposition, any


                                                                                  2
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.257 Filed 03/04/21 Page 257 of 266



          person       present        during           the     deposition         who       is     not     authorized         to    receive       such


          information under Paragraph                          10 below shall be excluded from that portion of the


          deposition.


                       b.     A   non-producing                    party        may      designate         documents,           information,           or


          things       disclosed        at        a    deposition          as    "Confidential"           in     the     same      manner         as   a




          producing party.


          5.     If    a      party     producing                 documents            inadvertently           fails     to   mark      a     document          as


  "Confidential"       for    which      it       desires         such     treatment,       it    shall     so     inform     the    party    receiving        the


  documents      forthwith,       but        in       no    event       later    than     thirty     (30)       days     following      discovery           of the


  inadvertent    disclosure.          The         receiving        party        thereupon        shall    return        the   unmarked        documents         to


  the producing party and the producing party shall substitute properly marked documents.


          6.     The         inadvertent              or     unintentional             disclosure         by       a    producing       party          supplying


  confidential    discovery material,                  regardless of whether                 such discovery material was designated as


  "Confidential," shall not be deemed a waiver in whole or in part of the producing party's claim


  of confidentiality         with respect              to    the    discovery material               disclosed,         provided     that     the      producing


  party making such inadvertent or unintentional disclosure notifies the receiving parties                                                             forthwith,


  but in no      event       later than thirty               (30)       days     after it    learns       of such         inadvertent or unintentional


  disclosure.    If     discovery            material             has    been         disclosed       and        is     subsequently         designated         as


  "Confidential,"      the     disclosing party               shall make           good      faith       efforts       to preserve the        "Confidential"


  nature of such discovery material and to obtain compliance with this Order from any person to


  whom such discovery material was disclosed.


          7.     If a       producing         party,         at    the     time     of disclosure,             inadvertently        fails    to     identify    as


  "Confidential" any discovery material (including, without limitation, documents, oral, visual, or


                                                                                   3
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.258 Filed 03/04/21 Page 258 of 266
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.259 Filed 03/04/21 Page 259 of 266
   recorded information)               for which it desires such treatment, and another party files the material


   with the Court prior to receiving notice that such material was inadvertently disclosed without


   the    desired    designation,            the   producing      party       who       made     the        inadvertent    disclosure        shall     be


   responsible for seeking appropriate relief from the Court.


             8.     Should any party object to a designation of any information,                                          documents, or things


   as    "Confidential,"        the parties          or the producing party                shall,      on    an expedited basis,             meet and


   confer in a good-faith attempt to reach an agreement regarding                                            the     status of the information,


   documents, or things.               The parties are           strongly encouraged to resolve all                       such objections and,


   if appropriate,         utilize     the    services      of a neutral          to    assist the parties           in the resolution of the


   dispute. If        an        objection is not thereby resolved,                      a party may bring the dispute before the


   Court     on     an     expedited         basis    for    a   determination.            The      party      claiming        the    "Confidential"


   designation shall have the burden of proving good cause for the entry of an order maintaining


   the designation of the information, documents, or testimony under the terms of this Stipulated


   Protective       Order.       Until       the     Court    makes          such       determination,         all     material      designated        as


   "Confidential" shall be treated as such.


             9. All      information,          documents,        or        things      produced,       exchanged,         or    inspected         in   the


   course of this proceeding shall be used solely for the purposes of this proceeding or any other


   proceeding including substantially similar parties or substantially similar issues.


             10. All       documents,          information,       or   things          designated      as    "Confidential"          shall   be    made


   available      only     to    the    Court's       staff and       to    counsel       for    the    parties       (including      the    paralegal,


   clerical, and secretarial staff employed by such counsel in connection with this case) and the


   following persons:


                           a.    The parties and those agents and employees that are directly involved




                                                                              4
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.260 Filed 03/04/21 Page 260 of 266
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.261 Filed 03/04/21 Page 261 of 266
              in the prosecution or defense of this matter;


                          b.     experts   or consultants      (together with           their    clerical   staff)   retained    by


              the respective parties to assist in this case;


                          c.     any court reporter employed in this case;


                          d.     a witness at any deposition or other proceeding in this case;


                          e.     a potential witness; and


                          f.     any   other person     with       the    written     consent     of the     parties    (and    any


              affected non-party producing party) or upon order of the Court.


              11. Materials designated as "Confidential"                      shall not be made             available   to persons other


    than those authorized in paragraphs                 9   and    10 above          - even if attached to or contained within


    otherwise       non-Confidential       materials,       such   as     transcripts,    memoranda,          discovery    responses,       or


    affidavits. The "Confidential" information must be removed before the remaining materials may


    be made available to those other persons.


              12. Materials designated as "Confidential" shall not be disclosed by opposing counsel to


    a former     employee         of Plaintiff or Defendant,              respectively,        or to   a testifying     or non-testifying


    expert or consultant under paragraphs                   9 and        10 unless and until such representative,                expert, or


    consultant has first been supplied with and has read a copy of this Order and has executed a


    copy     of the    Confidentiality Agreement              attached        as    Exhibit A.     Current      employees       of Plaintiff


    and Defendant are not required to execute a copy of the Confidentiality Agreement, but must


    be advised regarding the provisions of this Protective Order.


              13.    Counsel       shall   maintain   files    containing          materials    designated     as    "Confidential"    in   a


    secure    location.        This provision shall not prevent use                  of an ESI vendor or host who restricts


    access to those persons permitted to review Confidential materials as set forth in this Order.


                                                                          5
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.262 Filed 03/04/21 Page 262 of 266


               14. No          documents,          information,        or    things       designated             as     "Confidential,"            including           that


  contained         in     pleadings,           motions,     briefs,    declarations,           or    exhibits          (except       in     sealed        envelopes)


  shall be filed with the Court. Such sealed envelopes shall bear the case caption and shall recite a


  concise,        non-disclosing               inventory     of their       contents      for    docketing             purposes.        Additionally,            in    the


  case       of     materials             or    information        designated          "Confidential,"                 such        sealed         envelopes           shall


  prominently bear the notice:


                                          CONTAINS CONFIDENTIAL INFORMATION SUBJECT


                                      TO PROTECTIVE ORDER. TO BE OPENED ONLY BY OR


                                                            AS DIRECTED BY THE COURT.


  To     the      extent       practical,       only      those   portions     of a       filing      with        the        Court    that    contain           material


  designated as "Confidential" shall be filed under seal (as provided in paragraph                                                                18) or provided


  to   the     Court          for    in    camera      inspection.      The     Court       and       its    staff shall            maintain        all    filings      so


  designated         pending           further     order     or   direction     from       the       Court.       Provided           that    no     "Confidential"


  information            is         disclosed,      the     parties     may       generally            refer          to      documents            designated           as


  "Confidential"              in pleadings, motions,              briefs,     affidavits,       or exhibits             filed with          the    Court,       without


  filing such pleadings, motions, briefs, affidavits, or exhibits under seal.


               15. Nothing in this Order shall preclude any party or their attorneys from:


                              a.      Showing      materials      designated         as   "Confidential"                to    an     individual       who


               either prepared or reviewed the document, or is shown by the document to have


               received the document.


                              b.      Disclosing       or     using,    in      any       manner            or        for     any     purpose,            any


               information,            documents, or things             from the party's own files                           that the party itself


               designated as "Confidential."


                                                                                 6
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.263 Filed 03/04/21 Page 263 of 266


                          c.        Disclosing            or    using,     in       any     manner          or       for    any      purpose,          any


             information, document, or thing at the trial of this matter. But if a party intends


             to     use        or     offer        into        evidence       at    such      trial      any         materials      designated          as


             "Confidential,"                that        party     must,    unless          otherwise       ordered          by     the     Court,       so


             inform       the        producing            party     in    a       reasonable        time        in    advance        to    allow       the


             producing              party     to        take      such    steps      that     it    deems            reasonably          necessary      to


             preserve the confidentiality of such information or documents.


                          d.        Redacting           information        from      documents            produced         in     accordance          with


             the    discovery              process,        including       information             is    irrelevant        to     this    action       and


             would provide the opposing party with a business advantage over the producing


             party if           it    is    produced.           Nothing       in    this    sub-section          limits     the    opposing party


             from challenging such redactions before this Court.


             16. If either            party        is    served with          a    subpoena         or    similar process,               from    any    person    or


   entity whatsoever, directing that party to produce any materials designated as                                                           "Confidential" by


   another party,         counsel           for    that party        shall        immediately           give    counsel         for the     designating       party


   written     notice     of such            service       so     that    the      designating          party    may       seek     a     protective      order   or


   otherwise act to protect the confidentiality of the designated materials.


             17. Within             sixty    (60)        days     of the      conclusion of this                action,     including           any    appeals,   all


   originals      and reproductions of any materials designated as                                         "Confidential"            shall be         destroyed at


   the request      of the           opposing            party;    provided however,                counsel          for   the parties          may retain one


   complete set (including exhibits) of pleadings and motion papers filed with the Court, and one


   complete copy of deposition testimony given in this action, in addition to materials designated


   as "Confidential" in a secure location - subject to any applicable Statute of Limitations. Upon


                                                                                     7
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.264 Filed 03/04/21 Page 264 of 266

    request,    counsel          for    the     receiving     party       shall     provide        written      verification     to    the    producing


    party that all copies of such materials produced to the receiving party have been destroyed,


    other than as indicated in this paragraph.                             Materials designated as                  "Confidential"           that are    in


    the custody of the Court are excepted from the terms of this paragraph.


               18. This Order does not authorize or permit the filing of any documents under seal.


    Pursuant        to    MCR          8.119,    as    amended,          the    parties      are     not     to   file    documents          under     seal


    without prior Court approval. The party seeking to file any paper under seal must file and


    serve     a motion under MCR 8.119(1)                           that (1) describes              each item proposed                for sealing;      (2)


    states    the    reason       sealing       each       item    is    necessary      and        identifies     the    specific      interest   to    be


    protected; (3) explains                   why there is no less restrictive means to adequately and effectively


    protect    the       specific      interest;      and    (4)    includes        a memorandum                of legal    authority         supporting


    the motion. The movant may not file or otherwise tender to the Clerk any item proposed for


    sealing unless the Court has granted a motion brought under MCR 8. 1 19(1).


               19. If information or materials are inadvertently produced that are subject to a claim


    of attorney-client privilege, attorney work product or any other ground on which production


    of such information or materials should not be made to a party, such production shall in no


    way prejudice or otherwise constitute a waiver of, or estoppel as to, any claim of privilege,


    work      product       or    other        ground       for    withholding        production           to     which    the    producing          party


    would      otherwise          be     entitled.     Any         and    all     facially    privileged          or     work    product       materials


    inadvertently         produced            shall   be    returned        promptly,        when          discovered,      in   accordance          with


    ABA Rules            of Professional Conduct Formal Opinion                              92-368        (1992).       Any other inadvertently


    produced privileged materials                     shall be          promptly returned upon the request of the producing


    party.




                                                                                8
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.265 Filed 03/04/21 Page 265 of 266
                                                          1 1           •   1                  • r-




               20. The terms of this Order shall remain in effect after the action and any related


     appeals   are   concluded,   except   that   there         shall   no      longer   be    any    restriction   on   use   of


     materials designated as "Confidential" that are used as exhibits at trial (unless such exhibits


     were used under seal or protective order at trial).




      Date                                                      Judge                         Mfr
                                                                Oakland C'oiiaM&retnt Court Judge
                                                                Business Ccspf



     Approved as to form and content:




      Attorneys for Plaintiff                                     Attorneys for Defendant




                                                                  9
Case 2:21-cv-10497-TGB-APP ECF No. 1, PageID.266 Filed 03/04/21 Page 266 of 266

                                                    EXHIBIT A


                                   CONFIDENTIALITY AGREEMENT




   STATE OF                                          )
                                                     ) ss.
   COUNTY OF                                         )

    I,                     , being first duly sworn, state that:


         1. My address is:




         2. My present employer is                           and the address of my employer is




         3. My present occupation is




         4. 1 have received a copy of the Stipulated Protective Order in the case of


                                        Case No.                               in the Oakland County
              Circuit Court of Michigan.




         5.    I submit to the jurisdiction of the Oakland County Circuit Court for purposes of
               enforcement of the Stipulated Protective Order.


         6.    I have carefully read and understand the provisions of the Stipulated Protective
               Order, and I will comply with all of its provisions.




    Subscribed and sworn to me before this day                of                    20




    Notary Public
    My commission expires:
